
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.29


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MASTER DISBURSEMENT AGREEMENT

among

WYNN LAS VEGAS, LLC,

WYNN LAS VEGAS CAPITAL CORP.

and

WYNN DESIGN & DEVELOPMENT, LLC,

jointly and severally as the Company,

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as the Bank Agent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Indenture Trustee,

WELLS FARGO BANK NEVADA, NATIONAL ASSOCIATION,
as the FF&E Agent,

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as the Disbursement Agent

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------


ARTICLE 1.—DEFINITIONS; RULES OF INTERPRETATION
 
2
 
 
1.1
 
Definitions
 
2     1.2   Rules of Interpretation   2     1.3   Conflict with a Facility
Agreement   2
ARTICLE 2.—FUNDING
 
2
 
 
2.1
 
Representations Regarding Project Status
 
2     2.2   Availability of Advances.   3     2.3   Company Accounts.   3    
2.4   Mechanics for Obtaining Advances.   9     2.5   Allocation of Advances.  
16     2.6   Disbursements.   17     2.7   Payments of Interest and Fees   19  
  2.8   FF&E Facility: Initial Advance and FF&E Reimbursement Amount Advance.  
20     2.9   Completion Date Procedures.   20     2.10   Completion Guaranty
Release Procedures   22     2.11   Final Completion Procedures   22     2.12  
No Approval of Work   23     2.13   Security   23
ARTICLE 3.—CONDITIONS PRECEDENT TO THE CLOSING DATE AND ADVANCES
 
23
 
 
3.1
 
Conditions Precedent to the Closing Date
 
23     3.2   Conditions Precedent to Advances from Company's Funds Account Prior
to Initial Disbursement from Second Mortgage Notes Proceeds Account   32     3.3
  Conditions Precedent to Advances   32     3.4   No Waiver or Estoppel.   43  
  3.5   Waiver of Conditions.   43
ARTICLE 4.—REPRESENTATIONS AND WARRANTIES
 
44
 
 
4.1
 
Organization
 
44     4.2   Authorization; No Conflict   44     4.3   Legality, Validity and
Enforceability   44     4.4   Compliance with Law, Permits and Operative
Documents   44     4.5   Permits   44     4.6   Litigation   45     4.7  
Financial Statements.   45     4.8   Security Interests.   45     4.9   Existing
Defaults   46

i

--------------------------------------------------------------------------------

    4.10   Taxes.   47     4.11   Business, Debt, Etc   47     4.12  
Representations and Warranties   47     4.13   Environmental Laws   47     4.14
  Utilities   48     4.15   In Balance Requirement   48     4.16   Sufficiency
of Interests and Project Documents.   48     4.17   Intellectual Property   49  
  4.18   Project Budget; Summary Anticipated Cost Report.   49     4.19   Fees
and Enforcement   50     4.20   ERISA   50     4.21   Subsidiaries and
Beneficial Interest   50     4.22   Labor Disputes and Acts of God   50     4.23
  Liens   51     4.24   Title   51     4.25   Investment Company Act   51    
4.26   Project Schedule   51     4.27   Proper Subdivision   51     4.28  
Location of Accounts and Records   51     4.29   Regulation U, Etc.   51    
4.30   Governmental Regulation   51     4.31   Solvency   51     4.32   Plans
and Specifications   51
ARTICLE 5.—AFFIRMATIVE COVENANTS
 
52
 
 
5.1
 
Use of Proceeds; Repayment of Indebtedness.
 
52     5.2   Existence, Conduct of Business, Properties, Etc.   52     5.3  
Diligent Construction of the Project   53     5.4   Compliance with Legal
Requirements   53     5.5   Books, Records, Access   53     5.6   Reports;
Cooperation; Financial Statements.   53     5.7   Notices   54     5.8   Company
Equity.   55     5.9   Indemnification; Costs and Expenses   56     5.10  
Material Project Documents and Permits   56     5.11   Storage Requirements for
Off-Site Materials and Deposits   56     5.12   Security Interest in Newly
Acquired Property   56     5.13   Plans and Specifications   56     5.14  
Payment and Performance Bonds   56     5.15   Retainage Amounts   57     5.16  
Construction Consultant.   57     5.17   Preserving the Project Security.   57  
  5.18   Management Letters   58     5.19   Governmental and Environmental
Reports   58     5.20   Insurance   58     5.21   Application of Insurance and
Condemnation Proceeds   58

ii

--------------------------------------------------------------------------------

    5.22   Compliance with Material Project Documents   58     5.23   Utility
Easement Modifications   58     5.24   Construction on Site   59     5.25   FF&E
Component   59
ARTICLE 6.—NEGATIVE COVENANTS
 
59
 
 
6.1
 
Waiver, Modification and Amendment.
 
59     6.2   Scope Changes; Completion; Drawings.   60     6.3   Amendment to
Operative Documents   63     6.4   Project Budget and Project Schedule Amendment
  63     6.5   No Other Powers of Attorney   64     6.6   Opening   64     6.7  
Zoning and Contract Changes and Compliance   64     6.8   No Joint Assessment;
Separate Lots   64     6.9   Additional Project Documents   64     6.10  
Unincorporated Materials   65
ARTICLE 7.—EVENTS OF DEFAULT
 
65
 
 
7.1
 
Events of Default
 
65     7.2   Remedies   69
ARTICLE 8.—CONSULTANTS AND REPORTS
 
69
 
 
8.1
 
Removal and Fees
 
69     8.2   Duties   69     8.3   Acts of Disbursement Agent   69
ARTICLE 9.—THE DISBURSEMENT AGENT
 
70
 
 
9.1
 
Appointment and Acceptance
 
70     9.2   Duties and Liabilities of the Disbursement Agent Generally.   70  
  9.3   Particular Duties and Liabilities of the Disbursement Agent.   71    
9.4   Segregation of Funds and Property Interest   73     9.5   Compensation and
Reimbursement of the Disbursement Agent   73     9.6   Qualification of the
Disbursement Agent   73     9.7   Resignation and Removal of the Disbursement
Agent   74     9.8   Merger or Consolidation of the Disbursement Agent   74    
9.9   Statements; Information.   74     9.10   Limitation of Liability   75
ARTICLE 10.—SAFEKEEPING OF ACCOUNTS
 
76
 
 
10.1
 
Application of Funds in Company Accounts
 
76     10.2   Event of Default   76     10.3   Liens   76     10.4   Perfection
  76

iii

--------------------------------------------------------------------------------

    10.5   Second Mortgage Notes Proceeds Account   76     10.6   Bank Proceeds
Account   77     10.7   FF&E Proceeds Account   77
ARTICLE 11.—MISCELLANEOUS
 
77
 
 
11.1
 
Addresses
 
77     11.2   Further Assurances   78     11.3   Delay and Waiver   79     11.4
  Additional Security; Right to Set-Off   79     11.5   Entire Agreement   79  
  11.6   Governing Law   79     11.7   Severability   79     11.8   Headings  
79     11.9   Limitation on Liability   79     11.10   Waiver of Jury Trial   80
    11.11   Consent to Jurisdiction   80     11.12   Successors and Assigns   80
    11.13   Reinstatement   80     11.14   No Partnership; Etc.   80     11.15  
Costs and Expenses.   81     11.16   Agreements Among Funding Agents and Other
Secured Parties.   83     11.17   Counterparts   84     11.18   Termination   84
    11.19   Amendments   84     11.20   Suretyship Waivers   84

iv

--------------------------------------------------------------------------------


EXHIBITS


Exhibit A   Definitions Exhibit B-1   The Company's Closing Certificate
Exhibit B-2   Construction Consultant's Closing Certificate Exhibit B-3  
Insurance Advisor's Closing Certificate Exhibit B-4   Company's Insurance
Broker's Closing Certificate (Willis) Exhibit B-5   Company's Insurance Broker's
Closing Certificate (Near North) Exhibit C-1   Advance Request and Certificate
Exhibit C-2   Construction Consultant's Advance Certificate Exhibit C-3  
Project Architect's Advance Certificate Exhibit C-4   Prime Contractor's Advance
Certificate Exhibit C-5   Golf Course Designer's Advance Certificate Exhibit C-6
  Aqua Theater Designer's Advance Certificate Exhibit C-7   Golf Course
Contractor's Advance Certificate Exhibit D   Notice of Advance Request Exhibit E
  Project Budget/Schedule Amendment Certificate Exhibit F   Additional Contract
Certificate Exhibit G   Contract Amendment Certificate Exhibit H-1   Project
Budget Exhibit H-2   Summary Anticipated Cost Report Exhibit H-3   Line Item
Category Detailed Anticipated Cost Report Exhibit I   Project Schedule Exhibit J
  Schedule of Key Dates Exhibit K   Required Consents and Approvals
(Section 4.2) Exhibit L   Realized Savings Certificate Exhibit M   Schedule of
Permits Exhibit N-1   Company Permitted Encumbrances Exhibit N-2   Valvino
Permitted Encumbrances Exhibit N-3   Wynn Resorts Holdings Permitted
Encumbrances Exhibit N-4   Palo Permitted Encumbrances Exhibit N-5   DIIC
Permitted Encumbrances Exhibit O   Insurance Requirements Exhibit P   Schedule
of Security Filings Exhibit Q   Opinion List Exhibit R   Form of Payment and
Performance Bond Exhibit S   Form of Consent to Assignment Exhibit T-1  
Description of the Project Exhibit T-2   Description of Eligible FF&E Equipment
Exhibit T-3   Description of FF&E Component Exhibit T-4   Description of the
Site Exhibit T-5   [Intentionally Omitted] Exhibit T-6   List of Plans and
Specifications Exhibit U   List of Contracts and all other Material Project
Documents Exhibit V-1   Form of Company's Twenty-Five Percent Completion Date
Certificate Exhibit V-2   Form of Construction Consultant's Twenty Five Percent
Completion Date Certificate Exhibit V-3   Form of Company's Fifty Percent
Completion Date Certificate Exhibit V-4   Form of Construction Consultant's
Fifty Percent Completion Date Certificate Exhibit V-5   Form of Company's
Completion Guaranty Release Certificate

v

--------------------------------------------------------------------------------

Exhibit V-6   Form of Construction Consultant's Completion Guaranty Release
Certificate Exhibit W-1   Form of Company's Completion Certificate Exhibit W-2  
Form of Construction Consultant's Completion Certificate Exhibit W-3   Form of
Project Architect's Completion Certificate Exhibit W-4   Form of Prime
Contractor's Completion Certificate Exhibit W-5   Form of Golf Course Designer's
Completion Certificate Exhibit W-6   Form of Aqua Theater Designer's Completion
Certificate Exhibit W-7   Form of Golf Course Contractor's Completion
Certificate Exhibit W-8   Form of Parking Structure Contractor's Completion
Certificate Exhibit W-9   Form of Company's Opening Date Certificate
Exhibit W-10   Form of Prime Contractor's Opening Date Certificate Exhibit W-11
  Form of Construction Consultant's Opening Date Certificate Exhibit W-12   Form
of Project Architect's Opening Date Certificate Exhibit W-13   Form of Company's
Final Completion Certificate Exhibit W-14   Form of Construction Consultant's
Final Completion Certificate Exhibit W-15   Form of Project Architect's Final
Completion Certificate Exhibit W-16   Form of Prime Contractor's Final
Completion Certificate Exhibit X-1   Safe Harbor Scope Changes Exhibit X-2  
Minimum Safe Harbor Scope Change Requirements Exhibit Y-1   Form of
Unconditional Release of Lien Exhibit Y-2   Form of Conditional Release of Lien
Exhibit Z-1   Form of Bank Local Company Collateral Account Agreement
Exhibit Z-2   Form of Second Mortgage Notes Local Company Collateral Account
Agreement Exhibit Z-3   Form of FF&E Local Company Collateral Account Agreement
Exhibit AA   Ownership Structure

vi

--------------------------------------------------------------------------------




Exhibit 10.29


        THIS MASTER DISBURSEMENT AGREEMENT (the "Agreement"), dated as of
October 30, 2002, is entered into by and among WYNN LAS VEGAS, LLC, a Nevada
limited liability company ("Wynn Las Vegas"), WYNN LAS VEGAS CAPITAL CORP., a
Nevada corporation ("Capital Corp."), WYNN DESIGN & DEVELOPMENT, LLC, a Nevada
limited liability company ("Wynn Design" and, jointly and severally with Wynn
Las Vegas and Capital Corp., the "Company"), DEUTSCHE BANK TRUST COMPANY
AMERICAS, as the initial Bank Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
the initial Indenture Trustee, WELLS FARGO BANK NEVADA, NATIONAL ASSOCIATION, as
the initial FF&E Agent, and DEUTSCHE BANK TRUST COMPANY AMERICAS, as the initial
Disbursement Agent.

RECITALS

        A.    The Project.    The Company proposes to develop, construct and
operate the Le Rêve Casino Resort, a hotel and casino resort, with related
parking structure and golf course facilities, as part of the redevelopment of
the site of the former Desert Inn in Las Vegas, Nevada.

        B.    Bank Credit Agreement.    Concurrently herewith, Wynn Las Vegas,
the Bank Agent, Deutsche Bank Securities, Inc., as advisor, lead arranger and
joint book running manager, Banc of America Securities LLC, as advisor, lead
arranger, joint book running manager and syndication agent, Bear, Stearns &
Co. Inc., as advisor, arranger and joint book running manager, Bear Stearns
Corporate Lending Inc., as joint documentation agent, Dresdner Bank AG, New York
and Grand Cayman Branches, as arranger and joint documentation agent, JP Morgan
Chase Bank, as joint documentation agent and the Bank Lenders have entered into
the Bank Credit Agreement pursuant to which the Bank Lenders have agreed,
subject to the terms thereof and hereof, to provide certain revolving loans to
Wynn Las Vegas in an aggregate principal amount not to exceed $750,000,000 and
certain delay draw term loans to Wynn Las Vegas in an aggregate principal amount
not to exceed $250,000,000, as more particularly described therein and herein.
Of the Bank Revolving Facility amount, $747,000,000 is intended to finance
Project Costs as more particularly described therein and herein. Valvino, Wynn
Resorts Holdings and certain other guarantors have, pursuant to the Bank
Guarantee and Collateral Agreement, guaranteed the obligations of Wynn Las Vegas
under the Bank Credit Agreement.

        C.    Second Mortgage Notes Indenture.    Concurrently herewith, Wynn
Las Vegas, Capital Corp., certain guarantors signatory thereto (including
Valvino and Wynn Resorts Holdings) and the Indenture Trustee have entered into
the Second Mortgage Notes Indenture pursuant to which Wynn Las Vegas and Capital
Corp. will issue the Second Mortgage Notes due 2010 to finance Project Costs, as
more particularly described therein and herein.

        D.    FF&E Facility Agreement.    Concurrently herewith, the Company,
the FF&E Agent, and the FF&E Lenders have entered into the FF&E Facility
Agreement pursuant to which the FF&E Lenders have agreed, subject to the terms
thereof and hereof, to provide certain loans in an aggregate principal amount
not to exceed $188,500,000 to finance acquisition and installation costs for the
FF&E Component, as more particularly described therein and herein.

        E.    Intercreditor Agreements.    Concurrently herewith, (i) the Bank
Agent (acting on behalf of itself and the Bank Lenders) and the Indenture
Trustee (acting on behalf of itself and the Second Mortgage Note Holders) have
entered into the Project Lenders Intercreditor Agreement and (ii) the Bank Agent
(acting on behalf of itself and the Bank Lenders), the Indenture Trustee (acting
on behalf of itself and the Mortgage Note Holders) and the FF&E Agent (acting on
behalf of itself and the FF&E Lenders) have entered into the FF&E Intercreditor
Agreement, pursuant to each of which the parties thereto have set forth certain
intercreditor provisions, including the priority of the liens, the method of
decision making among the Lenders party thereto, the arrangements applicable to
actions in respect of approval

1

--------------------------------------------------------------------------------


rights and waivers, the limitations on rights of enforcement upon default and
the application of proceeds upon enforcement.

        F.    Completion Guaranty.    Concurrently herewith, the Completion
Guarantor has executed in favor of the Bank Agent (acting on behalf of the Bank
Lenders) and the Indenture Trustee (acting on behalf of the Second Mortgage Note
Holders) the Completion Guaranty pursuant to which the Completion Guarantor has
agreed, subject to the terms and limitations thereof, to guaranty completion of
the Project and payment by the Company of certain Project Costs.

        G.    Purpose.    The parties are entering into this Agreement in order
to set forth, among other things, (a) the mechanics for and allocation of the
Company's requests for Advances under the various Facilities and from the
Company's Funds Account, (b) the conditions precedent to the Closing Date, to
the initial Advance and to subsequent Advances, (c) certain common
representations, warranties and covenants of the Company in favor of the Funding
Agents and the Lenders and (d) the common events of default and remedies.

AGREEMENT

        NOW, THEREFORE, in consideration of the Bank Agent, the Indenture
Trustee, the Disbursement Agent, the FF&E Agent and the other Secured Parties
entering into the respective Facility Agreements and Financing Agreements, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

ARTICLE 1.

—DEFINITIONS; RULES OF INTERPRETATION

        1.1.    Definitions.    Except as otherwise expressly provided herein,
capitalized terms used in this Agreement and its exhibits shall have the
meanings given in Exhibit A hereto. To the extent such terms are defined by
reference to the Financing Agreements, such terms shall continue to have their
original definitions notwithstanding any termination, expiration or amendment of
such agreements unless each of the parties hereto is a signatory to any such
amendment, in which case all references herein shall be to such terms or
provisions as so amended.

        1.2.    Rules of Interpretation.    Except as otherwise expressly
provided herein, the rules of interpretation set forth in Exhibit A hereto shall
apply to this Agreement.

        1.3.    Conflict with a Facility Agreement.    This Agreement and each
of the Facility Agreements is being drafted concurrently and are each intended
to cover the respective matters specifically set forth therein. In the case of
any express conflict between the terms of this Agreement and the terms of any
Facility Agreement, the terms of this Agreement shall control.

ARTICLE 2.

—FUNDING

        2.1.    Representations Regarding Project Status.    The parties hereto
acknowledge that prior to the date hereof, the Company has entered into certain
Contracts in respect of the Project and has incurred and paid for certain
Project Costs. In order to account for such costs for purposes of the funding
procedures and mechanics set forth herein, the Company has certified and made
certain representations in the Company's Closing Certificate as to various facts
pertaining to the status of the Project, including, without limitation, the work
performed, the Contracts entered into and the Project Costs incurred to date.
The Company has further represented that the Project Budget attached hereto as
Exhibit H-1, the Summary Anticipated Cost Report attached hereto as Exhibit H-2,
the Monthly

2

--------------------------------------------------------------------------------


Requisition Report attached as Appendix III to the Company's initial Advance
Request submitted on the Closing Date and the Project Schedule attached hereto
as Exhibit I are true and accurate in all material respects as of the Closing
Date and incorporate and reflect the work performed and Project Costs incurred
to date. Such certifications and representations of the Company have been
confirmed by the Construction Consultant to the extent set forth in the
Construction Consultant's Closing Certificate.

        2.2    Availability of Advances.    

        2.2.1    Generally.    Each of the Bank Lenders, the Indenture Trustee
and the FF&E Lenders shall make or cause to be made Advances under its Facility
to the Company in accordance with and pursuant to the terms of this Agreement
and the respective Facility Agreement.

        2.2.2    Availability.    Subject to the satisfaction of all conditions
precedent listed in Article 3 and the other terms and provisions of this
Agreement, Advances under the Facilities and from the Company's Funds Account
shall be made during the Availability Period. Advances shall be made no more
frequently than once in any calendar month; provided that the advances and
transfers of funds contemplated in Sections 2.6.3, 2.9, 2.10 and 2.11 shall be
disregarded for purposes of this sentence.

        2.3    Company Accounts.    

        2.3.1    Company's Funds Account.    On or prior to the Closing Date,
there shall be established at Deutsche Bank Trust Company Americas, as the
Securities Intermediary, the Company's Funds Account pursuant to the Company
Collateral Account Agreements. There shall be deposited into the Company's Funds
Account (a) all cash amounts described in Section 3.1.25(e), (b) the amounts
required pursuant to Sections 5.8.1, 5.8.2 and 5.8.3 including such funds as may
be transferred from the Completion Guaranty Deposit Account and the Project
Liquidity Reserve Account pursuant to the terms of the Completion Guaranty and
this Agreement, (c) all amounts received by the Company prior to the Final
Completion Date in respect of liquidated or other damages under the Project
Documents and the Company's insurance policies, amounts paid to the Company
under the Construction Guaranty and any Payment and Performance Bond,
(d) amounts required to be withdrawn from the Operating Account pursuant to
Section 2.3.8, (e) the FF&E Reimbursement Advance, (f) all amounts required
pursuant to Sections 2.5.1(b) and 5.1.1, (g) investment income from Permitted
Investments in the Interest Payment Account, the Company's Payment Account, the
Completion Guaranty Deposit Account and the Project Liquidity Reserve Account,
as provided in this Agreement, and (h) all other funds or amounts (other than
On-Site Cash) received by the Company and not otherwise provided for in this
Agreement, in each case, prior to the Final Completion Date. There shall also be
deposited in the Company's Funds Account all Loss Proceeds received by the
Company, the Disbursement Agent or any other Person as required pursuant to
Section 5.21 and all amounts received by the Disbursement Agent or any of the
Bank Agent, the Indenture Trustee or the FF&E Agent and required to be deposited
in the Company's Funds Account pursuant to the Project Lenders Intercreditor
Agreement or the FF&E Intercreditor Agreement. Subject to the provisions of
Section 10.2 and the Company Collateral Account Agreements, amounts on deposit
in the Company's Funds Account shall (i) from time to time, be transferred by
the Disbursement Agent to the Disbursement Account for application to pay
Project Costs in accordance with Section 2.4.4(a), (ii) from time to time be
applied by the Disbursement Agent to prepayment of the Obligations in accordance
with Section 5.21, (iii) from time to time be transferred by the Disbursement
Agent to the Operating Account to pay Operating Costs set forth in the Project
Budget anticipated to become due and payable through the end of the ensuing
calendar month and (iv) on the Final Completion Date, be applied by the
Disbursement Agent as provided in Section 2.11. The Disbursement Agent shall
cause investment income from Permitted Investments on amounts on deposit in the
Company's Funds Account to be deposited at all times therein until applied to
the payment of Project Costs or as otherwise

3

--------------------------------------------------------------------------------

described above. From and after the Completion Date, no amounts shall be
transferred from the "Funding Accounts" established under Section 6.11(b) of the
Bank Credit Agreement to the Company's Funds Account.

        2.3.2    Second Mortgage Notes Proceeds Account.    On or prior to the
Closing Date, there shall be established at Deutsche Bank Trust Company
Americas, as the Securities Intermediary, the Second Mortgage Notes Proceeds
Account pursuant to the Second Mortgage Notes Company Collateral Account
Agreement. There shall be deposited into the Second Mortgage Notes Proceeds
Account (a) the Second Mortgage Notes Proceeds and (b) investment income from
Permitted Investments on amounts on deposit in the Disbursement Account to the
extent arising from funds withdrawn from the Second Mortgage Notes Proceeds
Account. Subject to the provisions of Section 10.2 and the Second Mortgage Notes
Company Collateral Account Agreement, amounts on deposit in the Second Mortgage
Notes Proceeds Account shall, from time to time, be applied by the Disbursement
Agent to pay Debt Service on the Second Mortgage Notes as provided in
Section 2.5.6, transferred by the Disbursement Agent to the Disbursement Account
for application to pay Project Costs in accordance with Section 2.4.4(a) and, on
the Final Completion Date, applied by the Disbursement Agent as provided in
Section 2.11. The Disbursement Agent shall cause investment income from
Permitted Investments on amounts on deposit in the Second Mortgage Notes
Proceeds Account to be deposited at all times therein until applied to the
payment of Project Costs or applied in accordance with Section 2.11.

        2.3.3    Disbursement Account.    On or prior to the Closing Date, there
shall be established at Deutsche Bank Trust Company Americas, as the Securities
Intermediary, the Disbursement Account pursuant to the Company Collateral
Account Agreements. There shall be deposited in the Disbursement Account (a) all
funds from time to time advanced by the Bank Lenders (and/or withdrawn from the
Bank Proceeds Account pursuant to Section 2.5.3) other than any Letters of
Credit issued under the Bank Credit Facility and amounts withdrawn from the Bank
Proceeds Account pursuant to Section 2.6.3, and (b) all funds withdrawn by the
Disbursement Agent from the Company's Funds Account and the Second Mortgage
Notes Proceeds Account, in each case, pursuant to Section 2.4.4(a). Subject to
the provisions of Section 10.2 and the Company Collateral Account Agreements,
amounts on deposit in the Disbursement Account shall, from time to time, be
transferred by the Disbursement Agent to the Soft Costs Cash Management Account,
the Hard Costs Cash Management Account, the Interest Payment Account, the Bank
Proceeds Account, the Company's Payment Account and/or applied by the
Disbursement Agent to pay Project Costs in accordance with Section 2.6. On the
Final Completion Date, funds remaining in the Disbursement Account shall be
applied by the Disbursement Agent as provided in Section 2.11. The deposit of
funds into the Disbursement Account shall not create, vest in, or give the
Company any rights to such funds, and the Company shall have no right to draw,
obtain the release or otherwise use such funds until (x) the requirements of
Section 2.4 (except, prior to the initial Advance of funds from the Second
Mortgage Notes Proceeds Account, as such requirements may be modified pursuant
to Section 3.2) have been satisfied and (y) the conditions set forth in
Sections 3.1, 3.2 or 3.3, as the case may be, have been satisfied or waived in
accordance with the terms hereof. If any funds deposited in the Disbursement
Account are, for any reason, not withdrawn therefrom pursuant to Section 2.6 on
or before the next Banking Day after the day on which they were deposited, such
funds shall, on the Second Banking Day after the day on which they were
deposited, be withdrawn by the Disbursement Agent from the Disbursement Account
and (A) in the case of funds advanced by the Bank Lenders or withdrawn from the
Bank Proceeds Account, deposited by the Disbursement Agent in the Bank Proceeds
Account, (B) in the case of funds withdrawn from the Company's Funds Account,
deposited by the Disbursement Agent in the Company's Funds Account, and (C) in
the case of funds withdrawn from the Second Mortgage Notes Proceeds Account,
deposited by the Disbursement Agent in the Second Mortgage Notes Proceeds
Account. The Disbursement Agent shall cause investment income from Permitted
Investments on amounts

4

--------------------------------------------------------------------------------




on deposit in the Disbursement Account to be deposited in (1) the Bank Proceeds
Account, to the extent arising from funds advanced by the Bank Lenders or
withdrawn from the Bank Proceeds Account, (2) the Company's Funds Account, to
the extent arising from funds withdrawn from the Company's Funds Account, and
(3) the Second Mortgage Notes Proceeds Account, to the extent arising from funds
withdrawn from the Second Mortgage Notes Proceeds Account; in each case at the
same time as the corresponding funds giving rise to the investment income are
transferred to the respective accounts.

        2.3.4    Cash Management Accounts.    On or prior to the Closing Date
the Company shall establish the Soft Costs Cash Management Account and the Hard
Costs Cash Management Account. Each such account shall be a local deposit
account established in Las Vegas, Nevada at a bank that is reasonably acceptable
to the Disbursement Agent and that enters into control agreements in the form of
Exhibits Z-1 and Z-2 hereto to grant the Bank Lenders and the Second Mortgage
Note Holders a first and second priority perfected security interest therein,
respectively. The Company shall take such further actions and execute such
further documents in connection therewith as the Bank Agent, the Indenture
Trustee or the Disbursement Agent may reasonably request in order to perfect or
maintain the perfection or priority, to the greatest extent reasonably
practicable, of the Liens of the Bank Lenders and the Second Mortgage Note
Holders in the Soft Cost Cash Management Account and Hard Cost Cash Management
Account. On the Closing Date, Two Million Five Hundred Thousand Dollars
($2,500,000) shall be withdrawn by the Disbursement Agent from the Disbursement
Account and deposited in the Soft Costs Cash Management Account and Three
Million Dollars ($3,000,000) shall be withdrawn by the Disbursement Agent from
the Disbursement Account and deposited in the Hard Costs Cash Management
Account. Subject to the provisions of Section 10.2 and the Company Collateral
Account Agreements, the Company shall be permitted from time to time to draw
checks on and otherwise withdraw amounts on deposit in the Soft Costs Cash
Management Account to pay due and payable Soft Costs and to draw checks on and
otherwise withdraw amounts on deposit in the Hard Costs Cash Management Account
to pay due and payable Hard Costs. The Company shall be permitted from time to
time to replace amounts drawn from, and/or to increase the funds on deposit in,
the Soft Costs Cash Management Account and the Hard Costs Cash Management
Account pursuant to the preceding sentence (i) by including a request to such
effect in Advance Requests submitted in accordance with Sections 2.4 and 2.5 and
satisfying the conditions precedent set forth in Sections 3.2 or 3.3, as the
case may be (unless such conditions precedent are waived in accordance with the
terms hereof) or (ii) by requesting a transfer of funds previously deposited in
the Bank Proceeds Account and satisfying the conditions precedent set forth in
Section 2.6.3. Any deposit of funds into the Soft Costs Cash Management Account
which would cause the balance thereof to exceed $2,500,000 and any deposit of
funds into the Hard Costs Cash Management Account which would cause the balance
thereof to exceed $3,000,000 shall be subject to the Disbursement Agent's
approval, which approval shall be given if the Disbursement Agent, in
consultation with the Construction Consultant, is reasonably satisfied that such
amounts are necessary to pay Soft Costs or Hard Costs, as the case may be,
anticipated to become due and payable through the end of the ensuing calendar
month; provided, however, that amounts intended to cover Company payroll that
have been transferred from the Bank Proceeds Account to the Soft Costs Cash
Management Account pursuant to Section 2.6.3 shall be excluded for purposes of
determining whether the foregoing thresholds have been exceeded. The
Disbursement Agent shall be entitled to rely on certifications to such effect
from the Company or the Construction Consultant in approving any request to
deposit amounts in excess of the foregoing thresholds in the Soft Costs Cash
Management Account or the Hard Costs Cash Management Account. On the Final
Completion Date, funds remaining in the Soft Costs Cash Management Account and
the Hard Costs Cash Management Account shall be applied by the Disbursement
Agent as provided in Section 2.11. The Disbursement Agent shall cause investment
income from Permitted Investments

5

--------------------------------------------------------------------------------




on amounts on deposit in the Soft Costs Cash Management Account and the Hard
Costs Cash Management Account to be deposited therein until applied to the
payment of Soft Costs or Hard Costs, as the case may be, as described above.

        2.3.5    Interest Payment Account.    On or prior to the Closing Date,
there shall be established at Deutsche Bank Trust Company Americas, as the
Securities Intermediary, the Interest Payment Account pursuant to the Company
Collateral Account Agreements. On each Advance Date until the Completion Date,
funds shall be withdrawn from the Disbursement Account and deposited in the
Interest Payment Account to the extent necessary to pay interest and fees under
the Bank Credit Agreement, the Second Mortgage Notes (except as provided in
Section 2.5.6) and the FF&E Facility Agreement, as set forth in Advance Requests
delivered to the Disbursement Agent and in accordance with Section 2.7. Amounts
on deposit in the Interest Payment Account shall be applied by the Disbursement
Agent to pay interest and fees under the Bank Credit Agreement, the Second
Mortgage Notes (except as provided in Section 2.5.6) and the FF&E Facility
Agreement, in each case, on the dates that such amounts become due and payable.
The Disbursement Agent shall cause investment income from Permitted Investments
on amounts on deposit in the Interest Payment Account to be transferred to and
deposited in the Company's Funds Account within two (2) Banking Days following
the end of each calendar month.

        2.3.6    Bank Proceeds Account.    On or prior to the Closing Date,
there shall be established at Deutsche Bank Trust Company Americas, as the
Securities Intermediary, the Bank Proceeds Account pursuant to the Bank Company
Collateral Account Agreement. There shall be deposited in the Bank Proceeds
Account (a) as provided in Section 2.3.3, all amounts deposited by the Bank
Lenders in the Disbursement Account (or transferred to the Disbursement Account
from the Bank Proceeds Account) which are not withdrawn therefrom pursuant to
Section 2.6 on or before the next Banking Day after the day on which they were
deposited, (b) amounts intended to cover Company payroll in accordance with
Section 2.6.3, (c) investment income from Permitted Investments on amounts on
deposit in the Disbursement Account to the extent arising from funds withdrawn
from the Bank Proceeds Account, and (d) the amounts set forth in Section 2.9(d)
. Subject to the provisions of Section 10.2 and the Bank Company Collateral
Account Agreement, amounts on deposit in the Bank Proceeds Account shall, from
time to time be transferred by the Disbursement Agent (i) to the Disbursement
Account in accordance with Section 2.3.3 for application to pay Project Costs in
accordance with Sections 2.4.4(a) and 2.5.3, (ii) to the Soft Costs Cash
Management Account to pay Company payroll anticipated to become due and payable
during the next seven (7) days in accordance with Section 2.6.3, and (iii) on
the earlier to occur of (A) the Final Completion Date and (B) the expiration the
six-month period commencing on the Completion Date, be applied by the
Disbursement Agent as provided in Sections 2.9(e) or 2.11, as applicable. The
Disbursement Agent shall cause investment income from Permitted Investments in
amounts on deposit in the Bank Proceeds Account to be deposited at all times
therein until applied to the payment of Project Costs or in accordance with
Sections 2.9(e) or 2.11, as applicable.

        2.3.7    FF&E Proceeds Account.    On or prior to the Closing Date,
there shall be established at Deutsche Bank Trust Company Americas, as the
Securities Intermediary, the FF&E Proceeds Account pursuant to the FF&E
Collateral Account Agreement. There shall be deposited in the FF&E Proceeds
Account (a) all funds advanced from time to time by the FF&E Lenders other than
the Advance to refinance the purchase of the Aircraft described in the first
sentence of Section 2.5.5 and the amounts to be deposited in the Company's Funds
Account pursuant to such Section, (b) the amounts set forth in Section 2.9(d).
Subject to the provisions of Section 10.2 and the FF&E Collateral Account
Agreement, amounts on deposit in the FF&E Proceeds Account shall, from time to
time be transferred by the Disbursement Agent to the Company's FF&E Payment
Account, the Hard Costs Cash Management Account, the Soft Costs Cash Management

6

--------------------------------------------------------------------------------




Account and/or applied by the Disbursement Agent to pay Project Costs in
accordance with Sections 2.5.5 and 2.6 and, on the earlier to occur of (i) the
Final Completion Date and (ii) the expiration of the six-month period commencing
on the Completion Date, be applied by the Disbursement Agent as provided in
Sections 2.9(e) or 2.11, as applicable. The deposit of funds into the FF&E
Proceeds Account shall not create, vest in, or give the Company any rights to
such funds, and the Company shall have no right to draw, obtain the release or
otherwise use such funds until (x) the requirements of Section 2.4 have been
satisfied and (y) the conditions set forth in Sections 3.1, 3.2 or 3.3, as the
case may be, have been satisfied or waived in accordance with the terms hereof.
The Disbursement Agent shall cause investment income from Permitted Investments
on amounts on deposit in the FF&E Proceeds Account to be deposited at all times
therein until applied to the payment of Project Costs or applied in accordance
with Sections 2.9(e) or 2.11, as applicable.

        2.3.8    Operating Account.    On or prior to the Closing Date, the
Company shall establish a local deposit account (the "Operating Account") in Las
Vegas, Nevada at a bank that is reasonably acceptable to the Disbursement Agent
and that enters into control agreements in the form of Exhibits Z-1 and Z-2
hereto to grant the Bank Lenders and the Second Mortgage Note Holders a first
and second priority security interest therein, respectively. The Company shall
take such further actions and execute such further documents in connection
therewith as the Bank Agent, the Indenture Trustee or the Disbursement Agent may
reasonably request in order to perfect or maintain the perfection or priority,
to the greatest extent reasonably practicable, of the Liens of the Bank Lenders
and the Second Mortgage Note Holders in the Operating Account. There shall be
deposited in the Operating Account all revenues received by the Company as a
consequence of sales of goods or rendering of services (including, without
limitation, revenues from the operations of the art gallery and the gift shop)
in the ordinary course of business (including Pre-Opening Deposits) prior to the
Completion Date, it being understood that the foregoing shall not apply to
On-Site Cash. In addition, there shall be deposited in the Operating Account
funds transferred from the Company's Funds Account in accordance with
Section 2.3.1. Subject to the Disbursement Agent's rights upon the occurrence of
an Event of Default, the Company shall be permitted from time to time to draw
checks on and otherwise withdraw amounts on deposit in the Operating Account to
pay due and payable Operating Costs and, to the extent provided under
Section 2.5.4, Project Costs. Until the Opening Date, the Company shall at such
times as the amounts on deposit in the Operating Account exceed $100,000
promptly withdraw such excess and deposit the same in the Company's Funds
Account; provided, however, that Pre-Opening Deposits shall be excluded for
purposes of determining whether the foregoing $100,000 threshold has been
exceeded. From and after the Opening Date no amounts will be transferred from
the Operating Account to the Company's Funds Account. The Disbursement Agent
shall cause investment income from Permitted Investments on amounts on deposit
in the Operating Account to be deposited at all times therein until applied to
the payment of Operating Costs or transferred to the Company's Funds Account in
accordance with the preceding sentence. On the Completion Date, the Disbursement
Agent shall cause all amounts on deposit in the Operating Account to be
transferred to the appropriate "Funding Account" identified by the Bank Agent
and established pursuant to Section 6.11(b) of the Bank Credit Agreement.

        2.3.9    Company's Payment Account.    On or prior to the Closing Date,
the Company shall establish a local deposit account (the "Company's Payment
Account") in Las Vegas, Nevada at a bank that is reasonably acceptable to the
Disbursement Agent and that enters into control agreements in the form of
Exhibits Z-1 and Z-2 hereto to grant the Bank Lenders and the Second Mortgage
Note Holders a first and second priority security interest therein,
respectively. The Company shall take such further actions and execute such
further documents in connection therewith as the Bank Agent, the Indenture
Trustee or the Disbursement Agent may reasonably request in order to perfect or
maintain the perfection or priority, to the greatest extent reasonably

7

--------------------------------------------------------------------------------




practicable, of the Liens of the Bank Lenders and the Second Mortgage Note
Holders in the Company's Payment Account. Subject to the provisions of
Section 10.2 and the Company Collateral Account Agreements, on each Advance
Date, the Disbursement Agent shall withdraw all funds remaining on deposit in
the Disbursement Account after giving effect to the transfers to the Soft Costs
Cash Management Account, the Hard Costs Cash Management Account, the Interest
Payment Account and the payments to the Prime Contractor and certain other
Contractors and/or Subcontractors and/or financial institutions pursuant to
Sections 2.6.1(a) through (c) and shall transfer such remaining funds to the
Company's Payment Account pursuant to Section 2.6.1(d). Subject to the
provisions of Section 10.2 and the Company Collateral Account Agreements, the
Company shall be permitted from time to time to draw checks on and otherwise
withdraw amounts on deposit in the Company's Payment Account to pay Project
Costs in the amounts and to the Contractors and/or Subcontractors listed in the
most recent Advance Request (other than the Prime Contractor and any other
Contractor or Subcontractor to whom the Disbursement Agent wired funds pursuant
to Section 2.6.1(c)); provided, that the amount paid during any calendar month
to any one Contractor or Subcontractor shall not to exceed $7,000,000. On the
Final Completion Date, funds remaining in the Company's Payment Account shall be
applied by the Disbursement Agent as provided in Section 2.11. The Disbursement
Agent shall cause investment income from Permitted Investments on amounts on
deposit in the Company's Payment Account to be transferred to and deposited in
the Company's Funds Account within two (2) Banking Days following the end of
each calendar month.

        2.3.10    Company's FF&E Payment Account.    On or prior to the Closing
Date, the Company shall establish a local deposit account (the "Company's FF&E
Payment Account") in Las Vegas, Nevada at a bank that is reasonably acceptable
to the Disbursement Agent and that enters into a control agreement in the form
of Exhibit Z-3 hereto to grant the FF&E Lenders a first priority security
interest therein. The Company shall take such further actions and execute such
further documents in connection therewith as the FF&E Agent or the Disbursement
Agent may reasonably request in order to perfect or maintain the perfection or
priority, to the greatest extent reasonably practicable, of the Liens of the
FF&E Lenders in the Company's FF&E Payment Account. Subject to the provisions of
Section 10.2 and the FF&E Local Company Collateral Account Agreement, on each
Advance Date, the Disbursement Agent shall withdraw all funds remaining on
deposit in the FF&E Proceeds Account after giving effect to the transfers to the
Soft Costs Cash Management Account, the Hard Costs Cash Management Account and
the payments to the Contractors and/or Subcontractors and/or financial
institutions pursuant to Sections 2.6.1(e) and shall transfer such remaining
funds to the Company's FF&E Payment Account pursuant to Section 2.6.1(f).
Subject to the provisions of Section 10.2 and the FF&E Local Company Collateral
Account Agreement, the Company shall be permitted from time to time to draw
checks on and otherwise withdraw amounts on deposit in the Company's FF&E
Payment Account to pay Project Costs relating to the FF&E Component in the
amounts and to the Contractors and/or Subcontractors listed in the most recent
Advance Request (other than those Contractors or Subcontractors to whom the
Disbursement Agent wired funds pursuant to Section 2.6.1(e)); provided, that the
amount paid during any calendar month to any one Contractor or Subcontractor
shall not to exceed $7,000,000. On the Final Completion Date, funds remaining in
the Company's FF&E Payment Account shall be applied by the Disbursement Agent as
provided in Section 2.11. The Disbursement Agent shall cause investment income
from Permitted Investments on amounts on deposit in the Company's FF&E Payment
Account to be transferred to and deposited in the Company's Funds Account within
two (2) Banking Days following the end of each calendar month.

        2.3.11    Completion Guaranty Deposit Account.    On or prior to the
Closing Date, there shall be established at Deutsche Bank Trust Company
Americas, as the Securities Intermediary, the Completion Guaranty Deposit
Account pursuant to the Completion Guaranty Collateral Account Agreements. There
shall be deposited into the Completion Guaranty Deposit Account all cash

8

--------------------------------------------------------------------------------




amounts described in Section 3.1.25(c). Subject to the provisions of
Section 10.2 and the Completion Guaranty Collateral Account Agreements, amounts
on deposit in the Completion Guaranty Deposit Account shall, from time to time,
be transferred or applied by the Disbursement Agent (a) to the Company's Funds
Account in accordance with Section 5.8.3(b) and thereafter transferred to the
Disbursement Account or (b) to the Disbursement Account in accordance with
Section 5.8.3(c), in each case, for application to pay Project Costs in
accordance with Sections 2.4.4(a) and 2.5.4 or (c) applied to prepayment of the
Obligations in accordance with Section 5.21. The Disbursement Agent shall cause
investment income from Permitted Investments on amounts on deposit in the
Completion Guaranty Deposit Account to be transferred to and deposited in the
Company's Funds Account within two (2) Banking Days following the end of each
calendar month. The Disbursement Agent shall release all amounts remaining on
deposit in the Completion Guaranty Account, other than the Reserved Amounts, to
the Completion Guarantor on the Completion Guaranty Release Date. The
Disbursement Agent shall release all amounts remaining on deposit in the
Completion Guaranty Deposit Account to the Completion Guarantor on the Final
Completion Date in accordance with Section 2.11.

        2.3.12    Project Liquidity Reserve Account.    On or prior to the
Closing Date, there shall be established at Deutsche Bank Trust Company
Americas, as the Securities Intermediary, the Project Liquidity Reserve Account
pursuant to the Company Collateral Account Agreements. There shall be deposited
into the Project Liquidity Reserve Account all cash amounts described in
Section 3.1.25(d). Subject to the provisions of Section 10.2 and the Company
Collateral Account Agreements, amounts on deposit in the Project Liquidity
Reserve Account shall, from time to time, be transferred by the Disbursement
Agent to the Company's Funds Account in accordance with Section 5.8.3(b) and
thereafter transferred by the Disbursement Agent to the Disbursement Account for
application to pay Project Costs in accordance with Section 2.4.4(a) or applied
by the Disbursement Agent to prepayment of the Obligations in accordance with
Section 5.21. From and after the Completion Date, amounts on deposit in the
Project Liquidity Reserve Account shall be applied by the Bank Agent as provided
in Section 7.27 of the Bank Credit Agreement and Section 10.03 of the Second
Mortgage Notes Indenture. The Disbursement Agent shall cause investment income
from Permitted Investments on amounts on deposit in the Project Liquidity
Reserve Account to be transferred to and deposited in the Company's Funds
Account within two (2) Banking Days following the end of each calendar month.

        2.4    Mechanics for Obtaining Advances.    

        2.4.1    Preliminary Notices From the Company.    

        (a)  Subject to Section 2.2.2, the Company shall have the right, from
time to time, to deliver to the Disbursement Agent and the Construction
Consultant a preliminary Advance Request requesting that an Advance be made on
or after the seventeenth (17th) day after delivery of such preliminary Advance
Request appropriately completed and duly executed including all necessary
exhibits, attachments and certificates (other than the Construction Consultant's
Advance Certificate); provided, however, that the Company shall not be required
to have completed its internal audit of the Project Costs described in such
preliminary Advance Request.

        (b)  The Company's preliminary Advance Request shall include, among
other things, the Prime Contractor's Advance Certificate, the Golf Course
Contractor's Advance Certificate, the Golf Course Designer's Advance Certificate
and the Aqua Theater Designer's Advance Certificate, in each case, to the extent
that such Advance Request requests that payment be made to such Person or to any
Contractor or Subcontractor implementing the work designed by such Person. The
Company's preliminary Advance Request shall also include, among other things, a
certificate with respect to such Advance Request, in the form of Exhibit C-3

9

--------------------------------------------------------------------------------




confirming, among other things, the substantial conformity of construction
undertaken to date with the Final Plans and Specifications for the Project (the
"Project Architect's Advance Certificate").

        (c)  Concurrently with the delivery by the Company of each preliminary
Advance Request pursuant to subsection (a) above, the Company shall deliver
(i) to the FF&E Agent, a copy of Appendix XI to the preliminary Advance Request
and (ii) to the Funding Agents and the Disbursement Agent a preliminary Notice
of Advance Request in the form of Exhibit D hereto. Such preliminary Notice of
Advance Request shall reference the requested Advance Date set forth in the
preliminary Advance Request and shall contain the other information required
thereby.

        (d)  Each preliminary Advance Request delivered by the Company pursuant
to subsection (a) above shall request Advances in order to (i) until the
Completion Date, pay interest and fees under the Bank Credit Agreement, the
Second Mortgage Notes, and the FF&E Facility which will become due and payable
on or after the requested Advance Date and prior to the next succeeding Advance
Date, and/or (ii) pay other Project Costs estimated to become due and payable on
or prior to the requested Advance Date (with respect to the initial Advance
Request to be delivered hereunder, the Company shall request $38,000,000 be
advanced under the FF&E Facility to refinance the purchase of the Aircraft
described in the first sentence of Section 2.5.5), and/or (iii) issue a Letter
of Credit under the Bank Credit Facility, and/or (iv) replenish funds, or
increase funds on deposit, in the Soft Costs Cash Management Account or the Hard
Costs Cash Management Account (or, with respect to the initial Advance Request
to be delivered hereunder, the Company shall request that $2,500,000 be
deposited in the Soft Costs Cash Management Account and $3,000,000 be deposited
in the Hard Costs Cash Management Account) or the Operating Account to the
extent necessary to pay Operating Costs set forth in the Project Budget
anticipated to become due and payable through the end of the ensuing calendar
month. The Company shall not be permitted to obtain Advances for the purpose of
paying Debt Service at any time after the Completion Date. Each such preliminary
Advance Request shall include an estimated cash flow for the requested Advance
broken down by Contractor and Line Item and shall certify as to various matters
including, without limitation, (1) funding sequence, (2) accuracy of the Project
Budget, (3) Line Item allocations, (4) application of proceeds, (5) with respect
to the Advance that will leave an amount equal to but not more than the Second
Mortgage Notes Interest Reserve Amount in the Second Mortgage Notes Proceeds
Account, Appendix XI to the Advance Request indicating the items of Eligible
FF&E Equipment in respect of which any Advances will have been made from the
Company's Funds Account or the Second Mortgage Notes Proceeds Account and which
the Company would like to designate as FF&E Component and cover with the FF&E
Reimbursement Advance and also indicating value thereof (segregated between
amounts associated with "Gaming Equipment," "Non-Gaming Equipment" and
"Transaction Costs," each as defined in the FF&E Facility Agreement) and
(6) with respect to each Advance thereafter, Appendix XI to the Advance Request
indicating the items of Eligible FF&E Equipment that the Company would like to
designate as FF&E Component and for which an Advance is requested under the FF&E
Facility in such Advance Request. Promptly after delivery of each preliminary
Advance Request, the Disbursement Agent and the Construction Consultant shall
review such Advance Request and attachments thereto to determine whether all
required documentation has been provided, and shall use commercially reasonable
efforts to notify the Company of any deficiency within three (3) Banking Days
after delivery thereof by the Company, it being acknowledged that any failure to
notify the Company of any deficiency in the Advance Request so delivered within
the aforesaid time period shall in no event be deemed an approval thereof. The
Construction Consultant also shall review the work referenced in such
preliminary Advance Request, including work

10

--------------------------------------------------------------------------------




estimated to be completed through the applicable Advance Date as such work is
being performed.

        (e)  The FF&E Agent shall have the right to disapprove any items of
Eligible FF&E Collateral listed by the Company in Appendix XI to the Company's
preliminary Advance Request as items to be funded in part by the FF&E Facility
pursuant to the FF&E Reimbursement Advance or Section 2.5.1(a)(iii); provided,
however, that the FF&E Agent's failure to so disapprove any items of Eligible
FF&E Equipment identified by the Company on such Appendix XI on or before the
date the Company delivers the final Advance Request pursuant to Section 2.4.2
below shall be deemed to constitute the FF&E Agent's and the FF&E Lenders'
approval thereof and the items of Eligible FF&E Equipment identified on such
Appendix XI shall be funded in part by the FF&E Facility pursuant to the FF&E
Reimbursement Advance or Section 2.5.1(a)(iii) , as the case may be, and
thereafter comprise a portion of the FF&E Component financed under the FF&E
Facility. In the event that the FF&E Agent timely disapproves any items of
Eligible FF&E Collateral listed on such Appendix XI, the Company shall have the
option of either removing such items from the final Advance Request or
requesting in the final Advance Request that such items be financed by Resort
Component Funding Sources pursuant to Section 2.5.2. Notwithstanding anything to
the contrary in this Section 2.4.1(e), the FF&E Agent shall have no right (1) to
disapprove any items of Eligible FF&E Collateral consisting of "Gaming
Equipment" or "Transaction Costs" associated with Gaming Equipment (each as
defined in the FF&E Facility Agreement) listed by the Company in Appendix XI to
the Company's preliminary Advance Request from and after the time that (A) the
aggregate of the unutilized "Gaming Equipment Commitments" specified in the FF&E
Facility and amounts on deposit in the FF&E Proceeds Account is greater than or
equal to (B) the aggregate Remaining Costs for Line Items allocated to Eligible
FF&E Equipment consisting of "Gaming Equipment" and "Transaction Costs"
associated with Gaming Equipment (each as defined in the FF&E Facility
Agreement) which has not yet been purchased; and (2) to disapprove any items of
Eligible FF&E Collateral consisting of "Non-Gaming Equipment" or "Transaction
Costs" associated with Non-Gaming Equipment (each as defined in the FF&E
Facility Agreement) listed by the Company in Appendix XI to the Company's
preliminary Advance Request from and after the time that (A) the aggregate of
the unutilized "Non-Gaming Equipment Commitments" under the FF&E Facility and
amounts on deposit in the FF&E Proceeds Account (excluding amounts on deposit in
the FF&E Proceeds Account counted in clause (1)(A) above) is greater than or
equal to (B) the aggregate Remaining Costs for Line Items allocated to Eligible
FF&E Equipment consisting of "Non-Gaming Equipment" and "Transaction Costs"
associated with Non-Gaming Equipment (each as defined in the FF&E Facility
Agreement) which has not yet been purchased.

        2.4.2    Final Notices From the Company.    

        (a)  The Company shall have the right, with respect to each preliminary
Advance Request delivered in accordance with Section 2.4.1(a) above, to deliver
to the Disbursement Agent and the Construction Consultant a final Advance
Request containing all exhibits, attachments and certificates required thereby,
to the extent that such exhibits, attachments and certificates were not
previously delivered with the preliminary Advance Request or have been modified
subsequent to such delivery (other than the Construction Consultant's Advance
Certificate), all appropriately completed and duly executed by a Responsible
Officer of the Company. Each final Advance Request shall be accompanied by a
letter identifying and reconciling any corrections made between the preliminary
Advance Request and the final Advance Request. Each final Advance Request shall
be delivered no later than eight (8) Banking Days prior to the requested Advance
Date (it being understood that the Company may request an Advance Date that is
later than the date originally requested pursuant to the preliminary Advance
Request).

11

--------------------------------------------------------------------------------





        (b)  Concurrently with the delivery by the Company of each final Advance
Request pursuant to subsection (a) above, the Company shall deliver to each
Funding Agent and the Disbursement Agent a final Notice of Advance Request
appropriately completed and duly executed by a Responsible Officer of the
Company, which final Notice of Advance request shall include Appendix XI to the
Advance Request as approved, deemed approved and/or revised pursuant to
Section 2.4.1(e) above. Each final Notice of Advance Request shall state that
pursuant to an Advance Request being concurrently delivered to the Disbursement
Agent, the Company is requesting that an Advance be made on the Advance Date set
forth in such final Advance Request. Each Funding Agent shall, as soon as
practicable (but no later than two (2) Banking Days) after receiving each final
Notice of Advance Request, deliver a notice confirming such receipt to the
Disbursement Agent and, in the case of the Bank Agent and the FF&E Agent,
confirming that the Company's calculation of interest and fees to become due and
payable under their respective Facilities on and after the requested Advance
Date and through the scheduled next succeeding Advance Date is accurate (or, if
not accurate, shall provide the appropriate revisions to the Disbursement
Agent).

        (c)  Within five (5) days (but in no event later than four (4) Banking
Days prior to the requested Advance Date) after its receipt of each final
Advance Request pursuant to subsection (a) above, the Construction Consultant
shall deliver directly to the Disbursement Agent (with a copy to the Company)
its certificate with respect to such Advance Request, in the form of Exhibit C-2
either approving or disapproving the Advance Request (the "Construction
Consultant's Advance Certificate"); provided that if the Construction Consultant
disapproves one or more particular payments or disbursements to any Contractor
or Subcontractor requested by the Advance Request, but the Advance Request
otherwise complies with the requirements hereof, then the Construction
Consultant shall approve the Advance Request and all payments and disbursements
requested therein other than the particular payments or disbursements so
disapproved. If the Construction Consultant disapproves the Advance Request or
any one or more particular payments requested therein, the Construction
Consultant shall provide the Company, in reasonable detail, its reason(s) for
such disapproval.

        (d)  Promptly after receipt of a request therefor, the Disbursement
Agent shall deliver copies of any Advance Request to the Funding Agents.

        2.4.3    Funding Notices from Disbursement Agent.    

        (a)  (i) Promptly after delivery of each final Advance Request and
related final Notice of Advance Request by the Company pursuant to
Section 2.4.2(a) and (b) above, the Disbursement Agent shall review the same in
order to reconcile the information set forth in the Advance Request with the
information set forth in the related Notice of Advance Request and determine
whether all required documentation has been provided and whether all applicable
conditions precedent pursuant to this Agreement have been satisfied. In
particular, and without limiting the generality of the foregoing, the
Disbursement Agent shall verify, to the extent contemplated herein, based on
information provided to it by the Funding Agents, the Company and the
Construction Consultant, (A) the Company's calculation of Available Funds,
including Anticipated Earnings, set forth in the Advance Request, (B) that the
Project is In Balance, (C) that the allocation of the requested Advance among
the various funding sources complies with the provisions of Section 2.5, and
(D) that the Company's calculation of interest and fees to become due and
payable under the Bank Credit Agreement, the Second Mortgage Notes and the FF&E
Facility, in each case, from and after the requested Advance Date and prior to
the immediately succeeding Advance Date, is accurate. Subject to the other
subsections of this Section 2.4, at such time as the Disbursement Agent has
received the Construction Consultant's Advance Certificate as required by
Section 2.4.2(c) , and otherwise

12

--------------------------------------------------------------------------------

determines that the applicable conditions precedent set forth in Article 3 with
respect to a requested Advance have been satisfied, but no less than three
(3) Banking Days prior to the requested Advance Date, the Disbursement Agent
shall countersign the Notice of Advance Request and deliver the same to the
Company and each of the Funding Agents (as so countersigned, an "Advance
Confirmation Notice").

        (ii)  In the event that, pursuant to Section 2.4.2(c), the Construction
Consultant approves only a portion of the payments or disbursements requested by
the Advance Request or, if based on its review of the Advance Request and
accompanying Notice of Advance Request, the Disbursement Agent finds any minor
or purely mathematical errors or inaccuracies in the Advance Request or the
Notice of Advance Request (including any inaccuracy in the allocations made
pursuant to Section 2.5 hereof), but the Advance Request and Notice of Advance
Request otherwise conform to the requirements of this Agreement, the
Disbursement Agent shall (A) notify the Company thereof, (B) revise (to the
extent it is able to do so) or request that the Company revise such certificates
to remove the request for the disapproved payment and/or rectify any errors or
inaccuracies, (C) deliver or request that the Company execute and deliver to the
Funding Agents the revised Notice of Advance Request and (D) approve the
requested Advance and issue the Advance Confirmation Notice after making the
required revisions (or receiving from the Company the revised certificates) on
the basis of the certificates as so revised. In the event that the Disbursement
Agent revises the Advance Request and Notice of Advance Request so as to
increase the amounts to be advanced under the Bank Credit Facility or the FF&E
Facility, the amounts of such increase shall constitute the same type of Loans
as requested in such Advance Request (unless otherwise prohibited under the Bank
Credit Agreement or the FF&E Facility Agreement, as applicable). In the event
that the Disbursement Agent revises the Advance Request and Notice of Advance
Request so as to decrease the amounts to be advanced under the Bank Credit
Facility or the FF&E Facility, the amounts of such decrease shall (unless
otherwise requested by the Company and permitted under the Bank Credit Agreement
or the FF&E Facility Agreement, as applicable) first reduce the amount of Base
Rate Loans requested under such Facility and then reduce the amount of
Eurodollar Loans requested under such Facility. All references to a particular
requested Advance, Advance Request or Notice of Advance Request in the ensuing
provisions of this Article 2 shall, to the extent the context so requires, refer
to the same as revised or modified pursuant to the preceding sentence.

        (b)  In the event that the Disbursement Agent (i) on or prior to the
requested Advance Date determines pursuant to Section 2.4.3(a) that the
conditions precedent to an Advance have not been satisfied or (ii) prior to the
requested Advance Date receives notice from any Funding Agent that a Potential
Event of Default or an Event of Default has occurred and is continuing, then the
Disbursement Agent shall notify the Company and each Funding Agent thereof as
soon as reasonably possible but in no event later than one (1) Banking Day after
such determination or receipt, as the case may be (a "Stop Funding Notice"). The
Stop Funding Notice shall specify, in reasonable detail, the conditions
precedent which the Disbursement Agent has determined have not been satisfied
and/or shall attach a copy of any notice of default received by the Disbursement
Agent. Upon such written notice from the Disbursement Agent, and subject to the
provisions of Section 3.5, (i) neither the Bank Lenders nor the FF&E Lenders
shall have any obligation to advance their respective Facilities' portion of the
requested Advance, if any, (ii) the Disbursement Agent shall not withdraw any
funds from the Second Mortgage Notes Proceeds Account for the purpose of
transferring such funds to the Disbursement Account or for the purpose of paying
any Debt Service on the Bank Credit Facility or the FF&E Facility (provided that
the Disbursement Agent shall withdraw funds from the Second Mortgage Notes
Proceeds Account for the purpose of paying

13

--------------------------------------------------------------------------------

scheduled Debt Service on the Second Mortgage Notes), (iii) subject to
Section 3.2 the Disbursement Agent shall not withdraw any funds from the
Company's Funds Account to satisfy such requested Advance, (iv) the Disbursement
Agent shall not withdraw, transfer or release any funds on deposit in the
Interest Payment Account, (v) the Disbursement Agent shall not withdraw,
transfer or release to the Company any funds then on deposit in the Disbursement
Account or the FF&E Proceeds Account (other than in respect of wires previously
issued under Sections 2.6.1(c) or (e)) and (vi) any Advance Confirmation Notice
issued prior to the issuance of a Stop Funding Notice (if the Advance to which
such Advance Confirmation Notice relates has not been made) shall become null
and void and of no force or effect; provided that such nullification of any such
Advance Confirmation Notice shall not affect the obligations of the Company for
break funding costs under the Bank Credit Facility and the FF&E Facility.

        (c)  Prior to the earliest of (i) termination of the "Term Loan
Commitments" (as defined in the Bank Credit Agreement) other than due to the
funding in full thereof, (ii) termination of the "Revolving Credit Commitments"
(as defined in the Bank Credit Agreement), (iii) termination of the
"Commitments" (as defined in the FF&E Facility Agreement) and (iv) the exercise
of remedies by any Funding Agent in respect of any Project Security, unless any
such action has been rescinded, at such time, if ever, as the Disbursement Agent
(x) determines that the condition precedent to the requested Advance which had
not been satisfied has become satisfied or (y) receives notice from the Funding
Agent who issued the notice of default described in the preceding paragraph that
such Potential Event of Default or Event of Default no longer exists, as the
case may be, the Disbursement Agent shall deliver an Advance Confirmation Notice
to the Company and each of the Funding Agents.

        (d)  In the event that a Funding Agent entitled to waive conditions
precedent to funding pursuant to Section 3.5 informs the Disbursement Agent in
writing that it has waived the event or events giving rise to the Stop Funding
Notice, the Disbursement Agent shall deliver an Advance Confirmation Notice
(modified, if required, to apply only to amounts to be advanced under such
Funding Agent's Facility unless all Funding Agents entitled to waive conditions
with respect to such Advance Request have waived the conditions, in which case
the Disbursement Agent shall deliver an Advance Confirmation Notice with respect
to all Advances requested by the Company) to the Company and each of the Funding
Agents.

        2.4.4    Provision of Funds by the Funding Agents.    

        (a)  (i) (A) In the case of an Advance Confirmation Notice issued
pursuant to Section 2.4.3(a) above, on the requested Advance Date, and (B) in
the case of an Advance Confirmation Notice issued pursuant to Section 2.4.3(c)
or (d) above, on the third (3rd) Banking Day after such issuance, before
12:00 p.m. New York, New York time, (x) the Bank Lenders (subject to
Section 2.5.3) shall deposit or cause to be deposited in the Disbursement
Account, in immediately available funds, their Facility's portion of the
requested Advance, if any, as determined pursuant to Sections 2.5.1, 2.5.2 and
2.5.4 and set forth in the related Advance Confirmation Notice and (y) the FF&E
Lenders (subject to Section 2.5.5) shall deposit or cause to be deposited in the
FF&E Proceeds Account, in immediately available funds, their Facility's portion
of the requested Advance, if any, as determined pursuant to Section 2.5.1 and
set forth in the related Advance Confirmation Notice and, if the final Notice of
Advance Request includes a request for the issuance of one or more Letters of
Credit under the Bank Revolving Facility, the Bank Agent shall also send written
notice to the Disbursement Agent that the "Issuing Lenders" (as defined in the
Bank Credit Agreement) under the Bank Revolving Facility are committed to issue
each such Letter of Credit. Amounts deposited by or on behalf of ULLICO, as Bank
Lender, shall be deemed to have been applied to fund Project Costs due and owing
to the Prime Contractor; it being

14

--------------------------------------------------------------------------------

understood that, notwithstanding such application, ULLICO shall enjoy the same
rights and privileges over the Project Security as any other Project Secured
Party.

        (ii)  Upon confirming that all funds required to be deposited in the
Disbursement Account and the FF&E Proceeds Account pursuant to clause (i) above
have been deposited and, if applicable, upon receipt of the Bank Agent's
confirmation that the "Issuing Lenders" (as defined in the Bank Credit
Agreement) under the Bank Revolving Facility are committed to issue each
requested Letter of Credit, the Disbursement Agent shall (subject to
Section 2.4.3(b)) promptly, considering the requirements of this Agreement,
withdraw from the Company's Funds Account, the Second Mortgage Notes Proceeds
Account and the Bank Proceeds Account the portion of the Advance to be funded
from each such account as determined pursuant to Sections 2.5 and 2.9(d) and set
forth in the related Advance Confirmation Notice and deposit such funds in the
Disbursement Account and shall notify the Bank Agent that such transfer to the
Disbursement Account has been made. Upon receipt of such notice, if applicable,
the Bank Agent shall instruct the "Issuing Lenders" (as defined in the Bank
Credit Agreement) under the Bank Revolving Facility to issue the requested
Letters of Credit. All funds so deposited in the Disbursement Account shall
thereafter be applied by the Disbursement Agent as provided in Section 2.6.

        (b)  None of the Disbursement Agent, the Bank Agent or the FF&E Agent
shall be responsible for any Bank Lender's or FF&E Lender's failure to make any
required Advance (including, if applicable, the failure of any "Issuing Lender"
under the Bank Revolving Facility to issue any Letter of Credit). The
Disbursement Agent shall not release to the Company any amounts properly
advanced until all Advances requested by the relevant Advance Request have been
deposited in the Disbursement Account and the FF&E Proceeds Account and, if
applicable, the Bank Agent has confirmed that the "Issuing Lenders" (as defined
in the Bank Credit Agreement) under the Bank Revolving Facility are committed to
issue each requested Letter of Credit, unless the Lenders who have made the
Advances request such release (the Disbursement Agent shall promptly notify all
Funding Agents upon receiving any such request). However, the withholding of
such Advances by the Disbursement Agent shall not release the Lender who failed
to make the Advance under its Facility (including, if applicable, any Issuing
Lender under the Bank Revolving Facility who failed to issue a Letter of Credit)
from liability to the other Lenders and the Company. The Disbursement Agent
shall have no liability to the Company arising from any Stop Funding Notice
issued pursuant to Section 2.4.3(b) at the request of any Funding Agent (a "Stop
Funding Request"), whether or not such Funding Agent was entitled to make any
such Stop Funding Request. None of the Funding Agents shall have any liability
to the Company, the Disbursement Agent, any other Funding Agent or any Lender
arising from any Stop Funding Notice issued by the Disbursement Agent in
response to a Stop Funding Request by such Funding Agent; provided, however,
that nothing herein shall release from liability the Funding Agent who issued
the Stop Funding Request if such issuance resulted from, or constituted an act
of gross negligence or willful misconduct on the part of such Funding Agent, as
finally judicially determined by a court of competent jurisdiction.

        2.4.5    Change in Facts Certified.    The Company shall promptly notify
the Disbursement Agent prior to the making of any Advances in the event that any
of the matters to which the Company certified in the corresponding Advance
Request are no longer true and correct in all material respects (provided that
the foregoing materiality qualifier shall not apply to any certification
contained in such Advance Request which by its own terms already includes a
standard of materiality), as of the applicable Advance Date (except that any
certification that relates expressly to an earlier date shall be deemed made
only as of such earlier date). The acceptance by the

15

--------------------------------------------------------------------------------

Company of the proceeds of any Advance shall constitute a re-certification by
the Company, as of the applicable Advance Date, of all matters certified to in
the related Advance Request.

        2.4.6    References to Dates.    In the event that any day or date
referred to in the foregoing provisions of this Section 2.4 occurs on a day that
is not a Banking Day, the reference shall be deemed to be to the next succeeding
Banking Day.

        2.5    Allocation of Advances.    

        2.5.1    Advances for FF&E Component.    

        (a)  All Project Costs allocated pursuant to the Project Budget to the
FF&E Component shall be made from the following sources and in the following
order of priority:

          (i)  first, from the Closing Date and until the final Advance from the
Second Mortgage Notes Proceeds Account pursuant to clause (ii) below, from funds
from time to time on deposit in the Company's Funds Account, until Exhausted;

        (ii)  then, from funds from time to time on deposit in the Second
Mortgage Notes Proceeds Account, until the amount remaining in the Second
Mortgage Notes Proceeds Account equals but does not exceed the Second Mortgage
Notes Interest Reserve Amount; and

        (iii)  then, from funds available to be drawn under the FF&E Facility
and the Resort Component Funding Sources, until Exhausted, in such amounts so
that after giving effect to the requested Advance, the aggregate amount of all
Project Costs allocated pursuant to the Project Budget to the FF&E Component
(other than the amounts advanced in connection with the Aircraft under
clause (b) below) shall have been Advanced in the following
percentages:(A) seventy-five percent (75%) shall have been Advanced from the
FF&E Facility, and (B) twenty-five percent (25%) shall have been Advanced from
the Resort Component Funding Sources. For purposes of the foregoing calculation
it shall be deemed that the amount represented by the FF&E Reimbursement Advance
was Advanced by the FF&E Facility and not by the Resort Component Funding
Sources.

        (b)  All Project Costs allocated pursuant to the Project Budget to the
purchase (or indebtedness incurred to fund the purchase) or refinancing of the
Aircraft (including any replacement Aircraft) shall be made from funds available
to be drawn under the FF&E Facility (to the extent provided therein).

        2.5.2    Advances For Resort Component.    The (i) full amount of all
Project Costs allocated pursuant to the Project Budget to the Resort Component
and (ii) portion of the Project Costs allocated pursuant to the Project Budget
to the FF&E Component which are to be funded from Resort Component Funding
Sources pursuant to Section 2.5.1(a)(iii) above shall be made from the following
sources and in the following order of priority:

        (a)  first, from funds from time to time on deposit in the Company's
Funds Account, until Exhausted;

        (b)  then, from funds from time to time on deposit in the Second
Mortgage Notes Proceeds Account, until the amount remaining in the Second
Mortgage Notes Proceeds Account equals but does not exceed the Second Mortgage
Notes Interest Reserve Amount; and

        (c)  then, subject to Section 2.5.6, from funds available to be drawn
under the Bank Credit Facility, until Exhausted.

16

--------------------------------------------------------------------------------




        2.5.3    Advances Under the Bank Credit Facility.    All issuances of
Letters of Credit under the Bank Credit Facility shall be satisfied through the
Bank Revolving Facility pursuant to the procedures set forth in Article 3 of the
Bank Credit Agreement. All other amounts required to be obtained from the Bank
Credit Facility for deposit in the Disbursement Account shall be satisfied as
follows:

        (a)  first, from amounts on deposit in the Bank Proceeds Account on the
relevant date, to the extent thereof (excluding amounts previously advanced to
the Bank Proceeds Account pursuant to Section 2.6.1(a) which are intended to be
used for Company payroll); and

        (b)  then, through Advances by the Bank Lenders.

        2.5.4    Advances After Completion Date.    Notwithstanding the
foregoing, after Exhaustion of the Required Completion Amount on deposit in the
Bank Proceeds Account and the FF&E Proceeds Account, other amounts required to
be obtained to pay Project Costs incurred to achieve Final Completion shall be
satisfied as follows:

        (a)  first, by borrowing funds under the Bank Revolving Facility until
the aggregate amount borrowed thereunder (excluding any borrowings of the Bank
Debt Service Commitment Portion) shall equal $718,490,525;

        (b)  then, by withdrawing funds on deposit in the Completion Guaranty
Deposit Account and transferring such funds to the Disbursement Account; and

        (c)  then, by using other amounts available to the Company (other than
funds available under the Bank Revolving Facility).

        2.5.5    Advances Under the FF&E Facility.    The amount of $38,000,000
required to be obtained from the FF&E Facility to refinance the purchase of the
Aircraft shall be satisfied through Advances of funds by the FF&E Lenders to the
FF&E Agent and (i) Advances of funds by the FF&E Agent in the amount of
$28,523,995.42 directly to the Original Aircraft Lender and (ii) Advances of
funds by the Agent in the amount of $9,476,004.58 which shall be deposited into
the Company's Funds Account. All other amounts required to be obtained from the
FF&E Facility for deposit in the FF&E Proceeds Account shall be satisfied as
follows:

        (a)  first, from amounts on deposit in the FF&E Proceeds Account on the
relevant date, to the extent thereof; and

        (b)  then, through Advances by the FF&E Lenders.

        2.5.6    Advances of Second Mortgage Notes Interest Reserve
Amount.    Notwithstanding the foregoing, from and after the initial Advance
under the Bank Credit Agreement, Debt Service on the Second Mortgage Notes
shall, until funds in the Second Mortgage Notes Proceeds Account have been
Exhausted, be paid exclusively from amounts on deposit in the Second Mortgage
Notes Proceeds Account.

        2.5.7    Post-Funding Reallocations.    In the event that at any time
the Disbursement Agent determines that the allocations made in any previous
Advance Requests pursuant to the foregoing provisions of this Section 2.5 were
erroneous or inaccurate, the parties shall cooperate to rectify such
misallocations by allocating future Advances in a manner that accounts for the
previous misallocation or by using such other methods reasonably determined by
the Disbursement Agent.

        2.6    Disbursements.    

        2.6.1    Disbursement Procedures.    No later than 2:00 p.m. New York,
New York time on the requested Advance Date, or such later date as may occur
pursuant to Section 2.4.4(a), if the Disbursement Agent has (i) received funds
from each Bank Lender and each FF&E Lender

17

--------------------------------------------------------------------------------

required to make an Advance pursuant to the relevant Advance Request (other than
(x) $28,523,995.42 to refinance indebtedness incurred to fund the original
purchase of an Aircraft, which shall be paid by the FF&E Agent directly to the
Original Aircraft Lender, (y) $9,476,004.58 to be advanced by the FF&E Agent and
deposited in the Company's Funds Account and (z) any portion of such Advance for
which a Letter of Credit is to be issued under the Bank Credit Facility) (or if
the applicable Lenders make the request described in the second sentence of
Section 2.4.4(b)), (ii) if applicable, received confirmation from the Bank Agent
that the "Issuing Lenders" (as defined in the Bank Credit Agreement) under the
Bank Revolving Facility are committed to issue each requested Letter of Credit,
and (iii) transferred funds from the Company's Funds Account, the Second
Mortgage Note Proceeds Account, the Bank Proceeds Account and/or the Completion
Guaranty Deposit Account to the Disbursement Account as required pursuant to the
terms hereof, the Disbursement Agent shall transfer all such funds (or, where
applicable, the funds as to which the request described in the second sentence
of Section 2.4.4(b) has been made) as follows:

        (a)  to the extent set forth in the Advance Request, by disbursement to
the Interest Payment Account and/or the Bank Proceeds Account;

        (b)  to the extent set forth in the Advance Request, by disbursement to
the Soft Costs Cash Management Account and/or the Hard Costs Cash Management
Account;

        (c)  with respect to amounts requested by the Advance Request to be paid
from the Disbursement Account to (i) the Prime Contractor, (ii) each other
Contractor and Subcontractor owed Project Costs to be paid pursuant to
Sections 2.5.2 or 2.5.4 in excess of $7,000,000, and (iii) any financial
institution that will be issuing a commercial letter of credit for the account
of the Company that will be cash-collateralized in accordance with clause (g) of
the definition of "Project Costs," by wiring funds directly to the account of
such Person set forth in the Company's Advance Request;

        (d)  by transferring any remaining funds in the Disbursement Account to
the Company's Payment Account for further distribution by the Company to each
Contractor and Subcontractor owed Project Costs to be paid pursuant to
Sections 2.5.2 or 2.5.4 in an amount less than or equal to $7,000,000 (excluding
the Prime Contractor);

        (e)  with respect to amounts requested by the Advance Request to be paid
from the FF&E Proceeds Account to (i) each Contractor and Subcontractor owed
Project Costs allocated to the FF&E Component in excess of $7,000,000, and
(ii) any financial institution that will be issuing a commercial letter of
credit allocated to the FF&E Component for the account of the Company that will
be cash-collateralized in accordance with clause (g) of the definition of
"Project Costs," by wiring funds directly to the account of such Person set
forth in the Company's Advance Request; and

        (f)    by transferring any remaining funds in the FF&E Proceeds Account
to the Company's FF&E Payment Account for further distribution by the Company to
each Contractor and Subcontractor owed Project Costs allocated to the FF&E
Component in an amount less than or equal to $7,000,000.

        2.6.2    Special Procedures for Unpaid Contractors.    Notwithstanding
Section 2.6.1 above, the Company agrees that the Disbursement Agent may make
Advances and transfer any or all sums in the Disbursement Account (and in the
case of amounts owing to Contractors allocable to the FF&E Component, in the
FF&E Proceeds Account) directly into the account of any Contractor for amounts
due and owing to such Contractor under the relevant Contract, or any other
Subcontractors in payment of amounts due and owing to such parties from the
Company without further authorization from the Company and the Company hereby
constitutes and appoints the

18

--------------------------------------------------------------------------------

Disbursement Agent its true and lawful attorney-in-fact to make such direct
payments and this power of attorney shall be deemed to be a power coupled with
an interest and shall be irrevocable; provided that, except upon the occurrence
and continuation of an Event of Default, the Disbursement Agent shall not
exercise its rights under this power of attorney except to make payments (a) as
directed by the Company pursuant to an Advance Request and otherwise as
permitted by Section 2.6.1 or (b) which the Disbursement Agent reasonably
believes, if not promptly made, are reasonably likely to have a Material Adverse
Effect. No further direction or authorization from the Company shall be
necessary to warrant or permit the Disbursement Agent to make such Advances in
accordance with the foregoing sentence and, to the extent funds in the
Disbursement Account (and in the case of amounts owing to Contractors allocable
to the FF&E Component, in the FF&E Proceeds Account) are not sufficient to make
such Advances, the Disbursement Agent shall withdraw the shortfall from the
Company's Funds Account, the Second Mortgage Notes Proceeds Account and/or the
Bank Proceeds Account in accordance with Sections 2.5.1 and/or 2.5.2 and
transfer sufficient funds to the Disbursement Account as needed to make such
Advances.

        2.6.3    Special Procedures for Payroll.    From time to time (but no
more frequently than once every two weeks) upon satisfaction of the following
conditions precedent, the Disbursement Agent shall transfer amounts previously
advanced to the Bank Proceeds Account pursuant to Section 2.6.1(a) to the Soft
Costs Cash Management Account:

        (a)  The Company shall have certified to the Disbursement Agent that the
amount requested to be transferred is necessary to pay Soft Costs consisting of
Company payroll in accordance with the Project Budget during the ensuing seven
(7) days; and

        (b)  The Company shall have substantiated to the Disbursement Agent's
satisfaction, in the manner contemplated by the Advance Request, that amounts
previously transferred by the Disbursement Agent from the Bank Proceeds Account
to the Soft Costs Cash Management Account pursuant to this Section 2.6.3 have
been used to pay Soft Costs associated with Company payroll in accordance with
the Project Budget.

        2.6.4    Satisfaction of Funding Obligations.    All disbursements made
pursuant to Sections 2.6.1, 2.6.2 and 2.6.3 above shall satisfy, in and of
themselves, the obligations of the Disbursement Agent, the Funding Agents and
each Lender hereunder and under the relevant Facility Agreements with respect to
the Advance so made and (except for amounts which were obtained from the
Company's Funds Account) shall be secured by the Facilities' respective Security
Documents, if any, to the same extent as if made directly to the Company,
regardless of the disposition thereof by the payees of such disbursements.

        2.7    Payments of Interest and Fees.    Until the Completion Date, the
Company shall include in each Advance Request delivered pursuant to
Sections 2.4.1(a) and 2.4.2(a) a request that an Advance be made to pay the
interest and fees that will become due and payable under each of the Bank Credit
Agreement, the Second Mortgage Notes and the FF&E Facility on or after the
requested Advance Date under such Advance Request and prior to the immediately
succeeding Advance Date. Each such Advance Request shall specify the Facility,
the amount and the date on which such interest or fees will become due and
payable. If the Company fails to set forth such information in any Advance
Request or fails to deliver timely any Advance Request, then the Bank Agent, the
Indenture Trustee and the FF&E Agent as to their respective Facilities may
deliver such information and a request for payment to the Disbursement Agent
upon which request the Disbursement Agent shall revise the Advance Request and
related Notice of Advance Request to provide for such payment. The Company
acknowledges that failure of any notice referenced in this Section 2.7 to be
delivered to the Disbursement Agent shall not in any way exonerate or diminish
the Company's obligation to make all payments under each of the Bank Credit
Agreement, the Second Mortgage Notes and the FF&E Facility as and when due.
Subject

19

--------------------------------------------------------------------------------

to the provisions of Section 10.2 and the Company Collateral Account Agreements,
the Disbursement Agent shall apply amounts on deposit in the Interest Payment
Account and, to the extent set forth in Section 2.5.6, the Second Mortgage Notes
Proceeds Account, to the payment of interest and fees under the Bank Credit
Agreement, the Second Mortgage Notes and/or the FF&E Facility, in each case, on
the date that the Disbursement Agent is advised such amounts will become due and
payable. The Company shall not be permitted to obtain Advances for the purpose
of paying interest, fees or other Debt Service at any time after the Completion
Date, except for amounts payable from the Second Mortgage Notes Proceeds Account
in accordance with Section 2.5.6.

        2.8    FF&E Facility: Initial Advance, FF&E Reimbursement Amount
Advance, and Cash Management Account Reimbursements.    

        On the Closing Date, the Company shall include in its initial Advance
Request delivered pursuant to Sections 2.4.1(a) and 2.4.2 a request to Advance,
and each FF&E Lender shall Advance, to the extent of its "Aircraft Commitment
Percentage" (as defined in the FF&E Facility), $38,000,000 under the FF&E
Facility of which $28,523,995.42 shall be delivered directly to the FF&E Agent
who will then distribute such amount to the Original Aircraft Lender in order to
refinance the purchase of the Aircraft and $9,476,004.58 shall be deposited into
the Company's Funds Account. On the date the Company delivers a preliminary
Advance Request pursuant to Sections 2.4.1(a) and 2.4.2 requesting an Advance
from the Second Mortgage Notes Proceeds Account that leaves only the Second
Mortgage Notes Interest Reserve Amount on deposit in such Account, the Company
shall include in such preliminary Advance Request, the FF&E Reimbursement
Advance which, subject to any revisions thereto pursuant to Section 2.4.1(e),
the FF&E Lenders shall Advance and which shall be deposited in the Company's
Funds Account to be applied to pay Project Costs in accordance with the terms
hereof. Thereafter, as an additional reimbursement mechanism, on each date the
Company delivers a preliminary Advance Request pursuant to Sections 2.4.1(a) and
2.4.2 requesting a replenishment of the Soft Costs Cash Management Account
and/or the Hard Costs Cash Management Account, the FF&E Lenders shall, pursuant
to Section 2.5.1(a)(iii) advance 75% of the Project Costs previously paid for by
the Company from the Soft Costs Cash Management Account and the Hard Costs Cash
Management Account, as the case may be, in respect of items that have been or
are then being designated as FF&E Component in accordance with Section 2.4.1,
which amounts shall be transferred pursuant to Section 2.6.1(b) from the FF&E
Proceeds Account to replenish such accounts. If the Company fails to set forth
such information in any Advance Request or fails to deliver timely any Advance
Request, then the Bank Agent or the Indenture Trustee shall deliver such
information and a request for Advance to the Disbursement Agent upon which
request the Disbursement Agent shall revise the Advance Request and related
Notice of Advance Request to provide for such Advance.

        2.9    Completion Date Procedures.    

        (a)  No less than sixty (60) days prior to the anticipated Completion
Date, the Company shall deliver notice of the anticipated Completion Date to the
Disbursement Agent, the Construction Consultant, the Project Architect and the
Funding Agents. Thereafter, in order to cause Completion to occur, the Company
shall deliver to the Construction Consultant, the Disbursement Agent, the Bank
Agent, the Indenture Trustee and the FF&E Agent the Company's Completion
Certificate appropriately completed and duly executed by a Responsible Officer
of the Company with all attachments thereto. The Company's Completion
Certificate shall indicate the date the Company believes the conditions to
Completion will be satisfied, shall include the Completion Certificates of the
Project Architect, the Prime Contractor, the Golf Course Contractor, the Parking
Structure Contractor, the Golf Course Designer and the Aqua Theater Designer,
and shall set forth all other information required thereby, including the
aggregate amount of Project Costs anticipated to become due and payable after
the Completion Date in order to achieve Final Completion (the "Required
Completion Amount"). The Required Completion Amount shall be based on the
allocation rules set forth in Section 2.5 after subtracting amounts then on
deposit in

20

--------------------------------------------------------------------------------

the Hard Costs Cash Management Account and the Company's Funds Account. The
Company's Completion Certificate further shall set forth each Resort Component
Funding Source's and the FF&E Facility's portion of the Required Completion
Amount calculated in accordance with the preceding sentence.

        (b)  The Disbursement Agent and the Construction Consultant shall review
the Company's Completion Certificate. In the event that the Disbursement Agent
or the Construction Consultant discovers any mathematical or other minor errors
in the Company's Completion Certificate, they shall request that the Company
revise and resubmit the certificate. Within ten (10) Banking Days after their
receipt of the Company's Completion Certificate, the Construction Consultant
shall deliver to the Disbursement Agent, the Bank Agent, the Indenture Trustee,
the FF&E Agent and the Company, the Construction Consultant's Completion
Certificate.

        (c)  Within five (5) Banking Days after receipt by the Disbursement
Agent of the Construction Consultant's Completion Certificate approving the
Company's Completion Certificate, the Disbursement Agent shall, subject to its
determination (in accordance with the relevant provisions of Section 3.3) that
each of the conditions set forth in Section 3.3 (other than Sections 3.3.4
through 3.3.6) has been satisfied, countersign the Company's Completion
Certificate and forward the same to the Bank Agent, the Indenture Trustee and
the FF&E Agent. In determining whether to approve the Company's Completion
Certificate, the Disbursement Agent may rely on the certifications of the
Company, the Prime Contractor, the Golf Course Contractor, the Parking Structure
Contractor, the Golf Course Designer, the Aqua Theater Designer, the
Construction Consultant and the Project Architect set forth in their respective
Completion Certificates. The Completion Date shall be deemed to occur on the
date the Disbursement Agent countersigns the Company's Completion Certificate.

        (d)  On the Completion Date, before 12:00 p.m. New York, New York time,
(i) the Bank Lenders shall deposit or cause to be deposited in the Bank Proceeds
Account the Bank Credit Facility's portion of the Required Completion Amount
calculated in accordance with Section 2.5 and subsection (a) above and set forth
in the Company's Completion Certificate, (ii) the FF&E Lenders shall deposit or
cause to be deposited in the FF&E Proceeds Account the FF&E Facility's portion
of the Required Completion Amount calculated in accordance with Section 2.5 and
subsection (a) above and set forth in the Company's Completion Certificate, and
(iii) if the difference (in each case after giving effect to the Advance
contemplated in clause (i) above) of (A) the unutilized "Revolving Credit
Commitments" as defined in the Bank Credit Agreement (specifically including,
however, the $3,000,000 portion of the Bank Revolving Facility which will not be
made available to the Company for the payment of Project Costs) minus (B) any
revenues of the Project that have been used to prepay the Loans under the Bank
Revolving Facility from and after the Opening Date, is less than the aggregate
Remaining Costs for the "Working Capital Requirements at Opening" Line Item
Category, then the Disbursement Agent shall transfer to the Bank Agent
sufficient funds from the Completion Guaranty Deposit Account and the Project
Liquidity Reserve Account (if the funds then on deposit in the Completion
Guaranty Deposit Account are not sufficient to make such transfer) in an amount
equal to the amount by which the aggregate Remaining Costs for the "Working
Capital Requirements at Opening" Line Item Category exceeds such difference, and
the Bank Agent shall apply such amounts to the prepayment of Loans under the
Bank Revolving Facility pursuant to Section 2.12(c)(iv) of the Bank Credit
Agreement.

        (e)  In the event that the Final Completion Date shall not have occurred
within six (6) months from the Completion Date, then on the expiration of such
six (6) month period, the Disbursement Agent shall withdraw any remaining funds
on deposit (i) in the Bank Proceeds Account and deliver such funds to the Bank
Agent and (ii) in the FF&E Proceeds Account and deliver such funds to the FF&E
Agent.

21

--------------------------------------------------------------------------------




        2.10    Completion Guaranty Release Procedures.    

        (a)  In order to cause the Completion Guaranty Release Date to occur,
the Company shall deliver to the Construction Consultant, the Disbursement
Agent, the Bank Agent, the Indenture Trustee and the FF&E Agent the Company's
Completion Guaranty Release Certificate appropriately completed and duly
executed by a Responsible Officer of the Company, with all attachments thereto.
The Company's Completion Guaranty Release Certificate shall indicate that the
Company believes the Completion Guaranty Release Conditions have been satisfied,
shall specify the portion, if any, of the Completion Guaranty Deposit Account to
be reserved to pay Project Punchlist Items and/or disputed amounts pursuant to
clauses (d)(i) and (ii) of the definition of "Completion Guaranty Release
Conditions" after giving effect to any amounts then on deposit in the Company's
Funds Account, the Bank Proceeds Account and the FF&E Proceeds Account
(collectively, the "Reserved Amounts") and shall set forth all other information
required thereby.

        (b)  The Disbursement Agent and the Construction Consultant shall review
the Company's Completion Guaranty Release Certificate. In the event that the
Disbursement Agent or the Construction Consultant discovers any mathematical or
other minor errors in the Company's Completion Guaranty Release Certificate, it
shall so inform the Company, stating in reasonable detail the revisions
required, and shall request the Company to revise and resubmit the certificate.
Within ten (10) Banking Days after its receipt of the Company's Completion
Certificate, the Construction Consultant shall deliver to the Disbursement
Agent, the Bank Agent, the Indenture Trustee, the FF&E Agent and the Company,
the Construction Consultant's Completion Guaranty Release Certificate.

        (c)  Within five (5) Banking Days after receipt by the Disbursement
Agent of the Construction Consultant's Completion Guaranty Release Certificate
approving the Company's Completion Guaranty Release Certificate, the
Disbursement Agent shall, subject to its determination that each of the
Completion Guaranty Release Conditions has been satisfied, countersign the
Company's Completion Guaranty Release Certificate and forward the same to the
Bank Agent, the Indenture Trustee and the FF&E Agent. The Disbursement Agent may
rely on the certifications of the Company and the Construction Consultant set
forth in their respective Completion Guaranty Release Certificates in
determining whether the Completion Guaranty Release Conditions have been
satisfied. The Completion Guaranty Release Date shall be deemed to occur on the
date the Disbursement Agent countersigns the Company's Completion Guaranty
Release Certificate.

        (d)  On the Completion Guaranty Release Date, the Disbursement Agent
shall release to the Completion Guarantor all amounts on deposit in the
Completion Guaranty Deposit Account, excluding the Reserved Amounts.

        2.11    Final Completion Procedures.    On the Final Completion Date,
the Disbursement Agent shall (a) in the event that the Final Completion Date
shall have occurred prior to the expiration of the six (6) month period
commencing on the Completion Date, (i) withdraw all remaining funds from the
Bank Proceeds Account and deliver such funds to the Bank Agent, and
(ii) withdraw all remaining funds from the FF&E Proceeds Account and deliver
such funds to the FF&E Agent, (b) release to the Completion Guarantor all other
amounts on deposit in the Completion Guaranty Deposit Account and (c) release to
the Company all other amounts on deposit in the Company Accounts, other than the
Project Liquidity Reserve Account (unless at such time the Company has satisfied
the release conditions set forth in Section 7.27 of the Bank Credit Agreement
(as confirmed by the Bank Agent) and Section 10.03 of the Second Mortgage Notes
Indenture, in which case the amounts on deposit in the Project Liquidity Reserve
Account shall be applied as provided in the Bank Credit Agreement and the Second
Mortgage Notes Indenture). The Disbursement Agent may rely on the certifications
of the Company, the Construction Consultant, the Project Architect and the Prime
Contractor set forth in their respective Final Completion Certificates in
determining whether the Final Completion Date has occurred.

22

--------------------------------------------------------------------------------

        2.12    No Approval of Work.    The making of any Advance shall not be
deemed an approval or acceptance by the Disbursement Agent, any Funding Agent,
any Lender or the Construction Consultant (except to the extent set forth in the
Construction Consultant Engagement Letter, and then only for the benefit of the
Lenders) of any work, labor, supplies, materials or equipment furnished or
supplied with respect to the Project.

        2.13    Security.    The Obligations shall be secured by the Project
Security in accordance with the Security Documents. Further, all funds advanced
by the Bank Lenders to complete the Project or to protect the rights and
interests of the Secured Parties under the Financing Agreements are deemed to be
obligatory advances and are to be added to the total indebtedness secured by
each of the respective Facilities' Security Documents (including, with respect
to the Bank Credit Facility and the Second Mortgage Notes, their respective
Deeds of Trust). All sums so advanced shall be secured by each such Deed of
Trust with the same priority of lien as the security for any other obligations
secured thereunder.

ARTICLE 3.

—CONDITIONS PRECEDENT TO
THE CLOSING DATE AND ADVANCES

        3.1    Conditions Precedent to the Closing Date.    The occurrence of
the Closing Date is subject to the prior satisfaction of each of the conditions
precedent hereinafter set forth in this Section 3.1 in form and substance
satisfactory to each of the Bank Agent, the Representatives of the Underwriters
and the FF&E Agent in its sole discretion. Subject to Section 3.4, by executing
this Agreement (or, in the case of (a) the Representatives of the Underwriters,
by purchasing the Second Mortgage Notes, (b) the Bank Lenders, by becoming a
party to the Bank Credit Agreement and (c) the FF&E Lenders, by becoming a party
to the FF&E Facility Agreement) each of the Bank Agent, the Representatives of
the Underwriters and the FF&E Agent shall be deemed to have confirmed that it
has become satisfied that each of the following conditions precedent applicable
to its Facility in this Section 3.1 has been satisfied.

        3.1.1    Financing Agreements and Material Project
Documents.    Delivery to each of the Bank Agent, the Representatives of the
Underwriters, the FF&E Agent and the Disbursement Agent (with such number of
originally executed copies as they may reasonably request) of (a) executed
originals of each Financing Agreement (other than those Financing Agreements,
including the DIIC Deed of Trust and the Golf Course Contractor Consent, that
are not required to be executed and delivered on the Closing Date)
(collectively, the "Closing Financing Agreements"), and true and correct copies
of each Material Project Document then in effect and any supplements or
amendments thereto then in effect, all of which shall be in form and substance
satisfactory to each of the Bank Agent, the Representatives of the Underwriters
and the FF&E Agent, shall have been duly authorized, executed and delivered by
the parties thereto, and each such Material Project Document shall be certified
by a Responsible Officer of the Company as of the Closing Date as being true,
complete and correct and in full force and effect, and (b) evidence satisfactory
to each of the Bank Agent, the Representatives of the Underwriters and the FF&E
Agent that each such Material Project Document and each such Closing Financing
Agreement is in full force and effect and that no party to any such Material
Project Document or Closing Financing Agreement is or, but for the passage of
time or giving of notice or both will be, in breach of any obligation
thereunder.

        3.1.2    Corporate and/or LLC Authority of the Loan Parties.    Delivery
to each of the Bank Agent, the Representatives of the Underwriters, the FF&E
Agent and the Disbursement Agent of (a) a certified copy of the Articles of
Incorporation, Certificates of Formation or other similar formation document(s)
of the each of the Loan Parties, (b) good standing certificates for each of the
Loan Parties issued by the Secretary of State of Nevada or any other state of
incorporation or

23

--------------------------------------------------------------------------------




organization, (c) a certified copy of the bylaws or a copy of the Operating
Agreement of each of the Loan Parties, certified by a Responsible Officer of
each such Loan Party, and (e) a copy of one or more resolutions or other
authorizations of the Loan Parties certified by a Responsible Officer of each
such Loan Party, as being in full force and effect on the Closing Date,
authorizing the Advances herein provided for and the execution, delivery and
performance of this Agreement and the other Operative Documents and any
instruments or agreements required hereunder or thereunder to which each such
entity is a party.

        3.1.3    Incumbency of the Loan Parties.    Delivery to each of the Bank
Agent, the Representatives of the Underwriters, the FF&E Agent and the
Disbursement Agent of a certificate from each of the Loan Parties satisfactory
in form and substance to each of the Bank Agent, and the Representatives of the
Underwriters signed by a Responsible Officer of each such Loan Party, and dated
as of the Closing Date, as to the incumbency of the Person or Persons authorized
to execute and deliver this Agreement and the other Material Project Documents
(not theretofore executed) and Closing Financing Agreements and any documents,
instruments or agreements required hereunder or thereunder to which each such
entity is a party.

        3.1.4    Other Parties.    With respect to each Major Project
Participant (other than any Loan Party), delivery to each of the Bank Agent, the
Representatives of the Underwriters, the FF&E Agent and the Disbursement Agent
of (i) a certified copy of the Certificate of Formation or Articles of
Incorporation, as applicable, of such entity (or the appropriate equivalent in
the jurisdiction of formation of the relevant entity), (ii) a copy of the
bylaws, if applicable, of such entity (or the equivalent) certified by the
secretary of such entity, (iii) a certificate issued by the Secretary of State
of Nevada and, if other than such state, the state (or country) of formation of
such entity certifying that such entity is in good standing and is qualified to
do business in, Nevada and (if applicable) its state (or country) of formation,
(iv) a fully executed certificate as to the incumbency of the Persons authorized
to execute and deliver the Operative Documents and any other instruments or
agreements contemplated hereby to which such entity is a party, and (v) a copy
of one or more resolutions for each of the foregoing entities (or their
respective managing members or managers where applicable), certified by the
appropriate officer of such entity as being in full force and effect as of the
Closing Date, authorizing the transactions contemplated by such Operative
Document(s) to which such entity is a party and the execution, delivery and
performance thereof and any other documents, instruments and agreements required
to be executed pursuant thereto.

        3.1.5    Insurance.    

        (a)    Policies.    Insurance complying with the requirements of
Exhibit O shall be in place and in full force and effect.

        (b)    The Company's Insurance Certificates.    Delivery to each of the
Bank Agent, the Representatives of the Underwriters, the FF&E Agent and the
Disbursement Agent of (i) certificates, in the form of Exhibit B-4 and
Exhibit B-5 attached hereto and otherwise in form and substance satisfactory to
each of the Bank Agent, the Representatives of the Underwriters and the FF&E
Agent from the Company's insurance broker(s), dated as of the Closing Date and
identifying underwriters, type of insurance, insurance limits and policy terms,
listing the special provisions required as set forth in Exhibit O, describing
the insurance obtained and stating that such insurance is in full force and
effect and that all premiums then due thereon have been paid and (ii) certified
copies of all policies evidencing such insurance (or a binder, commitment or
certificates signed by the insurer or a broker authorized to bind the insurer
along with a commitment to deliver certified copies of the policies within
forty-five (45) days after the Closing Date) meeting the requirements of
Exhibit O and otherwise in

24

--------------------------------------------------------------------------------




form and substance satisfactory to each of the Bank Agent, the Representatives
of the Underwriters and the FF&E Agent.

        (c)    Insurance Certificates.    Delivery to each of the Bank Agent,
the Representatives of the Underwriters, the FF&E Agent and the Disbursement
Agent, to the extent not delivered pursuant to clause (b) above, of (i) a
certificate of the Company, in form and substance satisfactory to each of the
Bank Agent, the Representatives of the Underwriters and the FF&E Agent
identifying underwriters, type of insurance, insurance limits and policy terms
of any insurance then required to be obtained under the Material Project
Documents then in effect and any other insurance required under Exhibit O, dated
as of the Closing Date and stating that such insurance is in full force and
effect if the same is required to be in effect and that if then required to be
in effect, all premiums then due thereon have been paid, and that such insurance
complies with the requirement of such Material Project Documents and Exhibit O,
and (ii) certified copies of all policies evidencing such insurance (or a
binder, commitment or certificates signed by the insurer or a broker authorized
to bind the insurer along with a commitment to deliver certified copies of the
policies within forty-five (45) days after the Closing Date) naming the
Disbursement Agent, the Funding Agents and the Lenders as additional insureds
and the Disbursement Agent as the loss payee under the insurance policies
required under Exhibit O and the insurance policies under the "Owner Controlled
Insurance Program" described and defined in the Prime Construction Contract and
otherwise in form and substance satisfactory to each of the Bank Agent, the
Representatives of the Underwriters and the FF&E Agent.

        (d)    Insurance Advisor's Closing Certificate.    Delivery to each of
the Bank Agent, the Representatives of the Underwriters, the FF&E Agent and the
Disbursement Agent of the Insurance Advisor's Closing Certificate, in the form
of Exhibit B-3, and otherwise in form and substance satisfactory to each of the
Bank Agent, the Representatives of the Underwriters and the FF&E Agent.

        3.1.6    Project Security.    All of the Security Documents other than
those not required to be delivered as of the Closing Date, in form and substance
satisfactory to (a) in the case of the Bank Security Documents, the Bank Agent,
(b) in the case of the Second Mortgage Notes Security Documents, the
Representatives of the Underwriters and (c) in the case of the FF&E Security
Documents, the FF&E Agent, shall have been executed and delivered to the secured
parties thereunder and shall be in full force and effect and all actions
necessary or desirable, including all filings, in the opinion of the Funding
Agents party thereto to perfect the security interests granted therein as a
valid security interest over the Project Security (or in the case of the FF&E
Agent, the FF&E Component) having the priority contemplated therefor by this
Agreement, the Intercreditor Agreements and the Security Documents shall have
been taken or made.

        3.1.7    Opinions.    Each of the Bank Agent, the Representatives of the
Underwriters, the FF&E Agent and the Disbursement Agent shall have received the
opinions identified in Exhibit Q.

        3.1.8    Company's Closing Certificate.    Delivery to each of the Bank
Agent, the Representatives of the Underwriters, the FF&E Agent and the
Disbursement Agent of the Company's Closing Certificate (which shall include,
among other things, a certification as to the solvency of the Company and each
of the Loan Parties after giving pro forma effect to the transactions
contemplated hereby) signed by a Responsible Officer of each Loan Party.

        3.1.9    Business Plan.    The Bank Lenders, the Representatives of the
Underwriters and the FF&E Lenders shall have received a business plan for the
five fiscal years of the Loan Parties following the Completion Date (the
"Business Plan") and a satisfactory written analysis of the business and
prospects of the Loan Parties for the period from the Completion Date through
the

25

--------------------------------------------------------------------------------




fifth (5th) anniversary thereof, all in form and substance satisfactory to the
Bank Lenders, the Representatives of the Underwriters and the FF&E Lenders.

        3.1.10    Advance Request.    Delivery to the Disbursement Agent and the
Construction Consultant of a preliminary Advance Request in accordance with
Section 2.4.1(a) and a final executed Advance Request in accordance with
Section 2.4.2(a), in each case, with the Required Contractor Advance
Certificates and all other attachments, exhibits and certificates required by
Sections 2.4.1(a), 2.4.1(b) or 2.4.2(a), as the case may be. Such Advance
Request shall request an Advance in an amount sufficient to (a) pay all fees and
expenses then due and payable to the Secured Parties and their respective
advisors and consultants, (b) request a draw of $38,000,000 under the FF&E
Facility described in the first sentence of Section 2.5.5 to refinance the
purchase of the Aircraft, and (c) request a draw from the Company's Funds
Account of $2,500,000 for deposit in the Soft Costs Cash Management Account and
of $3,000,000 for deposit in the Hard Costs Cash Management Account.

        3.1.11    Consultant Certificates and Reports.    Delivery to each of
the Bank Agent, the Representatives of the Underwriters, the FF&E Agent and the
Disbursement Agent, of (a) the Construction Consultant's Closing Certificate
with the Construction Consultant's Report in form and substance satisfactory to
each of the Bank Agent, the Representatives of the Underwriters and the FF&E
Agent attached thereto, (b) the Construction Consultant's Advance Certificate
with respect to the requested Advance in the form of Exhibit C-2 approving
(subject to the proviso in Section 2.4.2(c)) the corresponding Advance Request,
and (c) the Project Architect's Advance Certificate with respect to the Advance
in the form of Exhibit C-3.

        3.1.12    Litigation.    No action, suit, proceeding or investigation of
any kind shall have been instituted or, to the Company's knowledge, pending or
threatened, including actions or proceedings of or before any Governmental
Authority, to which any Loan Party, the Project or, to the knowledge of the
Company, any Major Project Participant, is a party or is subject, or by which
any of them or any of their properties or the Project are bound that could
reasonably be expected to have a Material Adverse Effect, nor is the Company
aware of any reasonable basis for any such action, suit, proceeding or
investigation and no injunction or other restraining order shall have been
issued and no hearing to cause an injunction or other restraining order to be
issued shall be pending or noticed with respect to any action, suit or
proceeding if the same reasonably could be expected to have a Material Adverse
Effect.

        3.1.13    Fees.    All amounts required to be paid to or deposited with
the Funding Agents, the Representatives of the Underwriters, the Disbursement
Agent or the Independent Consultants and all taxes, fees and other costs payable
in connection with the execution, delivery, recordation and filing of the
documents and instruments referred to in this Section 3.1, shall have been paid
or deposited, as the case may be, in full. The Company shall have paid or
arranged for payment out of the requested Advance of all fees, expenses and
other charges then due and payable by it under this Agreement or other Financing
Agreements or under any agreements between the Company and any of the
Independent Consultants.

        3.1.14    Project Budget.    Delivery to each of the Disbursement Agent,
the Bank Agent, the Representatives of the Underwriters, the FF&E Agent and the
Construction Consultant of a budget in the form of Exhibit H-1 (as amended from
time to time in accordance with the terms hereof, the "Project Budget") for all
anticipated Project Costs (including, without limitation, Project Costs incurred
prior to, as well as after, the Closing Date, including closing costs and Debt
Service), which includes a drawdown schedule for Advances necessary to achieve
Final Completion and such other information and supporting data as any of the
Bank Agent, the Representatives of the Underwriters, the FF&E Agent, the
Disbursement Agent or the Construction Consultant may reasonably require,
together with a balanced statement of sources and uses of proceeds (and any

26

--------------------------------------------------------------------------------




other funds necessary to complete the Project), broken down by Facility and Line
Item Category, which Project Budget, drawdown schedule and statement of sources
and uses shall be satisfactory to the Construction Consultant, as and to the
extent certified to in the Construction Consultant's Closing Certificate and the
Bank Lenders, the Representatives of the Underwriters and the FF&E Agent, it
being acknowledged by the Bank Lenders, the Representatives of the Underwriters
and the FF&E Agent that the level of detail of the Project Budget shall be
commensurate with the state of completion of the Plans and Specifications and
that, without in any way affecting the Company's obligations under Section 6.4
with respect to amendments to the Project Budget, upon completion of the Plans
and Specifications, the part of the Project Budget referable thereto shall be
broken down, to the Disbursement Agent's and the Construction Consultant's
reasonable satisfaction, to the level of line item detail required for the parts
of the Project with Final Plans and Specifications.

        3.1.15    Project Schedule and Schedule of Key Dates.    Delivery to the
Disbursement Agent, the Bank Agent, the Representatives of the Underwriters, the
FF&E Agent and the Construction Consultant of a schedule for construction and
completion of the Project in the form of Exhibit I (as amended from time to time
in accordance with the terms hereof, the "Project Schedule") and a schedule of
key dates for construction and completion of the Project in the form of
Exhibit J, each of which demonstrates that the Completion Date will occur on or
before the Scheduled Completion Date and which is otherwise satisfactory to the
Construction Consultant, as certified to in the Construction Consultant's
Closing Certificate.

        3.1.16    Financial Statements.    Delivery to the Disbursement Agent,
the Bank Agent, the Representatives of the Underwriters and the FF&E Agent of
the most recent annual consolidated and consolidating financial statements of
the type which must be provided under Section 5.6.5 and most recent quarterly
consolidated and consolidating financial statements from Valvino and its
consolidated Subsidiaries (including Wynn Las Vegas and its consolidated
Subsidiaries), together with certificates from a Responsible Officer of each
such Person certifying such financial statements and stating that no material
adverse change in the consolidated assets, liabilities, operations or financial
condition of each such Person has occurred since the dates of the respective
financial statements provided to the Disbursement Agent, the Bank Agent, the
Representatives of the Underwriters and the FF&E Agent, except as otherwise
provided in such certificate.

        3.1.17    Material Adverse Effect.    Since December 31, 2001, there
shall not have occurred any material adverse condition or material adverse
change in or affecting the Project Budget, the economics or feasibility of
developing and/or constructing and/or operating the Project, or business,
assets, liabilities, property, condition (financial or otherwise), results of
operations, prospects, value or management of Wynn Las Vegas individually, or
the Loan Parties taken as a whole, or any Project Credit Support Provider, or
calls into question in any material respect the Projections or any of the
material assumptions on which the Projections were prepared, or any other event,
development or circumstance that has caused or resulted in or could reasonably
be expected to cause or result in a Material Adverse Effect as certified by a
Responsible Officer of the Company in the Company's Closing Certificate.

        3.1.18    Events of Default.    No Event of Default or Potential Event
of Default shall have occurred and be continuing, as certified by a Responsible
Officer of the Company in the Company's Closing Certificate.

        3.1.19    Permits.    

        (a)  All Permits described in Exhibit M as required to have been
obtained by the Company or any other Person by the Closing Date shall have been
issued and be in full force and effect and not subject to current legal
proceedings or to any unsatisfied conditions (that are required to be satisfied
by the Closing Date) that could reasonably be expected to

27

--------------------------------------------------------------------------------

materially adversely modify any Permit, to revoke any Permit, to restrain or
prevent the construction or operation of the Project or otherwise impose adverse
conditions on the Project or the financing contemplated under the Financing
Agreements and all applicable appeal periods with respect thereto shall have
expired;

        (b)  With respect to any of the Permits described in Exhibit M as not
yet required to be obtained (other than the gaming license), (i) each such
Permit is of a type that is routinely granted on application and compliance with
the conditions for issuance and (ii) no facts or circumstances exist which
indicate that any such Permit will not be timely obtainable without undue
expense or delay by the Company or the applicable Person, respectively, prior to
the time that it becomes required; and

        3.1.20    Gaming License.    The Buy-Sell Agreement is in full force and
effect.

        3.1.21    Third Party Consents.    Delivery to the Disbursement Agent
and each of the Bank Agent, the Representatives of the Underwriters and the FF&E
Agent of Consents from (a) Prime Contractor, (b) Construction Guarantor,
(c) Desert Inn Improvement as supplier under the Water Supply Contract,
(d) Parking Structure Contractor, (e) Project Architect, and (f) the Aqua
Theater Designer; each in form of Exhibit S or otherwise in form and substance
satisfactory to the Bank Agent, the Representatives of the Underwriters and the
FF&E Agent.

        3.1.22    Representations and Warranties.    Each representation and
warranty of (a) each Loan Party set forth in Article 4 hereof or in any of the
other Operative Documents shall be true and correct in all material respects as
if made on such date (except that any representation and warranty that relates
expressly to an earlier date shall be deemed made only as of such earlier date),
and (b) to the Company's knowledge, each Major Project Participant (other than
any Loan Party) set forth in any of the Operative Documents shall be true and
correct in all material respects as if made on such date (except that any
representation and warranty that relates expressly to an earlier date shall be
deemed made only as of such earlier date) unless the failure of any such
representation and warranty referred to in this clause (b) to be true and
correct could not reasonably be expected to have a Material Adverse Effect, in
each case, as certified by the Company in the Company's Closing Certificate.

        3.1.23    Service of Process.    Delivery to the Funding Agents and the
Disbursement Agent of a letter from Corporation Service Company or any other
Person reasonably satisfactory to each of the Bank Agent, the Representatives of
the Underwriters and the FF&E Agent consenting to its appointment by each Loan
Party in each case in form and substance acceptable to each of the Bank Agent,
the Representatives of the Underwriters and the FF&E Agent, as each such
Person's agent to receive service of process in New York, New York.

        3.1.24    Utility Availability.    The Construction Consultant shall
have become satisfied, as certified to in the Construction Consultant's Closing
Certificate, that arrangements, which are reflected accurately in the Project
Budget, shall have been or will be made under the Material Project Documents or
otherwise on commercially reasonable terms for the provision of all utilities
necessary for the construction, operation and maintenance of the Project as
contemplated by the Operative Documents and the Final Plans and Specifications.

        3.1.25    Establishing of Company Accounts; Second Mortgage Notes
Proceeds.    (a) Each of the Company Accounts shall have been established
pursuant hereto and the Collateral Account Agreements; (b) the Second Mortgage
Notes shall have been issued in an principal amount at maturity of Three Hundred
Seventy Million Dollars ($370,000,000), and net proceeds of Three Hundred Forty
Three Million Three Hundred Thirty Four Thousand One Hundred Dollars
($343,334,100) shall have been deposited in the Second Mortgage Notes Proceeds
Account; (c) funds in an amount equal to Fifty Million Dollars ($50,000,000)
shall have been deposited in

28

--------------------------------------------------------------------------------




the Completion Guaranty Deposit Account, (d) funds in an amount equal to Thirty
Million Dollars ($30,000,000) shall have been deposited in the Project Liquidity
Reserve Account, and (e) after giving effect to the payments and transfers
described in that certain funds flow letter dated October 30, 2002 entered into
by the Company, the Bank Agent, the FF&E Agent and the Disbursement Agent (the
"Closing Payments"), funds in the amount of $383,578,773.70 shall have been
deposited in the Company's Funds Account.

        3.1.26    Funding of Equity.    The Company shall have certified in the
Company's Closing Certificate (as confirmed by the Construction Consultant to
the extent set forth in the Construction Consultant's Closing Certificate) that
(a) the amounts on deposit in the Project Liquidity Reserve Account have been
irrevocably and unconditionally contributed to the Company and (b) in addition
thereto, cash or property in the amount of Four Hundred Forty One Million One
Hundred Forty Nine Thousand Eight Hundred Twenty One Dollars ($441,149,821) has
been irrevocably and unconditionally contributed to Wynn Las Vegas and applied
to the payment of Project Costs and (c) cash in the amount of One Hundred Thirty
One Million Two Hundred Twenty-Seven Thousand Six Hundred Ten Dollars
($131,227,610) has been irrevocably and unconditionally contributed to Wynn Las
Vegas and deposited into the Company's Funds Account and (d) net proceeds of the
initial public offering of Wynn Resorts, Limited in the amount of Three Hundred
Ninety Million Four Hundred Sixty Five Thousand Three Hundred Fifty Dollars
($390,465,350) has been irrevocably and unconditionally contributed to Wynn Las
Vegas (which amount does not include $40 million of the net proceeds of such
initial public offering associated with the Macau project), $383,578,773.70 of
which, after giving effect to the Closing Payments, have been deposited in the
Company's Funds Account.

        3.1.27    A.L.T.A. Surveys.    The Disbursement Agent and each of the
Bank Agent, the Representatives of the Underwriters and the FF&E Agent shall
have received A.L.T.A. surveys of the Site and the Site Easements, satisfactory
in form and substance to the Title Insurer and each of the Bank Agent, the
Representatives of the Underwriters and the FF&E Agent, dated no earlier than
sixty (60) days prior to the Closing Date and certified to each such Person by a
licensed surveyor satisfactory to each such Person, showing (a) as to the Site,
the exact location and dimensions thereof, including the location of all means
of access thereto and all easements relating thereto; (b) as to the Site
Easements, the exact location and dimensions thereof to the extent capable of
being described, including the location of all means of access thereto, and all
improvements or other encroachments in or on the Site Easements; (c) the
existing utility facilities servicing the Project (including water, electricity,
gas, telephone, sanitary sewer and storm water distribution and detention
facilities); (d) that such existing improvements do not encroach or interfere
(in any manner that could reasonably be expected to have a Material Adverse
Effect) with adjacent property or existing easements or other rights (whether
on, above or below ground), and that there are no gaps, gores, projections,
protrusions or other survey defects other than Permitted Encumbrances applicable
to such real property; (e) whether the Site or any portion thereof is located in
a special earthquake or flood hazard zone; and (f) that there are no other
matters that could reasonably be expected to be disclosed by a survey
constituting a defect in title other than the Permitted Encumbrances. The
Disbursement Agent and each of the Bank Agent and Representatives of the
Underwriters and the FF&E Agent shall have received an overlay to the A.L.T.A.
Survey showing the proposed perimeters within which all of the foundations for
the Project are to be located pursuant to the Plans and Specifications.

        3.1.28    Title Policies.    The Company shall have delivered to (a) the
Bank Agent, a lender's A.L.T.A. policy of title insurance, or a commitment to
issue such policy, in the amount of $1,000,000,000 and (b) the Indenture Trustee
on behalf of the Second Mortgage Note Holders, a lender's A.L.T.A. policy of
title insurance, or a commitment to issue such policy, in the amount of
$370,000,000. Each such policy or commitment shall (i) include such endorsements
as are required

29

--------------------------------------------------------------------------------




by the Bank Agent and the Representatives of the Underwriters, respectively,
(ii) be reinsured by such reinsurance as is satisfactory to the Bank Agent and
the Representatives of the Underwriters, respectively, (iii) be issued by Title
Insurer in form and substance satisfactory to the Bank Agent and the
Representatives of the Underwriters, respectively, and (iv) insure (or agree to
insure) that:

        (a)  Wynn Las Vegas has fee simple title to the Site and the Site
Easements (other than the Mortgaged Property encumbered or to be encumbered by
Valvino, Wynn Resorts Holdings, Palo and Desert Inn Improvement) and a valid
leasehold estate or easement interest, as the case may be, in the portions of
the Site described in the Affiliate Real Estate Agreements, free and clear of
liens, encumbrances and other exceptions to title except those exceptions
specified on Exhibit N-1 ("Wynn Las Vegas Permitted Encumbrances");

        (b)  Valvino has fee simple title to the Phase II Land and the Phase II
Land Easements, free and clear of liens, encumbrances and other exceptions to
title except those exceptions specified on Exhibit N-2 ("Valvino Permitted
Encumbrances");

        (c)  Wynn Resorts Holdings has fee simple title to the Golf Course Land
(other than the Palo Home Site Land and the Water Utility Land encumbered or to
be encumbered by Palo and Desert Inn Improvement, respectively) and Golf Course
Land Easements, free and clear of liens, encumbrances and other exceptions to
title except those exceptions specified on Exhibit N-3 ("Wynn Resorts Holdings
Permitted Encumbrances");

        (d)  Palo has fee simple title to the Palo Home Site Land free and clear
of liens, encumbrances and other exceptions to title except those exceptions
specified on Exhibit N-4 (the "Palo Permitted Encumbrances");

        (e)  Desert Inn Improvement has fee simple title to the Water Utility
Land, free and clear of liens, encumbrances and other exceptions to title except
those exceptions specified on Exhibit N-5; and

        (f)    each Deed of Trust (other than the Bank DIIC Deed of Trust and
the Second Mortgage Notes DIIC Deed of Trust which will be recorded after the
Closing Date pursuant to Section 3.3.22) is (or will be when recorded) a valid
lien on the "Trust Estate" and (as defined in each Deed of Trust) entitled to
the priority described therein, free and clear of all liens, encumbrances and
exceptions to title whatsoever, other than (i) Wynn Las Vegas Permitted
Encumbrances in the case of the Deeds of Trust executed by Wynn Las Vegas,
(ii) Valvino Permitted Encumbrances in the case of the Deeds of Trust executed
by Valvino, and (iii) Wynn Resorts Holdings Permitted Encumbrances in the case
of the Deeds of Trust executed by Wynn Resorts Holdings; and (iv) Palo Permitted
Encumbrances in the case of the Deeds of Trust executed by Palo.

        3.1.29    Commitment and Fee Letters.    The letters regarding the fees
of the Bank Agent, the Disbursement Agent and the FF&E Agent, respectively,
shall have been executed and delivered. The Company shall have complied with all
of its obligations under and agreements in the Commitment Letter, the Bank Fee
Letter, the Bank Agent Fee Letter, the Disbursement Agent Fee Letter, the FF&E
Arrangement Fee Letter and the FF&E Agent Fee Letter then required to be
complied with.

        3.1.30    Plans and Specifications.    The Company shall have delivered
to the Construction Consultant Plans and Specifications in form and substance
satisfactory to the Construction Consultant, as certified to in the Construction
Consultant's Closing Certificate. Subject to approval of the finalized Plans and
Specifications by the proper Governmental Authorities, such Plans and
Specifications shall constitute Final Plans and Specifications.

30

--------------------------------------------------------------------------------




        3.1.31    Corporation and Capital Structure; Management.    The
corporate organization structure, capital structure and ownership of the Project
Credit Support Providers, the Company and its Subsidiaries shall be satisfactory
to each of the Bank Agent, the Representatives of the Underwriters and the FF&E
Agent. The management structure of the Company and its Subsidiaries shall be
satisfactory to each of the Bank Agent, the Representatives of the Underwriters,
and the FF&E Agent, and each such Person shall have received copies of, and
shall be satisfied with the form and substance of, any and all employment
contracts with senior management of the Company.

        3.1.32    Real Estate Appraisals.    Each of the Bank Agent, the
Representatives of the Underwriters, the FF&E Agent and the Disbursement Agent
shall have received a FIRREA appraisal of the Site from an independent real
estate appraiser reasonably satisfactory to the Bank Agent, the Representatives
of the Underwriters and the FF&E Agent, in form, scope and substance
satisfactory to each such Person, satisfying the requirements of any applicable
laws and regulations and demonstrating a value of the Project of not less than
$2.5 billion upon Completion.

        3.1.33    Environmental Reports.    Each of the Bank Agent, the
Representatives of the Underwriters, the FF&E Agent and the Disbursement Agent
shall have received the Phase I environmental assessment for the Site and the
Site Easements dated August 14, 2002 (the "Phase I Report"), the Phase II
Environmental Site Assessment for the Golf Course Land and the Golf Course Land
Easements (the "Phase II Report") conducted by Terracon and dated September 11,
2002 and that certain reliance letter from Terracon dated October 22, 2002.

        3.1.34    No Work at Site.    The Company shall not have commenced, and
shall not have permitted any Contractor or Subcontractor or any other Person to
commence, any "work of improvement" as defined in Nevada Revised Statutes
Section 108.221 on the Mortgaged Property.

        3.1.35    Proceeds.    The Company shall be in compliance with
Sections 5.1.1 and 5.8, and no demands for funds shall be outstanding under
Sections 5.8.1, 5.8.2 or 5.8.3.

        3.1.36    In Balance Requirement.    The Project shall be In Balance.

        3.1.37    No Restrictions.    No order, judgment or decree of any court,
arbitrator or governmental authority shall purport to enjoin or restrain any of
the Bank Lenders from making the Advances to be made by them on the Closing
Date.

        3.1.38    Violation of Certain Regulations.    The making of the
requested Advance shall not violate any law including Regulation T, Regulation U
or Regulation X of the Board of Governors of the Federal Reserve System.

        3.1.39    Due Diligence.    Each of the Bank Lenders and the FF&E
Lenders shall have completed its due diligence review of each Loan Party and
each Project Credit Support Provider and their respective affiliates and
operations, and shall be satisfied with the results thereof.

        3.1.40    Acceptable Rating.    On or before the Closing Date, the
Company shall have obtained and maintained a rating accorded the Company's long
term, senior unsecured debt securities by a "nationally recognized statistical
rating organization" (as such term is defined the Securities and Exchange
Commission for purposes of Rule 436(g)(2) under the Securities Act of 1933, as
amended) that is satisfactory to the Bank Lenders, the Representatives of the
Underwriters and the FF&E Agent.

        3.1.41    Aircraft Refinancing.    The FF&E Agent shall have confirmed
that the conditions precedent set forth in Sections 4.1 of the FF&E Facility
Agreement shall have been satisfied or waived.

31

--------------------------------------------------------------------------------




        3.1.42    Notices of Pledges of Water Permits.    Valvino shall have
executed duplicate original notices of pledge in form and substance satisfactory
to the Bank Agent and the Representatives of the Underwriters describing Nevada
Permit to Appropriate Nos. 60164 (certificate no. 15447) and 60165 (certificate
no. 15448) and such notices of pledge shall have been completed and delivered to
the Disbursement Agent. The Company hereby authorizes the Disbursement Agent to
complete the recording information from each Deed of Trust signed by Valvino and
to file them with the Nevada State Engineer promptly after recordation of such
Deeds of Trust, together with a Report of Conveyance and Abstract of Title for
each permit.

        3.1.43    Other Documents.    The Disbursement Agent and each of the
Bank Agent, the Representatives of the Underwriters and the FF&E Agent shall
have received such other documents and evidence as are customary for
transactions of this type as each such Person may reasonably request in
connection with the transactions contemplated hereby.

        3.2    Conditions Precedent to Advances from Company's Funds Account
Prior to Initial Disbursement from Second Mortgage Notes Proceeds
Account.    Prior to the initial disbursement of funds from the Second Mortgage
Notes Proceeds Account pursuant to Section 2.5.2 and Section 3.3, the obligation
of the Disbursement Agent to make Advances hereunder from the Company's Funds
Account is subject to the prior satisfaction of each of the conditions precedent
set forth in Sections 3.3.1, 3.3.2, 3.3.3, 3.3.5, 3.3.6, 3.3.7, 3.3.9, 3.3.10,
3.3.11, 3.3.12, 3.3.14, 3.3.16 and 3.3.18. The parties hereto, however, agree
that the purpose of the foregoing conditions precedent is to enable the Secured
Parties and the Construction Consultant to track the progress of the Project so
as to be in a position to determine, at such time as the Company requests an
Advance pursuant to Section 3.3, whether the conditions set forth therein have
been satisfied. Accordingly, upon the request of the Company at any time prior
to initial disbursement of funds from the Second Mortgage Notes Proceeds
Account, the Disbursement Agent shall release funds from the Company's Funds
Account notwithstanding the failure to satisfy any of the above-enumerated
conditions precedent (other than Sections 3.3.5 and 3.3.16 (provided that
notwithstanding any other items required to be set forth in an Advance Request,
the Advance Request submitted by the Company needs only to include the date of
the requested Advance from the Company's Funds Account, the amount of such
Advance, the payees and/or Accounts to which such Advance shall be paid and/or
transferred and a certification to the effect that the conditions set forth in
Section 3.3.16 are satisfied (except for obtaining third party consents)). The
Company acknowledges, however, that any inability on its part to satisfy the
conditions set forth in this Section 3.2 may be an early indication that, at
such time as the Company requests an Advance in accordance with Section 3.3, it
may not be able to satisfy the conditions set forth therein. Further, in the
event funds are disbursed to the Company from the Company's Funds Account
without satisfying the conditions set forth in this Section 3.2, any funds so
released and expended may not be taken into consideration for purposes of
Sections 3.3.18 and/or 3.3.24. The Company acknowledges and agrees that,
regardless of the amounts of funds expended by the Company in furtherance of the
Project, no funds shall be advanced by the Bank Lenders or the FF&E Lenders
(other than the initial Advance of $38,000,000) or disbursed from the Second
Mortgage Notes Proceeds Account unless all of the conditions set forth in
Section 3.3 hereof have been satisfied or waived.

        3.3    Conditions Precedent to Advances.    The obligation (a) of the
Bank Lenders to make Advances of Loans by depositing funds in the Disbursement
Account, by transferring funds from the Bank Proceeds Account to the
Disbursement Account or by issuing a Letter of Credit, (b) of the Indenture
Trustee to make Advances by releasing funds from the Second Mortgage Notes
Proceeds Account hereunder, (c) of the FF&E Lenders to make Advances of Loans
(other than the initial Advance of $38,000,000 under the FF&E Facility pursuant
to Section 2.5.1(b)) by depositing funds in the FF&E Proceeds Account, by
transferring funds from the FF&E Proceeds Account to the Company's FF&E Payment
Account or by advancing funds towards the acquisition of any replacement
Aircraft pursuant to the terms and conditions contained in the FF&E Facility
Agreement and (d) of the Disbursement

32

--------------------------------------------------------------------------------


Agent to make Advances hereunder from the Company's Funds Account after the
initial disbursement of funds from the Second Mortgage Notes Proceeds Account
are subject to the prior satisfaction of each of the following conditions
precedent in form and substance reasonably satisfactory to the Disbursement
Agent in its reasonable discretion:

        3.3.1    Certain Operative Documents.    Each Material Project Document
and each Financing Agreement shall be in full force and effect, without
amendment since the respective date of its execution and delivery, and in a form
which was provided to the Bank Agent, the Representatives of the Underwriters
and the FF&E Agent prior to the Closing Date except, (a) for amendments to
Material Project Documents not prohibited by Section 6.1 hereof or the Bank
Credit Agreement, the Second Mortgage Notes Indenture or the FF&E Facility
Agreement, (b) to the extent the Company has entered into a replacement Material
Project Document to the extent permitted by Section 7.1.9 or if pursuant to such
Section the Company is not required to enter into a replacement Material Project
Document, and each certificate delivered by the Company with respect to any such
document shall be true and correct in all material respects, as certified by the
Company in the relevant Advance Request and (c) amendments to the Financing
Agreements to the extent permitted under the Facility Agreements. Each of the
Loan Parties shall have complied with all of its obligations under and
agreements in each Financing Agreement (to the extent then due and required to
be complied with). The Disbursement Agent shall be entitled to rely on the
certification by the Company in the relevant Advance Request or, if applicable,
in the Company's Opening Date Certificate or Completion Certificate, determining
that this condition has been satisfied unless the Disbursement Agent shall have
actual knowledge that the Company's certification is inaccurate.

        3.3.2    Representations and Warranties.    Each representation and
warranty of (a) each Loan Party set forth in Article 4 hereof or in any of the
other Financing Agreements or each Material Project Document shall be true and
correct in all material respects as if made on such date (except that any
representation and warranty that relates expressly to an earlier date shall be
deemed made only as of such earlier date), and (b) to the Company's knowledge,
each Major Project Participant (other than any Loan Party) set forth in any of
the Material Project Documents shall be true and correct in all material
respects as if made on such date (except that any representation and warranty
that relates expressly to an earlier date shall be deemed made only as of such
earlier date) unless the failure of any such representation and warranty
referred to in this clause (b) to be true and correct could not reasonably be
expected to have a Material Adverse Effect, in each case, as certified by the
Company in the relevant Advance Request. The Disbursement Agent shall be
entitled to rely on the certification by the Company in the relevant Advance
Request or, if applicable, in the Company's Opening Date Certificate or
Completion Certificate, in determining that this condition has been satisfied
unless the Disbursement Agent shall have actual knowledge that the Company's
certification is inaccurate.

        3.3.3    Events of Default.    No Event of Default or Potential Event of
Default shall have occurred and be continuing or could reasonably be expected to
result from such Advance, as certified by the Company in the relevant Advance
Request. The Disbursement Agent shall be entitled to rely on the certification
by the Company in the relevant Advance Request or, if applicable, in the
Company's Opening Date Certificate or Completion Certificate, in determining
that this condition has been satisfied unless the Disbursement Agent shall
(a) have received notice from any Funding Agent that an Event of Default or
Potential Event of Default has occurred or (b) otherwise shall have acquired
actual knowledge that the Company's certification is inaccurate.

        3.3.4    Notice of Advance Request.    The Disbursement Agent shall have
received and shall have been notified that the Funding Agents have received a
preliminary Notice of Advance Request in accordance with Section 2.4.1(c) and a
final Notice of Advance Request in accordance with Section 2.4.2(b) with respect
to the requested Advance.

33

--------------------------------------------------------------------------------




        3.3.5    Advance Request and Certificate.    The Company shall have
delivered to the Disbursement Agent and the Construction Consultant a
preliminary Advance Request for the requested Advance in accordance with
Section 2.4.1(a) and a final executed Advance Request for the requested Advance
in accordance with Section 2.4.2(a), in each case, with the Required Contractor
Advance Certificates and all other attachments, exhibits and certificates
required by Sections 2.4.1(a) or 2.4.1(b), as the case may be. Such Advance
Request shall request an Advance in an amount sufficient to pay all amounts due
and payable for work performed on the Project through the last day of the period
covered by such Advance Request. The Disbursement Agent shall have reviewed and
evaluated the same as provided in Section 2.4.3(a) and, subject to
Section 2.4.3(a)(ii) , shall not have become aware of any material error,
inaccuracy, misstatement or omission of fact in an Advance Request or an
attachment, exhibit or certificate attached thereto or information provided by
the Company upon the request of the Disbursement Agent.

        3.3.6    Consultant's Certificates.    

        (a)  Delivery to the Disbursement Agent of the Construction Consultant's
certificate with respect to the requested Advance as and when required by
Section 2.4.2(c), in the form of Exhibit C-2, approving (subject to the proviso
in Section 2.4.2(c)) the corresponding Advance Request.

        (b)  Delivery to the Disbursement Agent of the Project Architect's
certificate with respect to the requested Advance as and when required by
Section 2.4.2(d), in the form of Exhibit C-3.

        3.3.7    Liens.    The Company shall have delivered or caused to be
delivered to the Disbursement Agent an updated lien release summary chart in the
form of Appendix VIII to the Company's Advance Request and the following
releases:

        (a)    Unconditional Releases.    Duly executed acknowledgments of
payments and unconditional releases of mechanics' and materialmen's liens in the
form of Exhibit Y-1 from the Contractors and Subcontractors listed in
clauses (i) and (ii) below for all work, services and materials, including
equipment and fixtures of all kinds, done, performed or furnished for the
construction of the Project through the last day covered by the immediately
preceding Advance Request, except for such work, services and materials the
payment for which does not exceed, in the aggregate $10,000,000 and is being
disputed in good faith, so long as (1) such proceedings shall not involve any
substantial danger of the sale, forfeiture or loss of the Project, or any
Mortgaged Property, as the case may be, title thereto or any interest therein
and shall not interfere in any material respect with the Project or any
Mortgaged Property and (2) adequate cash reserves have been provided therefor
through an allocation in the Anticipated Cost Report. The Persons required to
provide such lien releases are:

          (i)  The Prime Contractor and each of its first tier trade
subcontractors and materialmen under the Prime Construction Contract, in each
case performing work with a contract price (or expected aggregate amount to be
paid in the case of "cost-plus" contracts) in excess of $25,000; and

        (ii)  (A) Each Contractor party to a "fixed price" contract and (B) each
other Contractor and each of its first tier trade subcontractors and
materialmen, in each case performing work with a contract price (or expected
aggregate amount to be paid in the case of "cost-plus" contracts) in excess of
$100,000 (or with respect to suppliers and vendors who are located outside the
United States and do not provide labor at the Site, $200,000).

        (b)    Conditional Releases.    Duly executed acknowledgments of
payments and releases of mechanics' and materialmen's liens in the form of
Exhibit Y-2 from the Contractors and Subcontractors listed in clauses (i) and
(ii) below for all work, services and materials,

34

--------------------------------------------------------------------------------

including equipment and fixtures of all kinds, done, performed or furnished for
the construction of the Project from the last day covered by the immediately
preceding Advance Request through the last day covered by the current Advance
Request except for such work, services and materials the payment for which does
not exceed, in the aggregate $10,000,000 and is being disputed in good faith, so
long as (1) such proceedings shall not involve any substantial danger of the
sale, forfeiture of loss or the Project or any Mortgaged Property, as the case
may be, title thereto or any interest therein and shall not interfere in any
material respect with the Project or any Mortgaged Property and (2) adequate
cash reserves have been provided therefor through an allocation in the
Anticipated Cost Report. The Persons required to provide such lien releases are:

          (i)  The Prime Contractor and each of its first tier trade
subcontractors and materialmen under the Prime Construction Contract, in each
case performing work with a contract price (or expected aggregate amount to be
paid in the case of "cost-plus" contracts) in excess of $25,000;

        (ii)  (A) Each Contractor party to a "fixed price" contract and (B) each
other Contractor and each of its first tier trade subcontractors and
materialmen, in each case performing work with a contract price (or expected
aggregate amount to be paid in the case of "cost-plus" contracts) in excess of
$100,000 (or, with respect to suppliers and vendors who are located outside the
United States and do not provide labor at the Site, $200,000).

        Notwithstanding the foregoing, if the Company or any Contractor does not
obtain any of the foregoing waivers and releases of liens required under
clauses (a) or (b) above (collectively, "Outstanding Releases"), then instead of
delivering such Outstanding Releases and as a condition to any progress or other
payment from the proceeds of the requested Advance, the Company may obtain and
provide to the Disbursement Agent from the Title Insurer bonds or endorsements
to the title insurance policies insuring the lien free status of the work and
the Mortgaged Property; provided, however, that at no time shall the aggregate
of all Outstanding Releases represent work with an aggregate value in excess of
$2,000,000.

        The Disbursement Agent may rely on the certification by the Company and
the Construction Consultant set forth in their respective certificates relating
to the requested Advance in determining that all Contractors and Subcontractors
required to deliver lien releases pursuant to clauses (a) and (b) above have
delivered the same unless the Disbursement Agent shall have actual knowledge
that the Company's certification is inaccurate.

        3.3.8    Title Policy Endorsement.    The Disbursement Agent shall have
received a commitment from the Title Insurer, attached to the Advance Request,
evidencing the Title Insurer's unconditional commitment to issue an endorsement
to each of the Bank Agent's and the Indenture Trustee's Title Policy in the form
of a 122 CLTA Endorsement insuring the continuing priority of the Lien of each
Deed of Trust as security for the requested Advance and confirming and/or
insuring that (i) since the previous disbursement from the Disbursement Account,
there has been no change in the condition of title unless permitted by the
Financing Agreements, and (ii) there are no intervening liens or encumbrances
which may then or thereafter take priority over the respective Liens of the
Deeds of Trust other than Permitted Encumbrances and such intervening liens or
encumbrances securing amounts the payment of which is being disputed in good
faith by the Company, so long as the Disbursement Agent has received
confirmation from the applicable Funding Agents that the Title Insurer has
delivered to such Funding Agents any endorsement to the respective Title
Policies required or desirable to assure against loss to the Project Secured
Parties due to the priority of such lien or encumbrance.

35

--------------------------------------------------------------------------------



        3.3.9    Permits.    The Company shall have certified (and, as set forth
in the Construction Consultant's certificate related to the requested Advance,
the Construction Consultant shall not have become aware of any inaccuracies in
the Company's certification) that:

        (a)  Other than exceptions to any of the following that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: (i) each of the Loan Parties has obtained and holds all Permits
described in Exhibit M required to be obtained by such Loan Party as of the date
this representation is deemed made, (ii) all such Permits are in full force and
effect and each of the Loan Parties has performed and observed all requirements
of such Permits to the extent required to be performed as of the date this
representation is deemed made, (iii) no event has occurred which allows or
results in, or after notice or lapse of time would allow or result in,
revocation, modification, suspension or termination by the issuer thereof or in
any other impairment of the rights of the holder of any such Permit, (iv) no
such Permits contain any restrictions, either individually or in the aggregate,
that could reasonably be expected to materially and adversely affect any of the
Loan Parties, or the operation of the business of any such Loan Party or any
property owned, leased or otherwise operated by such Person, (v) the Company has
no knowledge that any Governmental Authority is considering limiting, modifying,
suspending, revoking or renewing any such Permit on terms that could reasonably
be expected to materially and adversely affect any of the Loan Parties or the
operation of the business of any such Loan Party or any property owned, leased
or otherwise operated by such Person, and (vi) each of the Loan Parties
reasonably believes that each such Permit will be timely renewed and complied
with, without undue expense or delay;

        (b)  with respect to any of the Permits described in Exhibit M as not
yet required to be obtained (other than the gaming license), (i) each such
Permit is of a type that is routinely granted on application and compliance with
the conditions for issuance and (ii) no facts or circumstances exist which
indicate that any such Permit will not be timely obtainable without undue
expense or delay by the Company or the applicable Person, respectively, prior to
the time that it becomes required; and

        (c)  the Buy-Sell Agreement is in full force and effect.

        3.3.10    Additional Documents.    With respect to any Material Project
Documents entered into or obtained, transferred or required (whether because of
the status of the construction or operation of the Project or otherwise) since
the date of the most recent Advance, (a) if such Material Project Document
constitutes a Contract, there shall be an Additional Contract Certificate
delivered by the Company to the Disbursement Agent, the Funding Agents and the
Construction Consultant in accordance with Section 6.1 and redelivery of such
matters as are described in Section 3.1.1, Section 3.1.4 and, if requested by
any Funding Agent or the Disbursement Agent, Section 3.1.8, in each case, to the
extent not previously addressed and (b) if such Material Project Document does
not constitute a Contract the Bank Agent shall have confirmed that the Company
has complied with the requirements of Section 7.23 of the Bank Credit Agreement.
The Disbursement Agent may rely upon the certification of the Company set forth
in the relevant Advance Request or, if applicable, the Company's Opening Date
Certificate or Completion Certificate in determining whether an Additional
Project Document has been entered into since the date of the most recent Advance
unless the Disbursement Agent shall have actual knowledge that the Company's
certification is inaccurate.

        3.3.11    Plans and Specifications.    The Disbursement Agent and the
Construction Consultant shall have received copies of all Plans and
Specifications which, as of the date of the requested Advance Date, constitute
Final Plans and Specifications to the extent not theretofore delivered. The
Disbursement Agent may rely upon the certification of the Company set forth in
the relevant

36

--------------------------------------------------------------------------------




Advance Request or, if applicable, in the Company's Opening Date Certificate or
Completion Certificate, in order to establish satisfaction of this condition
unless the Disbursement Agent shall have actual knowledge that the Company's
certification is inaccurate.

        3.3.12    Proceeds.    The Company shall be in compliance with
Sections 5.1.1 and 5.9, and no demands for funds shall be outstanding under
Sections 5.9.1 or 5.9.2.

        3.3.13    Fees and Expenses.    The Company shall have paid or arranged
for payment out of the requested Advance of all fees, expenses and other charges
then due and payable by it under this Agreement, the other Financing Agreements,
the Bank Agent Fee Letter, the Disbursement Agent Fee Letter, the FF&E Agent Fee
Letter or under any agreements between the Company and any of the Independent
Consultants. The Disbursement Agent shall be entitled to rely upon the
certification of the Company in the relevant Advance Request or, if applicable,
in the Company's Opening Date Certificate or Completion Certificate, in
determining that this condition has been satisfied unless the Disbursement Agent
shall have actual knowledge that the Company's certification is inaccurate.

        3.3.14    Insurance.    Insurance complying in all material respects
with the requirements of Section 5.20 shall be in place and in full force and
effect. The Disbursement Agent shall be entitled to rely upon the certification
of the Company in the relevant Advance Request or, if applicable, in the
Company's Opening Date Certificate or Completion Certificate, in determining
that this condition has been satisfied unless the Disbursement Agent shall have
actual knowledge that the Company's certification is inaccurate.

        3.3.15    As-Built Survey.    At the time of the first Advance Request
occurring after completion of the foundation work for each phase of the Project,
the Company shall cause an updated as-built survey to be delivered to the
Construction Consultant and the Disbursement Agent satisfactory in form and
substance to the Title Insurer and each Funding Agent and otherwise complying
with the requirements of clauses (a) through (f) of Section 3.1.27. The
Disbursement Agent shall be entitled to rely upon the certification of the
Company in the relevant Advance Request or, if applicable, in the Company's
Opening Date Certificate or Completion Certificate, in determining that this
condition has been satisfied unless the Disbursement Agent shall have actual
knowledge that the Company's certification is inaccurate.

        3.3.16    Project Security.    All of the Security Documents shall
continue to be in full force and effect and all actions necessary or desirable
(including all filings) in the reasonable opinion of the Funding Agents party
thereto to perfect the security interests granted therein as a valid security
interest over the Project Security thereunder having the priority contemplated
therefor by this Agreement and the Security Documents shall have been taken or
made. All property, rights and assets required for the Project shall be free and
clear of all encumbrances except for Permitted Liens. The Disbursement Agent
shall be entitled to rely upon the certification of the Company in the relevant
Advance Request or, if applicable, in the Company's Opening Date Certificate or
Completion Certificate, in determining that this condition has been satisfied
unless the Disbursement Agent shall have actual knowledge that the Company's
certification is inaccurate.

        3.3.17    Litigation.    No action, suit, proceeding or investigation of
any kind shall have been instituted or, to the Company's knowledge, pending or
threatened, including actions or proceedings of or before any Governmental
Authority, to which any Loan Party, the Project or, to the knowledge of the
Company, any Major Project Participant (other than any Loan Party), is a party
or is subject, or by which any of them or any of their properties or the Project
are bound that could reasonably be expected to have a Material Adverse Effect
nor is the Company aware of any reasonable basis for any such action, suit,
proceeding or investigation and no injunction or other restraining order shall
have been issued and no hearing to cause an injunction or other restraining
order to be issued shall be pending or noticed with respect to any action, suit
or proceeding if the

37

--------------------------------------------------------------------------------




same could reasonably be expected to have a Material Adverse Effect. The
Disbursement Agent shall be entitled to rely upon the certification of the
Company in the relevant Advance Request or, if applicable, in the Company's
Completion Certificate, in determining that this condition has been satisfied
unless the Disbursement Agent shall have actual knowledge that the Company's
certification is inaccurate.

        3.3.18    In Balance Requirement.    The Project shall be In Balance.

        3.3.19    No Restriction.    No order, judgment or decree of any court,
arbitrator or governmental authority shall purport to enjoin or restrain any of
the Bank Lenders, the FF&E Lenders or the Indenture Trustee from making the
Advances to be made by it on the requested Advance Date. The Disbursement Agent
shall be entitled to rely upon a certification of the Company in the relevant
Advance Request or, if applicable, in the Company's Opening Date Certificate or
Completion Certificate, in determining that this condition has been satisfied
unless the Disbursement Agent shall have actual knowledge that the Company's
certification is inaccurate.

        3.3.20    Violation of Certain Regulations.    The making of the
requested Advance shall not violate any law including Regulation T, Regulation U
or Regulation X of the Board of Governors of the Federal Reserve System. The
Disbursement Agent shall be entitled to rely upon the certification of the
Company in the relevant Advance Request or, if applicable, in the Company's
Opening Date Certificate or Completion Certificate, in determining that this
condition has been satisfied unless the Disbursement Agent shall have actual
knowledge that the Company's certification is inaccurate.

        3.3.21    Material Adverse Effect.    Since the Closing Date, there
shall not have occurred any change in the Project Budget, in the economics or
feasibility of constructing and/or operating the Project, or in the financial
condition, business or property of the Loan Parties, any of which could
reasonably be expected to have a Material Adverse Effect. Neither the Bank
Lenders nor the FF&E Lenders shall have become aware after the date hereof of
any information or other matter affecting any Loan Party, any Project Credit
Support Provider, the Project or the transactions contemplated hereby that is
inconsistent in a material and adverse manner with any such information or other
matter disclosed to the Bank Lenders or the FF&E Lenders. The Disbursement Agent
shall be entitled to rely on the certification by the Company in the relevant
Advance Request or, if applicable, in the Company's Opening Date Certificate or
Completion Certificate, in determining that this condition has been satisfied
unless the Disbursement Agent shall have actual knowledge that the Company's
certification is inaccurate.

        3.3.22    Water Rights.    There shall be in place arrangements
reasonably satisfactory to the Bank Lenders and the FF&E Lenders ensuring that
the Company will have the benefit of the necessary water rights to develop and
operate the Project as contemplated in the Financing Agreements. Specifically,
the following conditions shall have been satisfied:

        (a)  the Required Minimum Contingency shall have been increased by
$5,000,000 as provided in the proviso to clause (b) to the definition of
"Required Minimum Contingency"; or

        (b)  the following conditions shall have been satisfied:

          (i)  The Company shall have delivered to the Bank Agent and the
Indenture Trustee a copy of an order issued by the PUC approving the Bank DIIC
Deed of Trust and the Second Mortgage Notes DIIC Deed of Trust;

        (ii)  After receipt of the order of the PUC approving the Bank DIIC Deed
of Trust and the Second Mortgage Notes DIIC Deed of Trust described in
clause (i) above, Desert

38

--------------------------------------------------------------------------------




Inn Improvement shall have executed the Bank DIIC Deed of Trust and the Second
Mortgage Notes DIIC Deed of Trust;

        (iii)  (A) The Title Insurer shall have delivered to the Bank Agent
evidence in form and substance reasonably satisfactory to the Bank Agent that
the lender's A.L.T.A. policy of title insurance issued for the benefit of the
Bank Lenders on the Closing Date also insures that Desert Inn Improvement has
fee simple title to the Water Utility Land, free and clear of liens,
encumbrances and other exceptions to title except DIIC Permitted Encumbrances,
and the Bank DIIC Deed of Trust is (or will be when recorded) a valid lien on
the "Trust Estate" (as defined in such Deed of Trust) entitled to the priority
described therein, free and clear of all liens, encumbrances and exceptions to
title whatsoever, other than DIIC Permitted Encumbrances and (B) the Title
Insurer shall have delivered to the Indenture Trustee evidence in form and
substance substantially similar to the evidence delivered to the Bank Agent
under clause (A) above that the lender's A.L.T.A. policy of title insurance
issued for the benefit of the Second Mortgage Note Holders on the Closing Date
also insures that Desert Inn Improvement has fee simple title to the Water
Utility Land, free and clear of liens, encumbrances and other exceptions to
title except DIIC Permitted Encumbrances and the Second Mortgage Notes DIIC Deed
of Trust is (or will be when recorded) a valid lien on the "Trust Estate" (as
defined in such Deed of Trust) entitled to the priority described therein, free
and clear of all liens, encumbrances and exceptions to title whatsoever, other
than DIIC Permitted Encumbrances; and

        (iv)  Desert Inn Improvement shall have executed duplicate original
notices of pledge substantially similar to the notice of pledge delivered by
Valvino pursuant to Section 3.1.42 or otherwise in form and substance reasonably
satisfactory to the Bank Agent describing Nevada Permit to Appropriate
Nos. 13393 (certificate no. 4731), 16938 (certificate no. 4765), 16939
(certificate no. 4766), 24558 (certificate no. 7828), 24560 (certificate
no. 7827), 24561 (certificate no. 7829), and 25223 (certificate no. 7830), and
such notices of pledge shall have been completed and delivered to the
Disbursement Agent. The Company hereby authorizes the Disbursement Agent to
complete the recording information from the Bank DIIC Deed of Trust and the
Second Mortgage Notes DIIC Deed of Trust) and to file them with the Nevada State
Engineer promptly after recordation of such Deeds of Trust, together with a
Report of Conveyance and Abstract of Title for each permit.

The Disbursement Agent shall be entitled to rely on the certification by the
Company in the relevant Advance Request or, if applicable, in the Company's
Opening Date Certificate or Completion Certificate, in determining that the
conditions set forth in this Section have been satisfied unless the Disbursement
Agent shall have actual knowledge that the Company's certification is
inaccurate.

        3.3.23    Subcontracts.    

        (a)  Solely with respect to the initial Advance of funds from the Second
Mortgage Notes Proceeds Account, (i) the Prime Contractor shall have entered
into Subcontracts in respect of seventy percent (70%) of the guaranteed maximum
price under the Prime Construction Contract and (ii) the Company shall have
executed guaranteed maximum price Contracts in respect of fifty percent (50%) of
the total costs reflected in the Project Budget for the "Interior
Furnishings/Signage/Electronic Systems," "Miscellaneous Capital Projects," "Golf
Course Construction," and Parking Garage" Line Item Categories and copies of all
such Subcontracts and Contracts shall have been delivered to the Construction
Consultant. The Company shall have certified in the Company's Advance
Certificate that such Subcontracts

39

--------------------------------------------------------------------------------

and Contracts are consistent with the Project Budget, the Project Schedule and
the Plans and Specifications.

        (b)  Solely with respect to the initial Advance of funds from the Bank
Credit Facility, (i) the Prime Contractor shall have entered into Subcontracts
in respect of ninety percent (90%) of the guaranteed maximum price under the
Prime Construction Contract and (ii) the Company shall have executed guaranteed
maximum price Contracts in respect of seventy percent (70%) of the total costs
reflected in the Project Budget for the "Interior Furnishings/Signage/Electronic
Systems," "Miscellaneous Capital Projects," "Golf Course Construction," and
Parking Garage" Line Item Categories; and copies of all such Subcontracts and
Contracts shall have been delivered to the Construction Consultant. The Company
shall have certified in the Company's Advance Certificate that such Subcontracts
and Contracts are consistent with the Project Budget, the Project Schedule and
the Final Plans and Specifications.

        (c)  The Company shall have delivered a copy of (i) each Contract
entered into between the Company and any Contractor with a contract price (or
expected aggregate amount to be paid in the case of "cost plus" contracts) in
excess of $500,000, (ii) each first tier Subcontract entered into by the Prime
Contractor with a contract price (or expected aggregate amount to be paid in the
case of "cost plus" contracts) in excess of $500,000, and (iii) each first tier
Subcontract with a contract price (or expected aggregate amount to be paid in
the case of "cost plus" contracts) in excess of $500,000 entered into by any
other Contractor who is party to a Contract entered into with the Company that
is not subject to a fixed price, and (iv) a copy of any Payment and Performance
Bond required pursuant to Section 5.14 hereof to the Disbursement Agent, the
Construction Consultant and Bank Agent promptly after mutual execution and
delivery thereof.

        3.3.24    Funding of Equity.    Solely with respect to the initial
Advance of funds from the Second Mortgage Notes Proceeds Account, the Company
has certified (and the Construction Consultant has confirmed to the extent set
forth in the Construction Consultant's Advance Certificate) that cash or
property in the amount equal to Nine Hundred Two Million Three Hundred Seventy
Seven Thousand Three Hundred Ninety ($902,377,390).

        3.3.25    Updated Consultant Certificates and Reports.    Solely with
respect to the initial Advance of funds from the Second Mortgage Notes Proceeds
Account, each of the Bank Agent, the Representatives of the Underwriters, the
FF&E Agent and the Disbursement Agent shall have received an updated
Construction Consultant's Report in form and substance satisfactory to each such
Person which will address (i) construction progress for the period from the
Closing Date through the initial Advance from the Second Mortgage Notes Proceeds
Account and (ii) the Final Plans and Specifications that have been completed
through such period to the extent not theretofore delivered.

        3.3.26    Unincorporated Materials.    Delivery to the Disbursement
Agent and the Construction Consultant of a written inventory in the form of
Appendix X to the Company's Advance Request identifying all materials,
machinery, fixtures, furniture, equipment or other items purchased or
manufactured for incorporation into the Project but which, at the time of the
Advance Request, (i) are not located at the Site and for which the Company has
paid or intends to pay with the proceeds of the Advance Request all or a portion
of the purchase price, or (ii) are located at the Site but are not expected to
be incorporated into the Project within thirty (30) days after such Advance
Request (such materials, the "Unincorporated Materials") and including the value
thereof, together with evidence reasonably satisfactory to the Construction
Consultant and the

40

--------------------------------------------------------------------------------




Disbursement Agent that the following conditions have been satisfied with
respect to such Unincorporated Materials:

        (a)  all Unincorporated Materials for which full payment has previously
been made or is being made with the proceeds of the Advance to be disbursed are,
or will be upon full payment, owned by the Company, as evidenced by the bills of
sale, certificates of title or other evidence reasonably satisfactory to the
Construction Consultant, and all lien rights or claims of the supplier has been
or will be released simultaneously with such full payment and all amounts, if
any, required to be paid to the supplier thereof with respect to the
installation of such Unincorporated Materials (including any Retainage Amounts);

        (b)  the Company believes that the Unincorporated Materials consist of
fabricated or unfabricated components that conform to the Final Plans and
Specifications and that will be ready for incorporation into the Project upon
delivery thereof;

        (c)  all Unincorporated Materials are properly inventoried, securely
stored, protected against theft and damage at the Site or at such other location
which has been specifically identified by its complete address to the
Construction Consultant and the Disbursement Agent (or if the Company cannot
provide the complete address of the current storage location, the Company shall
list the name and complete address of the applicable contracting party supplying
or manufacturing such Unincorporated Materials);

        (d)  With respect to any Unincorporated Materials as to which deposit or
other partial payments have been made or will be made out of the requested
Advance (but which have not been and will not be fully paid after giving effect
to the requested Advance), (i) the Project Secured Parties have, or will have
upon payment with the proceeds of the requested Advance, a perfected security
interest in the Unincorporated Materials comprising portions of either the
Resort Component or the FF&E Component and/or Contract therefor, and (ii) the
FF&E Secured Parties have, or will have upon payment with the proceeds of the
requested Advance, a perfected security interest in the Unincorporated Materials
comprising portions of the FF&E Component and/or any Contract therefor; in each
case, with the priority therein contemplated by the Security Documents (and with
respect to Unincorporated Materials not stored at the Site from a single or
Affiliated suppliers (of which the Company is aware that such suppliers is an
Affiliate) with a contract price (or expected aggregate amount to be paid in the
case of "cost-plus" contracts) in excess of $5,000,000 (excluding items located
outside of the United States or in transit from jurisdictions outside of the
United States) or any Contracts with a contract price (or expected aggregate
amount to be paid in the case of "cost plus" contracts) in excess of $5,000,000,
the Company shall have executed and delivered to the Disbursement Agent such
additional security documents (including, without limitation, financing
statements, security agreements, collateral access agreements, consents of
manufacturers, vendors, warehousemen and bailees) required by the laws of any
jurisdiction necessary to grant the Secured Parties such security interest in
such Unincorporated Materials or Contracts);

        (e)  are insured against casualty, loss and theft for an amount equal to
their replacement costs in accordance with Section 5.20;

        (f)    the value of Unincorporated Materials located at the Site but not
expected to be incorporated into the Project within the ensuing calendar month
at any time is not more than $10,000,000;

        (g)  the amounts paid by the Company in respect of Unincorporated
Materials not at the Site at any one time is not more than $20,000,000;

41

--------------------------------------------------------------------------------




        (h)  the amount of contract deposits paid by the Company in respect of
Unincorporated Materials at any one time is not more than $30,000,000;

        (i)    the Construction Consultant shall have confirmed the accuracy of
the certification required in subparagraph (c) above, and in connection
therewith the Construction Consultant may, but shall not be required to, visit
the site of and inspect the Unincorporated Materials at the Company's expense;
and

        (j)    The Disbursement Agent and the Construction Consultant, at the
request of the Company, may from time to time mutually agree to increase the
thresholds set forth in Sections 3.3.26(f), (g) and (h) above.

        3.3.27    Cash Management Accounts.    With respect to an Advance
Request which requests that funds be deposited in the Soft Costs Cash Management
Account or the Hard Costs Cash Management Account, the Company shall have
substantiated (a) to the Construction Consultant's satisfaction (as set forth in
the Construction Consultant's Advance Certificate), in the manner contemplated
by the Advance Request, that the amounts previously drawn by the Company from
the Hard Costs Cash Management Account have been used to pay Hard Costs in
accordance with the Project Budget and (b) to the Disbursement Agent's
satisfaction, in the manner contemplated by the Advance Request, that amounts
previously drawn by the Company from the Soft Costs Cash Management Account have
been used to pay Soft Costs in accordance with the Project Budget. After giving
effect to the requested Advance, the balance in the Soft Costs Cash Management
Account will not exceed $2,500,000 and the Hard Costs Cash Management Account
will not exceed $3,000,000 in each case, unless approved by the Disbursement
Agent in accordance with Section 2.3.4.

        3.3.28    Company's Payment and Company's FF&E Payment Accounts.    With
respect to an Advance Request which requests that funds be deposited in the
Company's Payment Account and/or the Company's FF&E Payment Account, the Company
shall have substantiated to the Construction Consultant's satisfaction (as set
forth in the Construction Consultant's Advance Certificate), in the manner
contemplated by the Advance Request, that the amounts previously withdrawn by
the Company from each such Account have been used to pay Project Costs in the
amounts specified in the previous Advance Requests.

        3.3.29    FF&E Component.    At the time of any Advance Request for
payment of Project Costs with respect to the FF&E Component (including
replacement of amounts previously withdrawn by the Company from the Soft Costs
Cash Management Account and the Hard Costs Cash Management Account, to pay
Project Costs allocated to the FF&E Component), the Company shall have specified
in such Advance Request the items of Eligible FF&E Equipment that comprise the
portion of the FF&E Component for which payment is requested in such Advance
Request and the FF&E Lenders shall have approved (or deemed to have approved)
such Eligible FF&E Equipment in accordance with Section 2.4.1(e).

        3.3.30    Suspension of Performance.    Construction of the Project is
proceeding in accordance with the Project Schedule and the Final Plans and
Specifications and no Major Project Participant or first tier Subcontractor
under the Prime Construction Contract has suspended performance or otherwise
repudiated its obligation to perform any duty or obligation under its respective
Material Project Document or Subcontract (unless such suspended or repudiated
Material Project Document or Subcontract is permitted to be, and actually has
been, replaced, or a replacement is determined not to be necessary, pursuant to
Section 7.1.6 (in the case of Contracts) or Section 7.1.7 (in the case of any
other Material Project Document). The Disbursement Agent may rely upon the
certification of the Company set forth in the relevant Advance Request, or if
applicable, in the Company's Opening Date Certificate or Completion Certificate,
in order to establish satisfaction of

42

--------------------------------------------------------------------------------




this condition unless the Disbursement Agent shall have actual knowledge that
the Company's certification is inaccurate.

        3.3.31    Intellectual Property.    Prior to the initial Advance of
funds from the Second Mortgage Notes Proceeds Account, all action as is
necessary to establish and perfect the Secured Parties' rights in and to all
patents, trademarks, permits, service marks, trade names, copyrights,
franchises, formulas, licenses and other rights with respect thereto, that are
material to the operation of the Company's business as contemplated in the
Operative Documents shall have been taken, including any recording, filing,
registration, giving of notice or other similar action, the Bank Agent shall
have received an opinion confirming the same from legal counsel to the Company
in form and substance satisfactory to the Bank Agent, and the Indenture Trustee
shall have received an opinion confirming the same from legal counsel to the
Company substantially similar to the opinion delivered to the Bank Agent.

        3.3.32    Amendments to Organizational Documents.    Prior to the
initial Advance of funds from the Second Mortgage Notes Proceeds Account, the
organizational documents for the Loan Parties shall each be amended to include
Desert Inn Improvement and the Completion Guarantor as "Restricted Entities" for
the purposes of separateness covenants and company restrictions set forth
therein.

        3.3.33    Other Documents.    The Disbursement Agent and each of the
Bank Agent, the Representatives of the Underwriters and the FF&E Agent shall
have received such other documents and evidence as are customary for
transactions of this type as each such Person may reasonably request in
connection with the transactions contemplated hereby.

        3.4    No Waiver or Estoppel.    

        3.4.1    The occurrence of Closing Date and making of any Advance
hereunder shall not preclude any Funding Agent from later asserting that (and
enforcing any remedies it may have if) any representation, warranty or
certification made or deemed made by the Company in connection with such Advance
was not true and accurate when made.    No course of dealing or waiver by any
Funding Agent or Secured Party in connection with any condition precedent to any
Advance under this Agreement or any Facility Agreement shall impair any right,
power or remedy of any such Funding Agent or Secured Party with respect to any
other condition precedent, or be construed to be a waiver thereof; nor shall the
action of any Funding Agent or Secured Party in respect of any Advance affect or
impair any right, power or remedy of any Funding Agent or Secured Party in
respect of any other Advance.

      3.4.2  Unless otherwise notified to the Company by a Funding Agent or
Secured Party and without prejudice to the generality of Section 3.4.1, the
right of any Funding Agent or Secured Party to require compliance with any
condition under this Agreement or its respective Facility Agreement which may be
waived by such Funding Agent or Secured Party in respect of any Advance is
expressly preserved for the purpose of any subsequent Advance.

        3.5    Waiver of Conditions.    

        From the initial funding of the Second Mortgage Notes through and until
the amount remaining in the Second Mortgage Notes Proceeds Account equals but
does not exceed the Second Mortgage Notes Interest Reserve Amount, the Indenture
Trustee (acting under the Second Mortgage Notes Indenture) shall be entitled to
waive the conditions precedent under Sections 3.2 and 3.3 of this Agreement with
respect to Advances from the Second Mortgage Notes Proceeds Account and the
Company's Funds Account without Bank Agent's or the FF&E Agent's consent.
Thereafter, the Bank Agent (acting under the Bank Credit Agreement) shall be
entitled to waive the conditions precedent under Section 3.3 with respect to
Advances under the Bank Credit Facility and from the Company's Funds Account
without the Indenture Trustee's or the FF&E Agent's consent. The FF&E Agent
(acting under the FF&E Facility Agreement) shall at all times be entitled to
waive the conditions precedent under

43

--------------------------------------------------------------------------------

Section 3.3 with respect to Advances under the FF&E Facility without the Bank
Agent's or the Indenture Trustee's consent.

ARTICLE 4.

—REPRESENTATIONS AND WARRANTIES

        The Company makes all of the following representations and warranties to
and in favor of the Funding Agents, the Lenders and the Disbursement Agent as of
the Closing Date and the date of each Advance, except as such representations
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date). All
of these representations and warranties shall survive the Closing Date and the
Advances until, with respect to each Funding Agent and the Lenders, the
Obligations under such Funding Agent's and Lenders' respective Facilities have
been repaid in full in immediately available funds and their respective Facility
Agreements and the other respective Financing Agreements and the commitments
thereunder have terminated.

        4.1    Organization.    Each of the Loan Parties is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite corporate or limited liability company power and
authority to carry on its business as now conducted and (i) to own or hold under
lease and operate the properties it purports to own or hold under lease, (ii) to
carry on its business as now being conducted and as now proposed to be conducted
in respect of the Project, (iii) to incur Indebtedness and create a Lien on its
property, and (iv) to execute, deliver and perform under each of the Operative
Documents to which it is a party.

        4.2    Authorization; No Conflict.    Each of the Loan Parties has taken
all necessary corporate or limited liability company action, as the case may be,
to authorize the execution, delivery and performance of the Financing Agreements
and the other Operative Documents to which it is a party, and neither the
execution, delivery or performance thereof nor the consummation of the
transactions contemplated thereby by each such Loan Party, (a) does or will
contravene the formation documents or any other Legal Requirement then
applicable to or binding on each such Loan Party, (b) does or will contravene or
result in any breach or constitute any default under, or result in or require
the creation of any Lien upon any of such Loan Party's properties or under any
security or agreement or instrument to which such Loan Party is a party or by
which it or any of its respective properties may be bound, except for Permitted
Liens or (c) does or will require the consent or approval of any Person other
than as set forth on Exhibit K or Exhibit M.

        4.3    Legality, Validity and Enforceability.    Each of the Operative
Documents to which the Loan Parties are a party is a legal, valid and binding
obligation of each such Loan Party, as the case may be, enforceable against the
Loan Parties, as the case may be, in accordance with its terms, subject only to
bankruptcy and similar laws and principles of equity. None of the Operative
Documents to which the Loan Parties are a party has been amended or modified
except in accordance with this Agreement.

        4.4    Compliance with Law, Permits and Operative Documents.    Each
Loan Party is in compliance with all Legal Requirements (including all
Environmental Laws) and Permits and Operative Documents to which it is a party,
and no notices of violation of any Permit or Operative Document relating to the
Project have been issued, entered or received by any Loan Party, in each case,
except for non-compliance or violations that could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

        4.5    Permits.    There are no Permits that are required or will become
required under existing Legal Requirements for the ownership, development,
construction, financing or operation of the Project, other than the Permits
described in Exhibit M. Exhibit M accurately states the stage in construction by
which each such Permit is required to be obtained. Each Permit described in
Exhibit M

44

--------------------------------------------------------------------------------


as required to be obtained by the date that this representation is deemed to be
made is in full force and effect and is not at such time subject to any appeals
or further proceedings or to any unsatisfied condition (that is required to be
satisfied by the date that this representation is deemed to be made) that could
reasonably be expected to materially and adversely modify any Permit, to revoke
any Permit, to restrain or prevent the construction or operation of the Project
or otherwise impose adverse conditions on the Project or the financing
contemplated under the Financing Agreements. Each Permit described in Exhibit M
as not required to have been obtained by the date that this representation is
deemed to be made (other than the gaming license) is of a type that is routinely
granted on application and compliance with the conditions for issuance. The
Company has no reason to believe that any Permit so indicated will not be
obtained before it becomes necessary for the ownership, development,
construction, financing or operation of the Project or that obtaining such
Permit will result in undue expense or delay. Neither the Company nor any of its
Affiliates are in violation of any condition in any Permit the effect of which
could reasonably be expected to have a Material Adverse Effect.

        4.6    Litigation.    There are no pending or, to the Company's
knowledge, threatened actions, suits, proceedings or investigations of any kind,
including actions or proceedings of or before any Governmental Authority, to
which any Loan Party or Major Project Participant (other than any Loan Party) is
a party or is subject, or by which any of them or any of their properties or the
Project are bound that could reasonably be expected to have a Material Adverse
Effect nor, is the Company aware of any reasonable basis for any such action,
suit, proceeding or investigation.

        4.7    Financial Statements.    

      4.7.1  The consolidated and consolidating financial statements of Valvino
and its consolidated Subsidiaries (including Wynn Las Vegas and its consolidated
Subsidiaries), delivered to the Lenders pursuant to Section 3.1.16 on the
Closing Date, were, and, in the case of financial statements to be delivered
after the Closing Date pursuant to Section 5.6.5, will be, prepared in
conformity with GAAP and fairly present in all material respects the financial
position (on a consolidated and consolidating basis) of the entities described
in such financial statements as of the respective dates thereof and the results
of operations and cash flows (on a consolidated and consolidating basis) of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments. All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
firm of accountants mentioned in the Bank Credit Agreement and disclosed in such
financial statements). Valvino and its Subsidiaries do not have any material
"Guarantee Obligations" (as defined in the Bank Credit Agreement), contingent
liabilities and liabilities for taxes, or any long-term leases or unusual
forward or long-term commitments, including, without limitation, any interest
rate or foreign currency swap or exchange transaction or other obligation in
respect of derivatives, that are not reflected in the most recent financial
statements referred to in this paragraph and that are required to be reflected
in such financial statements. During the period from June 30, 2002 to and
including the Closing Date there has been no "Disposition" (as defined in the
Bank Credit Agreement), by Valvino or any of its Subsidiaries of any material
part of its business or property except any Disposition in connection with the
transactions contemplated by the initial public offering of the stock of Wynn
Resorts, Limited or the Operative Documents.

      4.7.2  Since December 31, 2001, there has been no development or event
that has or could reasonably be expected to have a Material Adverse Effect.

        4.8    Security Interests.    

        (a)  The security interests granted to the Secured Parties pursuant to
the Security Documents in the Project Security (i) constitute as to personal
property included in the Project Security and, with respect to subsequently
acquired personal property included in the Project Security, will

45

--------------------------------------------------------------------------------

constitute, a perfected security interest under the UCC and/or other applicable
law and (ii) have, and, with respect to such subsequently acquired property,
will have been perfected under the UCC and/or other applicable law as aforesaid,
and (A) as among the Secured Parties, with the priority contemplated by the
Project Lenders Intercreditor Agreement and the FF&E Intercreditor Agreement and
(B) as between the Secured Parties and any third Persons, grant the Secured
Parties superior priority and rights over the rights of any such third Persons
now existing or hereafter arising whether by way of mortgage, lien, security
interests, encumbrance, assignment or otherwise, subject to the rights and
priorities of Permitted Liens. All such action as is necessary has been taken to
establish and perfect the Secured Parties' rights in and to the Project
Security, including any recording, filing, registration, giving of notice or
other similar action (other than perfection of the Project Secured Parties' lien
in any motor vehicles, which shall be accomplished within fifteen (15) days
after the Closing Date and perfection in foreign trademarks which shall be
accomplished to the extent required under Section 3.3.31 prior to the initial
Advance of funds from the Second Mortgage Notes Proceeds Account). As of the
Closing Date, no filing, recordation, re-filing or re-recording other than as
listed on Exhibit P is necessary to perfect and maintain the perfection of the
interest, title or Liens of the Security Documents, and on the Closing Date all
such filings or recordings will have been made (other than perfection of the
Project Secured Parties' lien in any motor vehicles, which shall be accomplished
within fifteen (15) days after the Closing Date and perfection in foreign
trademarks which shall be accomplished to the extent required under
Section 3.3.31 prior to the initial Advance of funds from the Second Mortgage
Notes Proceeds Account) except for any filings or recordings for Liens as to
which the Title Insurer has issued or committed to issue a title policy
acceptable to the Funding Agents. The Loan Parties have properly delivered or
caused to be delivered to the Disbursement Agent all Project Security that
requires perfection of the Lien and security interest described above by
possession.

        (b)  No authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority is required for either (i) the pledge or
grant by the Loan Parties of the Liens purported to be created in favor of the
Secured Parties pursuant to any of the Security Documents, or (ii) the exercise
by the Disbursement Agent, or the other Secured Parties of any rights or
remedies in respect of any Project Security (whether specifically granted or
created pursuant to any of the Security Documents or created or provided for by
applicable law), except for filings or recordings contemplated by Section 4.8(a)
above or as set forth on Exhibit P (as the same may be updated from time to time
by the Company and delivered to the Funding Agents).

        (c)  Except such as may have been filed in favor of the Funding Agents
as contemplated by Section 4.8(a) above or as set forth on Exhibit P, no
effective UCC financing statement, fixture filing or other instrument similar in
effect covering all or any part of the Project Security is on file in any filing
or recording office.

        (d)  All information supplied to the Disbursement Agent and the Funding
Agents by or on behalf of the Loan Parties or any of their Affiliates with
respect to any of the Project Security is accurate and complete in all material
respects.

        4.9    Existing Defaults.    There is no default or event of default
under any of the Financing Agreements or Material Project Documents and no
Potential Event of Default or Event of Default hereunder.

46

--------------------------------------------------------------------------------

        4.10    Taxes.    

    4.10.1  The Company has filed, or caused to be filed, all tax and
informational returns that are required to have been filed by it in any
jurisdiction, and has paid all taxes shown to be due and payable on such returns
and all other taxes and assessments payable by it, to the extent the same have
become due and payable (other than (x) those taxes that it is contesting in good
faith and by appropriate proceedings and (y) those taxes not yet due, provided
that with respect to each of clause (x) and (y) the Company has established
reserves therefor by allocating, in the Anticipated Cost Report amounts that are
adequate for the payment thereof and are required by GAAP).

    4.10.2  The Company has not incurred any material tax liability in
connection with the Project or the other transactions contemplated by the
Operative Documents which has not been disclosed in writing to the Funding
Agents, including the financial statements delivered under Section 5.6.5.

        4.11    Business, Debt, Etc.    None of Wynn Las Vegas, Capital Corp.
and Wynn Design has conducted any business other than a Permitted Business. The
Company has no outstanding Indebtedness other than Indebtedness incurred under
the Financing Agreements or permitted under the Financing Agreements.

        4.12    Representations and Warranties.    As of the Closing Date (in
each case except to the extent related to a different date in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), all representations and warranties of each
Loan Party and, to the Company's knowledge, each Major Project Participant
(other than any Loan Party) contained in the Financing Agreements and/or
Material Project Documents, as applicable, are true and correct in all material
respects and the Company hereby confirms each such representation and warranty
of the Company with the same effect as if set forth in full herein.

        4.13    Environmental Laws.    The Loan Parties: (i) are, and within the
period of all applicable statutes of limitation have been, in material
compliance with all applicable Environmental Laws; and (ii) reasonably believe
that material compliance with all applicable Environmental Law that is or is
expected to become applicable to any of them will be timely attained and
maintained.

        (a)  To the knowledge of the Company, Hazardous Substances are not
present at, on, under, in, or about any real property now or formerly owned,
leased or operated by any of the Loan Parties, or at any other location
(including, without limitation, any location to which Hazardous Substances have
been sent for re-use or recycling or for treatment, storage, or disposal) which
could reasonably be expected to (i) give rise to liability of any of the Loan
Parties under any applicable Environmental Law or otherwise result in costs to
any of the Loan Parties that could reasonably be expected to have a Material
Adverse Effect, or (ii) materially interfere with any of the Loan Parties'
continued operations, or (iii) materially impair the fair saleable value of any
real property owned or leased by any of the Loan Parties.

        (b)  Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, there is no judicial,
administrative, or arbitral proceeding (including any notice of violation or
alleged violation) under or relating to any Environmental Law to which any of
the Loan Parties is, or to the knowledge of the Company will be, named as a
party that is pending or, to the knowledge of the Company, threatened.

        (c)  No Loan Party has received any written request for information, or
been notified that it is a potentially responsible party, under or relating to
the federal Comprehensive Environmental Response, Compensation, and Liability
Act or any similar Environmental Law.

        (d)  Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, no Loan Party has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other

47

--------------------------------------------------------------------------------




agreement, in any judicial, administrative, arbitral, or other forum for dispute
resolution, relating to compliance with or liability under any Environmental Law
or Environmental Claim.

        (e)  Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect no Loan Party has assumed or
retained, by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Hazardous Substances.

        (f)    Except as could not, individually or in the aggregate reasonably
be expected to have a Material Adverse Effect, (i) Hazardous Materials
Activities are not presently occurring, and, to the Company's knowledge, have
not previously occurred, at, on, under, in or about any real estate now or
formerly owned, leased or operated by any of the Loan Parties, and (ii) none of
the Loan Parties have ever engaged in any Hazardous Materials Activities at any
location.

        4.14    Utilities.    All utility services necessary for the
construction and the operation of the Project for its intended purposes are or
will be available at the Site as and when required on commercially reasonable
terms.

        4.15    In Balance Requirement.    As of each Advance Date the Project
is In Balance.

        4.16    Sufficiency of Interests and Project Documents.    

    4.16.1  Wynn Las Vegas owns the Site and the Site Easements (other than the
Mortgaged Property encumbered or to be encumbered by Valvino, Palo, Wynn Resorts
Holdings and Desert Inn Improvement) in fee simple. Wynn Las Vegas has a valid
leasehold estate or easement interest, as the case may be, in the portions of
the Site described in the Affiliate Real Estate Agreements. Wynn Resorts
Holdings owns the Golf Course Land, Palo owns the Palo Home Site Land, Desert
Inn Improvement owns the Water Utility Land and Valvino owns the Phase II Land,
in each case, in fee simple. Other than those services to be performed and
materials to be supplied that can be reasonably expected to be commercially
available when and as required, the Company owns or holds under lease all of the
property interests and has entered into all documents and agreements necessary
to develop, construct, complete, own and operate the Project (including access
to sufficient water rights) on the Mortgaged Property and in accordance with all
Legal Requirements and the Project Schedule and as contemplated in the Operative
Documents.

    4.16.2  Each of the Funding Agents has received a true, complete and correct
copy of each of the Material Project Documents in effect or required to be in
effect as of the date this representation is made or deemed made (including all
exhibits, schedules, side letters and disclosure letters referred to therein or
delivered pursuant thereto, if any). A list of (a) all Project Documents that
are Contracts and (b) all other Material Project Documents, in each case, that
have been entered into as of the Closing Date and are necessary to the
construction or operation of the Project (excluding Contracts entered into in
the ordinary course of business for services or materials that are easily
obtained from replacement contractors or vendors on similar terms) is attached
hereto as Exhibit U. Each Material Project Document is in full force and effect,
enforceable against the Persons party thereto in accordance with its terms,
subject only to bankruptcy and similar laws and principles of equity.

    4.16.3  All conditions precedent to the obligations of the respective
parties (other than the Company) under the Material Project Documents have been
satisfied, except for such conditions precedent which by their terms cannot be
met until a later stage in the construction or operation of the Project, and the
Company has no reason to believe that any such condition precedent which could
reasonably be expected to have a Material Adverse Effect cannot be satisfied on
or prior to the appropriate stage in the development, construction or operation
of the Project.

48

--------------------------------------------------------------------------------




        4.17    Intellectual Property.    The Company owns or has the right to
use all patents, trademarks, permits, service marks, trade names, copyrights,
franchises, formulas, licenses and other rights with respect thereto, that are
necessary for the operation of its business as contemplated in the Operative
Documents, except where failure to obtain such rights could not reasonably be
expected to result in a Material Adverse Effect. Nothing has come to the
attention of the Company to the effect that any product, process, method,
substance, part or other material presently contemplated to be sold by or
employed by the Company in connection with its business will infringe any
license or other right owned by any other Person.

        4.18    Project Budget; Summary Anticipated Cost Report.    

    4.18.1  The Project Budget (a) is, to the Company's knowledge as of the
Closing Date, based on reasonable assumptions as to all legal and factual
matters material to the estimates set forth therein, (b) as of the Closing Date
is consistent with the provisions of the Operative Documents in all material
respects, (c) has been and will be prepared in good faith and with due care,
(d) as of the Closing Date sets forth, for each Line Item Category, the total
costs anticipated to be incurred to achieve Completion on or before the
Scheduled Completion Date and to achieve Final Completion promptly thereafter,
(e) fairly represents the Company's expectation as to the matters covered
thereby as of its date, and (f) as of the Closing Date sets forth a total amount
of Project Costs, including contingencies, which is equal to the Available
Funds.

    4.18.2  The aggregate anticipated costs to complete the "Work" (as defined
in the Prime Construction Contract) as set forth in the anticipated cost report
to be provided (from time to time) by the Prime Contractor to the Company under
Section 7.5.4 of the Prime Construction Contract and as reasonably approved by
the Construction Consultant, is not less than the amount set forth in the amount
set forth in column I ("Anticipated Cost") of the "Marnell Corrao GMP Contract"
Line Item Category in the Summary Anticipated Cost Report.

    4.18.3  The Summary Anticipated Cost Report (as in effect from time to time)
sets forth in column I ("Anticipated Cost") thereof:

        (a)  for the "Capitalized Interest and Commitment Fees" Line Item
Category, the total amount of interest and commitment fees anticipated to be
accrued on the Facilities through the Scheduled Completion Date;

        (b)  for each Line Item Category, an aggregate amount equal to the
aggregate amount set forth for such Line Item Category in the Project Budget
then in effect;

        (c)  for each Line Item Category other than the "Construction
Contingency" Line Item Category, an amount no less than the total anticipated
costs to be incurred by the Company from the commencement through the completion
of the work contemplated by such Line Item Category, as determined by the
Company and (i) with respect to Hard Costs, approved by the Construction
Consultant in the Construction Consultant's certificate dated the date on which
this representation is made or deemed made and (ii) with respect to Soft Costs,
approved by the Disbursement Agent. The Disbursement Agent shall be entitled to
rely on certifications to such effect from the Company or the Construction
Consultant in approving any determination made by the Company; and

        (d)  is true and correct in all material respects.

    4.18.4  The Anticipated Cost Report (as in effect from time to time):

        (a)  sets forth in column I ("Anticipated Cost") thereof, for each Line
Item other than the "Hard Cost Construction Contingency" and the "Soft Cost
Construction Contingency" Line Items, an amount no less than the total
anticipated costs to be incurred by the Company from the commencement through
the completion of the work contemplated by such Line

49

--------------------------------------------------------------------------------

Item, as determined by the Company and (i) with respect to Hard Costs, approved
by the Construction Consultant in the Construction Consultant's certificate
dated the date on which this representation is made or deemed made and (ii) with
respect to Soft Costs, approved by the Disbursement Agent. The Disbursement
Agent shall be entitled to rely on certifications to such effect from the
Company or the Construction Consultant in approving any determination made by
the Company; and

        (b)  is true and correct in all material respects.

    4.18.5  Each Line Item Category Detailed Anticipated Cost Report (as in
effect from time to time) for each Line Item Category of the Project Budget
accurately reflects the detail underlying the Summary Anticipated Cost Report
with respect to each Line Item of such Line Item Category described therein.

    4.18.6  The Monthly Requisition Report (as in effect from time to time):

        (a)  sets forth in column D ("Revised Project Budget") thereof the
amount allocated to each Line Item Category pursuant to the Project Budget then
in effect;

        (b)  is true and correct in all material respects.

        4.19    Fees and Enforcement.    Other than amounts that have been paid
in full or will have been paid in full by the Closing Date, no fees or taxes,
including without limitation stamp, transaction, registration or similar taxes,
are required to be paid by the Loan Parties for the legality, validity, or
enforceability of this Agreement or any of the other Operative Documents.

        4.20    ERISA.    Either (a) there are no ERISA Plans or Multiemployer
Plans for the Company or any member of the Controlled Group or (b) (i) the
Company and each member of the Controlled Group have fulfilled their obligations
(if any) under the minimum funding standards of ERISA and the Code for each
ERISA Plan and for contributions to any Multiemployer Plan; (ii) each Plan is an
compliance in all material respects with the currently applicable provisions of
ERISA and the Code; (iii) neither the Company nor any member of the Controlled
Group has incurred any liability to the PBGC or an ERISA Plan under Title IV of
ERISA (other than liability or contributions for premiums due in the ordinary
course). Assuming that the credit extended hereunder does not involve the assets
of any Plans for the Company or any member of the Controlled Group, neither the
execution of this Agreement nor the consummation of the transactions
contemplated hereby will involve a "prohibited transaction" with respect to any
Plans within the meaning of 406 of ERISA or Section 4975 of the Code which is
not exempt under Section 408 of ERISA or under Section 4975(d) of the Code.

        4.21    Subsidiaries and Beneficial Interest.    As of the Closing Date,
Wynn Resorts, Limited is the sole member of Valvino. As of the Closing Date, the
direct Subsidiaries of Valvino and each other Loan Party are shown on Exhibit AA
and neither Valvino nor any other Loan Party has any direct Subsidiaries or owns
the whole or any part of the issued share capital or other direct ownership
interest of any company or corporation or other Person except as shown on
Exhibit AA. As of the Closing Date (i) Valvino is the sole member of Wynn
Resorts Holdings, and as such, Valvino has the power and authority to execute
documents on behalf of Wynn Resorts Holdings; and (ii) Wynn Resorts, Limited, a
Nevada corporation, is the managing member of Valvino, and as such, Wynn
Resorts, Limited has the power and authority to execute documents on behalf of
both Valvino and Wynn Resorts Holdings.

        4.22    Labor Disputes and Acts of God.    Neither the business nor the
properties of any Loan Party, nor, to the knowledge of the Company, any Major
Project Participant is affected by any fire, explosion, accident, strike,
lockout or other labor dispute (except as set forth in Exhibit R-2 as in effect
on the Closing Date), drought, storm, hail, earthquake, embargo, act of God or
of the public enemy, or other casualty or event of force majeure, that could
reasonably be expected to have a Material Adverse Effect.

50

--------------------------------------------------------------------------------


        4.23    Liens.    Except for Permitted Liens, the Loan Parties have not
secured or agreed to secure any Indebtedness by any Lien upon any of their
present or future revenues or assets or Capital Stock. The Loan Parties do not
have outstanding any Lien or obligation to create Liens on or with respect to
any of their properties or revenues, other than Permitted Liens and as provided
in the Security Documents.

        4.24    Title.    Each of the Loan Parties owns and has good, legal and
beneficial title to the property, assets and revenues of the Project which it
purports to grant Liens pursuant to the Security Documents free and clear of all
Liens, except Permitted Liens.

        4.25    Investment Company Act.    None of Wynn Las Vegas, Capital
Corp., Wynn Design and any of their respective Affiliates is an "investment
company" or a company "controlled" by an "investment company," within the
meaning of the Investment Company Act of 1940.

        4.26    Project Schedule.    To the Company's knowledge, the Project
Schedule accurately specifies in summary form the work that the Company proposes
to complete in each calendar quarter from the Closing Date through the Final
Completion of the Project, all of which is expected to be achieved.

        4.27    Proper Subdivision.    Each of the Phase II Land, the Golf
Course Land, the Water Utility Land and the Casino Land has been properly
subdivided or entitled to exception therefrom, and constitutes a separate legal
lot or parcel.

        4.28    Location of Accounts and Records.    The Company's books of
accounts and records are located at 3145 Las Vegas Boulevard South, Las Vegas,
Nevada. Wynn Las Vegas' federal employer identification number is 88-0494875.
Capital Corp.'s federal employer identification number is 46-0484992. Wynn
Design's federal employer identification number is 88-0462235.

        4.29    Regulation U, Etc.    None of the Loan Parties are engaged
principally, or as one of its principal activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (as defined in
Regulations T, U or X of the Federal Reserve Board), and no part of the proceeds
of the Advances or the revenues from the Project will be used by the Company or
any other Loan Party to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin stock
or otherwise in violation of Regulations T, U or X.

        4.30    Governmental Regulation.    No Loan Party other than Desert Inn
Improvement is subject to regulation under the Public Utility Holding Company
Act of 1935, the Federal Power Act, or the Interstate Commerce Act or
registration under the Investment Company Act of 1940 or under any other federal
or state statute or regulation which may limit or condition its ability to incur
Indebtedness other than the Nevada Gaming Laws which may otherwise render all or
any portion of the Obligations unenforceable. Desert Inn Improvement is a public
utility subject to regulation by the Public Utilities Commission of Nevada.
Incurrence of the Obligations under the Financing Agreements complies with all
applicable provisions of the Nevada Gaming Laws subject to any informational
filings or reports required by Nevada Gaming Commission Regulation
Section 8.130, which filings and reports shall be made within the time period
required under Nevada Gaming Commission Regulation Section 8.130 and subject to
the receipt of requisite approvals from the Nevada Gaming Authorities relating
to the pledges of Capital Stock of the Loan Parties that are licensed or
registered, which approvals shall be sought by the Company prior to the Opening
Date, when the gaming license is applied for.

        4.31    Solvency.    Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection with
the Operative Documents will be and will continue to be, Solvent.

        4.32    Plans and Specifications.    The Plans and Specifications
(a) are, to the Company's knowledge as of the Closing Date, based on reasonable
assumptions as to all legal and factual matters material thereto, (b) are, and
except to the extent permitted under Sections 6.1 and 6.2 will be from time to

51

--------------------------------------------------------------------------------


time, consistent with the provisions of the Operative Documents in all material
respects and with the "Premises and Assumptions" (as defined in the Prime
Construction Contract), (c) have been prepared in good faith with due care, and
(d) fairly represent the Company's expectation as to the matters covered
thereby. The Final Plans and Specifications (i) have been prepared in good faith
with due care, and (ii) are accurate in all material respects and fairly
represent the Company's expectation as to the matters covered thereby.

ARTICLE 5.

—AFFIRMATIVE COVENANTS

        The Company covenants and agrees, with and for the benefit of the
Funding Agents, the Lenders and the Disbursement Agent that until this Agreement
is terminated pursuant to Section 11.20 hereof, it will:

        5.1    Use of Proceeds; Repayment of Indebtedness.    

        5.1.1    Proceeds.    Deposit or cause to be deposited all funds
received by or on behalf of the Company prior to the Final Completion Date into
the applicable Company Account specified in Article 2 of this Agreement;
provided, however that, as contemplated by Section 2.3.8, all revenues received
by the Company after the Completion Date shall be deposited by the Company in
the applicable "Funding Account" as provided in Section 6.11(b) of the Bank
Credit Agreement. The Company shall not, until the Final Completion Date, open
or establish any bank, deposit or any other accounts at any financial
institution other than the accounts provided for herein or in Section 6.11(b) of
the Bank Credit Agreement.

        5.1.2    Project Costs.    Apply all proceeds described in Section 5.1.1
above and all other amounts received by the Company and/or deposited in the
Company Accounts only to pay Project Costs in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing, the Company shall:

        (a)  not apply any funds or proceeds to the payment of Project Costs in
respect of the FF&E Component other than in accordance with Section 2.5 and the
other terms and conditions hereof;

        (b)  apply amounts in the Soft Costs Cash Management Account only to pay
Soft Costs as set forth in the Project Budget;

        (c)  apply amounts in the Hard Costs Cash Management Account only to pay
Hard Costs as set forth in the Project Budget;

        (d)  apply amounts in the Company's Payment Account only to pay Project
Costs as set forth in the Project Budget and in the Advance Request pursuant to
which such amounts were deposited in the Company's Payment Account; and

        (e)  apply amounts in the Company's FF&E Payment Account only to pay
Project Costs allocated to the FF&E Component as set forth in the Project Budget
and in the Advance Request pursuant to which such amounts were deposited in the
Company's FF&E Payment Account.

        5.1.3    Repayment of Indebtedness.    Repay in accordance with its
terms, all Indebtedness, including without limitation, all sums due under this
Agreement and the other Financing Agreements but, in the case of any such
Indebtedness the repayment of which is limited by any term of any Financing
Agreement, repay subject to such limitation.

        5.2    Existence, Conduct of Business, Properties, Etc.    Except as
otherwise expressly permitted (a) under this Agreement or (b) under Section 6.4
of the Bank Credit Agreement, (i) maintain and

52

--------------------------------------------------------------------------------

preserve, and cause each other Loan Party to maintain and preserve, their
existence and all rights, privileges and franchises necessary in the normal
conduct of their business, and (ii) engage only in the businesses contemplated
or permitted by the Financing Agreements and the Operative Documents.

        5.3    Diligent Construction of the Project.    Take or cause to be
taken all action, make or cause to be made all contracts and do or cause to be
done all things necessary to construct the Project diligently in accordance with
the Prime Construction Contract, the Final Plans and Specifications and the
other Operative Documents.

        5.4    Compliance with Legal Requirements.    Promptly and diligently
(a) own (or, to the extent contemplated hereunder or under the other Financing
Agreements, lease), construct, maintain and operate the Project in compliance in
all material respects with all applicable Legal Requirements, including, but not
limited to Environmental Laws and (b) procure, maintain and comply, or cause to
be procured, maintained and complied with, in all material respects, all Permits
required for any ownership, development, construction, financing, maintenance or
operation of the Project or any part thereof at or before the time each such
Permit becomes necessary for the ownership, development, construction,
financing, maintenance or operation of the Project, as the case may be, as
contemplated by the Operative Documents, except that the Company may, at its
expense, contest by appropriate proceedings conducted in good faith the validity
or application of any such Legal Requirements, provided that, (i) none of the
Funding Agents, the Disbursement Agent, any of the Lenders or the Company would
be subject to any criminal liability for failure to comply therewith and
(ii) all proceedings to enforce such Legal Requirements against the Funding
Agents, the Disbursement Agent, any of the Lenders, the Company, or the Project
or any part of any of them, shall have been duly and effectively stayed during
the entire pendency of such contest, except, unless any such proceedings are
brought against any of the Lenders or the Disbursement Agent, where failure to
procure such stay could not reasonably be expected to result in a Material
Adverse Effect.

        5.5    Books, Records, Access.    Maintain adequate books, accounts and
records with respect to the Company and each other Loan Party and the Project in
compliance with the regulations of any Governmental Authority having
jurisdiction thereof and, with respect to financial statements, in accordance
with GAAP consistently applied. Subject to reasonable safety requirements and
the rights of other Persons, the Company shall, at its cost and expense, permit
employees or agents of the Funding Agents, the Lenders and the Construction
Consultant at any reasonable times and upon reasonable prior notice to inspect
the Project, to examine or audit all of the Company's books, accounts and
records pertaining or related to the Project, to make copies and memoranda
thereof. For all expenditures with respect to which Advances are made, the
Company shall retain, until at least three (3) years after each Funding Agent
has received the report specified in Section 5.7.1 for the financial year in
which the last Advance was made by such Funding Agent, all records (contracts,
orders, invoices, bills, receipts and other documents) evidencing such
expenditures.

        5.6    Reports; Cooperation; Financial Statements.    

      5.6.1  Prior to the Final Completion Date, deliver to the Funding Agents,
the Construction Consultant and the Disbursement Agent together with each
month's preliminary Advance Request (or if no Advance Request is submitted
during any calendar month, within twenty (20) days following the end of such
calendar month), a monthly status report describing in reasonable detail the
progress of the construction of the Project since the immediately preceding
report hereunder, including without limitation, the cost incurred to the end of
such month, an estimate of the time and cost required to complete the Project
and such other information which any Funding Agent or the Disbursement Agent may
reasonably request including information and reports reasonably requested by the
Construction Consultant.

      5.6.2  Deliver to the Funding Agents and the Disbursement Agent together
with each month's final Advance Request (or if no Advance Request is submitted
during any calendar month, within

53

--------------------------------------------------------------------------------




twenty (20) days after the end of such calendar month), a monthly status report
describing in reasonable detail the progress of the leasing activities with
respect to the Project, if any, and all leases, if any, that have been entered
into since the immediately preceding report hereunder.

      5.6.3  Deliver to the Funding Agents, the Construction Consultant and the
Disbursement Agent together with each month's preliminary Advance Request (or if
no Advance Request is submitted during any calendar month, within twenty
(20) days after the end of such calendar month), all progress reports provided
by each Contractor pursuant to the Material Project Documents and such
additional information as the Funding Agents or the Disbursement Agent may
reasonably request.

      5.6.4  Deliver to the Funding Agent, the Construction Consultant and the
Disbursement Agent together with each month's preliminary Advance Request (or if
no Advance Request is submitted during any calendar month, within twenty
(20) days after the end of such calendar month), copies of any applicable bailee
or Lien waivers delivered pursuant to Section 5.13.1.3 of the Prime Construction
Contract.

      5.6.5  Deliver to the Funding Agents copies of all financial statements
and certifications delivered under Section 6.1 of the Bank Credit Agreement.

        5.7    Notices.    Promptly, upon acquiring notice or giving notice, or
obtaining knowledge thereof, as the case may be, provide to the Disbursement
Agent, and the Construction Consultant and the Funding Agents written notice of:

      5.7.1  Any Event of Default or Potential Event of Default of which it has
knowledge, specifically stating that an Event of Default or Potential Event of
Default has occurred and describing such Event of Default or Potential Event of
Default and any action being taken or proposed to be taken with respect to such
Event of Default or Potential Event of Default.

      5.7.2  Any event, occurrence or circumstance which reasonably could be
expected to cause Project to not be In Balance or render the Company incapable
of, or prevent the Company from (a) achieving the Completion Date on or before
the Scheduled Completion Date or (b) meeting any material obligation of the
Company under the Prime Construction Contract or the other Material Project
Documents as and when required thereunder.

      5.7.3  Any termination or event of default or notice thereof under any
Material Project Document or any notice under Nevada Revised Statutes
Section 624.610 issued by any Contractor.

      5.7.4  Any (a) fact, circumstance, condition or occurrence at, on, or
arising from, the Mortgaged Property that results in noncompliance with any
Environmental Law that has resulted or could reasonably be expected to result in
a Material Adverse Effect, and (b) pending or, to the Company's knowledge,
threatened, Environmental Claim against the Company, any Contractor or any
Subcontractor arising in connection with its occupying or conducting operations
on or at the Project, or the Mortgaged Property, which could reasonably be
expected to have a Material Adverse Effect.

      5.7.5  Any change in the Responsible Officers of the Company, and such
notice shall include a certified specimen signature of any new officer so
appointed and, if requested by any Funding Agent or the Disbursement Agent,
satisfactory evidence of the authority of such new Responsible Officer.

      5.7.6  Any proposed material change in the nature or scope of the Project
or the business or operations of the Company.

      5.7.7  Any notice of any schedule delay delivered under the Prime
Construction Contract and all remedial plans and updates thereof.

54

--------------------------------------------------------------------------------




      5.7.8  Any other event or development which could reasonably be expected
to have a Material Adverse Effect.

      5.7.9  Promptly upon any Person becoming a Subsidiary of any of the
entities comprising the Company, a written notice setting forth with respect to
such Person the date on which such Person became a Subsidiary of any of the
entities comprising the Company.

    5.7.10  "Substantial Completion" or "Final Completion" certificates or
notices thereof delivered under any Material Project Document.

        5.8    Company Equity.    

        5.8.1    Event of Default; Bankruptcy.    Upon (a) the occurrence of an
Event of Default, (b) the dissolution, liquidation or Bankruptcy of the
Completion Guarantor or (c) the breach by the Completion Guarantor of any of its
covenants and agreements under the Completion Guaranty, deposit or cause to be
deposited in the Company's Funds Account, in cash, an amount equal to the amount
of funds then on deposit in the Completion Guaranty Deposit Account. In the
event that the Company fails to so deposit or cause to be deposited such funds,
the Disbursement Agent shall be entitled to draw such funds from the Completion
Guaranty Deposit Account and deposit such funds in the Company's Funds Account.
In the event that after the transfer of such funds such Event of Default or
breach by the Completion Guarantor is cured, and the Company obtains additional
Advances hereunder, such funds shall be returned to the Completion Guaranty
Deposit Account (minus any portion of such funds that has been expended prior to
the date such Event of Default or breach is cured).

        5.8.2    Contingencies.    At such times, if ever, as the Project is not
In Balance, the Company shall deposit or cause to be deposited in the Company's
Funds Account in cash, funds (other than from the Completion Guaranty Deposit
Account or the Project Liquidity Reserve Account) in an amount that would cause
the Project to be In Balance.

        5.8.3    Completion Guaranty Deposit Account; Liquidity Reserve
Account.    

        (a)  At such times, if ever, as no other source of funds is available to
the Company for the timely payment of Project Costs, the Company shall, to the
extent permitted to do so pursuant to Section 5.8.3(b) below (or, if after
Completion, Section 5.8.3(c) below) transfer or cause to be transferred from the
Completion Guaranty Deposit Account and/or the Project Liquidity Reserve Account
to the Company's Funds Account (or, if after Completion, to the Disbursement
Account), funds in the amount required to timely pay all Project Costs then due
and payable.

        (b)  The Company shall not apply any funds on deposit in the Completion
Guaranty Deposit Account or the Project Liquidity Reserve Account except as
permitted in this Section 5.8.3(b) and Section 5.8.3(c) below. From and after
the Fifty Percent Completion Date, the Company may withdraw any such funds for
the sole purpose of transferring such funds to the Company's Funds Account
first, from the Completion Guaranty Deposit Account, and second, when no funds
remain in the Completion Guaranty Deposit Account, from the Project Liquidity
Reserve Account, but only if the following conditions shall have been satisfied:

          (i)  the amount of funds withdrawn shall not exceed $80,000,000
amortized from and after the Fifty Percent Completion Date at a rate such that,
from time to time, (A) the ratio of (x) the amortized portion of the $80,000,000
to (y) $80,000,000 shall equal (B) the ratio of (x) Hard Costs incurred from and
after the Fifty Percent Completion Date in accordance with the Project Budget
and allocated to the following Line Item Categories: "Marnell Corrao GMP
Contract," "Interior Furnishings/Signage/Electronic Systems," "Miscellaneous
Capital Projects," "Golf Course" and "Parking Garage" to

55

--------------------------------------------------------------------------------

(y) fifty percent (50%) of the total amount of Hard Costs set forth in the
Project Budget (as then in effect) under the following Line Item Categories:
"Marnell Corrao GMP Contract," "Interior Furnishings/Signage/Electronic
Systems," "Miscellaneous Capital Projects," "Golf Course" and "Parking Garage";
and

        (ii)  the Company shall have certified, and the Construction Consultant
shall have confirmed, that such funds are necessary to pay cost-overruns (other
than in respect of a Scope Change) and are not as a result of any Scope Change
(or cost overrun with respect to a Scope Change).

        (c)  From and after the Completion Date, the Company may apply any funds
then on deposit in the Completion Guaranty Deposit Account towards the payment
of Project Costs as provided in Section 2.5.4.

        5.9    Indemnification; Costs and Expenses.    Pay all amounts required
to be paid by the Company pursuant to Section 11.15.

        5.10    Material Project Documents and Permits.    Deliver to the
Disbursement Agent, the Funding Agents and the Construction Consultant promptly,
but in no event later than twenty (20) days after the receipt thereof by the
Company, copies of (a) all Material Project Documents and Permits described on
Exhibit M that are obtained or entered into by the Company or any other Loan
Party after the Closing Date, (b) any amendment, supplement or other
modification to any Permit received by the Company or any other Loan Party after
the Closing Date.

        5.11    Storage Requirements for Off-Site Materials and
Deposits.    Cause all Unincorporated Materials to be stored and identified in
accordance with the requirements of Section 3.3.26.

        5.12    Security Interest in Newly Acquired Property.    If the Company
or any Loan Party shall at any time acquire any interest in property not covered
by the Security Documents (other than property in which, pursuant to the
Financing Agreements, the Company or such Loan Party is not required to grant a
security interest in favor of any Secured Party) or enter into a Material
Project Document, and if the same is not automatically perfected by virtue of
the after-acquired property clause of the Security Document, promptly upon such
acquisition or execution, execute, deliver and record or cause such Loan Party
to execute, deliver and record a supplement to the Security Documents reasonably
satisfactory in form and substance to each Funding Agent, if any, who, pursuant
to the Financing Agreements, is entitled to have a security interest in such
property, subjecting such interests to the Lien and security interests created
by the applicable Security Documents (with the priority contemplated thereby in
favor of each Secured Party).

        5.13    Plans and Specifications.    Provide to the Disbursement Agent
and the Construction Consultant copies of, and maintain at the Site, a complete
set of Final Plans and Specifications, as in effect from time to time.

        5.14    Payment and Performance Bonds.    Cause the Prime Contractor to
cause each Subcontractor (working under a Subcontract with a value or contract
price of more than $25,000,000), within fifteen (15) calendar days after
execution of its Subcontract, to provide a Payment and Performance Bond to
secure its obligations under its respective Subcontract. Cause the Prime
Contractor to within five (5) days after the Closing Date, provide the Prime
Contractor Payment and Performance Bond to secure its obligations under the
Prime Construction Contract. Each such Payment and Performance Bond shall name
the Bank Agent and the Indenture Trustee as additional obligees and shall
otherwise be in substantially the form of Exhibit R hereto. Promptly after
receipt thereof, deliver the originals of such Payment and Performance Bonds to
the Disbursement Agent with a copy to the Construction Consultant.

56

--------------------------------------------------------------------------------

        5.15    Retainage Amounts.    Withhold from each Contractor providing
labor at the Site (excluding the Parking Structure Contractor), and cause each
such Contractor to withhold from its first tier Subcontractors performing labor
at the Site, a retainage equal to ten (10%) of each payment made to such
Contractor or Subcontractor pursuant to its respective Contract or Subcontract;
provided, however, that at such time as (i) the applicable Contractor or
Subcontractor shall have completed fifty percent (50%) of the work under its
respective Contract or Subcontract and (ii) if a Payment and Performance Bond is
required under Section 5.14 with respect to such Contract or Subcontract, the
Company shall have obtained a "Consent of Surety to Reduction in or Partial
Release of Retainage" (AIA form G707A) from the surety that issued such Payment
and Performance Bond and delivered such consent to the Disbursement Agent with a
copy to the Construction Consultant, then the retainage withheld may be reduced
from ten (10%) percent to five (5%) percent of the contract value as adjusted by
change orders, if any.

        5.16    Construction Consultant.    

        (a)  Cooperate and cause the Project Architect, the Prime Contractor,
the Golf Course Designer, the Aqua Theater Designer and the Golf Course
Contractor to cooperate with the Construction Consultant in the performance of
the Construction Consultant's duties hereunder and under the Construction
Consultant Engagement Agreement. Without limiting the generality of the
foregoing, the Company shall and shall cause the Project Architect, the Prime
Contractor, the Golf Course Designer, the Aqua Theater Designer and the Golf
Course Contractor to: (i) communicate with and promptly provide all invoices,
documents, plans and other information reasonably requested by the Construction
Consultant relating to the work, (ii) authorize any subcontractors or
subconsultants of any tier to communicate directly with the Construction
Consultant regarding the progress of the work, (iii) provide the Construction
Consultant with access to the Site and, subject to required safety precautions,
the construction areas, (iv) solely in the case of the Prime Contractor, provide
the Construction Consultant with reasonable working space and access to
telephone, copying and telecopying equipment and (v) otherwise facilitate the
Construction Consultant's review of the construction of the Project and
preparation of the certificates required hereby.

        (b)  Pay or cause to be paid to the Construction Consultant out of the
Advances made hereunder all amounts required hereunder and under the
Construction Consultant Engagement Agreement.

        (c)  In addition to any other consultation required hereunder, following
the end of each quarter, upon the request of any Funding Agent, consult with any
such Person regarding any adverse event or condition identified in any report
prepared by the Construction Consultant.

        (d)  Deliver to the Construction Consultant, no less frequently than
every thirty (30) days, an Anticipated Cost Report as in effect from time to
time.

        5.17    Preserving the Project Security.    

        Undertake and cause the other Loan Parties to undertake, all actions
which are necessary or appropriate in the reasonable judgment of the Funding
Agents to (i) maintain the Secured Parties' respective security interests under
the Security Documents in the Project Security in full force and effect at all
times (including the priority thereof), and (ii) preserve and protect the
Project Security and protect and enforce the Company's rights and title and the
respective rights of the Secured Parties to the Project Security, including,
without limitation, the making or delivery of all filings and recordations, the
payments of fees and other charges, the issuance of supplemental documentation,
the discharge of all claims or other liens other than Permitted Liens adversely
affecting the respective rights of the Secured Parties to and under the Project
Security and the publication or other delivery of notice to third parties.

57

--------------------------------------------------------------------------------


        5.18    Management Letters.    Deliver to the Funding Agents and the
Disbursement Agent a copy of any "management letter" or other similar
communication received by the Company from the Reviewing Accountant in relation
to the Company's financial, accounting and other systems, management or
accounts.

        5.19    Governmental and Environmental Reports.    Deliver to the
Funding Agents, the Disbursement Agent and the Construction Consultant copies of
all material reports required to be filed by the Company with any Governmental
Authority and any reports with respect to Environmental Matters.

        5.20    Insurance.    The Company shall, and shall cause each Loan
Party, to at all times maintain in full force and effect the insurance policies
and programs listed on Exhibit O.

        5.21    Application of Insurance and Condemnation Proceeds.    If any
Event of Loss shall occur with respect to the Project or any other asset of any
Loan Party, the Company shall and shall cause each other Loan Party (a) promptly
upon discovery or receipt of notice thereof to provide written notice thereof to
the Disbursement Agent, and (b) diligently to pursue all its rights to
compensation against all relevant insurers, reinsurers and/or Governmental
Authorities, as applicable, in respect of such event to the extent that the
Company or such Loan Party has a reasonable basis for a claim for compensation
or reimbursement, including, without limitation, under any insurance policy
required to be maintained hereunder. All amounts and proceeds (including
instruments) in respect of any Event of Loss, including the proceeds of any
insurance policy required to be maintained by the Company hereunder
(collectively, "Loss Proceeds") shall be applied as provided in this Section.
All Loss Proceeds (other than those in respect of the Aircraft Collateral which
shall be governed by the FF&E Facility Agreement) shall be paid by the insurers,
reinsurers, Governmental Authorities or other payors directly to the
Disbursement Agent for deposit in the Company's Funds Account. If any Loss
Proceeds are paid directly to the Company, any affiliate of the Company or any
Funding Agent or Lender by any insurer, reinsurer, Governmental Authority, any
landlord or grantor under the Affiliate Real Estate Agreements or such other
payor, (i) such Loss Proceeds shall be received in trust for the Disbursement
Agent, (ii) such Loss Proceeds shall be segregated from other funds of the
Company or such other Person, and (iii) the Company or such other Person shall
pay (or, if applicable, the Company shall cause such of its affiliates to pay)
such Loss Proceeds over to the Disbursement Agent in the same form as received
(with any necessary endorsement) for deposit in the Company's Funds Account. In
the event that for a period of ninety (90) days after any Loss Proceeds are
deposited in the Company's Funds Account, the Company is not permitted pursuant
to the terms hereof to obtain Advances of such Loss Proceeds, then the Company
shall use all other such proceeds and funds on deposit in the Completion
Guaranty Deposit Account and the Project Liquidity Reserve Account to prepay the
Bank Loans, the Second Mortgage Notes and the FF&E Facility in accordance with
the Bank Credit Agreement, the Second Mortgage Notes Indenture and the FF&E
Facility Agreement, respectively, in each case, subject to the Project Lenders
Intercreditor Agreement and the FF&E Intercreditor Agreement.

        5.22    Compliance with Material Project Documents.    The Company shall
comply duly and promptly, in all material respects, with its obligations, and
enforce all of its respective rights under all Material Project Documents,
except where the failure to comply or enforce such rights, as the case may be,
could not reasonably be expected to have a Material Adverse Effect.

        5.23    Utility Easement Modifications.    The Company shall diligently
cause all utility or other easements that would interfere with the construction
or maintenance of the improvements within the Project to be removed as
expeditiously as possible. In any event, the Company shall remove such easements
before they interfere in any material respect with the prosecution in accordance
with the Project Schedule of the work involved with the Project, and in any
event, prior to the Opening Date. In the event such easements are not removed
prior to such time as is reasonably determined by the Construction Consultant
and the Company fails to provide title insurance to the Project Secured Parties
in a form reasonably satisfactory to them insuring over any loss the Project
Secured Parties may suffer

58

--------------------------------------------------------------------------------


as a result of Company's failure to so remove such easements, then the Company
(a) agrees that the Disbursement Agent shall have the right to authorize such
advances as it deems appropriate in order to remove or insure over the utility
easements as exceptions to the title insurance policies in favor of the Project
Secured Parties, and (b) hereby grants to the Disbursement Agent an irrevocable
power of attorney to take such further steps in the name of the Company as the
Construction Consultant determines are appropriate in order to remove or insure
over such easements.

        5.24    Construction on Site.    The Company shall construct (a) the
Golf Course only on the Golf Course Land pursuant to the Golf Course Lease,
(b) the golf driving range only on the Phase II Land pursuant to the Driving
Range Lease and (c) the remainder of the Project (excluding the Golf Course and
the golf driving range) only on the portions of the Site owned by Wynn Las Vegas
(excluding the Golf Course Land and the Phase II Land) provided that a portion
of the "Entertainment Facility" (as defined in the Bank Credit Agreement) may
encroach upon the Phase II Land.

        5.25    FF&E Component.    The Company shall as contemplated in the
definition of the term "FF&E Component" from time to time update Exhibit T-3 as
necessary so that such Exhibit shall reflect an accurate description of the FF&E
Component.

ARTICLE 6.

—NEGATIVE COVENANTS

        The Company covenants and agrees, with and for the benefit of the
Funding Agents, the Lenders and the Disbursement Agent that until this Agreement
is terminated pursuant to Section 11.18 hereof, it shall not:

        6.1    Waiver, Modification and Amendment.    

      6.1.1  directly or indirectly enter into, amend, modify, terminate (except
in accordance with its terms), supplement or waive a right or permit or consent
to the amendment, modification, termination (except in accordance with its
terms), supplement or waiver of any of the provisions of, or give any consent
under (a) any Permit, the effect of which could reasonably be expected to have a
Material Adverse Effect, (b) the Bylaws, Articles of Incorporation, Certificates
of Formation or Operating Agreements of any Loan Parties (except as contemplated
by Section 3.3.32 hereof), (c) the Construction Guaranty or any Payment and
Performance Bond (i) without obtaining the Bank Agent's prior written consent,
(ii) without obtaining the FF&E Lender's prior written consent and (iii) if such
amendment, modification, termination, supplement or waiver is not permitted
under Sections 4.28 and 4.29 of the Second Mortgage Notes Indenture, without
obtaining (A) the consent of a majority in principal amount of the holders of
the Second Mortgage Notes or (B) if the Second Mortgage Notes are then rated
CCC+ or higher by S&P, a confirmation from the Rating Agencies that such
amendment, waiver or other modification will not result in a Rating Downgrade
(provided that the Loan Parties may amend, modify, terminate, supplement or
waive any provision under (or provide a consent under) any document described in
clauses (b) or (c) above if such amendment, modification, termination,
supplement, waiver or consent (x) has no adverse effect on the Loan Parties or
any Lender and (y) does not relate to any of the substantive non-consolidation
related provisions in the organizational documents of the Loan Parties), or
(d) any other Contract unless it could not reasonably be expected to have a
Material Adverse Effect, and then only in accordance with the procedures set
forth in Section 6.1.2 or Section 6.1.3, as applicable, below (provided that the
same shall not relieve the Company of the requirements of Section 6.2).
Notwithstanding any of the foregoing, the Company may:

      6.1.2  enter into Contracts consistent with the Final Plans and
Specifications, the Project Schedule and the Project Budget, as each is in
effect from time to time. Each such Contract shall be in writing and shall
become effective when and only when: (i) the Company and the Contractor have
executed and delivered the Contract (or, in the case of any purchase orders,
such purchase

59

--------------------------------------------------------------------------------

order shall have otherwise become enforceable against the Company and the
Contractor thereunder) (with the effectiveness thereof subject only to
satisfaction of the conditions in clauses (ii), (iii), (iv), (v) and (vi)
below); (ii) for Contracts constituting Material Project Documents, the Company
has submitted to the Disbursement Agent an Additional Contract Certificate
together with all exhibits, attachments and certificates required thereby
(including the Construction Consultant's Certificate), each duly completed and
executed; (iii) if entering into such Contract will result in an amendment to
the Project Budget, the Company has complied with the requirements of
Section 6.4; (iv) if entering into such Contract will have the effect of a Scope
Change, the Company has complied with the provisions of Section 6.2; (v) if
entering into such Contract will cause the Project to fail to be In Balance, the
Company has complied with the requirements of Section 5.8.3; (vi) if a Payment
and Performance Bond is required under Section 5.14 with respect to such
Contract, the Company shall have obtained and delivered such Payment and
Performance Bond to the Disbursement Agent within the time period required under
Section 5.14 and (vii) for contracts constituting Material Project Documents,
the Disbursement Agent has acknowledged receipt of the materials referenced in
clause (ii) above, as contemplated in the Additional Contract Certificate (which
the Disbursement Agent agrees to promptly do upon receipt of said material);

      6.1.3  from time to time, amend any Contracts. Any such amendment shall be
in writing and shall identify with particularity all changes being made. Each
such amendment shall be effective when and only when: (i) the Company and other
Contractor have executed and delivered the contract amendment (or, in the case
of any amendment to a purchase order, such amendment shall have otherwise become
enforceable against the Company and the Contractor thereunder) (with the
effectiveness thereof subject only to satisfaction of the conditions in
clauses (ii), (iii), (iv), (v) and (vi) below); (ii) for Contracts constituting
Material Project Documents, the Company has submitted to the Disbursement Agent
a Contract Amendment Certificate together with all exhibits, attachments and
certificates required thereby each duly completed and executed; (iii) if such
amendment will result in an amendment to the Project Budget, the Company has
complied with the requirements of Section 6.4; (iv) if such amendment will have
the effect of a Scope Change, the Company has complied with the provisions of
Section 6.2; (v) if such amendment will cause the Project to fail to be In
Balance, the Company has complied with the requirements of Section 5.8.3;
(vi) if a Payment and Performance Bond is required under Section 5.14 with
respect to such Contract after giving effect to the amendment, the Company shall
have obtained the written consent of the surety that issued such Payment and
Performance Bond to such amendment and delivered such consent to the
Disbursement Agent with a copy to the Construction Consultant; and (vii) for
Contracts constituting Material Project Documents, the Disbursement Agent has
acknowledged its receipt of the materials referenced in clause (ii) and (vi)
above, as contemplated in the Contract Amendment Certificate (which the
Disbursement Agent agrees to promptly do upon receipt of said materials).

        6.2    Scope Changes; Completion; Drawings.    

        6.2.1    Scope Changes.    Without obtaining the Required Scope Change
Approval, direct, consent to or enter into any Scope Change if such Scope
Change:

        (a)  will increase the amount of Project Costs unless the following
clauses (i) and (ii) have been satisfied:

          (i)  (A) the Company causes common equity contributions in the amount
of such increase to be made to the Company (other than from funds in the
Completion Guaranty Deposit Account or the Project Liquidity Reserve Account)
and deposited in the Company's Funds Account; or

60

--------------------------------------------------------------------------------

        (B)  the Company allocates Realized Savings obtained with respect to a
Line Item Category in the amount of such increase to pay for such Scope Change,
which may occur if and only if the following conditions have been satisfied:

        (1)  the Company reasonably anticipates (and the Construction Consultant
confirms) that the Opening Date shall occur:

        (x)  within 15 months from the date of such allocation, if such Scope
Change will increase the amount of Project Costs allocated to the aqua theater,

        (y)  within 14 months from the date of such allocation, if such Scope
Change will increase the amount of Project Costs allocated to the lake or
mountain feature; or

        (z)  within 12 months from the date of such allocation, for all other
Scope Changes;

        (2)  the Prime Contractor shall have entered into Subcontracts in
respect of ninety percent (90%) of the guaranteed maximum price under the Prime
Construction Contract; and

        (3)  the Company shall have executed guaranteed maximum price Contracts
in respect of seventy percent (70%) of the total costs reflected in the Project
Budget for the "Interior Furnishings/Signage/Electronic Systems," "Miscellaneous
Capital Projects," "Golf Course Construction," and Parking Garage" Line Item
Categories; and

        (ii)  the Company amends the Project Budget to the extent required under
Section 6.4.1 so as to reflect to the proposed Scope Change;

        (b)  is not, in the reasonable judgment of (i) the Company (in the case
of any De Minimis Scope Change) and (ii) the Construction Consultant (in the
case of any Scope Change that is not a De Minimis Scope Change), consistent with
the requirements of Exhibit X-1;

        (c)  in the reasonable judgment of the (i) the Company (in the case of
any De Minimis Scope Change) and (ii) the Construction Consultant (in the case
of any Scope Change that is not a De Minimis Scope Change) (based on its
experience, familiarity and review of the Project and representations provided
by the Company, the Contractors and Subcontractors), could reasonably delay the
Completion Date beyond the Scheduled Completion Date;

        (d)  in the reasonable judgment of (i) the Company (in the case of any
De Minimis Scope Change) and (ii) the Construction Consultant (in the case of
any Scope Change that is not a De Minimis Scope Change), could reasonably permit
or result in any materially adverse modification or materially impair the
enforceability of any material warranty under the Prime Construction Contract or
any other Contract;

        (e)  in the reasonable judgment of the Company (in the case of any De
Minimis Scope Change) and (ii) the Construction Consultant or the Project
Architect (in the case of any Scope Change that is not a De Minimis Scope
Change), is not permitted by a Project Document and could adversely impact the
Project;

        (f)    in the reasonable judgment of (i) the Company (in the case of any
De Minimis Scope Change) and (ii) the Construction Consultant (in the case of
any Scope Change that is not a De Minimis Scope Change), could reasonably
present a significant risk of the revocation or material adverse modification of
any Permit;

61

--------------------------------------------------------------------------------




        (g)  in the reasonable judgment of (i) the Company (in the case of any
De Minimis Scope Change) and (ii) the Construction Consultant or the Project
Architect (in the case of any Scope Change that is not a De Minimis Scope
Change), could reasonably cause the Project or any portion thereof not to comply
with Legal Requirements (provided that the Construction Consultant shall be
entitled to determine that no violation of any Legal Requirement will occur on
the basis of a certification by the Company to such effect unless the
Construction Consultant is aware of any inaccuracies in such certification); or

        (h)  in the reasonable judgment of the Company could reasonably result
in a material adverse modification, cancellation or termination of any insurance
policy required to be maintained by the Company pursuant to Section 5.20.

        Prior to implementing any Scope Change (other than a De Minimis Scope
Change or the acceptance of non-conforming work), the Company shall submit an
Additional Contract Certificate or Contract Amendment Certificate and otherwise
comply with the provisions of Sections 6.1.2 or 6.1.3, as applicable. Prior to
implementing any Scope Change (including a DeMinimis Scope Change but excluding
the acceptance of non-conforming work) (x) under the Prime Construction
Contract, the Company shall comply with Section 18.10.1 of the Prime
Construction Contract (including obtaining the written consent of the surety
under the Prime Contractor Payment and Performance Bond to such Scope Change)
and (y) under any other Contract, as to which the Company is required to obtain
a Payment and Performance Bond pursuant to Section 5.14, the Company shall
obtain the written consent of the surety under the relevant Payment and
Performance Bond to such Scope Change.

        6.2.2    Substantial and Final Completion.    Accept (or be deemed to
have confirmed) any notice of "Substantial Completion" or "Final Completion" of
all or any portion of the Project issued by any Contractor under any Material
Project Document (including, without limitation, Sections 12.1 and 12.2 of the
Prime Construction Contract) without the written approval of the Construction
Consultant and the Project Architect (provided that the Construction Consultant
and Project Architect shall act with due diligence and as promptly as possible
in making their determination to approve or disapprove).

        6.2.3    Reduction of Retainage Amounts.    Reduce the level of
Retainage Amounts withheld pursuant to Section 5.6 of the Prime Construction
Contract or Section 5.15 hereof.

        6.2.4    Failure to Withhold Retainage Amounts.    Fail to withhold a
sum equal to one hundred and fifty percent (150%) of the costs reasonably
estimated by the Company (and confirmed by the Construction Consultant) as
necessary to complete "Punch List Items" (as defined in the Prime Construction
Contract) as Retainage Amounts pursuant to Section 5.7 of the Prime Construction
Contract unless such retention is not permitted under applicable laws.

        6.2.5    Acceptance of Non-Conforming Work.    Accept any non-conforming
"Work" (as defined in the Prime Construction Contract) pursuant to Section 10.9
of the Prime Construction Contract unless the Company shall have complied with
the requirements of Section 6.2.1 above.

        6.2.6    Approval of the Schedule of Values.    (a) Approve the initial
"Schedule of Values" (as defined in the Prime Construction Contract) or any
change, modification or supplement thereto pursuant to Section 5.1 of the Prime
Construction Contract, without, in each case, the consent of the Construction
Consultant or (b) fail to direct the Prime Contractor to adjust the Schedule of
Values as contemplated in the last sentence of Section 5.1 of the Prime
Construction Contract as and when required by the Construction Consultant.

        6.2.7    Increase in Contractor's Fee.    Accept or agree to any
increase in the Contractor's Fee (as defined in the Prime Construction Contract)
for any reason, except to the extent required pursuant to Section 18.5.2 of the
Prime Construction Contract.

62

--------------------------------------------------------------------------------




        6.3    Amendment to Operative Documents.    Enter into any agreement
(other than this Agreement and the other Financing Agreements) restricting its
ability to amend any of the Financing Agreements or other Operative Documents.

        6.4    Project Budget and Project Schedule Amendment.    Directly or
indirectly, amend, modify, allocate, re-allocate or supplement or permit or
consent to the amendment, modification, allocation, re-allocation or
supplementation of, any of the Line Item Categories or other provisions of the
Project Budget or modify or extend the Scheduled Completion Date, except as
follows:

        6.4.1    Permitted Budget Amendments.    

        (a)  Concurrently with the implementation of any Scope Change, the
Company shall submit a Project Budget/Schedule Amendment Certificate and amend
the Project Budget in accordance with the provisions of Section 6.4.1(c) below
to the extent necessary so that the amount set forth therein for each Line Item
Category shall reflect all Scope Changes that have been made to such Line Item
Category.

        (b)  The Company may from time to time amend the Project Budget in
accordance with the provisions of Section 6.4.1(c) in order to increase,
decrease or otherwise reallocate amounts allocated to specific Line Item
Categories.

        (c)  (i) The Company shall implement any amendment to the Project Budget
by delivering to the Disbursement Agent a Project Budget/Schedule Amendment
Certificate together with all exhibits, attachments and certificates required
thereby, each duly completed and executed. Such Project Budget/Schedule
Amendment Certificate shall describe with particularity the Line Item Category
increases, decreases, contingency allocations, and other proposed amendments to
the Project Budget.

        (ii)  Increases to the aggregate amount budgeted for any Line Item
Category will only be permitted to the extent of (A) allocation of Realized
Savings obtained in a different Line Item Category to the extent permitted under
Section 6.2.1, (B) allocation of the previously unallocated amounts under the
"Construction Contingency" Line Item Category (so long as after giving effect to
such allocation the Unallocated Contingency Balance will equal or exceed the
Required Minimum Contingency), or (C) allocation of an increase in Available
Funds including additional funds deposited in the Company's Funds Account.

        (iii)  Decreases to any Line Item Category will only be permitted upon
obtaining Realized Savings in such Line Item Category.

        (d)  Increases and decreases to particular Line Items set forth in
column C ("Current Budget") of the Anticipated Cost Report or Column D "(Revised
Project Budget") of the Monthly Requisition Report shall be permitted to the
extent not inconsistent with the foregoing provisions of Sections 6.4.1(a) and
(c) (except that the Company is not required to submit a Project Budget/Schedule
Amendment Certificate in connection therewith); provided that increases to the
"Hard Cost Construction Contingency" Line Item and the "Soft Cost Construction
Contingency" Line Item shall only be permitted to the extent of (x) allocation
of Realized Savings obtained in any Line Item Category or (y) an increase in
Available Funds including additional funds deposited in the Company's Funds
Account.

        6.4.2    Permitted Schedule Amendments.    The Company may, from time to
time, amend the Project Schedule to extend the Scheduled Completion Date, but
(except as permitted in the following sentence) not beyond Outside Completion
Deadline, by delivering to the Disbursement Agent a Project Budget/Schedule
Amendment Certificate (a) containing a revised Project Schedule reflecting the
new Scheduled Completion Date and (b) complying with the provisions of

63

--------------------------------------------------------------------------------

Section 6.4.1(c) above with respect to the changes in the Project Budget that
will result from the extension of the Scheduled Completion Date. If an Event of
Loss or an Event of Force Majeure occurs, then the Company shall be permitted to
extend the Scheduled Completion Date beyond the Outside Completion Deadline to
the extent that the Company certifies in writing, and the Construction
Consultant confirms, to the Disbursement Agent that such extension is reasonably
necessary to overcome any delays caused by the Event of Loss or Event of Force
Majeure, provided that no such extension may extend beyond March 31, 2006.

        6.4.3    Amendment Certificates.    Upon submission of the Project
Budget/Schedule Amendment Certificate to the Disbursement Agent, together with
all exhibits, attachments and certificates required pursuant thereto, each duly
completed and executed, such amendment shall become effective hereunder, and the
Project Budget for the Project and, if applicable, the Project Schedule and the
Scheduled Completion Date, shall thereafter be as so amended.

        6.5    No Other Powers of Attorney.    Execute or deliver any agreement
creating any lien (other than Permitted Liens), powers of attorney (other than
powers of attorney for signatories of documents permitted or contemplated by the
Operative Documents), or similar documents, instruments or agreements, except to
the extent such documents, instruments or agreements comprise part of the
Security Documents.

        6.6    Opening.    Cause or permit the Opening Date to occur unless each
of the Opening Conditions has been satisfied and the Company has delivered to
the Disbursement Agent a certificate in the form of Exhibit W-9 and has caused
the Prime Contractor to deliver to the Disbursement Agent a certificate in the
form of Exhibit W-10, the Construction Consultant has delivered to the
Disbursement Agent a certificate in the form of Exhibit W-11 to this Agreement
and the Project Architect has delivered to the Disbursement Agent a certificate
in the form of Exhibit W-12 to this Agreement.

        6.7    Zoning and Contract Changes and Compliance.    (a) Initiate or
consent to or acquiesce to any zoning downgrade of the Mortgaged Property or
seek any material variance under any existing zoning ordinance except, in each
case, to the extent such downgrade or variance could not reasonably be expected
to materially and adversely affect the occupancy, use or operation of the Golf
Course Land, the Phase II Land or the Casino Land, (b) use or permit the use of
the Mortgaged Property in any manner that could result in such use becoming a
non-conforming use (other than a non-conforming use otherwise in compliance with
applicable land use laws, rules and regulations by virtue of a variance) under
any zoning ordinance or any other applicable land use law, rule or regulation or
(c) initiate or consent to or acquiesce to any change in any laws, requirements
of Governmental Authorities or obligations created by private contracts which
now or hereafter could reasonably be likely to materially and adversely affect
the occupancy, use or operation of the Golf Course Land, the Phase II Land or
the Casino Land.

        6.8    No Joint Assessment; Separate Lots.    Suffer, permit or initiate
the joint assessment of any Mortgaged Property (i) with any other real property
constituting a separate tax lot and (ii) with any portion of such Mortgaged
Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against any such
personal property shall be assessed or levied or charged to such Mortgaged
Property as a single lien.

        6.9    Additional Project Documents.    Enter into or become a party to
any Additional Project Document that is a Contract except (a) with the prior
written consent of the Bank Agent or as permitted under Section 6.1.2 and (b) if
such Additional Project Document is a Material Project Document, upon delivery
to the Bank Agent of (x) a Consent from each third party to such Additional
Project Document and (y) each Delivery Requirement with respect to such
Additional Project Document; provided that the consent of the Bank Agent shall
not be required for a Loan Party to enter into Additional Project Documents
(i) with Persons other than Affiliates of Loan Parties and (ii) pursuant to
which the Loan Parties as a whole will incur obligations or liabilities with a
value of not

64

--------------------------------------------------------------------------------


more than $5,000,000 with respect to any Additional Project Document, per year.
Enter into or become a party to any Additional Project Document that does not
constitute a Contract except in compliance with the requirements of Section 7.23
of the Bank Credit Agreement.

        6.10    Unincorporated Materials.    Cause or permit (a) the value of
Unincorporated Materials located at the Site but not expected to be incorporated
into the Project within the ensuing calendar month to exceed $10,000,000 at any
time, (b) the amounts paid by the Company in respect of Unincorporated Materials
not located at the Site to exceed a value of $20,000,000 at any time or (c) the
amount of contract deposits paid by the Company in respect of Unincorporated
Materials to exceed a value of $30,000,000 at any time. The foregoing limits on
Unincorporated Materials may be increased from time to time to an amount
mutually agreed upon among the Company, the Construction Consultant and the
Disbursement Agent.

ARTICLE 7.

—EVENTS OF DEFAULT

        7.1    Events of Default.    The occurrence of any of the following
events shall constitute an event of default ("Event of Default") hereunder:

        7.1.1    Other Financing Documents.    The occurrence of an "Event of
Default" under and as defined (a) in the Bank Credit Agreement, (b) in the FF&E
Facility Agreement or (c) in the Second Mortgage Notes Indenture.

        7.1.2    Failure to Demonstrate Balancing.    The failure, from time to
time from and after the initial Advance of funds from the Second Mortgage Notes
Proceeds Account, of the Project to be In Balance and such failure shall
continue for thirty (30) days without being cured.

        7.1.3    Inability to Deliver Certificates.    The failure, for sixty
(60) consecutive days, of the Company to submit an Advance Request which is
approved.

        7.1.4    Misstatements; Omissions.    Any representation, warranty or
certification confirmed or made in any Financing Agreement or any Material
Project Document (including any Advance Request or other certificate submitted
with respect to any Financing Agreement or Material Project Document) by any
Loan Party or in any writing provided by any Loan Party in connection with the
transactions contemplated by this Agreement shall be found to have been
incorrect in any material respect when made or deemed to be made.

        7.1.5    Covenants.    

        (a)  The Company shall fail to perform or observe any of its obligations
under Sections 5.1.1, 5.1.2, 5.1.3, 5.2(i), 5.8.1, 5.8.3, 5.14, 5.21, 6.1, 6.2,
6.3, 6.4, 6.6 or 6.7 hereof; or

        (b)  The Company shall fail, or shall fail to cause each Loan Party, to
at all times maintain in full force and effect the insurance policies and
programs listed on Exhibit O (except for automobile, workers compensation,
pollution liability and design errors and omissions insurance); or

        (c)  The Company shall fail, or shall fail to cause each Loan Party, to
at all times maintain in full force and effect the insurance policies and
programs with respect to automobile, workers compensation, pollution liability
and design errors and omissions insurance listed on Exhibit O where such default
shall not have been remedied within thirty (30) days after the earlier of
(i) the Company or any other Loan Party becoming aware of such breach or default
or (ii) notice of such failure from the Disbursement Agent or any Funding Agent
to the Company; or

65

--------------------------------------------------------------------------------




        (d)  The Company shall fail to perform or observe any of its obligations
under Articles 5 or 6 hereof (other than those listed in Sections 7.1.5(a), (b)
or (c) above) where such default shall not have been remedied within thirty
(30) days after the earlier of (i) the Company or any other Loan Party becoming
aware of such breach or default or (ii) notice of such failure from the
Disbursement Agent or any Funding Agent to the Company.

        7.1.6    Breach of Contracts.    

        (a)  Any Loan Party shall breach or default under any term, condition,
provision, covenant, representation or warranty contained in any Contract with a
contract price of value in excess of $5,000,000 and such breach or default shall
continue unremedied for ten (10) days after the earlier of (i) the Company or
any other Loan Party becoming aware of such breach or default or (ii) receipt by
the Company or any other Loan Party of notice from the Disbursement Agent or any
Funding Agent of such breach or default; or

        (b)  Any party (other than a Loan Party) shall breach or default under
any term, condition, provision, covenant, representation or warranty contained
in any Contract with a contract value in excess of $5,000,000 and such breach or
default shall continue unremedied for thirty (30) days after the earlier of
(i) the Company or any other Loan Party becoming aware of such breach or default
or (ii) receipt by the Company or any other Loan Party of notice from the Bank
Agent or any Lender of such breach or default; provided, however, that (A) if
the breach or default is reasonably susceptible to cure within sixty (60) days
but cannot be cured within such thirty (30) days despite such other party's good
faith and diligent efforts to do so, the cure period shall be extended as is
reasonably necessary beyond such thirty (30) day period (but in no event longer
than sixty (60) days) if remedial action reasonably likely to result in cure is
promptly instituted within such thirty (30) day period and is thereafter
diligently pursued until the breach or default is corrected and (B) no Event of
Default shall be deemed to have occurred as a result of such breach if the
Company provides written notice to the Funding Agents immediately upon (but in
no event more than two (2) Banking Days after) the Company or any Loan Party
becoming aware of such breach that the Company intends to replace such Contract
(or that replacement is not necessary) and (1) the Company obtains a replacement
obligor or obligors reasonably acceptable to the Disbursement Agent (in
consultation with the Construction Consultant) for the affected party (if in the
judgment of the Disbursement Agent (in consultation with the Construction
Consultant) a replacement is necessary), (2) the Company enters into a
replacement Contract in accordance with Section 6.1 on terms no less beneficial
to the Company and the Secured Parties in any material respect than the Contract
so breached within sixty (60) days of such breach (if in the reasonable judgment
of the Disbursement Agent (in consultation with the Construction Consultant) a
replacement is necessary); provided, however that the replacement Contract may
require the Company to pay amounts to the replacement obligor in excess of those
that would have been payable under the breached Contract if such additional
payments in the reasonable judgment of the Disbursement Agent, in consultation
with the Construction Consultant, do not cause the Project to fail to be In
Balance and (3) such breach or default, after considering any replacement
obligor and replacement Contract and the time required to implement such
replacement, has not had and could not reasonably be expected to have a Material
Adverse Effect; or

        (c)  The Company shall have received a "stop work" notice under Nevada
Revised Statutes Section 624.610 with respect to any Contract with a contract
price or value in excess of $5,000,000.

        7.1.7    Breach of Material Project Documents.    Any Loan Party or any
other party thereto shall breach, or default under any term, condition,
provision, covenant, representation or warranty

66

--------------------------------------------------------------------------------

contained in any Material Project Document (other than any Contract) or any
other agreement (other than the Facility Agreements or other Financing
Agreements) to which any Loan Party is a party if the effect of such breach or
default could reasonably be expected to have a Material Adverse Effect and such
breach or default shall continue unremedied for thirty (30) days after the
earlier of (i) the Company or any other Loan Party becoming aware of such
default or (ii) receipt by the Company or any other Loan Party of notice from
the Disbursement Agent or any Funding Agent of such default; provided, however,
that in the case of any Material Project Document (other than the Contracts), if
the breach is by a party other than any Loan Party, then no Event of Default
shall be deemed to have occurred as a result of such breach if the Company
provides written notice to the Disbursement Agent, the Indenture Trustee and the
FF&E Agent immediately upon (but in no event more than two (2) Banking Days
after) the Company or any Loan Party becoming aware of such breach that the
Company intends to replace such Material Project Document (or that replacement
is not necessary) and (i) the Company obtains a replacement obligor or obligors
reasonably acceptable to the Disbursement Agent (in consultation with the
Construction Consultant) for the affected party (if in the judgment of the
Disbursement Agent (in consultation with the Construction Consultant) a
replacement is necessary), (ii) the Company enters into a replacement Material
Project Document in accordance with Section 6.1 on terms no less beneficial to
the Company and the Secured Parties in any material respect than the Material
Project Document so breached within sixty (60) days of such breach (if in the
reasonable judgment of the Disbursement Agent (in consultation with the
Construction Consultant) a replacement is necessary); provided, however that the
replacement Project Document may require the Company to pay amounts to the
replacement obligor in excess of those that would have been payable under the
breached Project Document if such additional payments in the reasonable judgment
of the Disbursement Agent, in consultation with the Construction Consultant, do
not cause the Project to fail to be In Balance and (iii) such breach or default,
after considering any replacement obligor and replacement Material Project
Document and the time required to implement such replacement, has not had and
could not reasonably be expected to have a Material Adverse Effect.

        7.1.8    Financing Agreements.    

        (a)  Any of the Financing Agreements, once executed and delivered, shall
cease to be in full force and effect (other than in accordance with its terms)
or shall be declared null and void by any Governmental Authority of competent
jurisdiction, or (b) any of the Security Documents, once executed and delivered,
shall fail to provide the secured parties thereunder all of the Liens, security
interest, rights, titles, interest, priorities, remedies, powers or privileges
intended to be created thereby or cease to be in full force and effect, or
(c) the validity or the applicability of the Security Documents to the Loans or
the Second Mortgage Notes, or any other obligations purported to be secured or
guaranteed thereby or any part thereof shall be disaffirmed or contested by or
on behalf of the Company or any other party thereto or (d) the Company or any
other party to the Financing Agreements shall deny in writing that it has any
further liability thereunder prior to the payment in full in immediately
available funds of all the Obligations thereunder, including, with respect to
the Bank Credit Agreement, the cancellation of all outstanding "Letters of
Credit" (as defined in the Bank Credit Agreement) and termination of the
Commitments thereunder.

        7.1.9    Termination or Invalidity of Material Project Documents;
Abandonment of Project.    

        (a)  Any of the Material Project Documents shall have terminated, become
invalid or illegal, or otherwise ceased to be in full force and effect, provided
that with respect to any Material Project Document other than the Prime
Construction Contract, the Construction Guaranty or the Affiliate Real Estate
Agreements, no Event of Default shall be deemed to have occurred as a result of
such termination if the Company provides written notice to the

67

--------------------------------------------------------------------------------

Funding Agents immediately upon (but in no event more than two (2) Banking Days
after) the Company, the Construction Guarantor or any Loan Party becoming aware
of such Project Document ceasing to be in full force or effect that the Company
intends to replace such Project Document (or that replacement is not necessary)
and (i) the Company obtains a replacement obligor or obligors reasonably
acceptable to the Disbursement Agent (in consultation with the Construction
Consultant), for the affected party (if in the judgment of the Disbursement
Agent (in consultation with the Construction Consultant) a replacement is
necessary), (ii) the Company enters into a replacement Project Document in
accordance with Section 6.1, on terms no less beneficial to the Company and the
Secured Parties in any material respect than the Project Document so terminated,
within sixty (60) days of such termination (if in the reasonable judgment of the
Disbursement Agent (in consultation with the Construction Consultant) a
replacement is necessary); provided, however that the replacement Project
Document may require the Company to pay additional amounts to the replacement
obligor that would have otherwise been payable under the terminated Project
Document if such additional payments in the reasonable judgment of the
Disbursement Agent, in consultation with the Construction Consultant, do not
cause the Company to fail to be In Balance, and (iii) such termination, after
considering any replacement obligor and replacement Project Document and the
time required to implement such replacement, has not had and could not
reasonably be expected to have a Material Adverse Effect; provided, further,
that the termination of the Driving Range Lease, the Parking Facility Lease or
the Building Lease in connection with any release of the Phase II Land in
accordance with the Bank Credit Agreement and the Second Mortgage Notes
Indenture shall not be deemed to be an Event of Default hereunder;

        (b)(i)The Loan Parties shall cease to own the portion(s) of the Site or
the Site Easements owned by them as of the Closing Date (other than Wynn Home
Site to the extent permitted by the Bank Credit Agreement and the Second
Mortgage Notes Indenture) or any parcels and subdivisions thereof or
Improvements located thereon; and (ii) the Loan Parties shall cease to own 985
acre feet of water per year appurtenant to the Site; and

        (c)  The Company shall abandon the Project or otherwise cease to pursue
the operations of the Project.

        7.1.10    Government Authorizations.    The Company or any other Loan
Party shall fail to observe, satisfy or perform, or there shall be a violation
or breach of, any of the terms, provisions, agreements, covenants or conditions
attaching to or under the issuance to such Person of any Permit or any such
Permit or any provision thereof shall be suspended, revoked, cancelled,
terminated or materially and adversely modified or fail to be in full force and
effect or any Governmental Authority shall challenge or seek to revoke any such
Permit if such failure to perform, violation, breach, suspension, revocation,
cancellation, termination or modification could reasonably be expected to have a
Material Adverse Effect;

        7.1.11    Schedule; Completion.    

        (a)  The Construction Consultant shall reasonably determine (based on
its experience, familiarity and review of the Project and information and
schedule provided by the Company and the Contractors) that the Completion Date
is likely to occur no earlier than seventy-five (75) days after the Scheduled
Completion Date; or

        (b)  Failure to achieve the Completion Date on or before the Scheduled
Completion Date.

68

--------------------------------------------------------------------------------





        7.1.12    Future Advances.    With respect to any of the Deeds of Trust,
if any "borrower" (as that term is defined in NRS 106.310) who may send a notice
pursuant to NRS 106.380(1), (i) delivers, sends by mail or otherwise gives, or
purports to deliver, send by mail or otherwise give, to a beneficiary under any
of the Deeds of Trust (A) any notice of an election to terminate the operation
of any such Deed of Trust as security for any secured obligation, including,
without limitation, any obligation to repay any "future advance" (as defined in
NRS 106.320) of "principal" (as defined in NRS 106.345), or (B) any other notice
pursuant to NRS 106.380(l), (ii) records a statement pursuant to NRS 106.380(3),
or (iii) causes any Deed of Trust, any secured obligation, or any Secured Party
to be subject to NRS 106.380(2), 106.380(3) or 106.400.

        7.2    Remedies.    Upon the occurrence and during the continuation of
an Event of Default, the Funding Agents and the Disbursement Agent may, without
further notice of default, presentment or demand for payment, protest or notice
of non-payment or dishonor, or other notices or demands of any kind, all such
notices and demands being waived (to the extent permitted by applicable law),
exercise any or all rights and remedies at law or in equity (in any combination
or order that the Funding Agents may elect, subject to the foregoing), including
without limitation or prejudice to the Funding Agents' other rights and
remedies, the following:

        (a)  refuse, and the Funding Agents shall not be obligated, to make any
Advances or make any payments from any Account or other funds held by the
Disbursement Agent by or on behalf of the Company or suspend or terminate the
Commitments; and

        (b)  exercise any and all rights and remedies available to it under any
of the Financing Agreements.

ARTICLE 8.

—CONSULTANTS AND REPORTS

        8.1    Removal and Fees.    Only the Bank Agent in its sole discretion
may remove from time to time the Independent Consultants and upon such removal a
replacement acceptable to the Bank Agent shall be appointed in consultation with
the Company. Notice of any replacement Independent Consultant shall be given by
the Bank Agent to the Indenture Trustee, the FF&E Agent, the Disbursement Agent,
the Company and the Independent Consultant being replaced. All reasonable fees
and expenses of the Independent Consultants (whether the original ones or
replacements) shall be paid by the Company. The Bank Agent will reasonably
consult with the Company on a regular basis with respect to on-going costs of
the Independent Consultants and unless a Potential Event of Default or Event of
Default shall have occurred and be continuing, if requested by the Company, the
Bank Agent may agree with the Company that such costs be subject to a reasonable
fee cap. Neither the FF&E Agent nor the Indenture Trustee shall have the right
to remove an Independent Consultant or appoint a replacement. The Company has
reviewed the Construction Consultant's Engagement Agreement and hereby agrees to
reimburse the Disbursement Agent and the Funding Agents for the fees of the
Construction Consultant set forth therein.

        8.2    Duties.    The Independent Consultants shall be contractually
obligated to the Bank Agent, the Indenture Trustee and the FF&E Agent to carry
out the activities required of them in this Agreement and in the Construction
Consultant Engagement Agreement and as otherwise requested by such Funding
Agents. The Company acknowledges that it will not have any cause of action or
claim against any Independent Consultant resulting from any decision made or not
made, any action taken or not taken or any advice given by such Independent
Consultant in the due performance in good faith of its duties.

        8.3    Acts of Disbursement Agent.    The Disbursement Agent will take
such actions as any Funding Agent or the Company may reasonably request to cause
the Independent Consultants to act diligently

69

--------------------------------------------------------------------------------


in the issuance of all certificates required to be delivered by the Independent
Consultants hereunder and to otherwise fulfill their obligations to the Bank
Agent, the Indenture Trustee and the FF&E Agent as described in the first
sentence of Section 8.2.

ARTICLE 9.

—THE DISBURSEMENT AGENT

        9.1    Appointment and Acceptance.    Subject to and on the terms and
conditions of this Agreement, the Funding Agents hereby jointly and irrevocably
appoint and authorize the Disbursement Agent to act on their behalf hereunder
and under the Collateral Account Agreements and any other account agreements to
which it is a party (collectively, the "Related Agreements"). The Disbursement
Agent accepts such appointment and agrees to exercise commercially reasonable
efforts and utilize commercially prudent practices in the performance of its
duties hereunder consistent with those of similar institutions holding
collateral, administering construction loans and disbursing disbursement control
funds.

        9.2    Duties and Liabilities of the Disbursement Agent Generally.    

      9.2.1  Commencing upon execution and delivery hereof, the Disbursement
Agent shall have the right to meet periodically at reasonable times, however no
less frequently than quarterly, upon three (3) Banking Days' notice, with
representatives of the Company, the Construction Consultant, the Prime
Contractor, the Project Architect and such other Contractors, employees,
consultants or agents as the Disbursement Agent shall reasonably request to be
present for such meetings. The Disbursement Agent may perform such inspections
and tests of the Project as it deems reasonably appropriate in the performance
of its duties hereunder. In addition, the Disbursement Agent shall have the
right at reasonable times upon prior notice to review all information (including
Project Documents) supporting the amendments to the Project Budget, amendments
to any Project Documents, the Company's Advance Requests and any certificates in
support of any of the foregoing, to inspect materials stored on the Mortgaged
Property or at any other location, to review the insurance required pursuant to
the terms of the Financing Agreements, to confirm receipt of endorsements from
the Title Insurer insuring the continuing priority of the liens of the Deeds of
Trust as security for each Advance hereunder, and to examine the Plans and
Specifications and all shop drawings relating to the Project. The Disbursement
Agent is authorized to contact any Contractor for purposes of confirming receipt
of progress payments. The Disbursement Agent shall be entitled to examine, copy
and make extracts of the books, records, accounting data and other documents of
the Company, including without limitation bills of sale, statements, receipts,
conditional and unconditional lien releases, contracts or agreements, which
relate to any materials, fixtures or articles incorporated into the Project.
From time to time, at the request of the Disbursement Agent, the Company shall
make available to the Disbursement Agent a Project Schedule. The Company agrees
to cooperate with the Disbursement Agent in assisting the Disbursement Agent to
perform its duties hereunder and to take such further steps as the Disbursement
Agent reasonably may request in order to facilitate the Disbursement Agent's
performance of its obligations hereunder.

        9.2.2    Powers, Rights and Remedies.    The Disbursement Agent is
authorized to take such actions and to exercise such powers, rights and remedies
under this Agreement and the Related Agreements as are specifically delegated or
granted to the Disbursement Agent by the terms hereof or thereof, together with
such powers, rights and remedies as are reasonably incidental thereto. The
Disbursement Agent agrees to act in accordance with the instructions of the
Controlling Person and in the absence of such instructions shall take such
actions or refrain from acting as it deems reasonable subject to any express
requirements of this Agreement. Unless a Potential Event of Default or Event of
Default shall have occurred or be continuing or as otherwise expressly provided
herein, neither the Funding Agents nor the Disbursement Agent shall

70

--------------------------------------------------------------------------------




instruct the Securities Intermediary to take an action inconsistent with the
Company's instructions (if such Company instructions are consistent with the
requirements of this Agreement).

        9.2.3    Notice of Events of Default.    If the Disbursement Agent
notifies any Funding Agent that an Event of Default or a Potential Event of
Default known to it (or as to which it has received notice from any Funding
Agent) has occurred (which has not been cured or waived), the Disbursement Agent
shall provide prompt notice to each of the Funding Agents of the same and
otherwise shall exercise such of the rights and powers vested in it by this
Agreement and the documents constituting or executed in connection with this
Agreement, and use the same degree of care and skill in their exercise, as a
prudent person would exercise or use under the circumstances in the reasonable
administration of its own affairs.

        9.2.4    No Risk of Own Funds.    None of the provisions of this
Agreement shall require the Disbursement Agent to expend or risk its own funds
or otherwise to incur any personal financial liability in the performance of any
of its duties hereunder or under the Related Agreements, or in the exercise of
any of its rights or powers if it shall have reasonable grounds for believing
that repayment of such funds or adequate indemnity against such risk or
liability is not reasonably assured to it.

        9.2.5    No Imputed Knowledge.    Notwithstanding anything to the
contrary in this Agreement, if the entity acting as Disbursement Agent also
serves as a collateral agent or Funding Agent under the Financing Agreements,
and except if such functions shall be performed by the same individuals within
such entity to the maximum extent permitted by law, the Disbursement Agent shall
not be deemed to have any knowledge of any fact known to such entity in its
capacity as the collateral agent or Funding Agent by reason of the fact that the
Disbursement Agent and the collateral agent or Funding Agent, as the case may
be, are the same entity. Except as aforesaid, no knowledge of the collateral
agent or any Funding Agent shall be attributed to the Disbursement Agent. The
Disbursement Agent's duties and functions hereunder shall in no way impair or
affect any of the rights and powers of, or impose any duties or obligations upon
the Disbursement Agent in its capacity as Bank Agent or as Lender. With respect
to its participation in the extensions of credit under the Bank Credit
Agreement, the Disbursement Agent shall have the same rights and powers
hereunder as any other Funding Agent or Lender and may exercise the same as
though it were not performing its duties and functions hereunder. The
Disbursement Agent and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of banking, trust, financial advisory or other
business with the Company or any of its Affiliates as if it were not performing
the duties specified herein, and may accept fees and other consideration from
the Company for services in connection with this Agreement and otherwise without
having to account for the same to the Lenders. Each party hereto acknowledges
that, as of the Closing Date, Deutsche Bank Trust Company Americas is, in
addition to acting as the Disbursement Agent hereunder, also acting as the
initial Bank Agent, Securities Intermediary, investment manager on behalf of the
Loan Parties, and may be a Bank Lender.

        9.3    Particular Duties and Liabilities of the Disbursement Agent.    

        9.3.1    Reliance For Instructions.    The Disbursement Agent may, from
time to time, in the event that any matter arises as to which specific
instructions are not provided herein or in a Related Agreement (as applicable),
request directions from the Funding Agents or the Controlling Person with
respect to such matters and may refuse to act until so instructed and shall be
fully protected in acting or refusing to act in accordance with such
instructions.

        9.3.2    Reliance Generally.    The Disbursement Agent may rely and
shall be protected in acting or refraining from acting upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, approval or other paper or document believed by it on reasonable grounds
to be genuine and to have been signed or presented by the proper party or
parties.

71

--------------------------------------------------------------------------------

Notwithstanding anything else in this Agreement to the contrary, in performing
its duties hereunder, including approving any Advance Requests, making any other
determinations or taking any other actions hereunder, the Disbursement Agent
shall be entitled to rely on certifications from the Company (and, where
contemplated herein, certifications from third parties, including the
Construction Consultant) as to satisfaction of any requirements and/or
conditions imposed by this Agreement. The Disbursement Agent shall not be
required to conduct any independent investigation as to the accuracy, veracity
or completeness of any such items or to investigate any other facts or
circumstances to verify compliance by the Company with its obligations
hereunder.

        9.3.3    Court Orders.    The Disbursement Agent is authorized, in its
exclusive discretion, to obey and comply with all writs, orders, judgments or
decrees issued by any court or administrative agency affecting any money,
documents or things held by the Disbursement Agent. The Disbursement Agent shall
not be liable to any of the parties hereto, their successors, heirs or personal
representatives by reason of the Disbursement Agent's compliance with such
writs, orders, judgments or decrees, notwithstanding the fact that such writ,
order, judgment or decree is later reversed, modified, set aside or vacated.

        9.3.4    Requests, etc. of the Company.    Any request, direction, order
or demand of the Company mentioned herein shall be sufficiently evidenced
(unless other evidence in respect thereof be herein specifically prescribed) by
an instrument signed by one of its Responsible Officers, and any resolution of
the Company may be evidenced to the Disbursement Agent by a copy thereof
certified by the Secretary or an Assistant Secretary of the Company.

        9.3.5    Reliance on Opinions of Counsel.    The Disbursement Agent may
consult with counsel and any written opinion of counsel shall be full and
complete authorization and protection in respect of any action taken or omitted
by it hereunder or under any Related Agreement in good faith and in accordance
with such opinion of counsel.

        9.3.6    Action through Agents or Attorneys.    The Disbursement Agent
may execute any of the trusts or powers hereunder or perform any duties
hereunder or under any Related Agreement either directly or by or through agents
or attorneys appointed with due care, and the Disbursement Agent shall not be
responsible for any act on the part of any agent or attorney so appointed.

        9.3.7    Marshaling of Assets.    The Disbursement Agent need not
marshal in any particular order any particular part or piece of the Project
Security held by the Disbursement Agent in its capacity as Disbursement Agent
hereunder or under any Related Agreement, or any of the funds or assets that the
Disbursement Agent may be entitled to receive or have claim upon.

        9.3.8    Disagreements.    

        (a)  In the event of any disagreement between a Funding Agent and the
Company or any other Person or Persons whether or not named herein, and adverse
claims or demands are made in connection with or for any of the investments or
amounts held pursuant to this Agreement or under any Related Agreement, the
Disbursement Agent shall be entitled at its option to refuse to comply with any
such claim or demand so long as such disagreement shall continue, and in so
doing, the Disbursement Agent shall not be or become liable for damages or
interest to such Funding Agent or the Company or any other Person or Persons for
the Disbursement Agent's failure or refusal to comply with such conflicting or
adverse claims or demands. The Disbursement Agent shall be entitled to continue
so to refrain and refuse so to act until:

          (i)  the rights of the adverse claimants have been fully adjudicated
in the court assuming and having jurisdiction of the claimants and the
investments and amounts held pursuant to this Agreement or under any Related
Agreement; or

72

--------------------------------------------------------------------------------

        (ii)  all differences shall have been adjusted by agreement, and the
Disbursement Agent shall have been notified thereof in writing by all persons
deemed by the Disbursement Agent, in its sole discretion, to have an interest
therein.

        (b)  In addition, the Disbursement Agent, in its sole discretion, may
file a suit in interpleader for the purpose of having the respective rights of
all claimants adjudicated, and may deposit with the court all of the investments
and amounts held pursuant to this Agreement or under any Related Agreement. The
Company agrees to pay all costs and reasonable counsel fees incurred by the
Disbursement Agent in such action, said costs and fees to be included in the
judgment in any such action.

        9.4    Segregation of Funds and Property Interest.    Except as
otherwise expressly provided in the Financing Agreements, monies and other
property received by the Disbursement Agent shall, until used or applied as
herein provided, be held for the purposes for which they were received, and
shall be segregated from other funds except to the extent required herein or by
law. To the extent that the Disbursement Agent also acts as securities
intermediary, (a) the Disbursement Agent shall note in its records that all
funds and other assets in the Company Accounts (other than the FF&E Proceeds
Account, the Company's FF&E Payment Account, the Bank Proceeds Account and the
Second Mortgage Notes Proceeds Account), have been pledged to the Project
Secured Parties and that the Disbursement Agent is holding such items for the
Project Secured Parties, (b) the Disbursement Agent shall note in its records
that all funds and other assets in the FF&E Proceeds Account and the Company's
FF&E Payment Account have been pledged to the FF&E Agent for the benefit of the
FF&E Secured Parties and that the Disbursement Agent is holding such items for
such Persons, (c) the Disbursement Agent shall note in its records that all
funds and other assets in the Bank Proceeds Account have been pledged to the
Bank Agent for the benefit of the Bank Lenders and that the Disbursement Agent
is holding such items for such Persons and (d) the Disbursement Agent shall note
in its records that all funds and other assets in the Second Mortgage Notes
Proceeds Account have been pledged to the Indenture Trustee for the benefit of
the Second Mortgage Notes Holders and that the Disbursement Agent is holding
such items for such Persons. Accordingly, all such funds and assets shall not be
within the bankruptcy "estate" (as such term is used in 11 U.S.C. § 541) of the
Disbursement Agent. The Disbursement Agent shall not be under any liability for
interest on any monies received by it hereunder, except as otherwise specified
in this Agreement. The Disbursement Agent hereby expressly waives any right of
set-off or similar right it may have against or in relation to the Company
Accounts and any monies, Permitted Investments or other amounts on deposit
therein.

        9.5    Compensation and Reimbursement of the Disbursement Agent.    The
Company covenants and agrees to pay to the Disbursement Agent from time to time,
and the Disbursement Agent shall be entitled to, the fees set forth in that
certain letter agreement between the Company and the Disbursement Agent, and the
Company will further pay or reimburse the Disbursement Agent upon its request
for all reasonable expenses, disbursements and advances incurred or made by the
Disbursement Agent in accordance with any of the provisions of the Financing
Agreements or the documents constituting or executed in connection with the
Project Security including any Related Agreements (including the reasonable
compensation and the reasonable expenses and disbursements of its counsel and of
all persons not regularly in its employ). The obligations of the Company under
this Section 9.5 to compensate the Disbursement Agent and to pay or reimburse
the Disbursement Agent for reasonable expenses, disbursements and advances shall
constitute additional indebtedness (and shall be deemed permitted indebtedness
under each Financing Agreement) hereunder and shall survive the satisfaction and
discharge of this Agreement.

        9.6    Qualification of the Disbursement Agent.    The Disbursement
Agent hereunder shall at all times be a corporation with offices in New York
City, New York which (a) is authorized to exercise corporation trust powers,
(b) is subject to supervision or examination by the applicable Governmental
Authority, (c) shall have a combined capital and surplus of at least Five
Hundred Million Dollars

73

--------------------------------------------------------------------------------


($500,000,000), (d) shall have a long-term credit rating of not less than A- or
A3, respectively, by S&P or Moody's; and provided, that any such bank with a
long-term credit rating of A- or A3 shall not cease to be eligible to act as
Disbursement Agent upon a downward change in either such rating of no more than
one category or grade of such minimum rating, as the case may be; and (e) with
respect to any replacement of the Person acting as Disbursement Agent as of the
Closing Date, shall be acceptable to each of the Bank Agent and the Indenture
Trustee acting pursuant to the Project Lender Intercreditor Agreement. In case
at any time the Disbursement Agent shall cease to be eligible in accordance with
the provisions of this Section 9.6, the Disbursement Agent shall resign
immediately in the manner and with the effect specified in Section 9.7.

        9.7    Resignation and Removal of the Disbursement Agent.    The Bank
Agent and the Indenture Trustee, acting pursuant to the Project Lenders
Intercreditor Agreement, shall have the right should they reasonably determine
that the Disbursement Agent has breached or failed to perform its obligations
hereunder or has engaged in willful misconduct or gross negligence, upon the
expiration of thirty (30) days following delivery of written notice of
substitution to the Disbursement Agent and the Company, to cause the
Disbursement Agent to be relieved of its duties hereunder and to select a
substitute disbursement agent to serve hereunder. The Disbursement Agent may
resign at any time upon forty-five (45) days' written notice to all parties
hereto. Such resignation shall take effect upon the earlier of receipt by the
Disbursement Agent of an instrument of acceptance executed by a successor
disbursement agent meeting the qualifications set forth in Section 9.6 and
consented to by the other parties hereto or forty-five (45) days after the
giving of such notice. Upon selection of a substitute disbursement agent, the
Funding Agents and the Company and the substitute disbursement agent shall enter
into an agreement substantially identical to this Agreement and, the
Disbursement Agent shall promptly transfer to the substitute disbursement agent
upon request therefor originals of all books, records, and other documents in
the Disbursement Agent's possession relating to this Agreement.

        9.8    Merger or Consolidation of the Disbursement Agent.    Any
corporation into which the Disbursement Agent may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which the Disbursement Agent shall be a party, or
any corporation succeeding to the corporate trust business of the Disbursement
Agent, shall, if eligible hereunder, be the successor of the Disbursement Agent
hereunder; provided, that such corporation shall be eligible under the
provisions of Section 9.6 without the execution or filing of any paper with any
party hereto or any further act on the part of any of the parties hereto except
where an instrument of transfer or assignment is required by law to effect such
succession, anything herein to the contrary notwithstanding.

        9.9    Statements; Information.    

        9.9.1    Monthly Statements.    The Disbursement Agent shall provide to
the Funding Agents and the Company a monthly statement of all deposits to, and
disbursements from, each account maintained with it and interest and earnings
credited to each account established and maintained hereunder and under the
other Operative Documents by the Disbursement Agent. The Disbursement Agent
shall forward to the Funding Agents any such statements delivered to it by the
securities intermediaries under the Collateral Account Agreements.

        9.9.2    Information Requests.    The Disbursement Agent shall, at the
expense of the Company (i) as promptly as is reasonably practicable after
receipt of any reasonable written request by the Company or any Funding Agent,
but not more frequently than monthly (unless a Potential Event of Default or an
Event of Default shall have occurred), provide the Company or such Funding
Agent, as the case may be, with such information as the Company or such Funding
Agent may reasonably request regarding all categories, amounts, maturities and
issuers of investments made by the Disbursement Agent pursuant to this Agreement
and regarding amounts available in the

74

--------------------------------------------------------------------------------




Company Accounts, and the various sub-accounts included therein, and (ii) upon
the reasonable written request of the Company, arrange with the Company for a
mutually convenient time for a Responsible Officer of the Reviewing Accountant
to visit the offices of the Disbursement Agent to examine and take copies of
records relating to and instruments evidencing the investments made by the
Disbursement Agent pursuant to this Agreement.

        9.10    Limitation of Liability.    The Disbursement Agent's
responsibility and liability under this Agreement shall be limited as follows:
(a) the Disbursement Agent does not represent, warrant or guaranty to the
Funding Agents or the Lenders the performance by the Company, the Prime
Contractor, the Construction Guarantor, the Golf Course Contractor, the
Construction Consultant, the Project Architect, the Golf Course Designer, the
Aqua Theater Designer, or any other Contractor or Subcontractor of their
respective obligations under the Operative Documents and shall have no duty to
inquire of any Person whether a Potential Event of Default or an Event of
Default has occurred and is continuing; (b) the Disbursement Agent shall have no
responsibility to the Company, the Funding Agents or the Lenders as a
consequence of performance by the Disbursement Agent hereunder except for any
bad faith, fraud, gross negligence or willful misconduct of the Disbursement
Agent as finally judicially determined by a court of competent jurisdiction;
(c) the Company shall remain solely responsible for all aspects of its business
and conduct in connection with the Project, including but not limited to the
quality and suitability of the Plans and Specifications, the supervision of the
work of construction, the qualifications, financial condition and performance of
all architects, engineers, contractors, subcontractors, suppliers, consultants
and property managers, the accuracy of all applications for payment, and the
proper application of all disbursements; and (d) the Disbursement Agent is not
obligated to supervise, inspect or inform the Company of any aspect of the
development, construction or operation of the Project or any other matter
referred to above. Each Funding Agent and Lender has made its own independent
investigation of the financial condition and affairs of the Loan Parties in
connection with the making of the extensions of credit contemplated by the
Financing Agreements and has made and shall continue to make its own appraisal
of the creditworthiness of the Loan Parties. Except as specifically set forth
herein, the Disbursement Agent shall not have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of the Funding Agents or Lenders or to provide any Funding
Agent or Lender with any credit or other information with respect thereto. The
Disbursement Agent shall not have, by reason of this Agreement, a fiduciary
relationship in respect of any Funding Agent or Lender; and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon the Disbursement Agent any obligations in respect of this Agreement
except as expressly set forth herein or therein. The Disbursement Agent shall
have no duties or obligations hereunder except as expressly set forth herein,
shall be responsible only for the performance of such duties and obligations and
shall not be required to take any action otherwise than in accordance with the
terms hereof. The provisions of this Article 9 are solely for the benefit of the
Disbursement Agent and the Funding Agents and Lenders and the Company shall have
no rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties under this Agreement, the Disbursement Agent
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for the Company or any of its
Affiliates. Neither the Disbursement Agent nor any of its officers, directors,
employees or agents shall be in any manner liable or responsible for any loss or
damage arising by reason of any act or omission to act by it or them hereunder
or in connection with any of the transactions contemplated hereby, including,
but not limited to, any loss that may occur by reason of forgery, false
representations, the exercise of its discretion, or any other reason, except as
a result of their bad faith, fraud, gross negligence or willful misconduct as
finally judicially determined by a court of competent jurisdiction.

75

--------------------------------------------------------------------------------

ARTICLE 10.

—SAFEKEEPING OF ACCOUNTS

        10.1    Application of Funds in Company Accounts.    Amounts deposited
in the Company Accounts shall be applied exclusively as provided in this
Agreement and the Disbursement Agent shall at all times act and direct the
securities intermediaries under the Collateral Account Agreements so as to
implement the application of funds provisions and procedures herein set forth.
The Disbursement Agent is hereby authorized to direct the Securities
Intermediary to reduce to cash any Permitted Investment (without regard to
maturity) in any account in order to make any application required hereunder. No
amount held in any Account maintained hereunder shall be disbursed except in
accordance with the provisions hereof or as required by law.

        10.2    Event of Default.    Notwithstanding anything to the contrary in
this Agreement, (a) upon the occurrence and during the continuance of an Event
of Default of which it has actual knowledge, the Disbursement Agent shall not in
any such event deposit or cause to be deposited any amounts into the
Disbursement Account, the Soft Costs Cash Management Account, the Hard Costs
Cash Management Account, the Bank Proceeds Account, the Company's Payment
Account, the Company's FF&E Payment Account or the Interest Payment Account or
release or cause to be released any amounts to the Company unless instructed to
the contrary by (i) in the case of the Second Mortgage Notes Proceeds Account,
the Indenture Trustee, (ii) in the case of the FF&E Proceeds Account and the
Company's FF&E Payment Account, the FF&E Agent and (iii) in the case of all
other Company Accounts, the Bank Agent; and (b) upon the occurrence of (i) an
Event of Default, (ii) the dissolution or liquidation or Bankruptcy of the
Completion Guarantor, or (iii) a breach by the Completion Guarantor of any of
its covenants and agreements under the Completion Guaranty, in each case, of
which it has knowledge, the Disbursement Agent shall withdraw all funds then on
deposit in the Completion Guaranty Deposit Account and deposit the same in the
Company's Funds Account. The Disbursement Agent is hereby irrevocably authorized
by the Company to apply, or cause to be applied, amounts in any Company Account
and any other sums held by the Securities Intermediary under any Collateral
Account Agreement to the payment of interest, principal, fees, costs, charges or
other amounts or obligations due or payable to the Secured Parties when
instructed to do so by the Controlling Person.

        10.3    Liens.    The Disbursement Agent shall take such actions within
its control that it customarily takes in the conduct of its business to protect
the Company Accounts, and all cash, funds, Permitted Investments from time to
time deposited therein, as well as any proceeds or income therefrom
(collectively, the "Company Accounts Collateral") free and clear of all liens,
security interests, safekeeping or other charges, demands and claims of any
nature whatsoever now or hereafter existing, in favor of anyone other than the
Secured Parties (or the Disbursement Agent, as agent for the Secured Parties)
(collectively, the "Third Party Claims"); it being understood, however, that the
foregoing shall in no way be deemed to be a guaranty or other assurance by the
Disbursement Agent that Third Party Claims will not arise.

        10.4    Perfection.    The Disbursement Agent shall take any steps from
time to time requested by the Bank Agent or the Indenture Trustee to confirm or
cause the securities intermediaries under the Collateral Account Agreements to
confirm and maintain the priority of their respective security interests in the
Company Accounts Collateral.

        10.5    Second Mortgage Notes Proceeds Account.    Notwithstanding any
other provision hereof, the parties hereto acknowledge that the security
interest granted by the Company to the Indenture Trustee in the Second Mortgage
Notes Proceeds Account (including any Permitted Investments held therein)
pursuant to the Second Mortgage Notes Collateral Account Agreement is for the
sole and exclusive benefit of the Indenture Trustee and the Second Mortgage Note
Holders and, subject to the terms of the Project Lenders Intercreditor
Agreement, only the Indenture Trustee shall have the right to direct the
Disbursement Agent with respect thereto.

76

--------------------------------------------------------------------------------


        10.6    Bank Proceeds Account.    Notwithstanding any other provision
hereof, the parties hereto acknowledge that the security interest granted by the
Company to the Bank Agent in the Bank Proceeds Account (including any Permitted
Investments held therein) pursuant to the Company Collateral Account Agreement
is for the sole and exclusive benefit of the Bank Agent and the Bank Lenders,
and subject to the terms of the Project Lenders Intercreditor Agreement, only
the Bank Agent shall have the right to direct the Disbursement Agent with
respect thereto.

        10.7    FF&E Proceeds and Company's FF&E Payment
Accounts.    Notwithstanding any other provision hereof, the parties hereto
acknowledge that the security interest granted by the Company to the FF&E Agent
in the FF&E Proceeds Account (including any Permitted Investments held therein)
pursuant to the FF&E Collateral Account Agreement and in the Company's FF&E
Payment Account (including any Permitted Investments held therein) pursuant to
the FF&E Local Company Collateral Account Agreement is for the sole and
exclusive benefit of the FF&E Agent and the FF&E Lenders and, subject to the
terms of the FF&E Intercreditor Agreement, only the FF&E Agent shall have the
right to direct the Disbursement Agent with respect thereto.

ARTICLE 11.

—MISCELLANEOUS

        11.1    Addresses.    Any communications between the parties hereto or
notices provided herein to be given may be given to the following addresses:

If to the Company:   Wynn Las Vegas, LLC,
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Ron Kramer
Telephone No.: (702) 733-4123
Facsimile No.: (702) 791-0167
 
 
Wynn Las Vegas Capital Corp.
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Ron Kramer
Telephone No.: (702) 733-4123
Facsimile No.: (702) 791-0167
 
 
Wynn Design & Development, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Kenneth Wynn
Attn: Todd Nisbet
Telephone No.: (702) 733-4497
Facsimile No.: (702) 733-4715
If to the Bank Agent:
 
Deutsche Bank Trust Company Americas
c/o Deutsche Bank Securities Inc.
200 Crescent Court, Suite 550
Dallas, TX 75201
Attn: Gerard Dupont
Telephone No.: (214) 740-7913
Facsimile No.: (214) 740-7910

77

--------------------------------------------------------------------------------


If to the Indenture Trustee:
 
Wells Fargo Bank, National Association
Wells Fargo Corporate Trust Services
MAC N9303-110
Sixth & Marquette
Minneapolis, MN 55479
Attn: Michael Slade
Telephone No.: 612-667-0266
Facsimile No.: 612-667-2160 -2134
If to the FF&E Agent:
 
Wells Fargo Bank Nevada, National Association
c/o Wells Fargo Bank, National Association
Attn: Corporate Trust Services
MAC: U1228-120
299 South Main Street, 12th Floor
Salt Lake City, Utah 84111
Telephone No.: (801) 246-5630
Facsimile No.: (801) 246-5053
If to the Disbursement Agent:
 
Deutsche Bank Trust Company Americas
31 West 52nd Street
New York, New York 10019
Attn: Amy Sinensky
Telephone No.: (212) 469-4063
Facsimile No.: (212) 469-6091

All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be considered as properly given (a) if delivered
in person, (b) if sent by reputable overnight delivery service, (c) in the event
overnight delivery services are not readily available, if mailed by first class
mail, postage prepaid, registered or certified with return receipt requested or
(d) if sent by prepaid telex, or by telecopy with correct answer back received.
Notice so given shall be effective upon receipt by the addressee, except that
communication or notice so transmitted by telecopy or other direct written
electronic means shall be deemed to have been validly and effectively given on
the day (if a Banking Day and, if not, on the next following Banking Day) on
which it is validly transmitted if transmitted before 4 p.m., recipient's time,
and if transmitted after that time, on the next following Banking Day; provided,
however, that if any notice is tendered to an addressee and the delivery thereof
is refused by such addressee, such notice shall be effective upon such tender.
Any party shall have the right to change its address for notice hereunder to any
other location by giving of no less than twenty (20) days' notice to the other
parties in the manner set forth hereinabove.

        11.2    Further Assurances.    From time to time the Company shall
execute and deliver, or cause to be executed and delivered, such additional
instruments, certificates or documents, and take all such actions, as the
Funding Agents or the Disbursement Agent may reasonably request for the purposes
of implementing or effectuating the provisions of this Agreement and the other
Operative Documents, or of more fully perfecting or renewing the rights of the
Funding Agents and the Lenders with respect to the Project Security (or with
respect to any additions thereto or replacements or proceeds or products thereof
or with respect to any other property or assets hereafter acquired by any Loan
Party which may be deemed to be part of the Project Security) pursuant hereto or
thereto. Upon the exercise by the Funding Agents, the Disbursement Agent or any
Lender of any power, right, privilege or remedy pursuant to this Agreement or
the other Operative Documents which requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Company shall,
or shall cause another Loan Party to, execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Funding Agent, the Disbursement Agent or
such Lender may be required to obtain from the Company or the applicable Loan
Party for such governmental consent, approval, recording, qualification or
authorization.

78

--------------------------------------------------------------------------------

        11.3    Delay and Waiver.    No delay or omission to exercise any right,
power or remedy accruing upon the occurrence of any Potential Event of Default
or Event of Default or any other breach or default of the Company under this
Agreement shall impair any such right, power or remedy of the Funding Agents,
the Lenders, the Disbursement Agent or any other Secured Party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or in any similar breach or default thereafter occurring, nor shall any
waiver of any single Potential Event of Default, Event of Default or other
breach or default be deemed a waiver of any other Potential Event of Default,
Event of Default or other breach or default theretofore or thereafter occurring.
Any waiver, permit, consent or approval of any kind or character on the part of
any of the Funding Agents, the Lenders, the Disbursement Agent or any other
Secured Party, of any Potential Event of Default, Event of Default or other
breach or default under this Agreement or any other Financing Agreement, or any
waiver on the part of any of the Funding Agents, the Lenders, the Disbursement
Agent or any other Secured Party, of any provision or condition of this
Agreement or any other Operative Document, must be in writing and shall be
effective only to the extent in such writing specifically set forth. All
remedies, either under this Agreement or any other Financing Agreement or by law
or otherwise afforded to any of the Funding Agents, the Lenders, the
Disbursement Agent or any other Secured Party, shall be cumulative and not
alternative.

        11.4    Additional Security; Right to Set-Off.    Any deposits or other
sums at any time credited or due from any Secured Party and any securities or
other property of the Company in the possession of any Secured Party or the
Collateral Agent may at all times be treated as collateral security for the
payment of the Obligations, and the Company hereby pledges to each such Secured
Party for the benefit of the Project Secured Parties and grants such Secured
Party a security interest in and to all such deposits, sums, securities or other
property on deposit or in the possession of such Secured Party or the Collateral
Agent, as the case may be. Regardless of the adequacy of any other collateral,
any Secured Party may execute or realize on its security interest in any such
deposits or other sums credited by or due from any such Person to the Company,
may apply any such deposits or other sums to or set them off against the
Company's obligations to the Project Secured Parties under this Agreement and
the other Financing Agreements, subject to the Intercreditor Agreements, at any
time after the occurrence and during the continuance of any Event of Default.

        11.5    Entire Agreement.    This Agreement and any agreement, document
or instrument attached hereto or referred to herein integrate all the terms and
conditions mentioned herein or incidental hereto and supersede all oral
negotiations and prior writings in respect to the subject matter hereof, all of
which negotiations and writings are deemed void and of no force and effect.

        11.6    Governing Law.    This Agreement shall be governed by the laws
of the State of New York of the United States of America and shall for all
purposes be governed by and construed in accordance with the laws of such state
without regard to the conflict of law rules thereof other than Section 5-1401 of
the New York General Obligations Law, provided, however, that to the extent any
terms of this Agreement are incorporated in and made part of any other Financing
Agreement, any such term so incorporated shall for all purposes be governed by
and construed in accordance with the law governing the Financing Agreement into
which such term is so incorporated.

        11.7    Severability.    In case any one or more of the provisions
contained in this Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby, and the parties hereto
shall enter into good faith negotiations to replace the invalid, illegal or
unenforceable provision.

        11.8    Headings.    Paragraph headings have been inserted in this
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Agreement and shall not be used
in the interpretation of any provision of this Agreement.

        11.9    Limitation on Liability.    NO CLAIM SHALL BE MADE BY THE
COMPANY OR ANY OF ITS AFFILIATES AGAINST THE FUNDING AGENTS, THE LENDERS, THE

79

--------------------------------------------------------------------------------


DISBURSEMENT AGENT, THE CONTROLLING PERSON OR ANY OTHER SECURED PARTY OR ANY OF
THEIR RESPECTIVE AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (WHETHER OR NOT THE CLAIM
THEREFOR IS BASED ON CONTRACT, TORT OR DUTY IMPOSED BY LAW), IN CONNECTION WITH,
ARISING OUT OF OR IN ANY WAY RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR THE OTHER OPERATIVE DOCUMENTS OR ANY ACT OR OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH; AND THE COMPANY HEREBY WAIVES, RELEASES AND
AGREES NOT TO SUE UPON ANY SUCH CLAIM FOR ANY SUCH DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

        11.10    Waiver of Jury Trial.    ALL PARTIES TO THIS AGREEMENT HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENTS,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN), OR ACTIONS OF ANY PARTY TO THIS AGREEMENT. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE FUNDING AGENTS, DISBURSEMENT AGENT AND EACH OF THE
OTHER LENDERS AND SECURED PARTIES TO ENTER INTO THIS AGREEMENT.

        11.11    Consent to Jurisdiction.    Any legal action or proceeding by
or against the Company or with respect to or arising out of this Agreement may
be brought in or removed to the courts of the State of New York, in and for the
County of New York, or of the United States of America for the Southern District
of New York. By execution and delivery of this Agreement, the Company, accepts,
for itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts for legal proceedings arising out of or in
connection with this Agreement and irrevocably consents to the appointment of
the Corporation Service Company as its agent to receive service of process in
New York, New York. Nothing herein shall affect the right to serve process in
any other manner permitted by law or any right to bring legal action or
proceedings in any other competent jurisdiction, including judicial or
non-judicial foreclosure of real property interests which are part of the
Project Security. The Company further agrees that the aforesaid courts of the
State of New York and of the United States of America for the Southern District
of New York shall have exclusive jurisdiction with respect to any claim or
counterclaim of the Company based upon the assertion that the rate of interest
charged by or under this Agreement, or under the other Financing Agreements is
usurious. The Company hereby waives any right to stay or dismiss any action or
proceeding under or in connection with any or all of the Project, this Agreement
or any other Operative Document brought before the foregoing courts on the basis
of forum non-conveniens.

        11.12    Successors and Assigns.    The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Notwithstanding the foregoing, the Company
may not assign or otherwise transfer any of its rights under this Agreement.

        11.13    Reinstatement.    This Agreement shall continue to be effective
or be reinstated, as the case may be, if at any time payment and performance of
the Company's obligations hereunder or under the other Financing Agreements, or
any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by the Secured Parties. In the
event that any payment or any part thereof is so rescinded, reduced, restored or
returned, such obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

        11.14    No Partnership; Etc.    The Secured Parties and the Company
intend that the relationship between them shall be solely that of creditor and
debtor. Nothing contained in this Agreement or in

80

--------------------------------------------------------------------------------


any of the other Financing Agreements shall be deemed or construed to create a
partnership, tenancy-in-common, joint tenancy, joint venture or co-ownership by
or between the Secured Parties and the Company or any other Person. The Secured
Parties shall not be in any way responsible or liable for the debts, losses,
obligations or duties of the Company or any other Person with respect to the
Project or otherwise. All obligations to pay real property or other taxes,
assessments, insurance premiums, and all other fees and charges arising from the
ownership, operation or occupancy of the Project and to perform all obligations
under the agreements and contracts relating to the Project shall be the sole
responsibility of the Company.

        11.15    Costs and Expenses.    

        11.15.1    Reimbursement of Costs.    The Company shall (subject to the
limitations set forth herein and, with respect to each Funding Agent and the
Collateral Agent, to the express provisions of the Financing Agreements or any
other fee letters or engagement letters to which such Funding Agent or
Collateral Agent is a party) pay the reasonable legal, engineering, other
professional and all other fees and costs of the Funding Agents, the Collateral
Agent and the Disbursement Agent and their consultants and advisors, the
reasonable travel expenses and other out-of-pocket costs incurred by each of
them in connection with the preparation, negotiation, execution and delivery,
and where appropriate, registration of the Operative Documents (and all matters
incidental thereto), the syndication of the Loans, the administration of the
transactions contemplated by the Operative Documents (including, without
limitation, the administration of this Agreement, the other Operative Documents
and the Security Documents) and the preservation or enforcement of any of their
respective rights or in connection with any amendments, waivers or consents
required under the Financing Agreements or the Operative Documents. The Funding
Agents and the Collateral Agent will reasonably consult with the Company on a
regular basis with respect to on-going costs of such Persons' consultants and
advisors and unless a Potential Event of Default or Event of Default shall have
occurred and be continuing, if requested by the Company, the Funding Agents and
the Collateral Agent may agree with the Company that such costs be subject to a
reasonable fee cap.

        11.15.2    Indemnity.    The Company shall indemnify, defend and hold
harmless the Bank Agent, the Bank Lenders, the FF&E Agent, the FF&E Lenders, the
Indenture Trustee, the Second Mortgage Notes Holders, the Insurance Advisor, the
Construction Consultant, the Controlling Person, the Disbursement Agent, the
Collateral Agent, each of their respective affiliates and each of their
respective officers, directors, partners, trustees, employers, affiliates,
shareholders, advisors, agents, attorneys, attorneys-in-fact, representatives
and "controlling persons" (within the meaning of the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended), (collectively,
the "Indemnitees") from and against and reimburse the Indemnitees for any and
all present and future claims, expenses, obligations, liabilities, losses,
damages, injuries (to person, property, or natural resources), penalties, stamp
or other similar taxes, actions, suits, judgments, reasonable costs and expenses
(including any legal or other expenses reasonably incurred by them in connection
with the investigating, preparing to defend or defending, or providing evidence
in or preparing to serve or serving as witness with respect to, any lawsuits,
investigations, claims or other proceedings (whether or not such Indemnitee is a
formal party thereto) of whatever kind or nature, whether or not well founded,
meritorious or unmeritorious, demanded, asserted or claimed against any such
Indemnitee including any liability resulting from any delay or omission to pay
any such tax (collectively, "Claims") arising in any manner out of or in
connection with this Agreement, the Financing Documents or any other Operative
Documents, the use of proceeds therefrom, the development, construction,
ownership and operation of the Project the transactions contemplated by this
Agreement or any other Operative Document, any other transaction related hereto
or thereto of any claim, litigation, investigation or proceeding relating to any
of the foregoing (regardless of whether any Indemnitee is a party hereto or
thereto) including without limitation (a) any and all Claims arising in
connection with the release or presence of any Hazardous Substances at the Site
or the Project, whether foreseeable or unforeseeable, including

81

--------------------------------------------------------------------------------




all costs of removal and disposal of such Hazardous Substances, all reasonable
costs required to be incurred in (i) determining whether the Project is in
compliance and (ii) causing the Project to be in compliance, with all applicable
Legal Requirements, all reasonable costs associated with claims for damages to
persons or property, and reasonable attorneys' and consultants' fees and court
costs, (b) any and all Claims arising out of or based upon any untrue statement
or alleged untrue statement of material fact contained in any preliminary or
final prospectus or any other similar disclosure document or in any amendment or
supplement thereto, any omission or alleged omission to state in any preliminary
or final prospectus or any other similar disclosure document or in any amendment
or supplement thereto any material fact required to be stated therein or
necessary to make the statements therein not misleading or (c) any and all
Claims arising in any matter out of, relating to or in connection with any
conduct by any Loan Party or their respective employees or agents or any action
or failure to act undertaken by any book-running manager under the Facility
Agreements at any Loan Party's request or with any Loan Party's consent. No
Indemnitee shall be liable for any damages arising from the use by unauthorized
Persons of information or other materials sent through electronic,
telecommunication or other information transmission systems that are intercepted
by other Persons.

        11.15.3    Gross Negligence.    The indemnity obligation of the Company
pursuant to this Section 11.15 shall not apply with respect to an Indemnitee, to
the extent arising as a result of the fraud, bad faith, gross negligence or
willful misconduct of such Indemnitee, as finally judicially determined by a
court of competent jurisdiction, but shall continue to apply to other
Indemnitees.

        11.15.4    Unenforceability.    To the extent that the undertaking in
the preceding paragraphs of this Section 11.15 may be unenforceable because it
is violative of any law or public policy, the Company will contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of such undertakings.

        11.15.5    Foreclosure.    The provisions of this Section 11.15 shall
survive foreclosure of the Security Documents and satisfaction or discharge of
the Company's obligations hereunder, and shall be in addition to any other
rights and remedies of any Indemnitee.

        11.15.6    Payment Due Dates.    Any amounts payable by the Company
pursuant to this Section 11.15 shall be payable within the later to occur of
(a) ten (10) Banking Days after the Company receives an invoice for such amounts
from any applicable Indemnitee or (b) five (5) Banking Days prior to the date on
which such Indemnitee reasonably expects to pay such costs on account of which
the Company's indemnity hereunder is payable, and if not paid by such applicable
date shall bear interest at the highest default rate set forth in any of the
Financing Agreements from and after such applicable date until paid in full in
immediately available funds.

        11.15.7    Actions; Counsel.    In case any action or proceeding shall
be instituted involving any Indemnitee for which indemnification is to be sought
hereunder by such Indemnitee, then such Indemnitee shall promptly notify the
Company of the commencement of any action or proceeding; provided, however, that
the failure so to notify the Company shall not relieve the Company from any
liability that the Company may have to such Indemnitee pursuant to
Section 11.15.2 or from any liability that the Company may have to such
Indemnitee other than pursuant to Section 11.15.2. Notwithstanding the above,
following such notification, the Company may elect in writing to assume the
defense of such action or proceeding, and, upon such election, the Company shall
not be liable for any legal costs subsequently incurred by such Indemnitee
(other than reasonable costs of investigation and providing evidence) in
connection therewith, unless (i) the Company has failed to provide counsel
reasonably satisfactory to such Indemnitee in a timely manner, (ii) counsel
provided by the Company reasonably determines that its representation of such
Indemnitee would present it with a conflict of interest or (iii) the Indemnitee
reasonably determines, on the advice of counsel, that there may be legal
defenses available to it which are different from or in addition to those
available to the Company. In connection with any one action

82

--------------------------------------------------------------------------------




or proceeding, the Company shall not be responsible for the fees and expenses of
more than one separate law firm (in addition to local counsel) for all
Indemnitees under each Facility.

        11.15.8    Reports.    The Company shall report promptly to such
Indemnitee on the status of such action, suit or proceeding as material
developments shall occur and from time to time as requested by such Indemnitee.
The Company shall deliver to such Indemnitee a copy of each document filed or
served on any party in such action, suit or proceeding, and each material
document which the Company possesses relating to such action, suit or
proceeding.

        11.15.9    Unconditional Release.    The Company shall not consent to
the terms of any compromise or settlement of any action defended by the Company
in accordance with the foregoing without the prior consent of the Indemnitee,
unless such compromise or settlement (a) includes an unconditional release of
the Indemnitee from all liability arising out of such action or claim and
(b) does not include a statement as to, or an admission of, fault, culpability
or a failure to act by or on behalf of the Indemnitee.

        11.15.10    Settlement.    Any Indemnitee against whom any Claim is made
shall be entitled, after consultation with the Company and upon consultation
with legal counsel wherein such Indemnitee is advised that such Claim is
reasonably meritorious, to compromise or settle any such Claim if such
Indemnitee determines in its reasonable discretion that failure to compromise or
settle such Claim could reasonably subject such Indemnitee to criminal liability
or is reasonably likely to have a material adverse effect on such Indemnitee,
the Company, the Project or such Indemnitee's interest in the Project. Any such
compromise or settlement shall be binding upon the Company for purposes of this
Section 11.15.

        11.15.11    Subrogation.    Upon payment of any Claim by the Company
pursuant to this Section 11.15 or other similar indemnity provisions contained
herein to or on behalf of an Indemnitee, the Company, without any further
action, shall be subrogated to any and all claims that such Indemnitee may have
relating thereto, and such Indemnitee shall at the request and expense of the
Company cooperate with the Company and give at the request and expense of the
Company such further assurances as are reasonably necessary or advisable to
enable the Company vigorously to pursue such claims.

        11.16    Agreements Among Funding Agents and Other Secured Parties.    

        11.16.1    Intercreditor Agreements.    The Company acknowledges that
(a) the Bank Agent and the Indenture Trustee have entered into the Project
Lenders Intercreditor Agreement and (b) the Bank Agent, the Indenture Trustee
and the FF&E Agent have entered into the FF&E Intercreditor Agreement, and
agrees that the agreements set forth therein do not violate the Bank Agent's,
the FF&E Agent's or the Indenture Trustee's obligations to the Company under the
Financing Agreements. The Company agrees not to take any action to invalidate or
challenge the validity of, or assert in writing the invalidity of any provisions
of the Intercreditor Agreements. Notwithstanding anything to the contrary
contained herein or in any other Financing Agreement, (a) at such time that all
Obligations under the Bank Credit Facility or under the Second Mortgage Notes
Indenture have been indefeasibly paid or otherwise satisfied in full in
immediately available funds and all Commitments thereunder have been terminated,
each reference to the Project Lenders Intercreditor Agreement shall be of no
further force or effect and (b) at such time as all Obligations under either
(i) the Bank Credit Facility and the Second Mortgage Notes Indenture or (ii) the
FF&E Facility have been indefeasibly paid or otherwise satisfied in full in
immediately available funds and all Commitments thereunder have been terminated,
each reference to the FF&E Intercreditor Agreement shall be of no further force
or effect. Notwithstanding any other provision in this Agreement to the
contrary, as among the Secured Parties, no provision hereof shall be deemed to
relieve or in any way affect the Secured Parties' respective obligations or
liabilities under the Intercreditor Agreements. The Company is not a third party
beneficiary of the Intercreditor Agreements and shall have no right to enforce
the same against any party.

83

--------------------------------------------------------------------------------

        11.16.2    Calculations.    Each Funding Agent agrees with each of the
other Funding Agents that it will, upon request, provide such information to the
other Funding Agents and the Disbursement Agent as may be necessary to enable
them to make any calculation required under the Financing Agreements.

        11.16.3    Termination of Commitments.    Each of the Bank Agent and the
FF&E Agent agree with each of the other Funding Agents that it will provide
notice to each other Funding Agent and the Disbursement Agent of any termination
of their respective Commitments within three (3) Banking Days of such
termination.

        11.17    Counterparts.    This Agreement may be executed in one or more
duplicate counterparts (including by facsimile) and when signed by all of the
parties listed below shall constitute a single binding agreement.

        11.18    Termination.    This Agreement shall, subject to Section 11.13
and to the next sentence, terminate and be of no further force or effect upon
completion of the transfer and release of funds contemplated by Section 2.9. The
provisions of Article 9 and Section 11.15 shall survive the termination of this
Agreement.

        11.19    Amendments.    

        From and after the initial Advance under the Bank Credit Facility, the
Bank Agent, acting at the direction of the Bank Lenders (and without the consent
of the Indenture Trustee or the FF&E Agent), may from time to time agree with
the Company to amend the requirements set forth on Exhibit X-1; provided,
however, that no such amendment shall cause the standards set forth in
Exhibit X-1 to be lower than the standards set forth in Exhibit X-2. From and
after the initial Advance under the Bank Credit Facility, the Bank Agent and the
FF&E Agent may, without the consent of the Indenture Trustee, amend the
Disbursement Agreement or waive any Potential Event of Default or Event of
Default by or with respect to the Company or any Loan Party; provided, however,
that without the consent of the holders of a majority (in aggregate principal
amount) of the Second Mortgage Notes, (i) such waiver of any Potential Event of
Default or Event of Default must be made not later than one hundred eighty
(180) days following the applicable date notice of such Potential Event of
Default or Event of Default was delivered to the Disbursement Agent pursuant to
Section 5.7.1, or, if no such notice was delivered, the date of occurrence of
such Potential Event of Default or Event of Default, (ii) neither the Bank Agent
nor the FF&E Agent shall waive any Potential Event of Default or Event of
Default which otherwise independently (not by cross-default or cross-reference
to another agreement) constitutes a default or event of default under the Second
Mortgage Notes Indenture, (iii) neither the Bank Agent nor the FF&E Agent shall
amend the definition of or the conditions or circumstances requiring a Required
Scope Change Approval nor waive any Potential Event of Default or Event of
Default resulting from, or any condition relating to, implementation of a Scope
Change for which a Required Scope Change Approval is required pursuant to
Section 6.2.1 or (iv) amend or waive any Potential Event of Default or Event of
Default under Section 7.1.2 or Section 7.1.11 or amend or waive any provision so
as to effect an amendment or waiver of such Sections.

        (a)  Except as otherwise provided in clause (a) above, any amendment to
this Agreement must be in writing and must be signed by each party hereto.

        11.20    Suretyship Waivers.    Each of Wynn Las Vegas Capital Corp. and
Wynn Design hereby waives any and all defenses available to a surety or
guarantor, whether arising as a result of the joint and several liability
hereunder or otherwise. Without limiting the generality of the foregoing, the
waivers of the guarantors under Section 2.5 of the Bank Guarantee and Collateral
Agreement and the "FF&E Guaranty" (as defined in the FF&E Facility Agreement)
are hereby incorporated herein by this reference mutatis mutandis and such
waivers shall be deemed to be made by Wynn Las Vegas Capital Corp. and Wynn
Design hereunder as if such waivers had been expressly set forth herein.

84

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed by their officers thereunto duly authorized as of the day and year
first above written.

COMPANY:    
WYNN LAS VEGAS, LLC,
a Nevada limited liability company
 
 
By:
Wynn Resorts Holdings, LLC,
a Nevada limited liability company,
its sole member
 
 
 
By:
Valvino Lamore, LLC,
a Nevada limited liability company,
its sole member
 
 
 
 
By:
Wynn Resorts, Limited,
a Nevada corporation,
its sole member
 
 
 
 
 
By:
    /s/  STEPHEN A. WYNN      

--------------------------------------------------------------------------------


 
        Name:     Stephen A. Wynn

--------------------------------------------------------------------------------

          Title:     Chief Executive Officer

--------------------------------------------------------------------------------

   
WYNN LAS VEGAS CAPITAL CORP.,
a Nevada corporation
 
 
By:
    /s/  STEPHEN A. WYNN      

--------------------------------------------------------------------------------


 
 
  Name:     Stephen A. Wynn

--------------------------------------------------------------------------------

      Title:     President

--------------------------------------------------------------------------------

     
WYNN DESIGN & DEVELOPMENT, LLC,
a Nevada limited liability company
 
 
By:
Valvino Lamore, LLC,
a Nevada limited liability company,
its sole member
 
 
 
By:
Wynn Resorts, Limited,
a Nevada corporation,
its sole member
 
 
 
 
By:
    /s/  STEPHEN A. WYNN      

--------------------------------------------------------------------------------


 
      Name:     Stephen A. Wynn

--------------------------------------------------------------------------------

        Title:     Chief Executive Officer

--------------------------------------------------------------------------------

   

S-1

--------------------------------------------------------------------------------


BANK AGENT:
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
 
By:
    /s/  GEORGE REYNOLDS      

--------------------------------------------------------------------------------


 
 
  Name:     George Reynolds

--------------------------------------------------------------------------------

      Title:     Vice President

--------------------------------------------------------------------------------

     
INDENTURE TRUSTEE:
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
By:
    /s/  MICHAEL G. SLADE      

--------------------------------------------------------------------------------


 
 
  Name:     Michael G. Slade

--------------------------------------------------------------------------------

      Title:     Corporate Trust Officer

--------------------------------------------------------------------------------

     
DISBURSEMENT AGENT:
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
 
By:
    /s/  GEORGE REYNOLDS      

--------------------------------------------------------------------------------


 
 
  Name:     George Reynolds

--------------------------------------------------------------------------------

      Title:     Vice President

--------------------------------------------------------------------------------

     
FF&E AGENT:
 
 
WELLS FARGO BANK NEVADA, NATIONAL ASSOCIATION,
 
 
By:
    /s/  C. SCOTT NIELSEN      

--------------------------------------------------------------------------------


 
 
  Name:     C. Scott Nielsen

--------------------------------------------------------------------------------

      Title:     Trust Officer

--------------------------------------------------------------------------------

     

S-2

--------------------------------------------------------------------------------

EXHIBIT A to the
Disbursement Agreement

DEFINITIONS

        "Additional Contract Certificate" means an Additional Contract
Certificate in the form of Exhibit F to the Disbursement Agreement.

        "Additional Land" shall have the meaning given in the Bank Credit
Agreement.

        "Additional Project Document" means any other document or agreement
entered into after the Closing Date, relating to the development, construction,
maintenance or operation of the Project (other than the Financing Agreements but
including, without limitation, any lease or license of any portion of the
Project).

        "Advance" means (a) with respect to the Bank Credit Facility, an advance
of Loans deposited in the Disbursement Account or a transfer of funds from the
Bank Proceeds Account to the Disbursement Account or the issuance of a Letter of
Credit, (b) with respect to the Second Mortgage Notes, a transfer of funds from
the Second Mortgage Notes Proceeds Account to the Disbursement Account or for
the payment of Debt Service on the Second Mortgage Notes as provided in
Section 2.5.6, (c) with respect to the FF&E Facility, (i) an advance of Loans
deposited in the FF&E Proceeds Account (or with respect to the FF&E
Reimbursement Advance, deposited in the Company's Funds Account), (ii) the
advance of Loans in the amount of $38,000,000 to refinance the purchase of the
Aircraft and (iii) the advance of Loans in the amount of up to $10,000,000 to
finance the cost of the replacement Aircraft pursuant to Section 7.5(p) of the
FF&E Facility Agreement to the extent such cost exceeds the proceeds from the
sale of the existing Aircraft, and (d) with respect to amounts on deposit in the
Company's Funds Account, a release of funds from the Company's Funds Account and
(e) a transfer of funds from the Completion Guaranty Deposit Account pursuant to
Section 2.5.4(d), in each case, made pursuant to Article 2 of the Disbursement
Agreement and (except with respect to funds on deposit in the Company's Funds
Account) the applicable Facility Agreements under which all or any part of such
Advance is requested.

        "Advance Confirmation Notice" has the meaning given in
Section 2.4.3(a)(i) of the Disbursement Agreement.

        "Advance Date" means the date on which an Advance is required to be
deposited in the Disbursement Account pursuant to Section 2.4.4(a)(ii) of the
Disbursement Agreement.

        "Advance Request" means an advance request and certificate in the form
of Exhibit C-1 to the Disbursement Agreement.

        "Affiliate" as applied to any Person, any other Person which, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person. For purposes of this definition, "control" (including, with
correlative meanings, the terms "controlling," "controlled by," and "under
common control with") as applied to any Person means the power, directly or
indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

        "Affiliate Real Estate Agreements" means, collectively, the Golf Course
Lease, the Driving Range Lease, the Parking Facility Lease, the Shuttle
Easement, the Building Lease, the Art Gallery Lease and the Dealership Lease
Agreement.

        "Aircraft" has the meaning given in the FF&E Facility Agreement.

1

--------------------------------------------------------------------------------


        "Anticipated Cost Report" means a cost report in the format of the
Summary Anticipated Cost Report but which, instead of setting forth the
indicated information for each Line Item Category, sets forth the indicated
information for each Line Item.

        "Anticipated Earnings" means, at any time, with respect to the Second
Mortgage Notes Proceeds Account, the Company's Funds Account, the Completion
Guaranty Deposit Account and the Project Liquidity Reserve Account,
respectively, the amount of investment income which the Company reasonably
determines with the concurrence of the Disbursement Agent (acting in its sole
discretion exercised in good faith) will accrue on the funds in each such
Company Account through the anticipated Completion Date, taking into account the
current and future anticipated rates of return on Permitted Investments in such
Company Accounts and the anticipated times and amounts of draws from each such
Company Account for the payment of Project Costs.

        "Appraisal" means any appraisal of the FF&E Component received by the
FF&E Agent pursuant to clause (d) of the definition of "Completion" from Tech
EquipLease, Inc., or such other Person as the FF&E Agent may select.

        "Aqua Theater Design Services Agreement" means that certain Professional
Design Services Agreement dated as of October 12, 2001 between the Aqua Theater
Designer and Wynn Las Vegas.

        "Aqua Theater Designer" means Marnell Architecture, a Professional
Corporation, a Nevada corporation (fka AA Marnell II, Chtd.).

        "Aqua Theater Designer's Advance Certificate" means a certificate in the
form of Exhibit C-6 to the Disbursement Agreement.

        "Art Gallery Lease Agreement" means that certain Lease Agreement between
Valvino and Wynn Resorts Holdings dated as of November 1, 2001.

        "Availability Period" shall mean the period commencing on the Closing
Date and ending on the earlier to occur of (a) the Final Completion Date and
(b) the Outside Completion Deadline.

        "Available Funds" means, from time to time, the sum of
(i) (A) $968,490,525 million less the aggregate of Advances made under the Bank
Credit Facility (specifically excluding Advances under the Bank Revolving Debt
Service Commitment Portion), plus until the Completion Date, (B) the lesser of
(1) the aggregate of the unutilized Bank Revolving Debt Service Commitment
Portion and (2) the aggregate amount of Debt Service due and payable during the
period commencing on April 30, 2005 and ending on the Scheduled Completion Date
then in effect, plus (ii) the aggregate then undrawn and unexpired amount of the
Letters of Credit then outstanding under the Bank Credit Facility, plus
(iii) the aggregate of the amounts on deposit in the Company's Funds Account
(excluding funds transferred from the Completion Guaranty Deposit Account to the
Company's Funds Account pursuant to Section 5.8.1 of the Disbursement Agreement
to the extent such funds would not count as Available Funds under clause (iv)
hereof had such funds remained on deposit in the Completion Guaranty Deposit
Account) and the Second Mortgage Notes Proceeds Account and all Anticipated
Earnings thereon, plus (iv) the aggregate amount which the Company is entitled
to withdraw from the Completion Guaranty Deposit Account and the Project
Liquidity Reserve Account pursuant to Section 5.8.3(i) of the Disbursement
Agreement but which it has not withdrawn from such Company Accounts, plus
(v) all Anticipated Earnings on the Completion Guaranty Deposit Account and the
Project Liquidity Reserve Account, plus (vi) the aggregate of the amounts on
deposit in the Bank Proceeds Account, the Soft Costs Cash Management Account,
the Hard Costs Cash Management Account, the Operating Account and the Interest
Payment Account (after giving effect to any transfers of earnings thereon to the
Company's Funds Account as contemplated in the Disbursement Agreement), plus
(vii) the lesser of (A) the aggregate of (x) the unutilized "Gaming Equipment
Commitment" specified in the FF&E Facility permitted under the FF&E Facility
Agreement to be applied towards acquisition of Eligible FF&E Equipment
consisting of "Gaming Equipment" or

2

--------------------------------------------------------------------------------


"Transaction Costs" associated with Gaming Equipment (each as defined in the
FF&E Facility Agreement) plus (y) amounts on deposit in the FF&E Proceeds
Account, and (B) the aggregate amount of Remaining Costs for Line Items
allocated to Eligible FF&E Equipment consisting of "Gaming Equipment" or
"Transaction Costs" associated with Gaming Equipment (each as defined in the
FF&E Facility Agreement) which has not yet been purchased; plus (viii) the
lesser of (A) the aggregate of (x) the unutilized "Non-Gaming Equipment
Commitment" specified in the FF&E Facility permitted under the FF&E Facility
Agreement to be applied towards acquisition of Eligible FF&E Equipment
consisting of "Non-Gaming Equipment" or "Transaction Costs" associated with
Non-Gaming Equipment (each as defined in the FF&E Facility Agreement) plus
(y) amounts on deposit in the FF&E Proceeds Account (excluding amounts on
deposit in the FF&E Proceeds Account counted in clause (vii)(y) above), and
(B) the aggregate amount of Remaining Costs for Line Items allocated to Eligible
FF&E Equipment consisting of "Non-Gaming Equipment" or "Transaction Costs"
associated with Non-Gaming Equipment (each as defined in the FF&E Facility
Agreement) which has not yet been purchased, plus (ix) the lesser of (A) the
aggregate amount of Project Costs which the Construction Guarantor and/or the
Prime Contractor has agreed or confirmed in writing, to the reasonable
satisfaction of the Disbursement Agent, that it is responsible for paying (on a
timely basis relative to the Project's cash needs) from its own funds but which
it has not yet paid, but only to the extent that such funds have been deposited
in an account which is subject to a perfected first priority security interest
in favor of the Disbursement Agent on behalf of the Project Secured Parties and
(B) the aggregate amount of Remaining Costs for the "Marnell Corrao GMP" Line
Item Category.

        "Bank Agent" means Deutsche Bank Trust Company Americas in its capacity
as Administrative Agent under the Bank Credit Agreement and its successors in
such capacity.

        "Bank Agent Fee Letter" means that certain Second Amended and Restated
Administrative Agent Fee Letter dated as of October 30, 2002 among Wynn Las
Vegas, Deutsche Bank Securities, Inc. and the Bank Agent.

        "Bank Company Collateral Account Agreement" means that certain Bank
Company Collateral Account Agreement dated as of October 30, 2002 among the
Company, the Bank Agent, the Disbursement Agent and the Securities Intermediary.

        "Bank Completion Guaranty Collateral Account Agreement" means that
certain Bank Completion Guaranty Collateral Account Agreement dated as of
October 30, 2002 among the Completion Guarantor, the Bank Agent, the
Disbursement Agent and the Securities Intermediary.

        "Bank Credit Agreement" means that certain Credit Agreement dated as of
October 30, 2002 among Wynn Las Vegas, the Bank Agent, Deutsche Bank
Securities, Inc., as advisor, lead arranger and joint book running manager, Banc
of America Securities LLC, as advisor, lead arranger, joint book running manager
and syndication agent, Bear, Stearns & Co. Inc., as advisor, arranger and joint
book running manager, Bear Stearns Corporate Lending Inc., as joint
documentation agent, Dresdner Bank AG, New York and Grand Cayman Branches, as
arranger and joint documentation agent, JP Morgan Chase Bank, as joint
documentation agent, and the Bank Lenders, or any permitted refinancings
thereof.

        "Bank Credit Facility" means, collectively, the delay draw term loan
credit facility and the revolving facility described in and made available from
time to time to Wynn Las Vegas by the Bank Lenders under the Bank Credit
Agreement.

        "Bank Deeds of Trust" means, collectively, the Bank Golf Course Deed of
Trust, the Bank Hotel/Casino Deed of Trust, the Bank Phase II Deed of Trust, the
Bank Palo Deed of Trust and the Bank DIIC Deed of Trust.

        "Bank DIIC Deed of Trust" means that certain Deed of Trust to be entered
into pursuant to Section 3.3.22 of the Disbursement Agreement between Desert Inn
Improvement as trustor, and

3

--------------------------------------------------------------------------------


Nevada Title Company as trustee, for the benefit of the Bank Agent as
beneficiary, substantially in the form of Exhibit D to the Bank Credit
Agreement.

        "Bank Fee Letter" the Amended and Restated Credit Facilities Fee Letter,
dated June 14, 2002, among Valvino, Wynn Resorts Holdings, Wynn Las Vegas,
Deutsche Bank Trust Company Americas, Bank of America, N.A., Bear, Sterns &
Co., Inc., and those certain initial agents, arrangers and managers party
thereto.

        "Bank Golf Course Deed of Trust" means that certain Deed of Trust dated
as of October 30, 2002 between Wynn Resorts Holdings as trustor, and Nevada
Title Company as trustee, for the benefit of the Bank Agent as beneficiary.

        "Bank Guarantee and Collateral Agreement" means that certain Guarantee
and Collateral Agreement dated as of October 30, 2002 executed by Wynn Las Vegas
and each other Loan Party, in favor of the Bank Agent.

        "Bank Hotel/Casino Deed of Trust" means that certain Deed of Trust dated
as of October 30, 2002 between Wynn Las Vegas as trustor, and Nevada Title
Company as trustee, for the benefit of the Bank Agent as beneficiary.

        "Bank IP Security Agreement" means that certain Bank Intellectual
Property Security Agreement dated as of October 30, 2002 made by the Wynn Las
Vegas for the benefit of the Bank Agent.

        "Bank Lenders" means (a) the financial institutions which are now, or
may in the future become, parties to the Bank Credit Agreement and (b) the
counterparties to Interest Rate Agreements that are permitted to be secured by
the Bank Security Documents, in each case, or their successors or assignees in
such capacity as lenders or counterparties, as the case may be, under the Bank
Credit Agreement.

        "Bank Local Company Collateral Account Agreement(s)" means one or more
control agreements with respect to the Soft Costs Cash Management Account, the
Hard Costs Cash Management Account, the Company's Payment Account and the
Operating Account substantially in the form of Exhibit Z-1 and entered into by a
bank that is reasonably acceptable to the Disbursement Agent pursuant to
Sections 2.3.4, 2.3.8 and 2.3.9 of the Disbursement Agreement.

        "Bank Palo Deed of Trust" means that certain Deed of Trust dated as of
October 30, 2002 between Palo as trustor, and Nevada Title Company as trustee,
for the benefit of the Bank Agent as beneficiary.

        "Bank Parent Guarantee" means that certain Parent Guarantee dated as of
October 30, 2002 entered into by Wynn Resorts Limited for the benefit of the
Bank Agent and the Bank Lenders.

        "Bank Phase II Deed of Trust" means that certain Deed of Trust dated as
of October 30, 2002 between Valvino as trustor, and Nevada Title Company as
trustee, for the benefit of the Bank Agent as beneficiary.

        "Bank Proceeds Account" means the account referenced in Section 2.3.6 of
the Disbursement Agreement and established pursuant to the Bank Company
Collateral Account Agreement.

        "Bank Revolver Debt Service Commitment Portion" means the portion of the
Bank Revolving Facility made available to Wynn Las Vegas by the Bank Lenders
solely after the Scheduled Completion Date for the purpose of paying Debt
Service under Section 6.11(a)(ii) of the Bank Credit Agreement.

        "Bank Revolving Facility" means the portion of the revolving loan credit
facility described in and made available from time to time to Wynn Las Vegas by
the Bank Lenders under the Bank Credit Agreement.

        "Bank Security Documents" means the Bank Deeds of Trust, the Bank
Guarantee and Collateral Agreement, the Bank Parent Guarantee, the Collateral
Agency Agreement, the Bank IP Security

4

--------------------------------------------------------------------------------


Agreement, the Bank Company Collateral Account Agreement, the Bank Completion
Guaranty Collateral Account Agreement, the Bank Local Company Collateral Account
Agreements, the Completion Guaranty and any other guaranties, deeds of trust,
security agreements or collateral account agreements executed from time to time
by any Loan Party and/or any of their direct or indirect Affiliates in favor of
the Bank Agent or the Bank Lenders to guaranty or secure the obligations under
the Bank Credit Facility.

        "Banking Day" means (a) for all purposes other than as covered by
clause (b) below, any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York, Nevada or Utah or is a
day on which banking institutions located in either such state are authorized or
required by law or other governmental action to close, and (b) with respect to
all notices, determinations, fundings and payments in connection with the
"Eurodollar Rate" (as defined in the Bank Credit Agreement) or any "Eurodollar
Loans" (as defined in the Bank Credit Agreement"), any day that is a Banking Day
described in clause (a) above and that is also a day for trading by and between
banks in Dollar deposits in the London, England interbank market.

        "Bankruptcy" means, with respect to any Person, that (i) a court having
jurisdiction over any Project Security shall have entered a decree or order for
relief in respect of such Person in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order has not been stayed; or any other
similar relief shall have been granted under any applicable federal or state
law; or (ii) an involuntary case shall be commenced against such Person, under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect; or a decree or order of a court having
jurisdiction over any Project Security for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over such Person, or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of such Person,
for all or a substantial part of its property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of such Person, and any such event described in this clause (ii)
shall continue for 60 days unless dismissed, bonded or discharged; or (iii) such
Person shall have an order for relief entered with respect to it or shall
commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or
such Person shall make any assignment for the benefit of creditors, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due and payable or if the fair market value of its assets does
not exceed its aggregate liabilities; or (iv) such Person shall, or the board of
directors, manager or managing member of such Person (or any committee thereof)
shall, adopt any resolution or otherwise authorize any action to approve any of
the actions referred to in clause (iii) above.

        "Bankruptcy Code" means Title 11 of the United Sates Code entitled
"Bankruptcy," as now and hereafter in effect, or any successor statute thereto.

        "Base Rate Loans" means (a) with respect to Loans under the Bank Credit
Facility, "Base Rate Loans" as defined in the Bank Credit Agreement and (b) with
respect to Loans under the FF&E Facility, Loans in respect of which interest is
payable at the "Base Rate" as defined in the FF&E Facility Agreement.

        "Building Department" means the Clark County Building Department.

        "Building Lease" means, that certain Lease Agreement, dated as of
October 21, 2002 by and between Valvino, as lessor, and Wynn Las Vegas, as
lessee, with respect to the lease of space in the Phase II Land Building.

5

--------------------------------------------------------------------------------


        "Business Plan" shall have the meaning given in Section 3.1.9 in the
Disbursement Agreement.

        "Buy-Sell Agreement" means that certain Buy-Sell Agreement dated as of
June 13, 2002 among Stephen A. Wynn, an individual, Kazuo Okada, an individual,
Aruze USA, Inc., a Nevada corporation, and Aruze Corp., a Japanese public
corporation.

        "Capital Corp." means Wynn Las Vegas Capital Corp., a Nevada
corporation.

        "Capital Stock" means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all classes of membership interests in a limited liability company, any and
all classes of partnership interests in a partnership, any and all equivalent
ownership interests in a Person, and any and all warrants, rights or options to
purchase any of the foregoing.

        "Casino Land" means the approximately 55-acre tract of land owned by
Wynn Las Vegas as more particularly described in Exhibit T-4 to the Disbursement
Agreement.

        "Claims" has the meaning given in Section 11.15.2 of the Disbursement
Agreement.

        "Closing Date" means the first date on which each of the conditions
precedent listed in Section 3.1 of the Disbursement Agreement have been
satisfied or waived.

        "Closing Financing Agreements" has the meaning given in Section 3.1.1(a)
of the Disbursement Agreement.

        "Closing Payments" has the meaning given in Section 3.1.25 of the
Disbursement Agreement.

        "Collateral Account Agreements" means, collectively, the Company
Collateral Account Agreements, the FF&E Collateral Account Agreement, the
Completion Guaranty Collateral Account Agreements and any other collateral
account agreement entered into on or after the Closing Date granting any one or
more of the Lenders a security interest in any account.

        "Collateral Agent" means Bank of America, N.A. in its capacity as
collateral agent under the Collateral Agency Agreement and its successors in
such capacity.

        "Collateral Agency Agreement" means that certain Collateral Agency
Agreement dated as of October 30, 2002 among the Bank Agent, the Indenture
Trustee and the Collateral Agent.

        "Commitment" means, (a) with respect to the Bank Credit Facility, the
aggregate principal amount of all Loans to the Company which may be made under
such Facility for the purpose of financing Project Costs and (b) with respect to
each other Facility, the aggregate principal amount of all Loans or other
advances to the Company which may be made under such Facility, as specified in
the applicable Facility Agreement.

        "Commitment Letter" means that certain Amended and Restated Commitment
Letter dated June 14, 2002, among Valvino, Wynn Resorts Holdings, Wynn Las
Vegas, Deutsche Bank Trust Company Americas, Bank of America, N.A., Bear,
Sterns & Co., Inc., and those certain initial agents, arrangers and managers
party thereto.

        "Company" means Wynn Las Vegas, Capital Corp. and Wynn Design, jointly
and severally.

        "Company Accounts Collateral" has the meaning given in Section 10.3 of
the Disbursement Agreement.

        "Company Accounts" means the Company's Funds Account, the Second
Mortgage Notes Proceeds Account, the Disbursement Account, the Soft Costs Cash
Management Account, the Hard Costs Cash Management Account, the Company's
Payment Account, the Interest Payment Account, the Bank Proceeds Account, the
FF&E Proceeds Account, the Operating Account, the Completion Guaranty

6

--------------------------------------------------------------------------------


Deposit Account, the Project Liquidity Reserve Account and any other accounts or
sub-accounts established pursuant to the Collateral Account Agreements.

        "Company Collateral Account Agreements" means, collectively, the Bank
Company Collateral Account Agreement and the Second Mortgage Notes Company
Collateral Account Agreement, the Bank Local Company Collateral Account
Agreements, the Second Mortgage Notes Local Company Collateral Account
Agreements.

        "Company's Closing Certificate" means a Closing Certificate in the form
of Exhibit B-1 to the Disbursement Agreement.

        "Company's Funds Account" means the account referenced in Section 2.3.1
of the Disbursement Agreement and established pursuant to the Company Collateral
Account Agreements.

        "Company's Payment Account" means the account referenced in
Section 2.3.9 of the Disbursement Agreement and established pursuant to the
Local Account Company Collateral Account Agreements.

        "Company's FF&E Payment Account" means the account referenced in
Section 2.3.10 of the Disbursement Agreement and established pursuant to the
FF&E Local Company Collateral Account Agreement.

        "Completion" means that each of the following has occurred:

        (a)  the Opening Date shall have occurred under Section 6.6 of the
Disbursement Agreement;

        (b)  all Contractors and Subcontractors have been paid in full (other
than (A) Retainage Amounts and other amounts that, as of the Completion Date,
are being withheld from the Contractors and Subcontractors in accordance with
the provisions of the Project Documents, (B) amounts being contested in
accordance with the Financing Agreements so long as adequate reserves have been
established through an allocation in the Anticipated Cost Report and in
accordance with any requirements of such Financing Agreements and (C) amounts
payable in respect of Project Punchlist Items to the extent not covered by the
foregoing clause (A));

        (c)  for Project Punchlist Items:

          (i)  a list of any remaining Project Punchlist Items shall have been
delivered to the Construction Consultant and the Disbursement Agent by the
Company and approved by the Construction Consultant as a reasonable final
punchlist (such approval not to be unreasonably withheld); and

        (ii)  a written agreement with all Contractors performing work with
respect to Project Punchlist Items shall have been entered into by the Company
and such Contractors detailing the cost of remaining Project Punchlist Items and
shall have been delivered to the Construction Consultant and the Disbursement
Agent by the Company and approved by the Construction Consultant and the
Disbursement Agent;

        (d)  for the FF&E Component:

          (i)  the Company shall have, at its own cost and expense, caused to be
completed and delivered to the FF&E Agent an Appraisal demonstrating the Fair
Market Value of the items comprising the FF&E Component (excluding the
Aircraft). If the aggregate principal amount of Loans advanced under the FF&E
Facility (excluding the amounts advanced pursuant to Sections 2.5.1(b) of the
Disbursement Agreement) exceeds 75% of the aggregate Fair Market Value of the
FF&E Component as reflected in such Appraisal (excluding the Aircraft), the
Company shall promptly cause, with the consent of the FF&E Agent, first
(A) additional items of Eligible FF&E Equipment of a particular type or class
selected by the Company (and otherwise acceptable to the FF&E Agent) to become
part of the FF&E Component and

7

--------------------------------------------------------------------------------

subject to the first priority security interest of the FF&E Security Documents
while the FF&E Agent simultaneously releases another particular type or class of
items of Eligible FF&E Equipment currently part of the FF&E Component and
subject to the FF&E Security Documents and selected by the FF&E Agent, in order
that, in either case, the aggregate principal amount of Loans advanced under the
FF&E Facility (excluding the amounts advanced pursuant to Sections 2.5.1(b) of
the Disbursement Agreement) does not exceed 75% of the Fair Market Value of the
FF&E Component (excluding the Aircraft), and second (B) additional items of
Eligible FF&E Equipment of any type or class selected by the Company (and
otherwise acceptable to the FF&E Agent) to become part of the FF&E Component and
subject to the first priority security interest of the FF&E Security Documents.

        (ii)  a final Exhibit T-3 listing the fixtures, furniture and equipment
that constitutes the FF&E Component shall have been delivered by the Company to
the Construction Consultant and the Disbursement Agent.

        (e)  the Title Insurer shall have issued a title insurance endorsement
with respect to all work performed by any Contractor or Subcontractor prior to
the Completion Date;

        (f)    delivery of an update to the Business Plan previously delivered
under Section 3.1.9 of the Disbursement Agreement and a written analysis of the
business and prospects of the Loan Parties, in each case for the period from the
Completion Date through the end of the calendar year in which the Completion
Date occurs, all in form and substance satisfactory to the Bank Lenders and the
FF&E Lenders;

        (g)  the Prime Contractor, the Golf Course Contractor and the Parking
Structure Contractor each shall have delivered its Completion Certificate
certifying, among other things, as to "substantial completion" of the work under
its respective Construction Agreement and such certifications shall have been
accepted by the Company and the Construction Consultant in accordance with
Section 6.2.2 of the Disbursement Agreement; and

        (h)  for each Contract and Subcontract for which a Payment and
Performance Bond is required pursuant to Section 5.14 of the Disbursement
Agreement and for which the Company (or the applicable Contractor) will release
retainage as a result of Completion being achieved, the Company shall have
delivered from the surety under each such Payment and Performance Bond (i) a
"Consent of Surety to Reduction in or Partial Release of Retainage" (AIA form
G707A) if a partial release of Retainage Amounts held under such Contract or
Subcontract will be made or (ii) a "Consent of Surety to Final Payment" (AIA
form G707) if a release of all Retainage Amounts held under such Contract or
Subcontract will be made).

        "Completion Certificates" means, collectively, the Completion
Certificates in the form of Exhibits W-1, W-2, W-3, W-4, W-5, W-6, W-7, and W-8
to the Disbursement Agreement to be delivered by the Company, the Construction
Consultant, the Project Architect, the Prime Contractor, the Golf Course
Designer, the Aqua Theater Designer, the Golf Course Contractor and the Parking
Structure Contractor, respectively.

        "Completion Date" means the date on which the Disbursement Agent
countersigns the Company's Completion Certificate acknowledging that Completion
has occurred.

        "Completion Guarantor" means Wynn Completion Guarantor, L.L.C., a Nevada
limited liability company.

        "Completion Guaranty" means that certain Completion Guaranty dated as of
October 30, 2002 executed by the Completion Guarantor in favor of the Bank Agent
(acting on behalf of the Bank Lenders) and the Indenture Trustee (acting on
behalf of the Second Mortgage Note Holders).

8

--------------------------------------------------------------------------------


        "Completion Guaranty Collateral Account Agreements" means, collectively,
the Bank Completion Guaranty Collateral Account Agreement and the Second
Mortgage Notes Completion Guaranty Collateral Account Agreement.

        "Completion Guaranty Deposit Account" means the account referenced in
Section 2.3.11 of the Disbursement Agreement and established pursuant to the
Completion Guaranty Collateral Account Agreement.

        "Completion Guaranty Release Certificates" means, collectively, the
Completion Guaranty Release Certificates in the form of Exhibits V-5 and V-6 to
the Disbursement Agreement to be delivered by the Company and the Construction
Consultant, respectively.

        "Completion Guaranty Release Conditions" means that (a) Completion shall
have occurred, (b) a Notice of Completion has been posted with respect to the
Project and recorded in the Office of the County Recorder of Clark County,
Nevada and the statutory period for filing mechanics liens under Nevada law with
respect to work performed before filing such Notice of Completion has expired,
(c) the Funding Agents have received final 101.6 endorsements from the Title
Insurer insuring the priority of their respective Liens on the Project Security,
(d) the Company shall have delivered to the Disbursement Agent, the Bank Agent,
the Indenture Trustee and the FF&E Agent its Completion Guaranty Release
Certificate certifying that (i) all Project Punchlist Items have been completed
other than Punchlist Items with an aggregate value (as reasonably determined by
the Construction Consultant) of not more than $17.5 million so long as 150% of
the Project Punchlist Completion Amount for such uncompleted Punchlist Items
shall have been reserved in the Company's Funds Account, the Bank Proceeds
Account, the FF&E Proceeds Account and/or the Completion Guaranty Deposit
Account and (ii) the Company has settled with the Contractors all claims for
payments and amounts due under the Contracts and the Company has received a
final lien release from each Contractor and Subcontractor as required under the
Disbursement Agreement, each in the form of Exhibit N to the Prime Construction
Contract other than with respect to disputed claims (including claims subject to
audit before payment) not exceeding $15.0 million in the aggregate so long as an
amount equal to such disputed amounts shall have been reserved in the Company's
Funds Account, the Bank Proceeds Account, the FF&E Proceeds Account and/or the
Completion Guaranty Deposit Account, (e) the Construction Consultant shall have
delivered its Completion Guaranty Release Certificate, and (f) the Company shall
have delivered from the surety under each Payment and Performance Bond required
pursuant to Section 5.14 of the Disbursement Agreement a "Consent of Surety to
Final Payment" (AIA form G707) other than with respect to Contracts and
Subcontracts which the Company is disputing amounts in accordance with
clause (d)(ii) above.

        "Completion Guaranty Release Date" means the date on which the
Disbursement Agent countersigns the Company's Completion Guaranty Release
Certificate acknowledging that Completion Guaranty Release Conditions have been
satisfied.

        "Consents" means consents to the collateral assignment by the Company of
Material Project Documents in the form of Exhibit S to the Disbursement
Agreement.

        "Construction Agreements" means, collectively, the Prime Construction
Contract, the Golf Course Construction Contract and the Parking Structure
Construction Contract.

        "Construction Consultant" means Inspection & Valuation
International, Inc. or any other Person designated from time to time by the Bank
Agent, in its sole discretion acting pursuant to the Disbursement Agreement, to
serve as the Construction Consultant under the Disbursement Agreement.

        "Construction Consultant Engagement Agreement" means that certain
engagement letter dated as of July 17, 2002 by and among the Construction
Consultant and Deutsche Bank Trust Company Americas, as amended by that certain
letter dated as of October 30, 2002 by and among the

9

--------------------------------------------------------------------------------


Construction Consultant, the Representatives of the Underwriters, the
Disbursement Agent, the Bank Agent, the Indenture Trustee and the FF&E Agent.

        "Construction Consultant's Advance Certificate" means an advance
certificate in the form of Exhibit C-2 to the Distribution Agreement.

        "Construction Consultant's Closing Certificate" means a closing
certificate in the form of Exhibit B-2 to the Disbursement Agreement.

        "Construction Consultant's Report" means a report or an updated report
of the Construction Consultant delivered to the Disbursement Agent, the Bank
Agent, the Representatives of the Underwriters and the FF&E Agent pursuant to
Section 3.1.11 and Section 3.3.25 of the Disbursement Agreement and stating,
among other things, that (a) the Construction Consultant has reviewed the
Material Project Documents, the Plans and Specifications, and other material
information deemed necessary by the Construction Consultant for the purpose of
evaluating whether the Project can be constructed and completed in the manner
contemplated by the Operative Documents, and (b) based on its review of such
information, the Construction Consultant is of the opinion that the Project can
be constructed in the manner contemplated by the Operative Documents and, in
particular, that the Project can be constructed and completed in accordance with
the Material Project Documents and the Plans and Specifications within the
parameters set by the Project Schedule and the Project Budget.

        "Construction Guarantor" means Austi, Inc., a Nevada corporation.

        "Construction Guaranty" means that certain Amended and Restated
Continuing Guaranty dated as of October 22, 2002 executed by the Construction
Guarantor in favor of Wynn Las Vegas.

        "Contract Amendment Certificate" means a Contract Amendment Certificate
in the form of Exhibit G to the Disbursement Agreement.

        "Contractors" means any architects, consultants, designers, contractors,
Subcontractors, suppliers, laborers or any other Persons engaged by any Loan
Party in connection with the design, engineering, installation and construction
of the Project (including the Prime Contractor, the Golf Course Contractor, the
Parking Structure Contractor, the Golf Course Designer and the Aqua Theater
Designer).

        "Contracts" means, collectively, the contracts entered into, from time
to time, between any Loan Party and any Contractor for performance of services
or sale of goods in connection with the design, engineering, installation or
construction of the Project (including Construction Agreements, each Payment and
Performance Bond and the Professional Design Services Agreements).

        "Controlled Group" means all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Company, are treated as a single
employer under Section 414(b) or 414(c) of the Internal Revenue Code of 1986, as
amended.

        "Controlling Person" means (a) until the initial Advance under the Bank
Credit Facility, the Indenture Trustee and (b) from and after the initial
Advance under the Bank Credit Facility, (i) in connection with the exercise of
remedies with respect to, or disbursement of funds from, the FF&E Proceeds
Account or the Company's FF&E Payment Account during a Potential Event of
Default or Event of Default, the FF&E Agent; (ii) from and after the funding of
the FF&E Reimbursement Advance by the FF&E Lenders, in connection with the
exercise of remedies with respect to the FF&E Component during a Potential Event
of Default or Event of Default or any other matter relating exclusively to the
FF&E Component, the FF&E Agent; and (iii) in connection with any matter not
specifically addressed in clauses (b)(i) and (ii) above, the Bank Agent.

10

--------------------------------------------------------------------------------

        "Dealership Lease Agreement" means that certain Lease Agreement to be
entered into by Wynn Las Vegas, as lessor, and an Affiliate of Wynn Las Vegas,
as lessee, with respect to the lease of space at the Casino Land for the
development and operation of a Ferrari and Maserati automobile dealership.

        "Debt Service" means all principal repayments, interest or premium, if
any, and other amounts payable or accrued from time to time under any of the
Bank Credit Agreement, the Second Mortgage Notes, or the FF&E Facility.

        "Deeds of Trust" means, collectively, the Bank Deeds of Trust and the
Second Mortgage Notes Deeds of Trust.

        "De Minimis Scope Change(s)" means any Scope Change which does not
increase or decrease the amount of Project Costs by more than $250,000; provided
that, the aggregate absolute value of all such De Minimis Scope Changes may not
exceed $10,000,000, in the aggregate.

        "Delivery Requirement" has the meaning given to such term in the Bank
Credit Agreement.

        "Desert Inn Improvement" means Desert Inn Improvement Co., a Nevada
corporation.

        "Desert Inn Water" means Desert Inn Water Company, LLC, a Nevada limited
liability company.

        "Development Agreements" means collectively, that certain Restrictive
Covenant Running with the Land by and between Clark County, Nevada and Sheraton
Desert Inn Corporation, dated as of December 9, 1999, that certain Dedication
Agreement by and between Clark County, Nevada and Hotel A LLC, a Nevada limited
liability company, dated as of May 21, 2002 and any other agreements relating to
the construction of the Project entered into between the Company and a
Governmental Authority.

        "DIIC Permitted Encumbrances" means the exceptions set forth on Exhibit
N-5 to the Disbursement Agreement and a standard A.L.T.A. exception for
mechanics liens; provided that any mechanic's or materialmen's lien that has
been actually filed or recorded shall not constitute a DIIC Permitted
Encumbrance.

        "Disbursement Account" means the account referenced in Section 2.3.3 of
the Disbursement Agreement and established pursuant to the Company Collateral
Account Agreements.

        "Disbursement Agent" means Deutsche Bank Trust Company Americas, in its
capacity as the disbursement agent under the Disbursement Agreement and its
successors in such capacity.

        "Disbursement Agent Fee Letter" means that certain Disbursement Agent
Fee Letter dated October 30, 2002 among the Company, Deutsche Bank
Securities, Inc. and the Disbursement Agent.

        "Disbursement Agreement" means that certain Master Disbursement
Agreement dated as of October 30, 2002 among the Company, the Bank Agent, the
Indenture Trustee, the FF&E Agent and the Disbursement Agent.

        "Disposition" has the meaning given in the Bank Credit Agreement.

        "Dollar" and "$" means dollars in lawful currency of the United States
of America.

        "Driving Range Lease" means that certain Driving Range Lease dated as of
October 21, 2002 between Valvino, as landlord, and Wynn Las Vegas, as tenant.

        "Eligible FF&E Equipment" means the fixtures, furniture and equipment
eligible to be financed under the FF&E Facility and described on Exhibit T-2.

        "Environmental Claim" means any and all obligations, liabilities,
losses, administrative, regulatory or judicial actions, suits, demands, decrees,
claims, liens, judgments, warning notices, notices of

11

--------------------------------------------------------------------------------


noncompliance or violation, investigations, proceedings, removal or remedial
actions or orders, or damages (foreseeable and unforeseeable, including
consequential and punitive damages), penalties, fees, out-of-pocket costs,
expenses, disbursements, attorneys' or consultants' fees, relating in any way to
any Environmental Law or any Permit issued under any such Environmental Law
(hereafter "Claims") including (a) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from Hazardous
Substances or arising from alleged injury or threat of injury to health, safety
or the environment.

        "Environmental Law" means any of:

        (a)  the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. Section 9601 et seq.) ("CERCLA");

        (b)  the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et
seq.) ("Clean Water Act" or "CWA");

        (c)  the Resource Conservation and Recovery Act (42 U.S.C. Section 6901
et seq.) ("RCRA");

        (d)  the Atomic Energy Act of 1954 (42 U.S.C. Section 2011 et seq.)
("AEA");

        (e)  the Clean Air Act (42 U.S.C. Section 7401 et seq.) ("CAA");

        (f)    the Emergency Planning and Community Right to Know Act (42 U.S.C.
Section 11001 et seq.) ("EPCRA");

        (g)  the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
Section 136 et seq.) ("FIFRA");

        (h)  the Oil Pollution Act of 1990 (P.L. 101-380, 104 Stat. 486);

        (i)    the Safe Drinking Water Act (42 U.S.C. Sections 300f et seq.)
("SDWA");

        (j)    the Surface Mining Control and Reclamation Act of 1974 (30 U.S.C.
Sections 1201 et seq.) ("SMCRA");

        (k)  the Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.)
("TSCA");

        (l)    the Hazardous Materials Transportation Act (49 U.S.C.
Section 1801 et seq.) ("HMTA");

        (m)  the Uranium Mill Tailings Radiation Control Act of 1978 (42 U.S.C.
Section 7901 et seq.) ("UMTRCA");

        (n)  the Occupational Safety and Health Act (29 U.S.C. Section 651 et
seq.) ("OSHA");

        (o)  the Nevada Hazardous Materials law (NRS Chapter 459);

        (p)  the Nevada Collection and Disposal of Solid Waste law (NRS Chapter
444);

        (q)  the Nevada Water Controls/Pollution law (NRS Chapter 445A);

        (r)  the Nevada Air Pollution law (NRS Chapter 445B);

        (s)  the Nevada Cleanup of Discharged Petroleum law (NRS 590.700 to
590.920, inclusive);

        (t)    the Nevada Control of Asbestos law (NRS 618.750 to 618.850);

        (u)  the Nevada Appropriation of Public Waters law (NRS 533.437 to
533.4377, inclusive);

        (v)  the Nevada Artificial Water Body Development Permit law (NRS
502.390);

12

--------------------------------------------------------------------------------




        (x)  the Nevada Protection of Endangered Species, Endangered Wildlife
Permit (NRS 503.585) and Endangered Flora Permit law (NRS 527.270);

        (y)  the Nevada Environmental Requirements Law, NRS 445C.010 to NRS
445C.120, inclusive;

        (z)  the Laws Regarding the Authority of the Nevada State Fire Marshall
Division, NRS 477.010 to 477.250, inclusive;

        (aa) the Nevada Occupational Safety and Health Act, NRS 618.005 to
618.900, inclusive; and

        (bb) and all other Federal, state and local Legal Requirements which
govern Hazardous Substances, and the regulations adopted and publications
promulgated pursuant to all such foregoing laws.

        "Environmental Matter" means any:

        (a)  release, emission, entry or introduction into the air including,
without limitation, the air within buildings and other natural or man-made
structures above ground;

        (b)  discharge, release or entry into water including, without
limitation, into any river, watercourse, lake, or pond (whether natural or
artificial or above ground or which joins or flows into any such water outlet
above ground) or reservoir, or the surface of the riverbed or of other land
supporting such waters, ground waters, sewer or the sea;

        (c)  deposit, disposal, keeping, treatment, importation, exportation,
production, transportation, handling, processing, carrying, manufacture,
collection, sorting or presence of any Hazardous Substance (including, without
limitation, in the case of waste, any substance which constitutes a scrap
material or an effluent or other unwanted surplus substance arising from the
application of any process or activity (including making it re-usable or
reclaiming substances from it) and any substance or article which is required to
be disposed of as being broken, worn out, contaminated or otherwise spoiled);

        (d)  nuisance, noise, defective premises, health and safety at work,
industrial illness, industrial injury due to environmental factors,
environmental health problems (including, without limitation, asbestosis or any
other illness or injury caused by exposure to asbestos) or genetically modified
organisms;

        (e)  conservation, preservation or protection of the natural or man made
environment or any living organisms supported by the natural or man made
environment; or

        (f)    other matter howsoever directly affecting the environment or any
aspect of it.

        "Environmental Permits" has the meaning given in the Bank Credit
Agreement.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and ruling issued
thereunder.

        "ERISA Plan" means any employee benefit plan (other than a Multiemployer
Plan) (a) maintained by the Company or any member of the Controlled Group, or to
which the Company or any member of the Controlled Group contributes or is
obligated to contribute, for its employees and (b) covered by Title IV of ERISA
or to which Section 412 of the Code applies.

        "Event of Default" has the meaning given in Section 7.1 of the
Disbursement Agreement.

        "Eurodollar Loans" means (a) with respect to Loans under the Bank Credit
Facility, "Eurodollar Loans" as defined in the Bank Credit Agreement and
(b) with respect to Loans under the FF&E Facility, Loans as to which the
"Eurodollar Rate," as defined in the FF&E Facility Agreement, applies.

13

--------------------------------------------------------------------------------


        "Event of Force Majeure" means any event that causes a delay in the
construction of the Project and is outside any Loan Party's reasonable control
but only to the extent (a) such event does not arise out of the negligence or
willful misconduct of any Loan Party and (b) such event consists of an Act of
God (such as tornado, flood, hurricane, etc.); fires and other casualties;
strikes, lockouts or other labor disturbances (except to the extent taking place
at the Site only); riots, insurrections or civil commotions; embargoes,
shortages or unavailability of materials, supplies, labor, equipment and systems
that first arise after the Closing Date, but only to the extent caused by
another act, event or condition covered by this clause (b); the requirements of
law, statutes, regulations and other Legal Requirements enacted after the
Closing Date (unless such Loan Party should, in the exercise of due diligence
and prudent judgment, have anticipated such enactment); orders or judgments; or
any similar types of events, provided that the Company has sought to mitigate
the impact of the delay.

        "Event of Loss" means, with respect to any property or asset (tangible
or intangible, real or personal), any of the following: (A) any loss,
destruction or damage of such property or asset; (B) any actual condemnation,
seizure or taking by exercise of the power of eminent domain or otherwise of
such property or asset, or confiscation of such property or asset or the
requisition of the use of such property or asset; or (C) any settlement in lieu
of clause (B) above.

        "Exhaustion" means, (a) with respect to the Bank Credit Facility and the
FF&E Facility, the time at which the "Commitment" under such Facility has been
utilized, the Bank Proceeds Account or the FF&E Proceeds Account, as the case
may be, has no funds remaining on deposit therein and no further Advances are
available thereunder, (b) with respect to the Second Mortgage Notes, the time at
which no funds remain in the Second Mortgage Notes Proceeds Account and (c) with
respect to the Company's Funds Account, the time at which no funds remain on
deposit therein.

        "Facility" or "Facilities" means, as the context may require, any or all
of the Bank Credit Facility, the Second Mortgage Notes Proceeds and the FF&E
Facility.

        "Facility Agreements" means, collectively, the Bank Credit Agreement,
the Second Mortgage Notes Indenture and the FF&E Facility Agreement.

        "Fair Market Value" means, with respect to the FF&E Collateral or a
portion thereof as of any date, the price which a purchaser would pay to
purchase such FF&E Collateral in an arm' s-length transaction between a willing
buyer and a willing seller, neither of them being under any compulsion to buy or
sell. In making any determination of Fair Market Value, the appraiser shall
assume such FF&E Collateral is in the same condition as it was when it was
purchased by the Company (without giving effect to depreciation caused by the
fact that such items may have been delivered and/or installed prior to the date
of such Appraisal). Each appraiser shall use such reasonable methods of
appraisal as are reasonably satisfactory to the FF&E Agent.

        "FF&E Agent" means Wells Fargo Bank Nevada, National Association, in its
capacity as Collateral Agent under the FF&E Facility Agreement and its
successors in such capacity.

        "FF&E Agent Fee Letter" means the "Collateral Agent Fee Letter" as
defined in the FF&E Facility Agreement.

        "FF&E Arrangement Fee Letter" means the "Arrangement Fee Letter" as
defined in the FF&E Facility Agreement.

        "FF&E Collateral Account Agreement" means that certain FF&E Collateral
Account Agreement dated as of October 30, 2002 among the Company, the FF&E
Agent, the Disbursement Agent and the Securities Intermediary.

        "FF&E Component" means, from time to time, any and all items
constituting Eligible FF&E Equipment that have been approved (or deemed
approved) by the FF&E Lenders pursuant to Section 2.4.1(e) or Section 2.8 of the
Disbursement Agreement and in respect of which the FF&E

14

--------------------------------------------------------------------------------


Lenders have advanced funds pursuant to the FF&E Reimbursement Advance or
Section 2.5.1(a)(iii) of the Disbursement Agreement, and, in each case, any
"Transaction Costs" (as defined in the FF&E Facility Agreement) related thereto;
provided, however, that the term "FF&E Component" shall (a) include any items of
Eligible FF&E Collateral which are added to the FF&E Component in accordance
with the procedures contemplated in paragraph (d) of the definition of
"Completion" and (b) shall exclude any items of Eligible FF&E Collateral which
are deleted from the FF&E Component in accordance with the procedures set forth
in paragraph (d) of the definition of "Completion." The FF&E Component, as it
exists from time to time, shall be described in Exhibit T-3 to the Disbursement
Agreement. The FF&E Component shall not include the Aircraft.

        "FF&E Facility" means the loan credit facility made available to Wynn
Las Vegas by the FF&E Lenders pursuant to the FF&E Facility Agreement.

        "FF&E Facility Agreement" means that certain loan agreement among Wynn
Las Vegas, the FF&E Agent and the FF&E Lenders dated as of October 30, 2002 or
any permitted refinancings thereof.

        "FF&E Intercreditor Agreement" means that certain Intercreditor
Agreement (FF&E) dated as of October 30, 2002 among the Bank Agent, the
Indenture Trustee and the FF&E Agent.

        "FF&E Lenders" means the financial institution(s) which are now, or may
in the future become, parties to the FF&E Facility Agreement.

        "FF&E Local Company Collateral Account Agreement(s)" means one or more
control agreements with respect to the Company's FF&E Payment Account
substantially in the form of Exhibit Z-3 and entered into by a bank that is
reasonably acceptable to the Disbursement Agent pursuant to Sections 2.3.10 of
the Disbursement Agreement.

        "FF&E Proceeds Account" means the account referenced in Section 2.3.7 of
the Disbursement Agreement and established pursuant to the FF&E Collateral
Account Agreement.

        "FF&E Reimbursement Advance" means the Advance made by the FF&E Lenders
under the FF&E Facility in an amount equal to 75% of the aggregate amount of
Project Costs previously Advanced from the Company's Funds Account and the
Second Mortgage Notes Proceeds Account in respect of Eligible FF&E Component
Equipment that will become FF&E Component pursuant to Section 2.4.1(e) of the
Disbursement Agreement.

        "FF&E Secured Parties" means the FF&E Agent, the FF&E Lenders, the Bank
Agent, the Bank Lenders, the Indenture Trustee and the Second Mortgage Notes
Holders and the Disbursement Agent acting on behalf of any of the foregoing.

        "FF&E Security Documents" means collectively, (a) that certain Borrower
Security Agreement dated as of October 30, 2002 between Wynn Las Vegas and the
FF&E Agent, (b) that certain Aircraft Security Agreement dated as of October 30,
2002 to be executed by Wells Fargo Bank, National Association, not in its
individual capacity but solely as trustee of that certain trust credit under the
Trust Agreement dated May 10, 2002, (c) that certain Borrower Aircraft
Assignment dated as of October 30, 2002 between Wynn Las Vegas and the FF&E
Agent, (d) the FF&E Collateral Account Agreement and (e) any guaranties,
security agreements or collateral account agreements executed from time to time
by any of the Loan Parties or one or more of their direct or indirect Affiliates
in favor of the FF&E Agent or the FF&E Lenders to guaranty or secure the
obligations under the FF&E Facility and the FF&E Collateral Account Agreements.

        "Fifty Percent Completion Date" means the date the following conditions
have been satisfied as set forth in a certificate in the form of Exhibit V-3 to
the Disbursement Agreement delivered by the Company, and (other than with
respect to clause (b)(B) below) a certificate in the form of Exhibit V-4 to the
Disbursement Agreement delivered by the Construction Consultant: (a) 50% of the
work

15

--------------------------------------------------------------------------------


required to achieve completion of the Project has been completed (determined by
(i) the amount of Hard Costs incurred to such date and allocated to the "Marnell
Corrao GMP Contract," "Interior Furnishings/Signage/Electronic Systems,"
"Miscellaneous Capital Projects," "Golf Course" and "Parking Garage" Line Item
Categories under the Project Budget, as compared to (ii) the total amount of
Hard Costs set forth in the Project Budget (as then in effect) under the
following Line Item Categories:"Marnell Corrao GMP Contract," "Interior
Furnishings/Signage/Electronic Systems," "Miscellaneous Capital Projects," "Golf
Course" and "Parking Garage") and (b) all Contractors and Subcontractors have
been paid in full or will be paid in full with the pending Advance Request for
work performed through such date (other than (A) Retainage Amounts, and other
amounts, that, as of the Fifty Percent Completion Date, are being withheld from
the Contractors and Subcontractors in accordance with the provisions of the
Project Documents, and (B) amounts being contested in accordance with the
Financing Agreements so long as adequate reserves have been established through
an allocation in the Anticipated Cost Report and in accordance with any
requirements of such Financing Agreements) and have provided lien waivers to the
extent required under Section 3.3.7 of the Disbursement Agreement for all work
performed prior to the Fifty Percent Completion Date.

        "Fifty Percent Completion Date Certificate" means a certificate issued
by the Company and confirmed by Construction Consultant in the form of
Exhibit V-3 to the Disbursement Agreement.

        "Final Completion" means that (a) Completion shall have occurred,
(b) the Project shall have received a permanent certificate of occupancy from
the Building Department (and copies of such certificate shall have been
delivered to the Disbursement Agent, the Bank Agent, the Indenture Trustee and
the Construction Consultant), (c) a Notice of Completion has been posted with
respect to the Project and recorded in the Office of the County Recorder of
Clark County, Nevada and the statutory period for filing mechanics liens under
Nevada law with respect to work performed before filing such Notice of
Completion has expired, (d) the Funding Agents have received final 101.6
endorsements from the Title Insurer insuring the priority of their respective
Liens on the Project Security, (e) the Company shall have delivered to the
Disbursement Agent, the Bank Agent, the Indenture Trustee and the FF&E Agent its
Final Completion Certificate certifying that (i) all Project Punchlist Items
have been completed and (ii) the Company has settled with the Contractors all
claims for payments and amounts due under the Contracts and the Company has
received a final lien release from each Contractor and Subcontractor as required
under the Disbursement Agreement, (f) the Construction Consultant, the Project
Architect and the Prime Contractor each shall have delivered its Final
Completion Certificate and the Company and the Construction Consultant shall
have accepted the Prime Contractor's Final Completion Certificate in accordance
with Section 6.2.2 of the Disbursement Agreement, (g) the Company shall have
delivered to the Funding Agents and the Construction Consultant an "as built
survey" of the Project, and (h) the Company shall have delivered from the surety
under each Payment and Performance Bond required pursuant to Section 5.14 of the
Disbursement Agreement a "Consent of Surety to Final Payment" (AIA form G707).

        "Final Completion Certificates" means, collectively, the Final
Completion Certificates in the forms of Exhibits W-13, W-14, W-15, and W-16, to
the Disbursement Agreement to be delivered by the Company, the Construction
Consultant, the Project Architect and the Prime Contractor, respectively.

        "Final Completion Date" means the date on which Final Completion occurs.

        "Final Plans and Specifications" means, with respect to any particular
work or improvement, Plans and Specifications which (i) have received final
approval from all Governmental Authorities required to approve such Plans and
Specifications prior to completion of the work or improvements; (ii) contain
sufficient specificity to permit the completion of the work or improvement and
(iii) are consistent with the standards set forth in Exhibit X-1 of the
Disbursement Agreement.

        "Financing Agreements" means, collectively, the Disbursement Agreement,
the Bank Credit Agreement, the Second Mortgage Notes Indenture, the FF&E
Facility Agreement, the Security

16

--------------------------------------------------------------------------------


Documents, the Second Mortgage Notes, the Collateral Agency Agreement, the
Disbursement Agent Fee Letter, the Bank Agent Fee Letter, the FF&E Agent Fee
Letter, the Bank Fee Letter and any other loan or security agreements entered
into on, prior to or after the Closing Date with the Bank Agent, the
Disbursement Agent, the Indenture Trustee or the FF&E Agent in connection with
the financing of the Project.

        "Fiscal Year" shall have the meaning given in the Bank Credit Agreement.

        "Funding Agents" means, collectively, the Bank Agent, the Indenture
Trustee and the FF&E Agent.

        "GAAP" means generally accepted accounting principles in the United
States of America as in effect from time to time.

        "Gaming Facility" means any building or other structure used or expected
to be used to enclose space in which a gaming operation is conducted and (i) is
wholly or partially owned, directly or indirectly, by Wynn Las Vegas or an
Affiliate of Wynn Las Vegas or (ii) any portion or aspect of which is managed or
used, or expected to be managed or used, by Wynn Las Vegas or an Affiliate of
Wynn Las Vegas.

        "Golf Course" means Le Rêve's Tom Fazio/Stephen A. Wynn designed 18-hole
golf course to be situated on the Golf Course Land.

        "Golf Course Construction Contract" means that one or more construction
contracts to be entered into between Wynn Resorts Holdings and/or Wynn Las Vegas
and a Contractor for the construction of the Golf Course.

        "Golf Course Contractor" means one or more entities that will construct
the Golf Course on the Golf Course Land pursuant to the Golf Course Construction
Contract.

        "Golf Course Contractor's Advance Certificate" means a certificate in
the form of Exhibit C-7 to the Disbursement Agreement.

        "Golf Course Design Services Agreement" means that certain Agreement
dated as of October 21, 2002 between the Golf Course Designer and Wynn Design.

        "Golf Course Designer" means T.J.F. Golf, Inc., a Florida corporation.

        "Golf Course Designer's Advance Certificate" means a certificate in the
form of Exhibit C-5 to the Disbursement Agreement.

        "Golf Course Driving Range Lease" means that certain Lease Agreement
dated as of October 21, 2002 between Valvino, as lessor, and Wynn Las Vegas, as
lessee.

        "Golf Course Land" means the land on which the Golf Course is to be
located, as described in Exhibit T-4 to the Disbursement Agreement. The Golf
Course Land shall include (a) the Water Utility Land (b) the Wynn Home Site
until such time (if ever) as the Wynn Home Site Release Conditions shall have
been satisfied and (c) the Home Site Land and Palo Home Site Land until such
time (if ever) as the release conditions set forth in Section 7.5(l) of the Bank
Credit Agreement and Section 10.03 of the Second Mortgage Notes Indenture shall
have been satisfied.

        "Golf Course Land Easements" means the easements appurtenant, easements
in gross, license agreements and other rights running for the benefit of the
Company, Wynn Resorts Holdings, Palo or Desert Inn Improvement and/or
appurtenant to the Golf Course Land, including, without limitation, those
certain easements and licenses described in the Title Policy.

        "Golf Course Lease" means that certain Golf Course Lease dated as of
October 21, 2002 between Wynn Resorts, as landlord, and Wynn Las Vegas, as
tenant.

17

--------------------------------------------------------------------------------


        "Governmental Authority" means any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity, (including the Nevada Gaming
Authorities, the Nevada Public Utilities Commission, any zoning authority, the
FDIC, the Comptroller of the Currency or the Federal Reserve Board, any central
bank or any comparable authority), any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
or any arbitrator with authority to bind a party at law.

        "Hard Costs" means the Project Costs set forth in the Project Budget
under (a) the "Hard Cost Construction Contingency" Line Item under the
"Construction Contingency" Line Item Category, together with (b) the following
other Line Item Categories:

          (i)  Marnell Corrao GMP Contract;

        (ii)  Interior Furnishings/Signage/Electronic Systems;

        (ii)  Owner FF&E;

        (iii)  Miscellaneous Capital Projects;

        (iv)  Golf Course; and

        (v)  Parking Garage.

        "Hard Costs Cash Management Account" means the account referenced in
Section 2.3.4 of the Disbursement Agreement and established pursuant to the
Local Account Company Collateral Account Agreements.

        "Hazardous Substances" means (statutory acronyms and abbreviations
having the meaning given them in the definition of "Environmental Laws")
substances defined as "hazardous substances," "pollutants" or "contaminants" in
Section 101 of the CERCLA; those substances defined as "hazardous waste,"
"hazardous materials" or "regulated substances" by the RCRA; those substances
designated as a "hazardous substance" pursuant to Section 311 of the CWA; those
substances defined as "hazardous materials" in Section 103 of the HMTA; those
substances regulated as a hazardous chemical substance or mixture or as an
imminently hazardous chemical substance or mixture pursuant to Sections 6 or 7
of the TSCA; those substances defined as "contaminants" by Section 1401of the
SDWA, if present in excess of permissible levels; those substances regulated by
the Oil Pollution Act; those substances defined as a pesticide pursuant to
Section 2(u) of the FIFRA; those substances defined as a source, special nuclear
or by-product material by Section 11 of the AEA; those substances defined as
"residual radioactive material" by Section 101 of the UMTRCA; those substances
defined as "toxic materials" or "harmful physical agents" pursuant to Section 6
of the OSHA); those substances defined as hazardous wastes in 40 C.F.R.
Part 261.3; those substances defined as hazardous waste constituents in 40
C.F.R. Part 260.10, specifically including Appendix VII and VIII of Subpart D of
40 C.F.R. Part 261; those substances designated as hazardous substances in 40
C.F.R. Parts 116.4 and 302.4; those substances defined as hazardous substances
or hazardous materials in 49 C.F.R. Part 171.8; those substances regulated as
hazardous materials, hazardous substances, or toxic substances in 40 C.F.R.
Part 1910; in any other Environmental Laws; and in the regulations adopted and
publications promulgated pursuant to said laws, whether or not such regulations
or publications are specifically referenced herein.

        "Hazardous Materials Activities" means any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Substances,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Substances, and any corrective action or response action with respect to any of
the foregoing.

18

--------------------------------------------------------------------------------


        "Home Site Land" means a tract of land not greater than 20 acres located
on the Golf Course where residential and non-gaming related developments may be
built after Disposition of the Home Site Land in accordance with Section 7.5(l)
of the Bank Credit Agreement.

        "Improvements" means the buildings, fixtures and other improvements to
be situated on the Mortgaged Property.

        "In Balance" means that, at the time of calculation and after giving
effect to any requested Advance (or, if no Advance is then being requested,
after deducting from Available Funds the amount of costs incurred but not paid
since the date of the immediately preceding Advance), (a) the Unallocated
Contingency Balance equals or exceeds the Required Minimum Contingency, (b) the
Available Funds equal or exceed the sum of the aggregate Remaining Costs for
each Line Item Category plus the Required Minimum Contingency and (c) there
shall be no negative number identified for any Line Item Category in column L
("Variance Over/Under") of the Summary Anticipated Cost Report.

        "Indebtedness," as applied to any Person, means (a) all indebtedness for
borrowed money, (b) that portion of obligations with respect to leases which are
or should be, in accordance with generally accepted accounting principles,
classified as a capital lease and a liability on a balance sheet, (c) notes
payable and drafts accepted representing extensions of credit whether or not
representing obligations for borrowed money, (d) any obligation owed for all or
any part of the deferred purchase price of property or services (excluding any
such obligations incurred under ERISA), which purchase price is (i) due more
than six months from the date of incurrence of the obligation in respect thereof
or (ii) evidenced by a note or similar written instrument, and (e) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is nonrecourse to the credit of that Person.
Obligations under Interest Rate Agreements do not constitute Indebtedness
hereunder. All obligations under the Financing Agreements shall constitute
Indebtedness hereunder.

        "Indemnitees" has the meaning given in Section 11.15.2 of the
Disbursement Agreement.

        "Indenture Trustee" means Wells Fargo Bank, National Association, in its
capacity as the initial trustee under the Second Mortgage Notes Indenture and
its successors in such capacity.

        "Independent Consultants" means collectively the Construction
Consultant, the Insurance Advisor or their successors appointed pursuant to the
Disbursement Agreement.

        "Insurance Advisor" means Marsh USA Inc., or its successor, appointed
pursuant to the Disbursement Agreement.

        "Insurance Advisor's Closing Certificate" means a closing certificate in
the form of Exhibit B-3 to the Disbursement Agreement.

        "Intercreditor Agreements" means, collectively, the Project Lenders
Intercreditor Agreement and the FF&E Intercreditor Agreement.

        "Interest Payment Account" means the account referenced in Section 2.3.5
of the Disbursement Agreement and established pursuant to the Company Collateral
Account Agreements.

        "Interest Rate Agreement" means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or other similar
agreement or arrangement (including, without limitation, the "Specified Hedge
Agreements" as such term is defined in the Bank Credit Agreement).

        "Las Vegas Jet" means Las Vegas Jet, LLC, a Nevada limited liability
company.

19

--------------------------------------------------------------------------------


        "Legal Requirements" means all laws, statutes, orders, decrees,
injunctions, licenses, permits, approvals, agreements and regulations of any
Governmental Authority having jurisdiction over the matter in question,
including, without limitation, Nevada Gaming Laws.

        "Lender" means any of the Bank Lenders, the Second Mortgage Note Holders
and the FF&E Lenders.

        "Letter of Credit" has the meaning given in the Bank Credit Agreement.

        "Lien" means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law
(including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statues) of any jurisdiction).

        "Line Item" means each of the individual line items set forth in the
Line Item Category Detailed Anticipated Cost Report and the Monthly Requisition
Report (as in effect from time to time), which individual line items shall be
reasonably acceptable to the Disbursement Agent and the Construction Consultant.

        "Line Item Category" means each of the following line item categories of
the Project Budget:

        (a)  Land and Buildings;

        (b)  Global Express Airplane Purchase;

        (c)  Marnell Corrao GMP Contract;

        (d)  Interior Furnishings/Signage/Electronic Systems;

        (e)  Owner FF&E;

        (f)    Miscellaneous Capital Projects;

        (g)  Golf Course;

        (h)  Parking Garage;

        (i)    Capitalized Interest & Commitment Fees;

        (j)    Pre-Opening Expense;

        (k)  Transaction Fees & Expenses;

        (l)    Design and Engineering Fees;

        (m)  Working Capital Requirements at Opening;

        (n)  Entertainment Production;

        (o)  Insurance/Utilities/Security;

        (q)  Property Taxes;

        (p)  Government Approvals & Permits;

        (q)  Miscellaneous Operating Costs; and

        (r)  Construction Contingency.

20

--------------------------------------------------------------------------------

        "Line Item Category Detailed Anticipated Cost Report" means any of the
anticipated cost reports in the forms of Schedules 1 through 19 to Exhibit H-3
to the Disbursement Agreement and which provides, for each Line Item Category,
the detailed supporting information broken down by Line Item.

        "Loan Parties" shall mean Valvino, Wynn Las Vegas, Wynn Design &
Development, Wynn Resorts Holdings, Capital Corp., Palo, Desert Inn Improvement,
Desert Inn Water, World Travel, Las Vegas Jet, and each other Subsidiary of
Valvino (other than the Completion Guarantor) which is a party to a Material
Project Document or a Security Document.

        "Loans" means, as the context may require (a) the Term Loans made under
the Bank Credit Facility and the Revolving Credit Loans made under the Bank
Revolving Facility or (b) the loans made under the FF&E Facility.

        "Local Account Company Collateral Account Agreement(s)" means the Bank
Local Company Collateral Account Agreements and the Second Mortgage Notes Local
Company Collateral Account Agreements.

        "Loss Proceeds" has the meaning given in Section 5.21 of the
Disbursement Agreement.

        "Major Project Participant" shall mean each Person who is party to a
Material Project Document.

        "Material Adverse Effect" means a material adverse condition or material
adverse change in or affecting (a) the business, assets, liabilities, property,
condition (financial or otherwise), results of operations, prospects, value or
management of the Company and the other Loan Parties, taken as a whole, or of
any Project Credit Support Provider, or that calls into question in any material
respect the Projections or any of the material assumptions on which the
Projections were prepared, (b) the Project, (c) the ability of the Company to
achieve Completion on or prior to the Scheduled Completion Date; (d) the
validity or enforceability of any Financing Agreement; (e) the validity,
enforceability or priority of the Liens purported to be created under the
Security Documents; or (f) the rights and remedies of any Secured Party under
any Financing Agreement.

        "Material Project Document" means any of the Prime Construction
Contract, the Golf Course Construction Contract, the Parking Structure
Construction Contract, the Professional Design Services Agreements, the
Construction Guaranty, the Water Supply Contract, the Affiliate Real Estate
Agreements, and, without duplication, any Project Document with a total contract
amount in excess of $5,000,000 and each Payment and Performance Bond issued to
support any of the foregoing.

        "Monthly Requisition Report" means a Monthly Requisition Report in the
form of Appendix III to Exhibit C-1 to the Disbursement Agreement and which
provides the information therein segregated by Line Item Categories and by Line
Item.

        "Moody's" means Moody's Investors Service, Inc., a Delaware corporation,
or any successor thereof.

        "Mortgaged Property" means, collectively, all real and personal property
which is subject or is intended to become subject to the security interests or
liens granted by any of the Bank Deeds of Trust and the Second Mortgage Note
Deeds of Trust.

        "Multiemployer Plan" means a multi-employer plan as defined in
Section 3(37) of ERISA to which the Company or any member of the Controlled
Group contributes or has an obligation to contribute on behalf of its employees.

        "Nevada Gaming Authorities" means, collectively, the Nevada Gaming
Commission, the Nevada State Gaming Control Board, and the Clark County Liquor
and Gaming Licensing Board.

21

--------------------------------------------------------------------------------


        "Nevada Gaming Laws" means the Nevada Gaming Control Act, as modified in
Chapter 463 of the Nevada Revised Statutes, as amended from time to time, and
the regulations of the Nevada Gaming Commission promulgated thereunder, as
amended from time to time.

        "Notice of Advance Request" means a Notice of Advance Request in the
form of Exhibit D to the Disbursement Agreement.

        "On-Site Cash" shall have the meaning given to such term in the Bank
Credit Agreement.

        "Obligations" means (a) all loans, advances, debts, liabilities, and
obligations, howsoever arising, owed by the Company or any other Loan Party
under the Bank Credit Agreement, the Second Mortgage Notes Indenture, the FF&E
Facility or otherwise to any Lender of every kind and description (whether or
not evidenced by any note or instrument and whether or not for the payment of
money), direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, pursuant to the terms of the Disbursement
Agreement, any of the other Financing Agreements or any of the other Operative
Documents, including all interest (including interest accruing after the
maturity of the Loans and the Second Mortgage Notes and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
fees, premiums, if any, charges, expenses, attorneys' fees and accountants fees
chargeable to any Loan Party in connection with its dealings with the such Loan
Party and payable by any Loan Party hereunder or thereunder; (b) any and all
sums advanced by the Disbursement Agent or any Lender in order to preserve the
Project Security or preserve any Secured Party's security interest in the
Project Security, including all Protective Advances; and (c) in the event of any
proceeding for the collection or enforcement of the Obligations after an Event
of Default shall have occurred and be continuing, the reasonable expenses of
retaking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Project Security, or of any exercise by any Secured Party
of its rights under the Security Documents, together with reasonable attorneys'
fees and court costs.

        "Opening Conditions" means, collectively, the following:

        (a)  the Funding Agents shall have received from the Company its Opening
Date Certificate, pursuant to which the Company certifies that:

          (i)  the construction of the Project and all infrastructure and other
improvements required to be constructed under applicable Legal Requirements or
pursuant to the Development Agreements shall have been completed (except for
Project Punchlist Items) in accordance with the Plans and Specifications;

        (ii)  all furnishings, fixtures and equipment necessary to use and
occupy the various portions of the Project (including the hotel, the casino, the
restaurants, the parking structure, all common areas and the Golf Course) for
their intended uses (as more particularly set forth in Exhibit X-1 to the
Disbursement Agreement) shall have been installed and shall be operational;

        (iii)  all Project Costs (other than Project Costs consisting of
(A) Retainage Amounts, and other amounts, that, as of the Opening Date, are
being withheld from the Contractors in accordance with the provisions of the
Project Documents, (B) amounts being contested in accordance with the Financing
Agreements so long as adequate reserves have been established through an
allocation in the Anticipated Cost Report and in accordance with any
requirements of such Financing Agreements, (C) amounts payable in respect of
Project Punchlist Items to the extent not covered by the foregoing clause (A)
and (D) amounts incurred by any Contractors or Subcontractors within the last
thirty (30) days and to be paid under the current Advance Request which has been
submitted but not yet disbursed) shall have been paid in full;

22

--------------------------------------------------------------------------------




        (iv)  the Project shall be served by, and shall be equipped to accept
water, gas, electric, sewer, sanitary sewer, storm drain and other facilities
and utilities necessary for use of the Project and each portion thereof for
Project Intended Uses, which utility service is provided by public or private
utilities over utility lines, pipes, wires and other facilities that run solely
over public streets or private property (in the case of private property,
pursuant to recorded easements);

        (v)  a Project Certificate of Occupancy shall have been issued and each
other Permit required to be obtained prior to Opening shall have been obtained
(including the gaming license for the Project); and

        (vi)  the entire Project (other than the premises to be occupied by
individual retail and restaurant tenants in the Project) shall be open for
business to the general public for the Project Intended Uses; provided that in
all events all rooms shall be ready for occupancy, at least eighty-five percent
(85%) of restaurant seats shall be open for business and at least sixty-seven
percent (67%) of the retail tenants shall be open for business.

        (b)  the Construction Consultant has delivered its Opening Date
Certificate approving the Company's Opening Date Certificate and the Project
Architect has delivered its Opening Date Certificate;

        (c)  the remaining work on the Project shall be such that it will not
interfere with or disrupt the operation of the Project for its intended purposes
or detract from the aesthetic appearance of the Project other than to a de
minimis extent;

        (d)  the failure to complete the remaining work would not interfere with
or disrupt the operation of the Project for its intended purposes or detract
from the aesthetic appearance of the Project other than to a de minimis extent;
and

        (e)  the Company shall have available a fully trained staff to operate
the Project including the hotel, casino and Golf Course in accordance with
industry standards.

        "Opening Date" means the date on which all or any portion of the Project
is open for business, and the Opening Conditions shall have been satisfied.

        "Opening Date Certificates" means, collectively, the certificates in the
form of Exhibits W-9, W-10, W-11, and W-12 to the Disbursement Agreement to be
delivered by the Company, the Construction Consultant, the Prime Contractor and
the Project Architect, respectively.

        "Operating Account" means the account referenced in Section 2.3.8 of the
Disbursement Agreement and established pursuant to the Local Account Company
Collateral Account Agreements.

        "Operating Costs" means all actual cash costs incurred by the Company
and related to the operation of the Project or any portion thereof in the
ordinary course of business, including, without limitation, costs incurred for
labor, consumables, utility services, and all other operation related costs;
provided that (a) Operating Costs shall not include non-cash charges (including
depreciation and amortization), (b) Debt Service shall constitute Operating
Costs from and after the Completion Date but not prior to such date and
(c) operating costs of the "preview center" at the Site shall constitute
Operating Costs at all times.

        "Operative Documents" means the Financing Agreements and the Project
Documents.

        "Original Aircraft Lender" means Bank of America, N.A.

        "Outside Completion Deadline" means September 30, 2005.

        "Outstanding Releases" has the meaning given in Section 3.3.7 of the
Disbursement Agreement.

23

--------------------------------------------------------------------------------


        "Palo" means Palo, LLC, a Delaware limited liability company.

        "Palo Home Site Land" means the approximately 1.24-acre tract of land
adjacent to the Golf Course owned by Palo, as more particularly described in
Exhibit T-4 to the Disbursement Agreement.

        "Palo Permitted Encumbrances" has the meaning given in Section 3.1.28 of
the Disbursement Agreement.

        "Parking Facility Lease" means that certain Parking Facility Lease dated
as of October 21, 2002 between Valvino, as landlord, and Wynn Las Vegas, as
tenant.

        "Parking Structure Construction Contract" means that certain
Design/Build Agreement dated as of June 6, 2002 between the Company and the
Parking Structure Contractor.

        "Parking Structure Contractor" means Bomel Construction Co., Inc., a
California corporation.

        "Payment and Performance Bond" means any payment and performance bond
delivered under any Contract or Subcontract (including the Prime Contractor
Payment and Performance Bond) in favor of the Company or the Prime Contractor,
the Bank Agent acting on behalf of the Bank Lenders) and the Indenture Trustee
(acting on behalf of the Second Mortgage Note Holders) supporting the
Contractor's or Subcontractor's obligations under any such Contract.

        "Permits" means all authorizations, consents, decrees, permits, waivers,
privileges, approvals from and filings with all Governmental Authorities
necessary for the construction, development, ownership, lease or operation of
the Project in accordance with the Operative Documents.

        "Permitted Businesses" shall have the meaning given in the Bank Credit
Agreement.

        "Permitted Encumbrances" means with respect to the Deed of Trust
executed by Wynn Las Vegas, the Wynn Las Vegas Permitted Encumbrances; with
respect to the Deeds of Trust executed by Valvino, the Valvino Permitted
Encumbrances; with respect to the Deeds of Trust executed by Palo, the Palo
Permitted Encumbrances; with respect to the Deeds of Trust executed by Wynn
Resorts Holdings, the Wynn Resorts Holdings Permitted Encumbrances; and with
respect to the Deeds of Trust executed by the Desert Inn Improvement, the DIIC
Permitted Encumbrances.

        "Permitted Investments": means, prior to the Completion Date, the
following:

        (a)  marketable direct obligations issued by, or unconditionally
guaranteed by, the United States government or issued by any agency thereof and
backed by the full faith and credit of the United States, in each case maturing
within 18 months from the date of acquisition; or

        (b)  shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clause (a) of this
definition.

From and after the Completion Date, "Permitted Investments" means the following:

        (1)  United States dollars;

        (2)  securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality of the United
States government (as long as the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than six
months from the date of acquisition;

        (3)  interest-bearing demand or time deposits (which may be represented
by certificates of deposit) issued by banks having general obligations rated (on
the date of acquisition thereof) at least "A" or the equivalent by S&P or
Moody's or, if not so rated, secured at all times, in the manner and to the
extent provided by law, by collateral security in clause (1) or (2) of this
definition, of a market value of no less than the amount of monies so invested;

24

--------------------------------------------------------------------------------




        (4)  repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

        (5)  commercial paper having the highest rating obtainable from Moody's
or S&P and in each case maturing within six months after the date of
acquisition;

        (6)  money market funds or mutual funds at least 95% of the assets of
which constitute Permitted Investments of the kinds described in clauses (1)
through (5) of this definition; and

        (7)  to the extent not permitted in clauses (1) through (6) above, the
investments permitted in clauses (a) and (b) above.

        "Permitted Liens" means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA, any such Lien relating to or imposed in connection with any
Environmental Claim, and any such Lien expressly prohibited by any applicable
terms of any of the Security Documents):

        (a)  Liens for taxes, assessments or governmental charges or claims the
payment of which is not, at the time due and payable or which is being contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as reserves (determined in accordance with GAAP) shall have
been made therefor through an allocation in the Anticipated Cost Report;

        (b)  statutory Liens of landlords, statutory Liens of banks and rights
of set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business (i) for amounts which are not overdue for a
period of more than 30 days or (ii) that are being contested in good faith by
appropriate proceedings (such contest proceedings conclusively operating to stay
the sale of any portion of the Project Security on the account of such Lien) and
with appropriate reserves (determined in accordance with GAAP) through an
allocation in the Anticipated Cost Report which, in the aggregate with all other
such reserves, including pursuant to Section 3.3.7 of the Disbursement
Agreement, shall not exceed $10,000,000);

        (c)  Liens incurred or deposits made in the ordinary course of business
including, without limitation, deposits permitted pursuant to Section 6.10(c) of
the Disbursement Agreement in connection with workers' compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, trade contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money); provided that if such Liens are being contested, appropriate
reserves (determined in accordance with GAAP) have been established through an
allocation in the Anticipated Cost Report;

        (d)  any attachment or judgment Lien not constituting an Event of
Default under Section 8 of the Bank Credit Agreement and Section 6.01 of the
Second Mortgage Notes Indenture;

        (e)  leases or subleases granted to third parties in accordance with the
applicable terms of the Security Documents and not interfering in any material
respect with the ordinary conduct of the business of any Loan Party;

        (f)    easements, rights-of-way, restrictions, encroachments and other
similar encumbrances incurred and minor defects and irregularities in title
that, in the aggregate, are not substantial in amount and which do not in any
case materially detract from the value of the Property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Loan Party;

25

--------------------------------------------------------------------------------




        (g)  leases and subleases permitted under Section 7.5(f) of the Bank
Credit Agreement and Section 6.5 of the Second Mortgage Notes Indenture and any
leasehold mortgage in favor of any party financing the lessee under any lease or
sublease permitted under such Sections; provided that (i) no Loan Party is
liable for the payment of any principal of, or interest, premiums or fees on,
such financing and (ii) the affected lease and leasehold mortgage are expressly
made subject and subordinate to the Liens of the applicable Bank Deeds of Trust
and Second Mortgage Notes Deeds of Trust encumbering the affected property;

        (h)  Liens created or contemplated by the Affiliate Real Estate
Agreements (in each case, encumbering only the real property covered by such
agreement);

        (i)    Liens arising from filing UCC financing statements relating
solely to leases permitted by the Bank Credit Agreement and the Second Mortgage
Notes Indenture;

        (j)    Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

        (k)  any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property;

        (l)    licenses of patents, trademarks and other intellectual property
rights granted by a Loan Party in the ordinary course of business and not
interfering in any material respect with the ordinary conduct of the business of
such Loan Party;

        (m)  Liens incurred in connection with "Specified Hedge Agreements"
maintained under and as defined in, the Bank Credit Agreement;

        (n)  Liens in existence on the date hereof listed on Schedule 7.3(f) to
the Bank Credit Agreement, securing Indebtedness permitted by Section 7.2(d) of
the Bank Credit Agreement, provided that no such Lien is spread to cover any
additional "Property" as defined in the Bank Credit Agreement (other than
proceeds thereof) after the Closing Date and that the amount of "Indebtedness"
as defined in the Bank Credit Agreement secured thereby is not increased;

        (o)  Liens securing Indebtedness of the Loan Parties incurred pursuant
to Section 7.2(g) of the Bank Credit Agreement to finance the acquisition of
fixed or capital assets, provided that (i) such Liens shall be created
substantially simultaneously with the acquisition of such fixed or capital
assets (or the refinancing of such Indebtedness as otherwise permitted under the
Bank Credit Agreement), (ii) such Liens do not at any time encumber any
"Property" as defined in the Bank Credit Agreement other than the Property (and
proceeds thereof) financed by such "Indebtedness" as defined in the Bank Credit
Agreement, (iii) the principal amount of Indebtedness secured thereby is not
increased and (iv) the Property financed by such Indebtedness, is not of a type
that will become affixed to the Project such that the removal thereof could not
reasonably be expected to materially interfere with the ongoing ordinary course
operations of the Project;

        (p)  Liens securing "Indebtedness" as defined in the Bank Credit
Agreement of the Loan Parties incurred pursuant to Section 7.2(j) of the Bank
Credit Agreement to finance the acquisition of the Additional Land, provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition of the Additional Land, (ii) such Liens do not at any time encumber
any "Property" as defined in the Bank Credit Agreement other than the Additional
Land (and proceeds thereof) and (iii) the principal amount of Indebtedness
secured thereby is not increased;

        (q)  the rights and interests of the Lenders as provided under the
Financing Agreements;

        (r)  Permitted Encumbrances;

        (s)  Liens with respect to the Aircraft granted by Las Vegas Jet to Wynn
Las Vegas securing Indebtedness under the "Aircraft Note" (as defined in the
Bank Credit Agreement); and

26

--------------------------------------------------------------------------------




        (t)    Liens on cash Advanced pursuant to the Disbursement Agreement and
deposited with, or held for the account of any Loan Party securing reimbursement
obligations under performance bonds, guaranties, commercial letters of credit,
bankers' acceptances or similar instruments permitted under Section 7.2(k) of
the Bank Credit Agreement granted in favor of the issuers of such performance
bonds, guaranties, commercial letters of credit or bankers' acceptances, so long
as (i) any cash Advanced to secure such reimbursement obligations is invested
(if at all) in Permitted Investments only to the extent the Company has the
rights to direct investments thereof and (ii) the amount of cash and/or
Permitted Investments secured by such Liens is not less than the amount of
Indebtedness secured thereby and in any event does not exceed 110% of the amount
of the Indebtedness secured thereby (ignoring, for purposes of this clause (ii),
any interest earned or paid on such cash and any dividends or distributions
declared or paid in respect of such Permitted Investments).

        "Person" means any natural person, corporation, partnership, firm,
association, Governmental Authority or any other entity whether acting in an
individual, fiduciary or other capacity.

        "Phase I Report" shall have the meaning given in Section 3.1.33 of the
Disbursement Agreement.

        "Phase II Land" means the approximately 20-acre tract of land upon which
the Phase II Project may be built, as more particularly described in Exhibit T-4
to the Disbursement Agreement.

        "Phase II Land Building" means the building existing, as of the Closing
Date that is subject to the Building Lease.

        "Phase II Easements" means the easements appurtenant, easements in
gross, license agreements and other rights running for the benefit of the
Company or Valvino and/or appurtenant to the Phase II Land, including, without
limitation, those certain easements and licenses described in the Title Policy.

        "Phase II Project" means a hotel, casino and mall complex proposed to be
developed on the Phase II Land, which may be integrated with the Project.

        "Phase II Report" means shall have the meaning given in Section 3.1.33
of the Disbursement Agreement.

        "Plan" means any employee benefit plan as defined in Section 3(3) of
ERISA to which the Company or any member of the Controlled Group contributes or
has an obligation to contribute on behalf of its employees other than a
Multiemployer Plan.

        "Plans and Specifications" means all plans, specifications, design
documents, schematic drawings and related items for the design, architecture and
construction of the Project that are listed on Exhibit T-6 to the Disbursement
Agreement including, from time to time, any further such plans, specifications,
design documents, schematic drawings and related items which are consistent with
the standards of Exhibit X-1 and delivered pursuant to Section 3.3.11 of the
Disbursement Agreement, in each case, as amended in accordance with Section 6.2
of the Disbursement Agreement.

        "Potential Event of Default" means (i) any of the events specified in
Article 7, whether or not any requirement for the giving of notice, the lapse of
time, or both, has been satisfied and (ii) the occurrence of any "Default" under
any Facility Agreement.

        "Pre-Opening Deposits" means deposits received by the Company prior to
the Opening Date from patrons to reserve rooms or event space at the Project.

        "Prime Contractor" means Marnell Corrao Associates, Inc., a Nevada
corporation.

        "Prime Contractor's Advance Certificate" means a certificate in the form
of Exhibit C-4 to the Disbursement Agreement.

27

--------------------------------------------------------------------------------


        "Prime Construction Contract" means that certain Agreement for
Guaranteed Maximum Price Construction Services for Le Rêve dated as of June 4,
2002 between Wynn Las Vegas and the Prime Contractor.

        "Prime Contractor Line Items" means, collectively, the Line Items of the
Project Budget which relate to work covered by the Prime Construction Contract
under the "Marnell Corrao GMP" Line Item Category.

        "Prime Contractor Payment and Performance Bond" means that certain
payment and performance bond issued by American International Companies (AIG)
and Kemper Insurance, jointly and severally, in favor of the Company, the Bank
Agent (acting on behalf of the Bank Lenders) and the Indenture Trustee (acting
on behalf of the Second Mortgage Note Holders) supporting the Prime Contractor's
obligations under the Prime Construction Contract.

        "Professional Design Services Agreements" means, collectively, the Golf
Course Design Services Agreement, the Aqua Theater Design Services Agreement and
the Project Architect's Agreement.

        "Project" means the Le Rêve Casino Resort, a hotel and casino resort,
with related parking structure and golf course facilities to be developed at the
Site, all as more particularly described in Exhibit T-1 to the Disbursement
Agreement.

        "Project Architect" means Butler/Ashworth Architects Ltd., LLC, a Nevada
limited liability company.

        "Project Architect's Advance Certificate" means an advance certificate
in the form of Exhibit C-3 to the Disbursement Agreement.

        "Project Architect's Agreement" means that certain Agreement between
Owner and Project Architect dated as of October 30, 2002 between the Company and
Project Architect.

        "Project Budget" shall have the meaning given in Section 3.1.14 of the
Disbursement Agreement.

        "Project Budget/Schedule Amendment Certificate" means a Project
Budget/Schedule Amendment Certificate in the form of Exhibit E to the
Disbursement Agreement.

        "Project Certificate of Occupancy" means a permanent certificate of
occupancy or a temporary certificate of occupancy, in either case, for the
Project issued by the Building Department pursuant to applicable Legal
Requirements which permanent or temporary certificate of occupancy shall permit
the Project to be used for the Project Intended Uses, shall be in full force and
effect and, in the case of a temporary certificate of occupancy, if such
temporary certificate of occupancy shall provide for an expiration date, the
number of days in the period from the Opening Date to such expiration date shall
be not less than 133% of the number of days that the Construction Consultant,
pursuant to the Opening Date Certificate, estimate it will take to complete the
Project Punchlist Items (assuming reasonable diligence in performing the same).

        "Project Costs" means all costs (other than any such costs for interest
and other Debt Service accruing under the Bank Credit Agreement, the Second
Mortgage Notes and the FF&E Facility from and after the Completion Date)
incurred, or to be incurred in accordance with the Project Budget, which costs
shall include, but not be limited to: (a) all costs incurred under the
Contracts, (b) interest accruing under the Bank Credit Agreement, the Second
Mortgage Notes and the FF&E Facility prior to the Completion Date,
(c) reasonable financing, closing and administration costs related to the
Project until the Completion Date including, but not limited to, insurance costs
(including, with respect to directors and officers insurance costs, costs
relating to such insurance extending beyond the Completion Date), guarantee
fees, legal fees and expenses, financial advisory fees and expenses, technical
fees and expenses (including, without limitation, fees and expenses of the
Construction Consultant and the Insurance Advisor), commitment fees, management
fees, and corporate overhead

28

--------------------------------------------------------------------------------


agency fees (including, without limitation, fees and expenses of the
Disbursement Agent), interest (other than amounts listed in clause (b) above),
taxes (including value added tax), and other out-of-pocket expenses payable by
the Company under all documents related to the financing and administration of
the Project until the Opening Date, (d) the costs of acquiring Permits for the
Project prior to the Completion Date, (e) costs incurred in settling insurance
claims in connection with Events of Loss and collecting Loss Proceeds at any
time prior to the Final Completion Date, (f) working capital costs incurred in
accordance with the Project Budget prior to the Completion Date, (g) cash to
collateralize commercial letters of credit to the extent that payment of any
such cash amount to the vendor or materialman who is the beneficiary of such
letter of credit would have constituted a "Project Cost"; provided that the
aggregate amount of all such letters of credit outstanding at any one time shall
not exceed $10,000,000.

        "Project Credit Support Provider" means the Construction Guarantor, the
Completion Guarantor and the issuers of any Prime Contractor Payment and
Performance Bond.

        "Project Documents" means the Construction Agreements, the Construction
Guaranty, each other Contract, the Prime Contractor Payment and Performance Bond
and each other Payment and Performance Bond issued to the Company, the Affiliate
Real Estate Agreements, the Water Supply Contract, the Professional Design
Services Agreements, each other agreement entered into on or prior to the
Closing Date relating to the development, construction, maintenance or operation
of the Project (other than the Financing Agreements) and each Additional Project
Document, as the same may be amended from time to time in accordance with the
terms and conditions of the Disbursement Agreement and thereof, in each case,
other than Plans and Specifications.

        "Project Intended Uses" means the intended uses of the Project, as more
particularly set forth in Exhibit X-1 to the Disbursement Agreement.

        "Project Lenders Intercreditor Agreement" means that certain
Intercreditor Agreement dated as of October 30, 2002 among the Bank Agent and
the Indenture Trustee.

        "Project Liquidity Reserve Account" means the account referenced in
Section 2.3.12 of the Disbursement Agreement and established pursuant to the
Company Collateral Account Agreements.

        "Project Punchlist Completion Amount" means, from time to time from and
after the Completion Date, the estimated cost to complete all remaining Project
Punchlist Items if the owner of the Project were to engage independent,
reputable and appropriately experienced and licensed contractor(s) to complete
such work and no other work (certified by the Company and the Construction
Consultant with respect to each Advance from and after the Completion Date in
their respective certificates in the form of Exhibits C-1 and C-2 to the
Disbursement Agreement).

        "Project Punchlist Items" means minor or insubstantial details of
construction or mechanical adjustment, the non-completion of which, when all
such items are taken together, will not interfere in any material respect with
the use or occupancy of the Project for the Project Intended Uses or the ability
of the owner or master lessee, as applicable, of any portion of the Project (or
any tenant thereof) to perform work that is necessary or desirable to prepare
such portion of the Project for such use or occupancy; provided that, in all
events, "Project Punchlist Items" shall include (to the extent not already
completed), without limitation, the items set forth in the punchlist to be
delivered by the Company in connection with "Substantial Completion" under the
Prime Construction Contract and all items that are listed on the "punchlists"
furnished by the Building Department, the Nevada Department of Transportation or
the Clark County Department of Public Works in connection with, or after, the
issuance of the Project temporary certificate of occupancy as those that must be
completed in order for the Building Department to issue a Project permanent
certificate of occupancy.

        "Project Schedule" has the meaning given in Section 3.1.15 of the
Disbursement Agreement.

29

--------------------------------------------------------------------------------

        "Project Secured Parties" means the Bank Agent, the Indenture Trustee,
the Bank Lenders, the Second Mortgage Note Holders, the counterparties to any
Interest Rate Agreements entered into by the Company under the Bank Credit
Agreement (to the extent that the Credit Agreement permits such Interest Rate
Agreements to be secured) and the Disbursement Agent acting on behalf of any one
or more of the foregoing (but not on behalf of the FF&E Agent or the FF&E
Lenders).

        "Project Security" means all real and personal property which is subject
or is intended to become subject to the security interests or liens granted by
any of the Security Documents.

        "Protective Advances" means any Advances with respect to (i) the payment
of any delinquent taxes or insurance premiums owed by any of the Company or its
Affiliates with respect to the Project or other Mortgaged Property, (ii) the
removal of any lien or encumbrance on the Project or the Mortgaged Property or
the defense of Company's or any of its Affiliates' title thereto or of the
validity, enforceability, perfection or priority of the liens and security
interests granted or purported to be granted pursuant to the Security Documents,
(iii) the payment of Project Costs after delivery of a Stop Funding Notice by
the Disbursement Agent, or (iv) the repair, maintenance, protection or
preservation of the value of the Project or any portion thereof, including,
without limitation, for payment of (A) heating, gas, electric and other utility
bills or (B) in the case of amounts paid by the Bank Agent or the Indenture
Trustee, amounts reasonably necessary to prevent the provider of any financing
pursuant to an FF&E Facility (i) from terminating its agreement to advance funds
thereunder, or (ii) from exercising rights under the FF&E Security Documents so
as to deprive the Project of the FF&E Component procured in whole or in part
with Advances made pursuant to the FF&E Facility.

        "Projections" means the financial information and projections set forth
in the Business Plan.

        "Rating Agencies" means, collectively, Moody's and S&P (or, if either or
both of them is no longer in the business of rating debt securities, any other
nationally recognized rating agency or agencies).

        "Rating Downgrade" means a lowering by either Rating Agency of the then
current credit rating of the Second Mortgage Notes.

        "Realized Savings" means:

        (a)  with respect to each of the "Marnell Corrao GMP Contract," "Golf
Course" and "Parking Garage" Line Item Categories, a decrease in the anticipated
cost to complete the work contemplated by such Line Item Category but only to
the extent that the applicable Contractor certifies (or the Construction
Consultant is otherwise reasonably satisfied) that the "Guaranteed Maximum
Price" under and as defined in the applicable Construction Agreement has been
reduced as a result of such decrease in the anticipated cost;

        (b)  with respect to the "Miscellaneous Capital Projects" Line Item
Category, a decrease in the anticipated cost to complete the work contemplated
by such Line Item Category which (i) results from a decrease in the anticipated
cost to complete the work which the Company is able to demonstrate to the
reasonable satisfaction of the Construction Consultant, or (ii) results from a
Scope Change which (A) complies with the requirements of Section 6.2 of the
Disbursement Agreement and (B) results, to the reasonable satisfaction of the
Construction Consultant, in a quantifiable decrease in materials, supplies, or
required services;

        (c)  with respect to the "Governmental Approvals and Permits" Line Item
Category, a decrease in the cost anticipated to be incurred to obtain the
permits and pay the fees contemplated by such Line Item Category as a result of
the Company having obtained a permit for an amount that is less than the amount
budgeted for such permit, which the Company is able to demonstrate to the
reasonable satisfaction of the Disbursement Agent;

30

--------------------------------------------------------------------------------




        (d)  with respect to each of the "Transaction Fees and Expenses,"
"Design and Engineering Fees," "Entertainment Production," and
Insurance/Utilities/Security" Line Item Categories, a decrease in the
anticipated cost to complete the work contemplated by such Line Item Category
which the Company is able to demonstrate to the reasonable satisfaction of the
Disbursement Agent;

        (e)  with respect to the "Property Taxes" Line Item Category, a decrease
in the anticipated cost to complete the work contemplated by such Line Item
Category as a result of tax bills or assessment for real estate taxes being
lower than the amounts budgeted therefor, which the Company is able to
demonstrate to the reasonable satisfaction of the Disbursement Agent;

        (g)  with respect to the "Capitalized Interest and Commitment Fees" Line
Item Category, a decrease in the anticipated cost of construction period
interest or commitment fees resulting from a decrease in the interest rates
payable by the Company during construction as determined by the Company with the
concurrence of the Disbursement Agent (acting in its sole discretion exercised
in good faith) taking into account the current and future anticipated interest
rates and the anticipated times and amounts of draws under the relevant
Facilities for the payment of Project Costs;

        (h)  with respect to the "Interior Furnishings/Signage/Electronic
Systems" Line Item Category, a decrease in the anticipated cost to complete the
work contemplated by such Line Item Category which (i) results from a Scope
Change that (A) complies with the requirements of Section 6.2 of the
Disbursement Agreement and (B) results, to the reasonable satisfaction of the
Construction Consultant, in a quantifiable decrease in materials, supplies or
required services or (ii) the Company is otherwise able to demonstrate to the
reasonable satisfaction of the Construction Consultant;

        (i)    with respect to each of the "Pre-Opening Expenses," and
"Miscellaneous Operating Costs" Line Item Categories, a decrease of up to ten
percent (10%) in the cost anticipated to be incurred to complete the work
contemplated by such Line Item Category if the Company certifies that it does
not intend to spend more than the reduced amount and that such reduced amount is
an appropriate amount for such Line Item Category; and

        (j)    with respect to the "Owner FF&E" Line Item Category, a decrease
in the anticipated cost to complete the work contemplated by such Line Item
Category which results from a Scope Change that (i) complies with the
requirements of Section 6.2 of the Disbursement Agreement and (ii) results, to
the reasonable satisfaction of the Construction Consultant in a quantifiable
decrease in materials, supplies or required services;

in each case, which is documented by the Company in a Realized Savings
Certificate in the form of Exhibit L attached to the Disbursement Agreement,
duly executed and completed with all exhibits and attachments thereto. No
Realized Savings shall be obtainable with respect to the "Land and Buildings,"
"Global Express Airplane Purchase," "Working Capital Requirements at Opening"
and "Construction Contingency" Line Item Categories. The Disbursement Agent
shall be entitled to rely on certifications from the Company (and, where
contemplated above, the Construction Consultant) set forth in the Company's
Realized Savings Certificate in determining whether "Realized Savings" has been
achieved.

        "Related Agreements" has the meaning given in Section 9.1 of the
Disbursement Agreement.

        "Release" means, any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal dumping,
leaching or migration of Hazardous Substances into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Substances), including the
movement of any Hazardous Substances through the air, soil, surface water or
groundwater.

31

--------------------------------------------------------------------------------


        "Remaining Costs" means, at any given time for any Line Item Category or
Line Item (other than the "Construction Contingency" Line Item Category), the
"Balance to Complete (Net Amount)" set forth in column N of the Monthly
Requisition Report (as in effect from time to time); provided, however, that
from and after the Completion Date, any Remaining Costs which do not constitute
Project Costs shall be disregarded for purposes of calculating whether the
Project is In Balance.

        "Representatives of the Underwriters" means Deutsche Bank
Securities, Inc., Bear Stearns & Co. Inc., Banc of America Securities LLC and
Dresdner Kleinwort Wasserstein—Grantchester, Inc.

        "Required Completion Amount" has the meaning given in Section 2.9(a) of
the Disbursement Agreement.

        "Required Contractor Certificates" means, with respect to each Advance
Request, the Contractor certificates required to be attached thereto pursuant to
Section 2.4.1(b) of the Disbursement Agreement.

        "Required Minimum Contingency" means:

  (a)   initially, $21,707,526;
 
(b)
 
from time to time after the Twenty Five Percent Completion Date and prior to the
Completion Date, the amount determined pursuant to the following formula:
 
 
 
RMC
 
=
 
$2,500,000 + ($19,207,526 * (1.00 - (PC - 25/75))
 
Where:
 
 
 
(1)
 
RMC
 
=
 
Required Minimum Contingency;
 
(2)
 
PC
 
=
 
Percentage of the Project completed as of the calculation date based upon the
Hard Costs incurred as of such date in accordance with the Project Budget and
allocated to the following Line Item Categories: the "Marnell Corrao GMP
Contract," "Interior Furnishings/ Signage/ Electronic Systems," Miscellaneous
Capital Projects," "Golf Course" and "Parking Garage" compared to the total
amount set forth such Line Item Categories in the Project Budget;
 
For example, if, as of the calculation date, the Twenty Five Percent Completion
Date has occurred (but the initial advance of funds from the Second Mortgage
Notes Proceeds Account has not occurred) and thirty percent (30%) of the Hard
Costs allocated to the foregoing Line Item Categories have been incurred in
accordance with the Project Budget (PC=30), then RMC = $2,500,000 + $19,207,526
* (1.00 - ((30-25)/75)) = $2,500,000 + $17,927,024 = $20,427,024.
 
provided, however, that, if at the time of the initial advance of funds from the
Second Mortgage Notes Proceeds Account (the "Second Mortgage Notes Initial
Advance Date") the conditions precedent set forth in Section 3.3.22(b) of the
Disbursement Agreement have not been satisfied, then from and after such initial
advance date until such time (if ever) as the conditions precedent set forth in
Section 3.3.22(b) of the Disbursement Agreement have been satisfied, the amount
determined pursuant to the following formula:
 
 
 
RMC
 
=
 
$7,500,000 + (AA* (1.00 (PC - SMN) / (1 - SMN)))
 
Where:
 
 
 
(i)
 
RMC
 
=
 
Required Minimum Contingency;
 
 
 
 
 
 
 
 

32

--------------------------------------------------------------------------------


 
(ii)
 
PC
 
=
 
Percentage of the Project completed as of the calculation date based upon the
Hard Costs incurred as of such date in accordance with the Project Budget and
allocated to the following Line Item Categories: the "Marnell Corrao GMP
Contract," "Interior Furnishings/ Signage/ Electronic Systems," Miscellaneous
Capital Projects," "Golf Course" and "Parking Garage" compared to the total
amount set forth such Line Item Categories in the Project Budget;
 
(iii)
 
SMN
 
=
 
Percentage of the Project completed as of the Second Mortgage Notes Initial
Advance Date based upon the Hard Costs incurred as of such date in accordance
with the Project Budget and allocated to the following Line Item Categories: the
"Marnell Corrao GMP Contract," "Interior Furnishings/ Signage/ Electronic
Systems," Miscellaneous Capital Projects," "Golf Course" and "Parking Garage"
compared to the total amount set forth such Line Item Categories in the Project
Budget;
 
(iv)
 
AA
 
=
 
The adjusted amortized amount calculated as of the Second Mortgage Notes Initial
Advance Date calculated pursuant to the following formula (for definition of
"SMN" as used in this clause (iv), see clause (iii) above):
 
 
 
($19,207,526 * (1.00 - (SMN - 25)/75)) - $5,000,000
 
For example, if, as of the calculation date, the Twenty Five Percent Completion
Date has occurred, the initial advance of funds from the Second Mortgage Notes
Proceeds Account occurred on the date when fifty percent (50%) of the Hard Costs
allocated to the foregoing Line Items had been incurred in accordance with the
Project Budget but the conditions precedent set forth in Section 3.3.22(b) of
the Disbursement Agreement have not yet been satisfied as of the calculation
date (SMN=50) and seventy percent (70%) of the Hard Costs allocated to the
foregoing Line Item Categories have been incurred to date (PC=70), then AA =
($19,207,526 * (1.00 - (50-25)/75)) - $5,000,000 = $7,805,071 and RMC =
$7,500,000 + ($7,805,071*(1.00 - ((70-50)/50)) =
$7,500,000 + $7,805,071*(0.60)=$12,183,010
 
(c)
 
from time to time after the Completion Date, 150% of the Project Punchlist
Completion Amount;

        "Required Scope Change Approval" means, with respect to each proposed
Scope Change, each of the following: (a) the consent of the Construction
Consultant, (b) the consent of the Bank Agent, (c) the consent of the FF&E
Agent, and, (d) the consent of a majority in principal amount of the holders of
the Second Mortgage Notes.

        "Reserved Amounts" has the meaning given in Section 2.10 of the
Disbursement Agreement.

        "Resort Component" means all portions of the Project other than the FF&E
Component.

        "Resort Component Funding Sources" means the Bank Credit Facility, the
Second Mortgage Notes Proceeds and amounts on deposit in the Company's Funds
Account.

        "Responsible Officer" means as to any Person, the chief executive
officer, president or chief financial officer of such Person, but in any event,
with respect to financial matters, the chief financial officer of such Person.

        "Retainage Amounts" means at any given time amounts which have accrued
and are owing under the terms of a Contract for work or services already
provided but which at such time (and in accordance with the terms of the
Contract) are being withheld from payment to the Contractor, until certain
subsequent events (e.g., completion benchmarks) have been achieved under the
Contract.

33

--------------------------------------------------------------------------------


        "Reviewing Accountant" means Deloitte & Touche or any subsequent
nationally recognized firm of independent public accountants selected by the
Company, with the consent of the Bank Agent from time to time (which shall not
be unreasonably withheld or delayed), as auditors of the Company.

        "Revolving Credit Loans" has the meaning given in the Bank Credit
Agreement.

        "S&P" means Standard & Poor's Ratings Group, a New York corporation, or
any successor thereof.

        "Safe Harbor Scope Change" means any Scope Change if, after giving
effect thereto the Project will be within or shall exceed the "standards" set
forth on Exhibit X-1 to the Disbursement Agreement.

        "Scheduled Completion Date" means April 30, 2005, as the same may from
time to time be extended pursuant to Section 6.4 of the Disbursement Agreement.

        "Scope Change" means any change in the Plans and Specifications or any
other change to the design, layout, architecture or quality of the Project from
that which is contemplated on the Closing Date, (unless such change is required
by Legal Requirements), including, without limitation, (a) changes to the
"Premises and Assumptions" (as defined in the Prime Construction Contract),
(b) approval or submission to the Prime Contractor of "Drawings" or
"Specifications" (each as defined in the Prime Construction Contract) that are
inconsistent with the Premises and Assumptions, (c) additions, deletions or
modifications in the "Work" (as defined in the Prime Construction Contract)
(including, without limitation, the acceptance of any non-conforming "Work" (as
defined in the Prime Construction Contract) pursuant to Section 10.9 of the
Prime Construction Contract), (d) the issuance of a "Construction Change
Directive" (as defined in the Prime Construction Contract) directing a "Change"
(as defined in the Prime Construction Contract) in the work and a proposed basis
for adjustments, if any, in the "Guaranteed Maximum Price" (as defined in the
Prime Construction Contract) or "Contract Time" (as defined in the Prime
Construction Contract), or any combination of them, and (e) modifications to the
"Drawings" (as defined in the Architect's Agreement) to the extent the same
constitute an Additional Service under the Architect's Agreement.

        "Second Mortgage Notes" means the 12% Mortgage Notes Due 2010 in the
aggregate principal amount of $370 million, priced to yield 13.5% at maturity,
issued by the Company and Capital Corp., as co-issuers, pursuant to the Second
Mortgage Notes Indenture.

        "Second Mortgage Notes Company Collateral Account Agreement" means that
certain Second Mortgage Notes Company Collateral Account Agreement dated as of
October 30, 2002 among the Company, the Indenture Trustee, the Disbursement
Agent and the Securities Intermediary.

        "Second Mortgage Notes Completion Guaranty Collateral Account Agreement"
means that certain Second Mortgage Notes Completion Guaranty Collateral Account
Agreement dated as of October 30, 2002 among the Completion Guarantor, the
Indenture Trustee, the Disbursement Agent and the Securities Intermediary.

        "Second Mortgage Notes Deeds of Trust" means, collectively, the Second
Mortgage Notes Golf Course Deed of Trust, the Second Mortgage Notes Hotel/Casino
Deed of Trust, the Second Mortgage Notes Phase II Deed of Trust, the Second
Mortgage Notes Palo Deed of Trust, and the Second Mortgage Notes DIIC Deed of
Trust.

        "Second Mortgage Notes DIIC Deed of Trust" means that certain Deed of
Trust to be entered into pursuant to Section 3.3.22 of the Disbursement
Agreement, between Desert Inn Improvement as trustor, and Nevada Title Company
as trustee, for the benefit of the Indenture Trustee as beneficiary,
substantially in the form of Exhibit D to the Bank Credit Agreement.

34

--------------------------------------------------------------------------------


        "Second Mortgage Notes Golf Course Deed of Trust" means that certain
Deed of Trust dated as of October 30, 2002 between Wynn Resorts Holdings as
trustor, and Nevada Title Company as trustee, for the benefit of Indenture
Trustee as beneficiary.

        "Second Mortgage Notes Guarantee and Collateral Agreement" means that
certain Guarantee and Collateral Agreement dated as of October 30, 2002 and made
by Wynn Las Vegas and each other Loan Party for the benefit of the Indenture
Trustee.

        "Second Mortgage Note Holders" means the holders of the Second Mortgage
Notes.

        "Second Mortgage Notes Hotel/Casino Deed of Trust" means that certain
Deed of Trust dated as of October 30, 2002 between Wynn Las Vegas as trustor,
and Nevada Title Company as trustee, for the benefit of the Indenture Trustee as
beneficiary.

        "Second Mortgage Notes Indenture" means that certain Second Mortgage
Notes Indenture dated as of October 30, 2002 among the Wynn Las Vegas, Capital
Corp., the guarantors signatory thereto and the Indenture Trustee.

        "Second Mortgage Notes Interest Reserve Amount" means Forty Four Million
Four Hundred Thousand Dollars ($44,400,000).

        "Second Mortgage Notes Local Company Collateral Account Agreement(s)"
means one or more control agreements with respect to the Soft Costs Cash
Management Account, the Hard Costs Cash Management Account, the Company's
Payment Account and the Operating Account substantially in the form of
Exhibit Z-2 and entered into by a bank that is reasonably acceptable to the
Disbursement Agent pursuant to Sections 2.3.4, 2.3.8 and 2.3.9.

        "Second Mortgage Notes IP Security Agreement" means that certain
Intellectual Property Security Agreement dated as of October 30, 2002 and made
by Wynn Las Vegas and Capital Corp. for the benefit of the Indenture Trustee.

        "Second Mortgage Notes Palo Deed of Trust" means that certain Deed of
Trust dated as of October 30, 2002 between Palo as trustor, and Nevada Title
Company as trustee, for the benefit of the Indenture Trustee as beneficiary.

        "Second Mortgage Notes Parent Guarantee" means that certain Parent
Guarantee dated as of October 30, 2002 entered into by Wynn Resorts, Limited for
the benefit of the Indenture Trustee and the Second Mortgage Notes Holders.

        "Second Mortgage Notes Phase II Deed of Trust" means that certain Deed
of Trust dated as of October 30, 2002 between Valvino as trustor, and Nevada
Title Company as trustee, for the benefit of Indenture Trustee as beneficiary.

        "Second Mortgage Notes Proceeds" means the amounts deposited in the
Second Mortgage Notes Proceeds Account on the Closing Date.

        "Second Mortgage Notes Proceeds Account" has the meaning given in the
Second Mortgage Notes Collateral Account Agreement.

        "Second Mortgage Notes Security Documents" means, collectively, the
Second Mortgage Notes Deeds of Trust, the Second Mortgages Notes Guaranty and
Collateral Agreement, the Second Mortgage Notes Parent Guarantee, the Collateral
Agency Agreement, the Second Mortgage Notes IP Security Agreement, the Second
Mortgage Notes Company Collateral Account Agreement, the Second Mortgage Notes
Completion Guaranty Collateral Account Agreement, the Second Mortgage Notes
Local Company Collateral Account Agreements, the Completion Guaranty and any
guaranties, deeds of trust, security agreements or collateral account agreements
executed from time to time by any of the Loan Parties or one or more of their
direct or indirect Subsidiaries in favor of the Indenture Trustee or

35

--------------------------------------------------------------------------------


the Second Mortgage Notes Holders to guaranty the obligations under the Second
Mortgage Notes and the Second Mortgage Notes Indenture.

        "Secured Parties" means, collectively, the Project Secured Parties and
the FF&E Secured Parties.

        "Securities Intermediary" means Deutsche Bank Trust Company Americas in
its capacity as securities intermediary under the Company Collateral Account
Agreements and the Completion Guaranty Collateral Account Agreements and Bank of
America, N.A. in its capacity as securities intermediary under the Local Account
Company Collateral Account Agreements and the FF&E Local Company Collateral
Account Agreement, in each case, and its successors in such capacity.

        "Security Documents" means, collectively and without duplication, the
Bank Security Documents, the Second Mortgage Notes Security Documents, the FF&E
Security Documents, the Completion Guaranty, the Construction Guaranty, each
Payment and Performance Bond, the Collateral Account Agreements, the Consents,
and any other deeds of trust, security agreements or collateral account
agreements entered into by any of the Loan Parties and/or one or more of their
direct or indirect Subsidiaries for the benefit of any Secured Party in
accordance with the terms of the Financing Agreements or the Intercreditor
Agreements.

        "Shuttle Easement" means that certain Easement Agreement dated as of
October 30, 2002 by and among Wynn Resorts and Valvino, as grantors, and Wynn
Las Vegas, as grantee.

        "Site" means all or any portion of the Project, as described in
Exhibit T-4 to the Disbursement Agreement. The Site includes the Casino Land,
the Golf Course Land (including (a) the Water Utility Land, (b) the Wynn Home
Site until such time (if ever) as the Wynn Home Site Release Conditions shall
have been satisfied and (c) the Home Site Land and Palo Home Site Land until
such time (if ever) as the release conditions set forth in Section 7.5(l) of the
Bank Credit Agreement and Section 10.03 of the Second Mortgage Notes Indenture
shall have been satisfied), the Phase II Land (until such time (if ever) as the
release conditions set forth in Sections 7.5(j), (k), (l) and (m) of the Bank
Credit Agreement and Section 10.03 of the Indenture shall have been satisfied)
and any other real property which is subject to a lien under any Bank Deed of
Trust or any Second Mortgage Notes Deed of Trust.

        "Site Easements" means the easements appurtenant, easements in gross,
license agreements and other rights running for the benefit of the Company
and/or appurtenant to the Site, including, without limitation, those certain
easements and licenses described in the Title Policy. The Site Easements include
(a) the Golf Course Land Easements and (b) the Phase II Land Easements (until
such time (if ever) as the release conditions set forth in Sections 7.5(j), (k),
(l) and (m) of the Bank Credit Agreement and Section 10.03 of the Second
Mortgage Notes Indenture shall have been satisfied).

        "Soft Costs" means the Project Costs set forth in the Project Budget
under (a) the "Soft Cost Construction Contingency" Line Item under the
"Construction Contingency" Line Item Category, together with (b) following other
Line Item Categories:

          (i)  Capitalized Interest and Commitment Fees;

        (ii)  Pre-Opening Expense;

        (iii)  Transaction Fees and Expenses;

        (iv)  Design and Engineering Fees;

        (v)  Working Capital Requirements at Opening;

        (vi)  Entertainment Production;

      (vii)  Insurance/Utilities/Security;

36

--------------------------------------------------------------------------------




      (viii)  Property Taxes;

        (ix)  Government Approvals and Permits; and

        (x)  Miscellaneous Operating Costs.

        "Soft Costs Cash Management Account" means the account referenced in
Section 2.3.4 of the Disbursement Agreement and established pursuant to the
Local Account Company Collateral Account Agreements.

        "Solvent" means, when used with respect to any Person, as of any date of
determination, (a) the amount of the "present fair saleable value" of the assets
of such Person will, as of such date, exceed the amount of all "liabilities of
such Person, contingent or otherwise", as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, (d) such Person will be able to pay its debts as they mature, and
(e) such Person is not insolvent within the meaning of any applicable
Requirements of Law. For purposes of this definition, (i) "debt" means liability
on a "claim", and (ii) "claim" means any (x) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

        "Stop Funding Notice" has the meaning given in Section 2.4.3(b) of the
Disbursement Agreement.

        "Stop Funding Request" has the meaning given in Section 2.4.4(b) of the
Disbursement Agreement.

        "Subcontract" means any subcontract or purchase order entered into with
any Subcontractor.

        "Subcontractor" means any direct or indirect subcontractor of any tier
under any Contract.

        "Subsidiary" as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a "Subsidiary" or to "Subsidiaries" in the Disbursement Agreement
shall refer to a Subsidiary or Subsidiaries of Wynn Las Vegas.

        "Summary Anticipated Cost Report" means an Anticipated Cost Report in
the form of Exhibit H-2 to the Disbursement Agreement and which provides the
information indicated therein segregated by each Line Item Category.

        "Tax" shall mean shall mean any federal, state, local, foreign or other
tax, levy, impost, fee, assessment or other government charge, including without
limitation income, estimated income, business, occupation, franchise, property,
payroll, personal property, sales, transfer, use, employment, commercial rent,
occupancy, franchise or withholding taxes, and any premium, including without
limitation interest, penalties and additions in connection therewith.

        "Term Loans" has the meaning given in the Bank Credit Agreement.

        "Third Party Claims" has the meaning given in Section 10.3 of the
Disbursement Agreement.

37

--------------------------------------------------------------------------------


        "Third Party Financing Agreement" means any loan or security document
entered into on, prior to, or after the Closing Date with parties other than any
one or more of the Bank Agent, the Indenture Trustee or the FF&E Lender.

        "Title Insurer" means Nevada Title Company.

        "Title Policies" means, collectively, the policies of title insurance
issued by Title Insurer as of the Closing Date, as provided in
Section 3.1.28(i), (ii) and (iii) of the Disbursement Agreement, including all
amendments thereto, endorsements thereof and substitutions or replacements
therefor.

        "Trust Estate" shall have, with respect to each Deed of Trust, the
meaning set forth in such Deed of Trust.

        "Twenty Five Percent Completion Date" means the date the following
conditions have been satisfied as set forth in a certificate in the form of
Exhibit V-1 to the Disbursement Agreement delivered by the Company and (other
than with respect to clause (b)(B) below) a certificate in the form of
Exhibit V-2 to the Disbursement Agreement delivered by the Construction
Consultant: (a) 25% of the work required to achieve completion of the Project
has been completed (determined by (i) the amount of Hard Costs incurred to such
date and allocated to the "Marnell Corrao GMP Contract," "Interior
Furnishings/Signage/Electronic Systems," "Miscellaneous Capital Projects," "Golf
Course" and "Parking Garage" Line Item Categories under the Project Budget, as
compared to (ii) the total amount of Hard Costs set forth in the Project Budget
(as then in effect) under the following Line Item Categories:"Marnell Corrao GMP
Contract," "Interior Furnishings/Signage/Electronic Systems," "Miscellaneous
Capital Projects," "Golf Course" and "Parking Garage"), and (b) all Contractors
and Subcontractors have been paid in full for work performed through such date
or will be paid in full with the pending Advance Request (other than
(A) Retainage Amounts, and other amounts, that, as of the Twenty Five Percent
Completion Date, are being withheld from the Contractors and Subcontractors in
accordance with the provisions of the Project Documents, and (B) amounts being
contested in accordance with the Financing Agreements so long as adequate
reserves have been established through an allocation in the Anticipated Cost
Report and in accordance with any requirements of such Financing Agreements) and
have provided lien waivers to the extent required under Section 3.3.7 of the
Disbursement Agreement for all work performed prior to the Twenty Five Percent
Completion Date.

        "UCC" means the Uniform Commercial Code of the jurisdiction the law of
which governs the document with respect to the term is used.

        "Unallocated Contingency Balance" means, from time to time, the amount
of the "Construction Contingency" Line Item Category as set forth in the Project
Budget then in effect.

        "Unincorporated Materials" has the meaning given in Section 3.3.26 of
the Disbursement Agreement.

        "Valvino" means Valvino Lamore, LLC, a Nevada limited liability company.

        "Valvino Permitted Encumbrances" has the meaning given in Section 3.1.28
of the Disbursement Agreement.

        "Water Supply Contract" means that certain [water supply contract]
between Desert Inn Improvement, as supplier, and Wynn Las Vegas, as purchaser,
dated as of October 30, 2002.

        "Water Utility Land" means the approximately 0.17-acre tract of land
located on the Golf Course owned by Desert Inn Improvement, as more particularly
described in Exhibit T-4 of the Disbursement Agreement.

        "World Travel" means World Travel, LLC, a Nevada limited liability
company.

        "Wynn Design" means Wynn Design and Development, LLC, a Nevada limited
liability company.

38

--------------------------------------------------------------------------------


        "Wynn Home Site" means the approximately two-acre tract of land located
on the Golf Course where Stephen A. Wynn's personal residence may be built.

        "Wynn Home Site Release Conditions" means:

        (a)  The Bank Agent shall have confirmed that the conditions set forth
in Section 7.5(j) of the Bank Credit Agreement shall have been satisfied; and

        (b)  The Indenture Trustee shall have confirmed that all the conditions
set forth in Section 10.03(d) of the Second Mortgage Notes Indenture shall have
been satisfied.

        "Wynn Las Vegas" means Wynn Las Vegas, LLC, a Nevada limited liability
company.

        "Wynn Las Vegas Permitted Encumbrances" has the meaning given in
Section 3.1.28 of the Disbursement Agreement.

        "Wynn Resorts Holdings" means Wynn Resorts Holdings, LLC, a Nevada
limited liability company.

        "Wynn Resorts Holdings Permitted Encumbrances" has the meaning given in
Section 3.1.28 of the Disbursement Agreement.

RULES OF INTERPRETATION

          1.  The singular includes the plural and the plural includes the
singular.

          2.  The word "or" is not exclusive.

          3.  A reference to a Legal Requirement includes any amendment or
modification of such Legal Requirement, and all regulations, rulings and other
Legal Requirements promulgated under such Legal Requirement.

          4.  A reference to a Person includes its permitted successors and
permitted assigns.

          5.  Accounting terms have the meanings assigned to them by U.S. GAAP,
as applied by the accounting entity to which they refer.

          6.  The words "include," "includes" and "including" are not limiting.

          7.  A reference in a document to an Article, Section, Exhibit,
Schedule, Annex or Appendix is to the Article, Section, Exhibit, Schedule, Annex
or Appendix of such document unless otherwise indicated. Exhibits, Schedules,
Annexes or Appendices to any document shall be deemed incorporated by reference
in such document.

          8.  References to any document, instrument or agreement (a) shall
include all exhibits, schedules and other attachments thereto, (b) shall include
all documents, instruments or agreements issued or executed in replacement
thereof, and (c) shall mean, unless specifically indicated, such document,
instrument or agreement as in effect on the date hereof, notwithstanding any
termination, such expiration or amendment of such agreement unless all of the
parties to the Disbursement Agreement are signatories to such amendment, in
which case any references shall be to such agreement as so amended.

          9.  The words "hereof," "herein" and "hereunder" and words of similar
import when used in any document shall refer to such document as a whole and not
to any particular provision of such document.

        10.  References to "days" shall mean calendar days, unless the term
"Banking Days" shall be used.

        11.  The Financing Agreements are the result of negotiations among, and
have been reviewed by, the Company, Valvino, Valvino's subsidiaries, the Funding
Agents, the Lenders and the Disbursement Agent. Accordingly, the Financing
Agreements shall be deemed to be the product of all parties thereto, and no
ambiguity shall be construed in favor of or against any such Person.

39

--------------------------------------------------------------------------------


Exhibit J
to Disbursement Agreement


Le Reve
Project Timeline with Key Dates

GRAPHIC [g92652.jpg]

--------------------------------------------------------------------------------

EXHIBIT T-2
to the Disbursement Agreement

Description of Eligible FF&E Equipment

Aircraft

Communication Equipment

Elevators and Escalators

Electrical Generators and Power Supplies

Furniture

Fixtures

Gaming Equipment

House keeping Equipment

HVAC Equipment

Laundry Equipment

Maintenance Equipment

Restaurant Equipment

Security and surveillance Equipment

Signage

Theater Equipment

Vaults

Water systems

--------------------------------------------------------------------------------


EXHIBIT Z-1
to the Disbursement Agreement

FORM OF LOCAL BANK COLLATERAL ACCOUNT AGREEMENT

        This LOCAL BANK COLLATERAL ACCOUNT AGREEMENT (this "Agreement") is dated
as of October 30, 2002 and entered into by and among WYNN LAS VEGAS, LLC, a
Nevada limited liability company ("Wynn Las Vegas"), WYNN LAS VEGAS CAPITAL
CORP., a Nevada corporation ("Capital Corp."), WYNN DESIGN & DEVELOPMENT, LLC, a
Nevada limited liability company ("Wynn Design" and, jointly and severally with
Wynn Las Vegas and Capital Corp., "Pledgor"), DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Bank Agent under the Bank Credit Agreement (in such capacity herein
called "Secured Party"), and BANK OF AMERICA, N.A., as custodian and securities
intermediary for the Pledgor and Secured Party (in such capacity, "Securities
Intermediary").

PRELIMINARY STATEMENTS

        A.    The Project.    Pledgor proposes to develop, construct and operate
the Le Rêve Casino Resort with related parking structure and golf course
facilities, as part of the redevelopment of the site of the former Desert Inn in
Las Vegas, Nevada.

        B.    Bank Credit Agreement.    Concurrently herewith, Wynn Las Vegas,
the Bank Agent, Deutsche Bank Securities, Inc., as advisor, lead arranger and
joint book running manager, Banc of America Securities LLC, as advisor, lead
arranger, joint book running manager and syndication agent, Bear, Stearns &
Co. Inc., as advisor, arranger and joint book running manager, Bear Stearns
Corporate Lending Inc., as joint documentation agent, Dresdner Bank AG, New York
and Grand Cayman Branches, as arranger and joint documentation agent, and the
Bank Lenders have entered into the Bank Credit Agreement pursuant to which the
Bank Lenders have agreed, subject to the terms thereof, to provide certain
revolving loans to Wynn Las Vegas in an aggregate principal amount not to exceed
$750,000,000 and certain delay draw term loans to Wynn Las Vegas in an aggregate
principal amount not to exceed $250,000,000, as more particularly described
therein. Valvino, Wynn Resorts Holdings and certain other guarantors have,
pursuant to the Bank Guarantee and Collateral Agreement, guaranteed the
obligations of Wynn Las Vegas under the Bank Credit Agreement.

        C.    Second Mortgage Notes Indenture.    Concurrently herewith, Wynn
Las Vegas, Capital Corp., certain guarantors signatory thereto (including
Valvino and Wynn Resorts Holdings) and the Indenture Trustee have entered into
the Second Mortgage Notes Indenture pursuant to which Wynn Las Vegas and Capital
Corp. will issue the Second Mortgage Notes due 2010 to finance Project Costs, as
more particularly described therein.

        D.    FF&E Facility Agreement.    Concurrently herewith, Wynn Las Vegas
and Wells Fargo Bank, National Association, as the FF&E Agent, and the FF&E
Lenders have entered into the FF&E Facility Agreement pursuant to which the FF&E
Lenders have agreed, subject to the terms thereof, to provide certain loans in
an aggregate principal amount not to exceed $188,500,000 to finance acquisition
and installation costs for the FF&E Component, as more particularly described
therein.

        E.    Intercreditor Agreements.    Concurrently herewith, (i) the Bank
Agent (acting on behalf of itself and the Bank Lenders) and the Indenture
Trustee (acting on behalf of itself and the Second Mortgage Note Holders) have
entered into the Project Lenders Intercreditor Agreement and (ii) the Bank Agent
(acting on behalf of itself and the Bank Lenders), the Indenture Trustee (acting
on behalf of itself and the Second Mortgage Note Holders) and the FF&E Agent
(acting on behalf of itself and the FF&E Lenders) have entered into the FF&E
Intercreditor Agreement, pursuant to each of which the parties thereto have set
forth certain intercreditor provisions, including the priority of the liens, the
method of decision making among the Lenders party thereto, the arrangements
applicable to actions in respect of

1

--------------------------------------------------------------------------------


approval rights and waivers, the limitations on rights of enforcement upon
default and the application of proceeds upon enforcement.

        F.    Completion Guaranty.    Concurrently herewith, the Completion
Guarantor has executed in favor of the Bank Agent (acting on behalf of the Bank
Lenders) and the Indenture Trustee (acting on behalf of the Second Mortgage Note
Holders) the Completion Guaranty pursuant to which the Completion Guarantor has
agreed, subject to the terms and limitations thereof, to guaranty completion of
the Project and payment by the Company of certain Project Costs.

        G.    Master Disbursement Agreement.    Concurrently herewith, the
Pledgor, the Bank Agent (acting on behalf of itself and the Bank Lenders), the
Indenture Trustee (acting on behalf of itself and the Second Mortgage Note
Holders), the FF&E Agent (acting on behalf of itself and the FF&E Lenders) and
Deutsche Bank Trust Company Americas as "Disbursement Agent" have entered into
that certain Master Disbursement Agreement ("Disbursement Agreement") for the
purpose of setting forth, among other things, (a) the mechanics for and
allocation of the Company's requests for Advances under the various Facilities
and from the Company's Funds Account, (b) the conditions precedent to the
Closing Date, to the initial Advance and to subsequent Advances, (c) certain
common representations, warranties and covenants of the Company in favor of the
Funding Agents and the Lenders and (d) the common events of default and
remedies.

        H.    Condition.    It is a condition precedent to the extensions of the
Bank Credit Facility by the Bank Lenders that Pledgor shall have established the
Collateral Accounts, granted control to the Bank Agent (as Secured Party) of
such accounts, and undertaken the obligations contemplated by this Agreement.

        NOW, THEREFORE, in consideration of the premises and in order to induce
the Bank Lenders to extend the Bank Credit Facility under the Bank Credit
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Pledgor hereby agrees with Secured
Party as follows:

        SECTION 1.    Certain Definitions.    

        (a)    Specific Definitions.    The following terms used in this
Agreement shall have the following meanings:

        "Broker-Dealer" means a person registered as a broker or dealer under
the Securities Exchange Act of 1934, as amended.

        "Business Day" means any day other than a Saturday, Sunday or any other
day which is a legal holiday or a day on which banking institutions are
permitted to be closed in New York or Nevada.

        "Code" shall mean the Uniform Commercial Code as in effect in New York.

        "Collateral" means (i) the Collateral Accounts, (ii) all amounts held
from time to time in the Collateral Accounts, (iii) all Investments, including
all Financial Assets, security entitlements, securities (whether certificated or
uncertificated), instruments, accounts, general intangibles and deposits
representing or evidencing any Investments, (iv) all interest, dividends, cash,
instruments, securities and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Collateral, and (v) to the extent not covered by clauses (i) through
(iv) above, all proceeds of any or all of the foregoing Collateral.

        "Collateral Accounts" means the Securities Account and the Deposit
Accounts and any other accounts or subaccounts in which Investments may be held
or registered.

        "Deposit Accounts" means the deposit accounts established and maintained
by Pledgor and Secured Party with Securities Intermediary pursuant to Section 2,
including the Soft Costs Cash

2

--------------------------------------------------------------------------------




Management Account, Hard Costs Cash Management Account, the Operating Account
and the Company's Payment Account.

        "Investments" means any Financial Assets credited to the Securities
Account or the Deposit Accounts, and any other property acquired by Securities
Intermediary as securities intermediary hereunder in exchange for, with proceeds
from or distributions on, or otherwise in respect of any Investments.

        "Overnight Investments" means the investments described in paragraph (b)
of the definition of Permitted Investments.

        "Permitted Investments" means, prior to the Completion Date, the
following:

        (a)  marketable direct obligations issued by, or unconditionally
guaranteed by, the United States government or issued by any agency thereof and
backed by the full faith and credit of the United States, in each case maturing
within 18 months from the date of acquisition; or

        (b)  shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clause (a) of this
definition.

        From and after the Completion Date, "Permitted Investments" means the
following:

        (1)  United States dollars;

        (2)  securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality of the United
States government (as long as the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than six
months from the date of acquisition;

        (3)  interest-bearing demand or time deposits (which may be represented
by certificates of deposit) issued by banks having general obligations rated (on
the date of acquisition thereof) at least "A" or the equivalent by S&P or
Moody's or, if not so rated, secured at all times, in the manner and to the
extent provided by law, by collateral security in clause (1) or (2) of this
definition, of a market value of no less than the amount of monies so invested;

        (4)  repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

        (5)  commercial paper having the highest rating obtainable from Moody's
or S&P and in each case maturing within six months after the date of
acquisition;

        (6)  money market funds or mutual funds at least 95% of the assets of
which constitute Permitted Investments of the kinds described in clauses
(1) through (5) of this definition;

        (7)  to the extent not permitted by clauses (1)—(6) above, those items
described in clauses (a) and (b) above.

        "Secured Obligations" shall mean all of the Obligations owed by Pledgor
and the other Loan Parties to Secured Party and the Bank Lenders from time to
time under the Financing Documents.

        "Securities Account" means any securities account established and
maintained with Securities Intermediary pursuant to Section 2.

        "Securities Intermediary" means Bank of America, N.A.

        "Suspension Period" means the period (i) beginning promptly after
receipt by Securities Intermediary of written notice from Secured Party,
substantially in the form of the Prohibition Notice attached to this Agreement
as Attachment 1, suspending Pledgor's right to direct the

3

--------------------------------------------------------------------------------




investment of funds held for the credit of the Collateral Accounts, and
(ii) ending promptly after receipt by Securities Intermediary of written notice
from Secured Party, substantially in the form of the Rescission of Prohibition
Notice attached to this Agreement as Attachment 2, rescinding the preceding
Prohibition Notice.

        (b)    General Provisions.    Capitalized terms used but not defined
herein shall have the meaning given to such terms in Exhibit A. Unless otherwise
defined herein or in Exhibit A, terms used in Articles 8 and 9 of the Code are
used herein as therein defined. Words used herein, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context indicates is appropriate. When a reference is made in this
Agreement to an Appendix, Exhibit, Introduction, Recital, Section or Schedule,
such reference shall be to an Appendix, an Exhibit, the Introduction, a Recital
or a Section of, or a Schedule to, this Agreement unless otherwise indicated.
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words "include," "includes" or "including" are used in this
Agreement, they shall be deemed to be followed by the words "without
limitation."

        SECTION 2.    Establishment and Operation of the Collateral
Accounts.    

        (a)    Establishment of Operating Account.    Pledgor and Secured Party
hereby authorize and direct Securities Intermediary to establish and maintain at
its office at 300 South Fourth Street, 2nd Floor, NV1-119-02-01, Las Vegas,
Nevada, 89101-6014, a non-interest bearing deposit account in the name of
Pledgor and under the control of Secured Party, designated as "Wynn Las Vegas,
Operating Account". Securities Intermediary hereby undertakes to treat Pledgor
as the person entitled to exercise the rights that comprise any Financial Asset
credited to the Operating Account. Secured Party and the Pledgor agree that this
account shall be the "Operating Account."

        (b)    Establishment of Soft Costs Cash Management Account.    Pledgor
and Secured Party hereby authorize and direct Securities Intermediary to
establish and maintain at its office at 300 South Fourth Street, 2nd Floor,
NV1-119-02-01, Las Vegas, Nevada, 89101-6014, a non-interest bearing deposit
account in the name of Pledgor and under the control of Secured Party,
designated as "Wynn Las Vegas, Soft Costs Cash Management Account". Securities
Intermediary hereby undertakes to treat Pledgor as the person entitled to
exercise the rights that comprise any Financial Asset credited to the Soft Costs
Cash Management Account. The Secured Party and the Pledgor agree that this
account shall be the "Soft Costs Cash Management Account."

        (c)    Establishment of Hard Cost Cash Management Account.    Pledgor
and Secured Party hereby authorize and direct Securities Intermediary to
establish and maintain at its office at 300 South Fourth Street, 2nd Floor,
NV1-119-02-01, Las Vegas, Nevada, 89101-6014, a non-interest bearing deposit
account in the name of Pledgor and under the control of Secured Party,
designated as "Wynn Las Vegas, Hard Costs Cash Management Account". Securities
Intermediary hereby undertakes to treat Pledgor as the person entitled to
exercise the rights that comprise any Financial Asset credited to the Hard Costs
Cash Management Account. The Secured Party and the Pledgor agree that this
account shall be the "Hard Costs Cash Management Account."

        (d)    Establishment of Company's Payment Account.    Pledgor and
Secured Party hereby authorize and direct Securities Intermediary to establish
and maintain at its office at 300 South Fourth Street, 2nd Floor, NV1-119-02-01,
Las Vegas, Nevada, 89101-6014, a non-interest bearing deposit account in the
name of Pledgor and under the control of Secured Party, designated as "Wynn Las
Vegas, Company's Payment Account". Securities Intermediary hereby undertakes to
treat Pledgor as the person entitled to exercise the rights that comprise any
Financial Asset credited to the Company's Payment Account. The Secured Party and
the Pledgor agree that this account shall be the "Company's Payment Account."

4

--------------------------------------------------------------------------------


        (e)    Operations of the Collateral Accounts.    The Collateral Accounts
shall be operated, and all Investments shall be acquired and registered or held
(as applicable), in accordance with the terms of this Agreement and the
directions of Secured Party.

        (f)    Account Statements.    Securities Intermediary shall send Secured
Party and Pledgor written account statements with respect to the Collateral
Accounts not less frequently than monthly. Absent mathematical or similar
errors, reports or confirmations of the execution of orders and statements of
account shall be conclusive if not objected to in writing within 30 days after
delivery pursuant to Section 21.

        SECTION 3.    Mechanics of Deposits of Funds in and between Collateral
Accounts.    

        (a)    Transfers to Operating Account.    All transfers of funds to the
Operating Account shall be made by wire transfer (or, if applicable, intra-bank
transfer from another account with Securities Intermediary) of immediately
available funds, in each case addressed as follows:

Account No.:   #004964891348 ABA No.:   #122400724 Reference:   Le Rêve
Project—Operating Account

        (b)    Transfers to Soft Costs Cash Management Account.    All transfers
of funds to the Soft Costs Cash Management Account shall be made by wire
transfer (or, if applicable, intra-bank transfer from another account with
Securities Intermediary) of immediately available funds, in each case addressed
as follows:

Account No.:   #004964891351 ABA No.:   #122400724 Reference:   Le Rêve
Project—Soft-Costs Cash Management Account

        (c)    Transfers to Hard Costs Cash Management Account.    All transfers
of funds to the Hard Costs Cash Management Account shall be made by wire
transfer (or, if applicable, intra-bank transfer from another account with
Securities Intermediary) of immediately available funds, in each case addressed
as follows:

Account No.:   #004964891364 ABA No.:   #122400724 Reference:   Le Rêve
Project—Hard Costs Cash Management Account

        (d)    Transfers to Company's Payment Account.    Transfers of funds to
the Company's Payment Account shall be made by wire transfer (or, if applicable,
intra-bank transfer from another account with Securities Intermediary) of
immediately available funds, in each case addressed as follows:

Account No.:   #004964891377 ABA No.:   #122400724 Reference:   Le Rêve
Project—Company's Payment Account

        (e)    Notice of Transfers.    In the event of any transfer of funds to
or from the Collateral Accounts pursuant to any provision of Section 3, Pledgor,
Secured Party or Securities Intermediary, as the case may be, shall promptly
after initiating or sending out written instructions with respect to such
transfer, give notice to each other such party by facsimile of the date and
amount of such transfer.

        SECTION 4.    Permitted Investments and Transfers of Amounts in the
Collateral Accounts.    

        (a)    Strict Compliance.    Cash and Investments held by Securities
Intermediary in the Collateral Accounts shall not be (i) invested or reinvested,
(ii) sold or redeemed, or (iii) transferred from or among the Collateral
Accounts, except as provided in this Section 4.

5

--------------------------------------------------------------------------------


        (b)    Pledgor's Right to Direct Investment.    Except during any
Suspension Period, Securities Intermediary shall, in accordance with Pledgor's
written Entitlement Orders given to Securities Intermediary from time to time,
sell or redeem Investments, and apply amounts transferred to or held for the
credit of the respective Securities Account to make investments for credit to
the Securities Account, in Securities Intermediary's name and as custodian under
this Agreement, in Permitted Investments denominated and payable in United
States Dollars. During any Suspension Period, (i) Pledgor's right to direct such
investments under this Section 4(b) shall be suspended, and Securities
Intermediary shall not accept Entitlement Orders with respect to the Securities
Account from any person other than Secured Party; and (ii) any credit balances
shall be invested and reinvested only as provided in Section 4(c).

        (c)    Overnight Investments.    To the extent that (i) with respect to
the Deposit Accounts, there are credit balances expected in the Deposit Accounts
as of the end of a day, or (ii) with respect to the Securities Account (A) a
Suspension Period is then in effect or (B) based on the maturities of
Investments then held in a Securities Account a credit balance is expected in
such Securities Account as of 2:00 p.m., New York time on any Business Day after
settlement of all pending transactions, unless otherwise instructed by Secured
Party, Securities Intermediary shall apply such expected credit balances to
acquire Overnight Investments. Any Overnight Investments shall be held for the
credit of the Collateral Account from which the proceeds for acquisition was
derived. Pledgor shall have no right to invest funds in a Securities Account to
the extent that free balances have been invested in Overnight Investments
pursuant to this Section. Except as specifically set forth above, any amount
received after 1:00 p.m., New York time will remain uninvested and shall not
bear interest.

        (d)    Actions of Securities Intermediary on Purchase of
Investments.    Promptly upon the purchase, acquisition or transfer for credit
of any Collateral Account of any Investment, Securities Intermediary shall take
all steps that it customarily takes in the ordinary course of its business to
ensure that such Investment is credited on its books to the Collateral Account
for which the Investment was acquired. Without limiting the generality of the
foregoing, Securities Intermediary shall promptly (i) send to Pledgor and
Secured Party a written confirmation of the acquisition of such Investment, and
(ii) indicate by book entry in its records that such Investment has been
credited to, and is held for the credit of, the specified Collateral Account.
Securities Intermediary agrees with Pledgor and Secured Party that any credit
balances or property credited to, or held for the credit of, the Collateral
Accounts shall be treated as "Financial Assets" as that term is defined in
Section 8-102(a)(9) of the Code.

        (e)    Interest on Collateral Accounts.    Amounts held on deposit or as
credit balances, whether in a Deposit Account or a Securities Account shall not
bear interest, although to the extent invested in Investments (including
Overnight Investments), deposit or credit balances may realize interest income.

        (f)    Control Agreement.    Anything contained herein to the contrary
notwithstanding, including the actual or alleged absence of a Potential Event of
Default or Event of Default, Securities Intermediary shall, if and as directed
in writing by Secured Party, without the consent of Pledgor, (i) comply with
Entitlement Orders originated by Secured Party with respect to the Collateral
Accounts and any Security Entitlements therein, (ii) comply with instructions,
including, without limitation, instructions within the meaning of Section 9-104
of the Code originated by Secured Party directing the disposition of funds in
the Collateral Accounts, (iii) transfer, sell or redeem any of the Collateral,
(iv) transfer any or all of the Collateral to any account or accounts designated
by Secured Party, including any Collateral Account or an account established in
Secured Party's name (whether at Secured Party or Securities Intermediary or
otherwise), (v) register title to any Collateral in any name specified by
Secured Party, including the name of Secured Party or any of its nominees or
agents, without reference to any interest of Pledgor, or (vi) otherwise deal
with the Collateral as directed by Secured Party. Securities Intermediary shall
act on any Entitlement Order or instruction of Secured Party notwithstanding
assertions or proof that (1) Secured Party has no right under Sections 14 or 15
to originate the Entitlement Order or instruction or take the underlying action;
(2) such Entitlement Order or

6

--------------------------------------------------------------------------------


instruction or action constitutes a breach of this Agreement or any other
agreement; or (3) this Agreement has terminated, unless notified in writing by
Secured Party that this Agreement has terminated and such notice has not been
withdrawn. Nothing contained in this paragraph shall constitute a waiver by
Pledgor of any rights or remedies it may have against Secured Party under this
Agreement or any other agreement.

        (g)    Deposit of Proceeds,    Any interest earned on the Deposit
Accounts in accordance with Section 4(e), any interest, cash dividends or other
cash distributions received in respect of any Investments and the net proceeds
of any sale or payment of any Investments shall be promptly credited to, and
held for the credit of, the Collateral Account to which such Investment was
credited. Any distribution of property in respect of any Investment shall be
credited to and held for the credit of the Collateral Account to which the
related Investment was credited; provided that, unless otherwise instructed in
writing by Secured Party, Securities Intermediary shall, for credit to the
Collateral Accounts, promptly sell, redeem or otherwise liquidate any such
property that, as of the date of receipt, is not a Permitted Investment.

        (h)    Segregation of Accounts.    Except to the extent otherwise
instructed by Secured Party or as provided in Section 2(a), 2(b), 2(c), 2(d) or
4(g), Securities Intermediary shall separately maintain each of the Collateral
Accounts and shall not transfer property or proceeds among the Collateral
Accounts.

        SECTION 5.    Pledge of Security for Secured Obligations.    Pledgor
hereby pledges and assigns to Secured Party, and hereby grants to Secured Party
for the benefit of the Bank Lenders a security interest in, all of Pledgor's
right, title and interest in and to the Collateral as collateral security for
the prompt payment or performance in full when due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including the payment of amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the United States Bankruptcy Code, 11
U.S.C. 362(a)), of all Secured Obligations.

        SECTION 6.    Acknowledgement of Security Interest in Favor of Secured
Party; Covenant Against Creation of other Interests.    

        (a)    Acknowledgement of Security Interest.    Securities Intermediary
acknowledges the security interest granted by Pledgor in favor of Secured Party
in the Collateral.

        (b)    Acknowledgement of Securities Intermediary's Role.    Securities
Intermediary hereby further acknowledges that it holds the Collateral Accounts,
and all Security Entitlements therein, as securities intermediary (as defined in
Section 8-102(a)(14) of the Code) and custodian for, for the benefit of, and
subject to the control of, Secured Party. Securities Intermediary shall, by book
entry or otherwise, indicate that the Collateral Accounts, and all Security
Entitlements registered to or held therein, are subject to the control of
Secured Party as provided in Section 4(f).

        (c)    Securities Intermediary Has No Notice of Adverse
Claims.    Securities Intermediary represents and warrants that (i) it has no
notice of any adverse claim against any of the Collateral other than the claim
of Secured Party under this Agreement; and (ii) it is not, in its capacity as
securities intermediary, party to any agreement other than this Agreement that
governs its rights or duties, or limits or conflicts with the rights of Secured
Party, including the exclusive right of Secured Party to control as provided in
Section 4(f), with respect to the Collateral Accounts; provided, however, that
the parties hereto recognize and acknowledge that immediately after the
execution and delivery of this Agreement, the Pledgor, Securities Intermediary
and the Indenture Trustee will enter into a Local Second Mortgage Notes
Collateral Account Agreement (the "Local Second Mortgage Notes Collateral
Account Agreement") pursuant to which Pledgor shall grant a security interest
in, and control over, certain of the Collateral Accounts to the Indenture
Trustee. Pursuant to the Project Lenders Intercreditor Agreement, the security
interest so granted to the Indenture Trustee shall be subject to and subordinate
to the security interest over the same collateral granted to Secured Party
hereunder.

7

--------------------------------------------------------------------------------


Securities Intermediary agrees that until such time as it has been notified in
writing by Secured Party that this Agreement has terminated, Securities
Intermediary shall not comply with any Entitlement Orders originated by the
Indenture Trustee or take any of the actions specified in clauses (i) through
(vi) of Section 4(f) above, except with the consent of Secured Party.

        (d)    Securities Intermediary Shall Not Acknowledge Other
Claims.    Securities Intermediary agrees that, except as expressly provided in
Section 6(c) above or elsewhere in this Agreement or with the written consent of
Secured Party, it shall not agree to or acknowledge (i) any right by any Person
other than Secured Party to originate Entitlement Orders or control with respect
to the Collateral Accounts; or (ii) any limitation on the right of Secured Party
to originate Entitlement Orders with respect to or direct the transfer of any
Investments or cash credited to the Collateral Accounts.

        SECTION 7.    Securities Intermediary Maintenance of the Collateral
Accounts.    

        (a)    Transactions Shall Comply With Rules.    The parties acknowledge
that all transactions in Financial Assets under this Agreement shall be in
accordance with the rules and customs of the exchange, market or clearing
organization, if any, in which the transactions are executed or settled and in
conformity with applicable law and regulations of governmental authorities and
future amendments or supplements thereto.

        (b)    Fees and Charges of Securities Intermediary.    Pledgor shall pay
to Securities Intermediary, in accordance with Securities Intermediary's usual
schedule of charges or any written agreement between Securities Intermediary and
Pledgor, any fees or charges reasonably imposed by Securities Intermediary with
respect to, the establishment, maintenance and transactions in or affecting the
Collateral Accounts.

        (c)    Securities Intermediary Shall Not Permit Leverage of
Investments.    Securities Intermediary shall not execute any transaction to
acquire a Financial Asset under Section 4(b) unless (A) there are sufficient
funds in a specific Collateral Account to settle such transactions or (B) it is
reasonably anticipated that such funds will be generated through the liquidation
of Financial Assets in such Collateral Account. Notwithstanding the foregoing
sentence, in the event that Securities Intermediary executes a transaction
without adequate funds to settle the transaction, then unless the Securities
Intermediary acted willfully or in a grossly negligent manner, Pledgor shall be
liable to Securities Intermediary for any deficiency and shall promptly
reimburse Securities Intermediary for any loss or expense incurred thereby,
including losses sustained by reason of Securities Intermediary's inability to
borrow any securities or other property sold for the Collateral Account. Pledgor
agrees to pay interest charges which may be imposed by Securities Intermediary
in accordance with its usual custom, with respect to late payments for Financial
Assets purchased for any Collateral Account and prepayments to any Collateral
Account (i.e., the crediting of the proceeds of sale before the settlement date
or receipt by Securities Intermediary of the items sold in good deliverable
form). Pledgor agrees to pay promptly any amount which may become due in order
to satisfy demands for additional margin or marks to market with respect to any
security purchased or sold on instruction from Pledgor.

        (d)    Risk of Investments and Transactions.    It is not the intention
of the parties that Securities Intermediary should bear any investment risk
associated with Permitted Investments or Overnight Investments acquired for the
credit of the Collateral Accounts in accordance with Section 4. Any losses or
gains realized on such Investments shall be charged or credited to the
Collateral Accounts, as appropriate. On committing to a transaction for the
credit of the Collateral Accounts pursuant to an instruction permitted in
accordance with Section 4, Securities Intermediary may, (i) pending settlement,
block (A) the Investments to be sold or (B) credit balances sufficient to settle
any acquisition and, (ii) at the time of settlement, deliver such Investments or
funds in accordance with the rules, custom or practice of the particular market.

        (e)    Use of Intermediaries and Nominees.    Securities Intermediary is
authorized, subject to Secured Party's written instructions, to register any
Financial Assets acquired by Securities Intermediary

8

--------------------------------------------------------------------------------


pursuant to this Agreement in the name of Securities Intermediary or in the name
of its nominee, or to cause such securities to be registered in the name of a
Federal reserve bank, a recognized securities intermediary or clearing
corporation, or a nominee of any of them. Securities Intermediary may at any
time and from time to time appoint, and may at any time remove, any bank, trust
company, clearing corporation, or Broker-Dealer as its agent to carry out such
of the provisions of this Agreement. The appointment or use of any intermediary,
or the appointment of any such agent, shall not relieve Securities Intermediary
of any responsibility or liability under this Agreement.

        (f)    Corporate Actions.    Except as otherwise set forth herein, the
parties agree that neither Secured Party nor Securities Intermediary shall have
any responsibility for ascertaining or acting upon any calls, conversions,
exchange offers, tenders, interest rate changes or similar matters relating to
any Financial Assets credited to or held for the credit of the Securities
Account (except based on written instructions originated by Pledgor or Secured
Party), or for informing Pledgor or Secured Party with respect thereto, whether
or not Securities Intermediary or Secured Party has, or is deemed to have,
knowledge of any of the aforesaid. Securities Intermediary is authorized to
withdraw securities sold or otherwise disposed of, and to credit the appropriate
Collateral Account with the proceeds thereof or make such other disposition
thereof as may be directed in accordance with this Agreement. Securities
Intermediary is further authorized to collect all income and other payments
which may become due on Financial Assets credited to the Collateral Accounts, to
surrender for payment maturing obligations and those called for redemption and
to exchange certificates in temporary form for like certificates in definitive
form, or, if the par value of any shares is changed, to effect the exchange for
new certificates. It is understood and agreed by Pledgor and Secured Party that,
although Securities Intermediary will use reasonable efforts to effect the
transactions set forth in the preceding sentence, Securities Intermediary shall
incur no liability for its failure to effect the same unless its failure is the
result of wilful misconduct.

        (g)    Disclosure of Account Relationships.    Pledgor and Secured Party
acknowledge that Securities Intermediary may be required to disclose to
securities issuers the name, address and securities positions with respect to
Financial Assets credited to the Collateral Accounts, and hereby consent to such
disclosures.

        (h)    Forwarding of Documents.    Securities Intermediary shall forward
to Pledgor and Secured Party, or notify Pledgor and Secured Party by telephone
of, all communications received by Securities Intermediary as owner of any
Financial Assets credited to the Collateral Accounts and which are intended to
be transmitted to the beneficial owner thereof.

        (i)    Direction of Secured Party Controls in Disputes.    Pledgor,
Securities Intermediary and Secured Party hereby agree that in the event any
dispute arises with respect to the payment, ownership or right to possession of
the Collateral Accounts or any other Collateral credited to or held therein,
Securities Intermediary shall take such actions and shall refrain from taking
such actions with respect thereto as may be directed by Secured Party.

        (j)    No Setoff, etc.    Securities Intermediary shall not exercise on
its own behalf any claim, right of set-off, banker's lien, clearing lien,
counterclaim or similar right against any of the Collateral; provided that
Securities Intermediary may deduct, from any credit balances, any usual and
ordinary transaction and administration fees payable in connection with the
administration and operation of the Collateral Accounts. Except for claims for
deductions permitted in the preceding sentence, Securities Intermediary agrees
that any security interest it may have in the Collateral Accounts or any
security entitlement carried therein shall be subordinate and junior to the
interest of Secured Party.

9

--------------------------------------------------------------------------------


        (k)    Only Agreement.    This Agreement shall govern the actions,
rights and obligations of Securities Intermediary, and shall determine the
governing law, with respect to the Collateral Accounts and the Collateral
notwithstanding any term or condition in any agreement other than this Agreement
as it may be amended, supplemented or otherwise modified in writing.

        (l)    Care of Financial Assets.    Securities Intermediary shall
maintain possession or control of all Financial Assets credited to the
Collateral Accounts by segregating such Financial Assets from its proprietary
assets and keeping them free of any lien, charge or claim of any third party
granted or created by Securities Intermediary. Securities Intermediary shall
take such other steps to ensure that Financial Assets credited to the Collateral
Accounts are identified as being held for customers of Securities Intermediary
as may required under applicable law, including 17 CFR Part 450, or in
accordance with custom and practice in the industry.

        SECTION 8.    Transactions in Collateral Accounts.    

        (a)    Power of Secured Party to Sell or Transfer.    Pledgor agrees
that Secured Party may sell or cause the sale or redemption of any Investment
and instruct Securities Intermediary to transfer the proceeds of such sale or
any other credit or balance in any of Collateral Accounts to any of the
Collateral Accounts or any third party or account, in either case (i) if such
sale or redemption is necessary to permit Secured Party or the Disbursement
Agent to perform its duties under this Agreement, the Disbursement Agreement or
the Intercreditor Agreement, or (ii) as provided in Section 14.

        (b)    Drawings Permitted from Certain Accounts.    By Pledgor. Except
during any Suspension Period, Pledgor may by Check (as defined in
Section 3-104(2)(b) of the Code) or other means draw funds from the Operating
Account, the Soft Costs Cash Management Account, the Hard Costs Cash Management
Account and the Company's Payment Account for the purposes set forth in the
Disbursement Agreement. During any Suspension Period, the Operating Account, the
Soft Costs Cash Management Account, the Hard Costs Cash Management Account and
the Company's Payment Account shall be blocked, and Pledgor shall have no right
to draw any amounts therefrom or cause any Financial Assets to be transferred
out of any Collateral Account.

        SECTION 9.    Representations and Warranties By Securities
Intermediary.    Securities Intermediary hereby represents and warrants to
Pledgor and Secured Party as follows:

        (a)    Corporate Power.    Securities Intermediary has all necessary
corporate power and authority to enter into and perform this Agreement.

        (b)    Execution Authorized.    The execution, delivery and performance
of this Agreement by Securities Intermediary have been duly authorized by all
necessary corporate action on the part of Securities Intermediary.

        (c)    Securities Intermediary.    Securities Intermediary is a
"securities intermediary" (as that term is defined in Section 8-102(a)(14) of
the Code) and is acting in such capacity with respect to the Collateral
Accounts. Securities Intermediary is not a "clearing corporation" (as that term
is defined in Section 8-102(a)(5) of the Code).

        SECTION 10.    Representations and Warranties.    Pledgor represents and
warrants as follows:

        (a)    Ownership of Collateral; Security Interest; Perfection and
Priority.    Except as specifically set forth in Section 2.3.3 of the
Disbursement Agreement, Pledgor is (or at the time of transfer thereof to
Securities Intermediary will be) the legal and beneficial owner of the
Collateral from time to time transferred by Pledgor to Securities Intermediary,
as agent for Secured Party, free and clear of any Lien except for the security
interest created by this Agreement and the security interest created by the
Local Second Mortgage Notes Collateral Account Agreement. The pledge and
assignment of the Collateral pursuant to this Agreement creates a valid security
interest in the Collateral securing the

10

--------------------------------------------------------------------------------


Payment of the Secured Obligations. Assuming compliance by Securities
Intermediary with this Agreement, Secured Party will have a perfected security
interest in the Collateral senior in priority to any other security interest
created by Pledgor.

        (b)    Governmental Authorizations.    Subject to any Nevada Gaming
Commission Approvals, no authorization, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for either (i) the grant by Pledgor of the security interest granted
hereby, (ii) the execution, delivery or performance of this Agreement by
Pledgor, or (iii) the perfection of or, subject to any Nevada Gaming Commission
approvals, the exercise by Secured Party or Securities Intermediary of its
rights and remedies hereunder (except as may have been taken by or at the
direction of Pledgor).

        (c)    Other Information.    All information heretofore, herein or
hereafter supplied to Secured Party or Securities Intermediary by or on behalf
of Pledgor with respect to the Collateral, the establishment of the Collateral
Accounts or otherwise is accurate and complete in all material respects.

        SECTION 11.    Further Assurances.    

        (a)    Pledgor.    Pledgor agrees that from time to time, at the expense
of Pledgor, Pledgor shall promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or reasonably
desirable, or that Secured Party may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable Secured Party or Securities Intermediary to exercise and enforce its
rights and remedies hereunder with respect to any Collateral. Without limiting
the generality of the foregoing, Pledgor shall: (a) execute and file such
financing or continuation statements, or amendments thereto, and such other
instruments or notices, as Secured Party may reasonably request, in order to
perfect and preserve the security interests granted or purported to be granted
hereby, and (b) at Secured Party's request, appear in and defend any action or
proceeding that may affect Pledgor's title to or Secured Party's security
interest in all or any part of the Collateral.

        (b)    Securities Intermediary.    Securities Intermediary shall take
such further actions as Secured Party shall reasonably request as being
necessary or desirable to maintain or achieve perfection or priority of Secured
Party's security interest with respect to the Collateral and to permit Secured
Party to exercise its rights with respect to the Collateral.

        SECTION 12.    Transfers and other Liens.    Pledgor agrees that, except
as permitted in Section 4(b) and for the security interest created by this
Agreement and the Local Second Mortgage Notes Collateral Account Agreement, it
shall not (a) sell, assign (by operation of law or otherwise), redeem or
otherwise dispose of any of the Collateral or (b) create or suffer to exist any
Lien upon or with respect to any of the Collateral.

        SECTION 13.    Secured Party Appointed Attorney-in-Fact; Secured Party
Performance.    

        (a)    Secured Party Appointed Attorney-in-Fact.    Pledgor hereby
irrevocably appoints Secured Party as Pledgor's attorney-in-fact, with full
authority in the place and stead of Pledgor and in the name of Pledgor, Secured
Party or otherwise, from time to time in Secured Party's discretion to take any
action and to execute any instrument that Secured Party may deem necessary or
advisable to accomplish the purposes of this Agreement, including (a) to file
one or more financing or continuation statements, or amendments thereto,
relative to all or any part of the Collateral without the signature of Pledgor
and (b) to receive, endorse and collect any instruments or other Investments
made payable to Pledgor representing any dividend, principal or interest payment
or other distribution in respect of the Collateral or any part thereof and to
give full discharge for the same.

11

--------------------------------------------------------------------------------


        (b)    Performance by Secured Party.    If Pledgor fails to perform any
agreement contained herein, Secured Party may itself perform, or cause
performance of, such agreement, and the expenses of Secured Party incurred in
connection therewith shall be payable by Pledgor under Section 16.

        SECTION 14.    Remedies.    

        (a)    Transfer or Sequestration of Collateral after Potential Event of
Default or Event of Default.    If any Potential Event of Default or Event of
Default shall have occurred and be continuing, subject to any Nevada Gaming Laws
and the receipt of any required Nevada Gaming Approvals, Secured Party may
instruct Securities Intermediary to (i) sell or redeem any Investments,
(ii) transfer any or all of the Collateral constituting cash to the Deposit
Accounts or transfer any or all of the Collateral to any account designated by
Secured Party, including account or accounts established in Secured Party's name
(whether at Secured Party or Securities Intermediary or otherwise),
(iii) register title to any Collateral in any name specified by Secured Party,
including the name of Secured Party or any of its nominees or agents, without
reference to any interest of Pledgor, or (iv) otherwise deal with the Collateral
as directed by Secured Party.

        (b)    Rights of Secured Party after Event of Default.    If any Event
of Default shall have occurred and be continuing, Secured Party may exercise in
respect of the Collateral, in addition to all other rights and remedies provided
for herein or otherwise available to it at law or in equity, all the rights and
remedies of a secured party on default under the Uniform Commercial Code as in
effect in any relevant jurisdiction (the "UCC") (whether or not the UCC applies
to the affected Collateral), and Secured Party may also in its sole discretion
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange or broker's board or at any of Secured Party's
offices or elsewhere, for cash, on credit or for future delivery, at such time
or times and at such price or prices and upon such other terms as Secured Party
may deem commercially reasonable, irrespective, of the impact of any such sales
on the market price of the Collateral. Each purchaser at any such sale shall
hold the property sold absolutely free from any claim or right on the part of
Pledgor, and Pledgor hereby waives (to the extent permitted by applicable law)
all rights of redemption, stay or appraisal which it now has or may at any time
in the future have under any rule of law or statute now existing or hereafter
enacted. Secured Party shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Secured Party may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned.

        (c)    Agreement as to Manner of Sale.    Pledgor hereby agrees that the
Collateral is of a type customarily sold on recognized markets and, accordingly,
that no notice to any Person is required before any sale of any of the
Collateral pursuant to the terms of this Agreement; provided that, without
prejudice to the foregoing, Pledgor agrees that, to the extent notice of any
such sale shall be required by law, at least ten days' notice to Pledgor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification.

        (d)    Deficiency.    If the proceeds of any sale or other disposition
of the Collateral are insufficient to pay all the Secured Obligations, Pledgor
shall be liable for the deficiency and the fees of any attorneys employed by
Secured Party to collect such deficiency.

        (e)    Set-off.    Anything contained herein to the contrary
notwithstanding, all sums in the Collateral Accounts shall be subject to Secured
Party's or any Bank Lender's rights of set-off.

        SECTION 15.    Application of Proceeds.    If any Event of Default shall
have occurred and be continuing, all cash included as Collateral and all
proceeds received by Secured Party in respect of any sale or redemption of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of Secured Party, be held by or for Secured Party as
Collateral for, or then, or at any

12

--------------------------------------------------------------------------------


other time thereafter, applied in full or in part by Secured Party against, the
Secured Obligations in any order or priority as may be determined by the Secured
Party.

        SECTION 16.    Limitations on Duties; Exculpation; Indemnity,
Expenses.    

        (a)    Securities Intermediary.    

        (i)    Limitation on Duties.    Securities Intermediary's duties
hereunder are only those specifically provided herein, and Securities
Intermediary shall incur no liability whatsoever for any actions or omissions
hereunder except for any such liability arising out of or in connection with
Securities Intermediary's gross negligence or wilful misconduct. Securities
Intermediary has no obligation to inquire into, or to ensure, the sufficiency of
this Agreement or the arrangements described hereunder to satisfy any objectives
of Secured Party or Pledgor. Securities Intermediary shall have no duty to
supervise or to provide investment counseling or advice to Pledgor or Secured
Party with respect to the purchase, sale, retention or other disposition of any
Financial Assets held hereunder. Except as specifically otherwise provided in
this Agreement, Securities Intermediary shall not be responsible for enforcing
compliance by the other parties to this Agreement with their respective duties
and obligations to each other under this or any other Agreement. Securities
Intermediary shall have no liability in the event it is unable to perform its
duties hereunder due to acts of war or other force majeure events outside its
control, including court orders instructing the Securities Intermediary to take
or omit taking certain actions.

        (ii)    Consultation with Counsel.    Securities Intermediary may
consult with, and obtain advice from, legal counsel as to the construction of
any of the provisions of this Agreement, and shall incur no liability in acting
in good faith in accordance with the reasonable advice and opinion of such
counsel.

        (iii)    Indemnification.    Pledgor agrees to indemnify Securities
Intermediary in accordance with Section 11.15.2 of the Disbursement Agreement,
and hereby agrees that the Securities Intermediary shall be an indemnified party
under such Section 11.15.2, which is hereby incorporated by reference.

        (iv)    Reasonable Reliance.    Securities Intermediary shall be fully
protected and shall suffer no liability in acting in accordance with any written
instructions reasonably believed by it to have been given (i) by Secured Party
with respect to any aspect of the operation of the Collateral Accounts
(including any such instructions relating to any investment or transfer of any
amounts held therein) or (ii) by Pledgor, to the extent provided in
Section 4(b), with respect to the Collateral Accounts.

        (b)    Secured Party.    

        (i)    Exculpation.    The powers conferred on Secured Party hereunder
are solely to protect its interest in the Collateral and shall not impose any
duty upon it to exercise any such powers. Except for the exercise of reasonable
care in the custody of any Collateral in its possession and the accounting for
moneys actually received by it hereunder, Secured Party shall have no duty as to
any Collateral, it being understood that Secured Party shall have no
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not Secured Party has or is deemed to have knowledge of
such matters, (b) taking any necessary steps (other than steps taken in
accordance with the standard of care set forth above to maintain possession of
the Collateral) to preserve rights against any parties with respect to any
Collateral, (c) taking any necessary steps to collect or realize upon the
Secured Obligations or any guarantee therefor, or any part thereof, or any of
the Collateral, (d) initiating any action to protect the Collateral against the
possibility of a decline in market value, (e) any loss resulting from
Investments made, held or sold pursuant to Section 4, except for a loss
resulting from Secured Party's gross negligence or wilful misconduct in
complying with Section 4, or (f) determining (i) the correctness of any
statement or calculation made by

13

--------------------------------------------------------------------------------

Pledgor in any written or telex (tested or otherwise) instructions or
(ii) whether any transfer to the Collateral Accounts is proper. Secured Party
shall be deemed to have exercised reasonable care in the custody and
preservation of Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which Secured Party accords its own
property of like kind. In addition to the foregoing and without limiting the
generality thereof, Secured Party shall not be responsible for any actions or
omissions of Securities Intermediary.

        (ii)    Indemnification.    Pledgor agrees that its indemnity of Secured
Party and each Bank Lender set forth in the Disbursement Agreement and the Bank
Credit Agreement shall apply, subject to the terms thereof, to any and all
claims, losses and liabilities in any way relating to, growing out of or
resulting from this Agreement and the transactions contemplated hereby
(including enforcement of this Agreement).

        (iii)    Reasonable Reliance.    Secured Party shall be fully protected
and shall suffer no liability in acting in accordance with any written
instructions reasonably believed by it to have been given by Pledgor, to the
extent provided in Section 4(b), with respect to any investments of any amounts
held for the credit of the Collateral Accounts.

        (iv)    Expenses.    Pledgor shall pay to Secured Party upon demand the
amount of any and all costs and expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, that Secured Party may
reasonably incur in connection with (i) the administration of this Agreement,
(ii) the custody, preservation, use or operation of, or the sale of, collection
from, or other realization upon, any of the Collateral, (iii) the exercise or
enforcement of any of the rights of Secured Party hereunder, or (iv) the failure
by Pledgor to perform or observe any of the provisions hereof.

        SECTION 17.    Resignation and Removal of Securities Intermediary.    

        (a)    Removal.    Securities Intermediary may be removed at any time by
written notice given by Secured Party to Securities Intermediary and Pledgor,
but such removal shall not become effective until a successor Securities
Intermediary shall have been appointed by Secured Party and shall have accepted
such appointment in writing.

        (b)    Resignation.    Securities Intermediary may resign at any time by
giving not less than thirty days' written notice to Secured Party and Pledgor,
but such removal shall not become effective until a successor Securities
Intermediary shall have been appointed by Secured Party and shall have accepted
such appointment in writing. If an instrument of acceptance by a successor
Securities Intermediary shall not have been delivered to the resigning
Securities Intermediary within thirty days after the giving of any such notice
of resignation, the resigning Securities Intermediary may, at the expense of
Pledgor, petition any court of competent jurisdiction for the appointment of a
successor Securities Intermediary.

        (c)    Successor Securities Intermediary.    Any successor Securities
Intermediary shall be a corporation qualified to, and located in, New York,
which (A) is subject to supervision or examination by the applicable
Governmental Authority, (B) has a combined capital and surplus of at least Five
Hundred Million Dollars (US$500,000,000), (C) has a long-term credit rating of
not less than "A-"or "A3", respectively, by any Rating Agency; and provided,
that any such bank with a long-term credit rating of "A-"or "A3 "shall not cease
to be eligible to act as Securities Intermediary upon a downward change in
either such rating of no more than one category or grade of such minimum rating,
as the case may be.

        (d)    Process of Succession.    Upon the appointment of a successor
Securities Intermediary and its acceptance of such appointment, the resigning or
removed Securities Intermediary shall transfer all items of Collateral held by
it to such successor (which items of Collateral shall be transferred to
appropriate new Collateral Accounts established and maintained by such
successor). Following such appointment all references herein to Securities
Intermediary shall be deemed a reference to such

14

--------------------------------------------------------------------------------


successor; provided that the provisions of Section 16(a) hereof shall continue
to inure to the benefit of the resigning or removed Securities Intermediary with
respect to any actions taken or omitted to be taken by it under this Agreement
while it was Securities Intermediary hereunder.

        SECTION 18.    Continuing Security Interest; Termination of Obligations
of Securities Intermediary.    This Agreement shall create a continuing security
interest in the Collateral and shall (a) remain in full force and effect until
the indefeasible payment in full of the Secured Obligations, the cancellation or
termination of the commitments under the Bank Credit Agreement and the
cancellation or expiration of all letters of credit outstanding thereunder,
(b) be binding upon Pledgor, its successors and assigns, and (c) inure, together
with the rights and remedies of Secured Party hereunder, to the benefit of
Secured Party and the Bank Lenders and their respective successors, transferees
and assigns. Upon the indefeasible payment in full of all Secured Obligations
and the cancellation or termination of the commitments under the Bank Credit
Agreement and the cancellation or expiration of all letters of credit
outstanding thereunder, the security interest granted hereby shall terminate and
all rights to the Collateral shall revert to Pledgor. Upon any such termination
Secured Party shall, at Pledgor's expense, execute and deliver to Pledgor such
documents, instruments of transfer, certificates, termination statements and the
like as Pledgor shall reasonably request to evidence such termination and
Pledgor shall be entitled to the return, upon its request and at its expense,
against receipt and without recourse to Secured Party, of such of the Collateral
as shall not have been sold or otherwise applied pursuant to the terms hereof.
Securities Intermediary shall not be released from its obligations hereunder,
and shall continue to maintain any Collateral in accordance with this Agreement,
until notified in writing by Secured Party that this Agreement has terminated
and so long as Secured Party has not withdrawn such notification.

        SECTION 19.    Secured Party as Bank Agent.    

        (a)    Agency.    Secured Party has been appointed to act as Secured
Party hereunder by the Bank Lenders pursuant to the Bank Credit Agreement.
Secured Party shall be obligated, and shall have the right hereunder, to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking any action (including, without limitation, the
release or substitution of Collateral), solely in accordance with this
Agreement, the Disbursement Agreement and the Bank Credit Agreement.

        (b)    Identity of Agent.    Secured Party shall at all times be the
same Person that is the Bank Agent under the Bank Credit Agreement. Written
notice of resignations by the Bank Agent pursuant to subsection 9.9 of the Bank
Credit Agreement shall also constitute notice of resignation as Secured Party
under this Agreement and substitution of a successor bank agent pursuant to
subsection 9.9 of the Bank Credit Agreement shall also constitute substitution
of a successor Secured Party under this Agreement. Upon the acceptance of any
appointment as Bank Agent under subsection 9.9 of the Bank Credit Agreement by a
successor Bank Agent, that successor Bank Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Secured Party under this Agreement, and the retiring or removed
Secured Party under this Agreement shall promptly (i) transfer to such successor
Secured Party all items of Collateral held by Secured Party (which as
appropriate shall be credited to, and held for the credit of, any new Collateral
Accounts established and maintained by such successor Secured Party), together
with all records and other documents necessary or appropriate in connection with
the performance of the duties of the successor Secured Party under this
Agreement, and (ii) execute and deliver to such successor Secured Party such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Secured Party of the security interests created hereunder, whereupon such
retiring or removed Secured Party shall be discharged from its duties and
obligations under this Agreement. After any retiring or removed Bank Agent's
resignation or removal hereunder as Secured Party, the provisions of this
Agreement shall inure to its benefit as to any actions taken or omitted to be
taken by it under this Agreement while it was Secured Party hereunder.

15

--------------------------------------------------------------------------------


        SECTION 20.    Amendments, Etc.    No amendment or waiver of any
provision of this Agreement, or consent to any departure by any party herefrom,
shall in any event be effective unless the same shall be in writing and signed
by the other parties, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which it was given.

        SECTION 21.    Notices.    Any communications between the parties hereto
or notices provided herein to be given may be given to the address of the party
as set forth under such party's name on the signature pages hereof. All notices
or other communications required or permitted to be given hereunder shall be in
writing and shall be considered as properly given (a) if delivered in person,
(b) if sent by a reputable overnight delivery service, (c) in the event
overnight delivery services are not readily available, if mailed by first class
mail, postage prepaid, registered or certified with return receipt requested or
(d) if sent by prepaid telex, or by telecopy with correct answer back received.
Notice so given shall be effective upon receipt by the addressee, except that
communication or notice so transmitted by telecopy or other direct written
electronic means shall be deemed to have been validly and effectively given on
the day (if a Banking Day and, if not, on the next following Banking Day) on
which it is validly transmitted if transmitted before 4 p.m., recipient's time,
and if transmitted after that time, on the next following Banking Day; provided,
however, that if any notice is tendered to an addressee and the delivery thereof
is refused by such addressee, such notice shall be effective upon such tender.
Any party shall have the right to change its address for notice hereunder to any
other location by giving of no less than twenty (20) days' notice to the other
parties in the manner set forth hereinabove.

        SECTION 22.    Failure or Indulgence Not Waiver, Remedies
Cumulative.    No failure or delay on the part of Secured Party in the exercise
of any power, right or privilege hereunder shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude any other or further exercise thereof or of any other power, right or
privilege. All rights and remedies existing under this Agreement are cumulative
to, and not exclusive of, any rights or remedies otherwise available.

        SECTION 23.    Severability.    In case any provision in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

        SECTION 24.    Headings.    Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect.

        SECTION 25.    Governing Law.    THIS AGREEMENT SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. Securities
Intermediary's/banks jurisdiction (within the meaning of Section 9-304 of the
Code) shall be the State of New York and to the extent that notwithstanding the
intention of the parties, any of the Collateral Accounts are Securities
Accounts, the bank's jurisdiction (within the meaning of Section 8-110 of the
Code) shall be the State of New York.

        SECTION 26.    Consent to Jurisdiction and Service of Process.    ALL
JUDICIAL PROCEEDINGS BROUGHT AGAINST PLEDGOR ARISING OUT OF OR RELATING TO THIS
AGREEMENT MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION
IN THE STATE OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT
PLEDGOR ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS

16

--------------------------------------------------------------------------------


AGREEMENT. Pledgor hereby agrees that service of all process in any such
proceeding in any such court may be made by registered or certified mail, return
receipt requested, to Pledgor at its address provided in Section 21, such
service being hereby acknowledged by Pledgor to be sufficient for personal
jurisdiction in any action against Pledgor in any such court and to be otherwise
effective and binding service in every respect. Nothing herein shall affect the
right to serve process in any other manner permitted by law or shall limit the
right of Secured Party to bring proceedings against Pledgor in the courts of any
other jurisdiction.

        SECTION 27.    Waiver of Jury Trial.    PLEDGOR, SECURITIES INTERMEDIARY
AND SECURED PARTY HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT. The
scope of this waiver is intended to be all-encompassing of any and all disputes
that may be filed in any court and that relate to the subject matter of this
transaction, including contract claims, tort claims, breach of duty claims, and
all other common law and statutory claims. Pledgor and Secured Party each
acknowledge that this waiver is a material inducement for Pledgor and Secured
Party to enter into a business relationship, that Pledgor and Secured Party have
already relied on this waiver in entering into this Agreement and that each will
continue to rely on this waiver in their related future dealings. Pledgor and
Secured Party further warrant and represent that each has reviewed this waiver
with its legal counsel, and that each knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this Agreement
may be filed as a written consent to a trial by the court.

        SECTION 28.    Counterparts.    This Agreement may be executed in one or
more counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

        SECTION 29.    Secured Party's Representative.    The Secured Party
hereby authorizes the entity from time to time acting as the Disbursement Agent
under the Disbursement Agreement to, from time to time, act on its behalf
hereunder. Until the Secured Party notifies Securities Intermediary and Pledgor
to the contrary, any such Disbursement Agent shall be a "representative" (as
defined in Section 1-201(35) of the Code) of the Secured Party and, as such, any
Entitlement Orders or other instructions or actions issued or taken by such
Disbursement Agent hereunder shall be as effective as if issued or taken
directly by the Secured Party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

17

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first set forth above.

    PLEDGOR:          
 
 
 
 
WYNN LAS VEGAS, LLC,
a Nevada limited liability company
 
 
 
 
 
 
 
By:
 
Wynn Resorts Holdings, LLC,
a Nevada limited liability company,
its sole member
 
 
 
 
 
 
 
By:
 
Valvino Lamore, LLC,
a Nevada limited liability company,
its sole member
 
 
 
 
 
 
 
 
By:
 
Wynn Resorts, Limited,
a Nevada corporation,
its managing member
 
 
 
 
 
 
 
 
 
 
By:
 
 
                         

--------------------------------------------------------------------------------

                    Name:                              

--------------------------------------------------------------------------------

                    Title:                              

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
Notice Address:
Wynn Las Vegas, LLC
c/o Wynn Resorts Holdings, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Ron Kramer
Telephone No.: (702) 733-4123
Facsimile No.: (702) 791-0167
 
 
 
 
WYNN LAS VEGAS CAPITAL CORP.,
a Nevada corporation
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
             

--------------------------------------------------------------------------------

          Name:                              

--------------------------------------------------------------------------------

          Title:                              

--------------------------------------------------------------------------------

 
 
 
 
 
Notice Address:
 
 
 
Wynn Las Vegas Capital Corp.
c/o Wynn Resorts Holdings, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Ron Kramer
Telephone No.: (702) 733-4123
Facsimile No.: (702) 791-0167

18

--------------------------------------------------------------------------------


 
 
 
 
WYNN DESIGN & DEVELOPMENT, LLC,
a Nevada limited liability company
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
             

--------------------------------------------------------------------------------

          Name:                              

--------------------------------------------------------------------------------

          Title:                              

--------------------------------------------------------------------------------

 
 
 
 
 
Notice Address:
 
Wynn Design & Development
c/o Wynn Resorts Holdings, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Kenneth Wynn
Attn: Todd Nisbet
Telephone No.: (702) 733-4497
Facsimile No.: (702) 733-4715
 
 
SECURED PARTY:
 
 
 
 
 
 
 
 
 
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Bank Agent under the Bank Credit Agreement
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
             

--------------------------------------------------------------------------------

          Name:                              

--------------------------------------------------------------------------------

          Title:                              

--------------------------------------------------------------------------------

 
 
 
 
 
Notice Address:
 
Deutsche Bank Trust Company Americas
31 West 52nd Street
New York, New York 10019
Attn: George Reynolds
Telephone No.: (646) 324-2112
Facsimile No.: (646) 324-7450

19

--------------------------------------------------------------------------------


 
 
SECURITIES INTERMEDIARY:
 
 
 
 
 
 
 
 
 
BANK OF AMERICA, N.A.,
as Securities Intermediary
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
             

--------------------------------------------------------------------------------

          Name:                              

--------------------------------------------------------------------------------

          Title:                              

--------------------------------------------------------------------------------

 
 
 
 
 
Notice Address:
 
Bank of America, N.A.
300 South Fourth Street, 2nd Floor
NV1-119-02-01
Las Vegas, Nevada 89101-6014
Attn: Alan Gordon
Attn: Carmen Bungert                     Telephone No.: (702) 654-7144          
                                    (702) 654-8531                     Facsimile
No.: (702) 654-7158

20

--------------------------------------------------------------------------------

ATTACHMENT 1

[FORM OF PROHIBITION NOTICE]

[Letterhead of Secured Party]

[date of notice]

TO:   Bank of America, N.A.
300 South Fourth Street, 2nd Floor
NV1-119-02-01
Las Vegas, Nevada 89101-6014
Attn: Alan Gordon
Attn: Carmen Bungert
Facsimile No.: (702) 654-7158
CC:
 
Wynn Las Vegas, LLC
c/o Wynn Resorts Holdings, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Ron Kramer
Facsimile No.: (702) 791-0167
 
 
Wynn Las Vegas Capital Corp.
c/o Wynn Resorts Holdings, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Ron Kramer
Facsimile No.: (702) 791-0167
 
 
Wynn Design & Development
c/o Wynn Resorts Holdings, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Kenneth Wynn
Attn: Todd Nisbet
Facsimile No.: (702) 733-4715


Re:
 
Prohibition Notice under that Certain Local Bank
Collateral Account Agreement/[                        ] [            ]
Account Number [            ]                        

Ladies and Gentlemen:

Pursuant to the Local Bank Collateral Account Agreement dated
[                        ], 2002 ("Local Bank Collateral Account Agreement")
among [                        ], as Secured Party, certain Pledgors and
Securities Intermediary, we hereby give you this Prohibition Notice and notify
you of the commencement of a Suspension Period. Until further notice from the
undersigned substantially in the form of Attachment 2 to the Local Bank
Collateral Account Agreement, Securities Intermediary shall not accept or follow
instructions from Pledgor pursuant to Section 4(b) of the Local Bank Collateral
Account Agreement.

--------------------------------------------------------------------------------

Capitalized terms used and not otherwise defined in this notice are used with
their respective meanings in the Local Bank Collateral Account Agreement.

    Yours truly,     [Secured Party]
 
 
By:
       

--------------------------------------------------------------------------------

    Its:        

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ATTACHMENT 2

[FORM OF RESCISSION OF PROHIBITION NOTICE]

[Letterhead of Secured Party]

[date of notice]

TO:   Bank of America, N.A.
300 South Fourth Street, 2nd Floor
NV1-119-02-01
Las Vegas, Nevada 89101-6014
Attn: Alan Gordon
Attn: Carmen Bungert
Facsimile No.: (702) 654-7158
CC:
 
Wynn Las Vegas, LLC
c/o Wynn Resorts Holdings, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Ron Kramer
Facsimile No.: (702) 791-0167
 
 
Wynn Las Vegas Capital Corp.
c/o Wynn Resorts Holdings, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Ron Kramer
Facsimile No.: (702) 791-0167
 
 
Wynn Design & Development
c/o Wynn Resorts Holdings, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Kenneth Wynn
Attn: Todd Nisbet
Facsimile No.: (702) 733-4715


Re:
 
Rescission of Prohibition Notice under that Certain Local Bank Collateral
Account Agreement/[            ] [                        ] Account Number
[            ]                        

Ladies and Gentlemen:

Pursuant to the Local Bank Collateral Account Agreement dated
[                        ], 2002 ("Local Bank Collateral Account Agreement")
among [                        ], as Secured Party, certain Pledgors and
Securities Intermediary, we hereby notify you of the rescission by Secured Party
of the Prohibition Notice dated [date of Prohibition Notice] and the end of the
related Suspension Period. You are hereby instructed that, until receipt of a
new Prohibition Notice, you shall accept and follow written instructions from
Pledgor pursuant to Section 4(b) of the Local Bank Collateral Account Agreement.

--------------------------------------------------------------------------------

Capitalized terms used and not otherwise defined in this notice are used with
their respective meanings in the Local Bank Collateral Account Agreement.

    Yours truly,
 
 
[Secured Party]
 
 
By:
       

--------------------------------------------------------------------------------

    Its:        

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A
To Local Bank Collateral Account Agreement

DEFINITIONS

[Attached]

EXHIBIT A-1

--------------------------------------------------------------------------------

Exhibit 7-2
to Disbursement Agreement

LOCAL FF&E COLLATERAL ACCOUNT AGREEMENT

        This LOCAL FF&E COLLATERAL ACCOUNT AGREEMENT (this "Agreement") is dated
as of October 30, 2002 and entered into by and among WYNN LAS VEGAS, LLC, a
Nevada limited liability company ("Wynn Las Vegas"), WYNN LAS VEGAS CAPITAL
CORP., a Nevada corporation ("Capital Corp."), WYNN DESIGN & DEVELOPMENT, LLC, a
Nevada limited liability company ("Wynn Design" and, jointly and severally with
Wynn Las Vegas and Capital Corp., "Pledgor"), WELLS FARGO BANK NEVADA, NATIONAL
ASSOCIATION, not in its individual capacity, but solely as Collateral Agent
under the Loan Agreement ("Collateral Agent") (in such capacity herein called
"Secured Party"), and Bank of America, N.A., as custodian and securities
intermediary for the Pledgor and Secured Party (in such capacity, "Securities
Intermediary").

PRELIMINARY STATEMENTS

        A.    The Project.    Pledgor proposes to develop, construct and operate
the Le Rêve Casino Resort with related parking structure and golf course
facilities, as part of the redevelopment of the site of the former Desert Inn in
Las Vegas, Nevada.

        B.    Bank Credit Agreement.    Concurrently herewith, Wynn Las Vegas,
the Bank Agent, Deutsche Bank Securities, Inc., as advisor, lead arranger and
joint book running manager, Banc of America Securities LLC, as advisor, lead
arranger, joint book running manager and syndication agent, Bear, Stearns &
Co. Inc., as advisor, arranger and joint book running manager, Bear Stearns
Corporate Lending Inc., as joint documentation agent, Dresdner Bank AG, New York
and Grand Cayman Branches, as arranger and joint documentation agent, and the
Bank Lenders have entered into the Bank Credit Agreement pursuant to which the
Bank Lenders have agreed, subject to the terms thereof, to provide certain
revolving loans to Wynn Las Vegas in an aggregate principal amount not to exceed
$750,000,000 and certain delay draw term loans to Wynn Las Vegas in an aggregate
principal amount not to exceed $250,000,000, as more particularly described
therein. Valvino, Wynn Resorts Holdings and certain other guarantors have,
pursuant to the Bank Guarantee and Collateral Agreement, guaranteed the
obligations of Wynn Las Vegas under the Bank Credit Agreement.

        C.    Second Mortgage Notes Indenture.    Concurrently herewith, Wynn
Las Vegas, Capital Corp., certain guarantors signatory thereto (including
Valvino and Wynn Resorts Holdings) and the Indenture Trustee have entered into
the Second Mortgage Notes Indenture pursuant to which Wynn Las Vegas and Capital
Corp. will issue the Second Mortgage Notes in an aggregate principal amount of
$340,000,000 to finance Project Costs, as more particularly described therein.

        D.    FF&E Facility Agreement.    Concurrently herewith, Wynn Las Vegas,
Collateral Agent and the FF&E Lenders have entered into the FF&E Facility
Agreement pursuant to which the FF&E Lenders have agreed, subject to the terms
thereof, to provide certain loans in an aggregate principal amount not to exceed
$188,500,000 to finance acquisition and installation costs for the FF&E
Component, as more particularly described therein.

        E.    Intercreditor Agreements.    Concurrently herewith, (i) the Bank
Agent (acting on behalf of itself and the Bank Lenders) and the Indenture
Trustee (acting on behalf of itself and the Second Mortgage Note Holders) have
entered into the Project Lenders Intercreditor Agreement and (ii) the Bank Agent
(acting on behalf of itself and the Bank Lenders), the Indenture Trustee (acting
on behalf of itself and the Second Mortgage Note Holders) and the Collateral
Agent (acting on behalf of itself and the FF&E Lenders) have entered into the
FF&E Intercreditor Agreement, pursuant to each of which the parties thereto have
set forth certain intercreditor provisions, including the priority of the liens,
the method of decision making among the Lenders party thereto, the arrangements
applicable to actions in respect of approval rights and waivers, the limitations
on rights of enforcement upon default and the application of proceeds upon
enforcement.

--------------------------------------------------------------------------------


        F.    Completion Guaranty.    Concurrently herewith, the Completion
Guarantor has executed in favor of the Bank Agent (acting on behalf of the Bank
Lenders) and the Indenture Trustee (acting on behalf of the Second Mortgage Note
Holders) the Completion Guaranty pursuant to which the Completion Guarantor has
agreed, subject to the terms and limitations thereof, to guaranty completion of
the Project and payment by the Company of certain Project Costs.

        G.    Master Disbursement Agreement.    Concurrently herewith, the
Pledgor, the Bank Agent (acting on behalf of itself and the Bank Lenders), the
Indenture Trustee (acting on behalf of itself and the Second Mortgage Note
Holders), the Collateral Agent (acting on behalf of itself and the FF&E Lenders)
and Deutsche Bank Trust Company Americas as "Disbursement Agent" have entered
into that certain Master Disbursement Agreement ("Disbursement Agreement") for
the purpose of setting forth, among other things, (a) the mechanics for and
allocation of Wynn Las Vegas' requests for Advances under the various Facilities
and from the Company's Funds Account, (b) the conditions precedent to the
Closing Date, to the initial Advance and to subsequent Advances, (c) certain
common representations, warranties and covenants of Wynn Las Vegas in favor of
the Funding Agents and the Lenders and (d) the common events of default and
remedies.

        H.    Condition.    It is a condition precedent to the making of the
Loans by the FF&E Lenders that Pledgor shall have established the FF&E Proceeds
Account, granted control to the Collateral Agent (as Secured Party) of such
accounts, and undertaken the obligations contemplated by this Agreement.

        NOW, THEREFORE, in consideration of the premises and in order to induce
the FF&E Lenders to make their respective loans under the Loan Agreement and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Pledgor hereby agrees with Secured Party as follows:

SECTION 1.

Certain Definitions.

        (a)    Specific Definitions.    The following terms used in this
Agreement shall have the following meanings:

        "Broker-Dealer" means a person registered as a broker or dealer under
the Securities Exchange Act of 1934, as amended.

        "Business Day" means any day other than a Saturday, Sunday or any other
day which is a legal holiday or a day on which banking institutions are
permitted to be closed in New York or Nevada.

        "Code" shall mean the Uniform Commercial Code as enacted and in effect
in New York from time to time.

        "Collateral" means (i) the FF&E Proceeds Account, (ii) all amounts held
from time to time in the FF&E Proceeds Account, (iii) all Investments, including
all Financial Assets, security entitlements, securities (whether certificated or
uncertificated), instruments, accounts, general intangibles and deposits
representing or evidencing any Investments, (iv) all interest, dividends, cash,
instruments, securities and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Collateral and (v) to the extent not covered by clauses (i) through
(iv) above, all proceeds of any or all of the foregoing Collateral.

        "Collateral Account" means the Deposit Account and any other accounts or
subaccounts in which Investments may be held or registered.

        "Deposit Account" means the Deposit Account established and maintained
by Pledgor and Secured Party with Securities Intermediary pursuant to Section 2.

        "FF&E Lenders" means the Persons party to the Loan Agreement and listed
as Lenders on Schedule I thereto and their permitted successors and assigns.

--------------------------------------------------------------------------------




        "Investments" means any Financial Assets credited to the Deposit
Accounts and any other property acquired by Securities Intermediary as
securities intermediary hereunder in exchange for, with proceeds from or
distributions on, or otherwise in respect of any Investments.

        "Overnight Investments" means the investments described in paragraph (b)
of the definition of Permitted Investments.

        "Permitted Investments" means, (a) prior to the Completion Date, the
following:

(1)marketable direct obligations issued by, or unconditionally guaranteed by,
the United States government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within
18 months from the date of acquisition; or

(2)shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clause (a)(1) of this definitions;

        (b)  From and after the Completion Date, "Permitted Investments" means
the following:

(1)United States dollars;

(2)securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (as long as the full faith and credit of the United States is pledged
in support of those securities) having maturities of not more than six months
from the date of acquisition;

(3)interest-bearing demand or time deposits (which may be represented by
certificates of deposit) issued by banks having general obligations rated (on
the date of acquisition thereof) at least "A" or the equivalent by S&P or
Moody's or, if not so rated, secured at all times, in the manner and to the
extent provided by law, by collateral security in clause (1) or (2) of this
definition, of a market value of no less than the amount of monies so invested;

(4)repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clauses (2) and (3) above entered into with
any financial institution meeting the qualifications specified in clause (3)
above;

(5)commercial paper having the highest rating obtainable from Moody's or S&P and
in each case maturing within six months after the date of acquisition; and

(6)money market funds or mutual funds at least 95% of the assets of which
constitute Permitted Investments of the kinds described in clauses (1) through
(5) of this definition;

(7)to the extent not permitted by clauses (b)(1)-(6) above, those items
described in clauses (a)(1)-(2) above.

        "Secured Obligations" shall mean all of the Obligations owed by Pledgor
and the other Loan Parties to Secured Party and the FF&E Lenders from time to
time under the Financing Documents.

        "Securities Intermediary" means Bank of America, N.A. and any successor.

        "Suspension Period" means the period (i) beginning promptly after
receipt by Securities Intermediary of written notice from Secured Party,
substantially in the form of the Prohibition Notice attached to this Agreement
as Attachment 1, suspending Pledgor's right to direct the investment of funds
held for the credit of the Collateral Account, and (ii) ending promptly after
receipt by Securities Intermediary of written notice from Secured Party,
substantially in the form of the Rescission of Prohibition Notice attached to
this Agreement as Attachment 2, rescinding the preceding Prohibition Notice.

        (b)    General Provisions.    Capitalized terms used but not defined
herein shall have the meaning given to such terms in Exhibit A. Unless otherwise
defined herein or in Exhibit A, terms used in Articles 8 and 9 of the Code are
used herein as therein defined. Words used herein, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number,

--------------------------------------------------------------------------------

singular or plural, and any other gender, masculine, feminine or neuter, as the
context indicates is appropriate. When a reference is made in this Agreement to
an Appendix, Exhibit, Introduction, Recital, Section or Schedule, such reference
shall be to an Appendix, an Exhibit, the Introduction, a Recital or a Section
of, or a Schedule to, this Agreement unless otherwise indicated. The headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
"include," "includes" or "including" are used in this Agreement, they shall be
deemed to be followed by the words "without limitation."

SECTION 2.

Establishment and Operation of the Collateral Account.

        (a)    Establishment of Company's FF&E Payment Account.    Pledgor and
Secured Party hereby authorize and direct Securities Intermediary to establish
and maintain at its office at 300 South 4th Street, 2nd Floor, Las Vegas, Nevada
89101-6014, a non-interest bearing deposit account in the name of Pledgor and
under the control of Secured Party, designated as "Wynn Las Vegas, FF&E Payment
Account fbo the FF&E Lenders". Securities Intermediary hereby undertakes to
treat Pledgor as the person entitled to exercise the rights that comprise any
Financial Asset credited to the Company's FF&E Payment Account. Secured Party
and the Pledgor agree that this account shall be the "Company's FF&E Payment
Account."

        (b)    Operations of the Collateral Account.    The Collateral Account
shall be operated, and all Investments shall be acquired and registered or held
(as applicable), in accordance with the terms of this Agreement and the
directions of Secured Party.

        (c)    Account Statements.    Securities Intermediary shall send Secured
Party and Pledgor written account statements with respect to the Collateral
Account not less frequently than monthly. Absent mathematical or similar errors,
reports or confirmations of the execution of orders and statements of account
shall be conclusive if not objected to in writing within 30 days after delivery
pursuant to Section 21.

SECTION 3.

Mechanics of Deposits of Funds to or from the Collateral Account.

        (a)    Transfers to Company's FF&E Payment Account.    All transfers of
funds to the Company's FF&E Payment Account shall be made by wire transfer (or,
if applicable, intra-bank transfer from another account with Securities
Intermediary) of immediately available funds, in each case addressed as follows:

Account No.:   #01419647 for further credit to account #004964891380 ABA No.:  
122400724 Reference:   Le Rêve Project—Company's FF&E Payment Account

        (b)    Notice of Transfers.    In the event of any transfer of funds to
or from the Collateral Account pursuant to any provision of this Section 3,
Pledgor, Secured Party or Securities Intermediary, as the case may be, shall
promptly after initiating or sending out written instructions with respect to
such transfer, give notice to each other such party by facsimile of the date and
amount of such transfer.

SECTION 4.

Permitted Investments and Transfers of Amounts in the Collateral Account.

        (a)    Strict Compliance.    Cash and Investments held by Securities
Intermediary in the Collateral Account shall not be (i) invested or reinvested,
(ii) sold or redeemed, or (iii) transferred from or among the Collateral
Account, except as provided in this Section 4.

        (b)    Pledgor's Right to Direct Investment.    Except during any
Suspension Period, Securities Intermediary shall, in accordance with Pledgor's
written Entitlement Orders given to Securities

--------------------------------------------------------------------------------


Intermediary from time to time, sell or redeem Investments, and apply amounts
transferred to or held for the credit of the Deposit Account to make investments
for credit to the Deposit Account, in Securities Intermediary's name and as
custodian under this Agreement, in Permitted Investments denominated and payable
in United States Dollars. During any Suspension Period, (i) Pledgor's right to
direct such investments under this Section 4(b) shall be suspended, and
Securities Intermediary shall not accept Entitlement Orders with respect to the
Deposit Account from any person other than Secured Party; and (ii) any credit
balances shall be invested and reinvested only as provided in Section 4(c).

        (c)    Overnight Investments.    To the extent that with respect to the
Deposit Account, there is a credit balance expected as of the end of a day,
unless otherwise instructed by Secured Party, Securities Intermediary shall
apply such credit balances to acquire Overnight Investments. Any Overnight
Investments shall be held for the credit of the Collateral Account. Pledgor
shall have no right to invest funds in a Deposit Account to the extent that free
balances have been invested in Overnight Investments pursuant to this Section.
Except as specifically set forth above, any amount received after 2:00 p.m., New
York time will remain uninvested and shall not bear interest.

        (d)    Actions of Securities Intermediary on Purchase of
Investments.    Promptly upon the purchase, acquisition or transfer for credit
of the Collateral Account of any Investment, Securities Intermediary shall take
all steps that it customarily takes in the ordinary course of its business to
ensure that such Investment is credited on its books to the Collateral Account.
Without limiting the generality of the foregoing, Securities Intermediary shall
promptly (i) send to Pledgor and Secured Party a written confirmation of the
acquisition of such Investment, and (ii) indicate by book entry in its records
that such Investment has been credited to, and is held for the credit of, the
Collateral Account. Securities Intermediary agrees with Pledgor and Secured
Party that any credit balances or property credited to, or held for the credit
of, the Collateral Account shall be treated as "Financial Assets" as that term
is defined in Section 8-102(a)(9) of the Code.

        (e)    Interest on Collateral Account.    Amounts held on deposit or as
credit balances shall not bear interest, although to the extent invested in
Investments (including Overnight Investments), deposit or credit balances may
realize interest income.

        (f)    Control Agreement.    Anything contained herein to the contrary
notwithstanding, including the actual or alleged absence of a Potential Event of
Default or Event of Default, Securities Intermediary shall, if and as directed
in writing by Secured Party, without the consent of Pledgor, (i) comply with
Entitlement Orders originated by Secured Party with respect to the Collateral
Account and any Security Entitlements therein, (ii) comply with instructions,
including, without limitation, instructions within the meaning of Section 9-104
of the Code, originated by Secured Party directing the disposition of funds in
the Collateral Account, (iii) transfer, sell or redeem any of the Collateral,
(iv) transfer any or all of the Collateral to any account or accounts designated
by Secured Party, including the Collateral Account or an account established in
Secured Party's name (whether at Secured Party or Securities Intermediary or
otherwise), (v) register title to any Collateral in any name specified by
Secured Party, including the name of Secured Party or any of its nominees or
agents, without reference to any interest of Pledgor, or (vi) otherwise deal
with the Collateral as directed by Secured Party. Securities Intermediary shall
act on any Entitlement Order or instruction of Secured Party notwithstanding
assertions or proof that (1) Secured Party has no right under Sections 14 or 15
to originate the Entitlement Order or instruction or take the underlying action;
(2) such Entitlement Order or instruction or action constitutes a breach of this
Agreement or any other agreement; or (3) this Agreement has terminated, unless
notified in writing by Secured Party that this Agreement has terminated and such
notice has not been withdrawn. Nothing contained in this paragraph shall
constitute a waiver by Pledgor of any rights or remedies it may have against
Secured Party under this Agreement or any other agreement.

        (g)    Deposit of Proceeds.    Any interest earned on the Deposit
Account in accordance with Section 4(e) and any interest, cash dividends or
other cash distributions received in respect of any Investments and the net
proceeds of any sale or payment of any Investments shall be promptly credited
to, and held for the credit of, the Collateral Account. Any distribution of
property in respect of any

--------------------------------------------------------------------------------


Investment shall be credited to and held for the credit of the Collateral
Account; provided that, unless otherwise instructed in writing by Secured Party,
Securities Intermediary shall, for credit to the Collateral Account, promptly
sell, redeem or otherwise liquidate any such property that, as of the date of
receipt, is not a Permitted Investment.

        (h)    Segregation of Accounts.    Except to the extent otherwise
instructed by Secured Party, Securities Intermediary shall separately maintain
the Collateral Account.

SECTION 5.

        Pledge of Security for Secured Obligations.    Pledgor hereby pledges
and assigns to Secured Party, and hereby grants to Secured Party for the benefit
of the FF&E Lenders a security interest in, all of Pledgor's right, title and
interest in and to the Collateral as collateral security for the prompt payment
or performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the United States Bankruptcy Code, 11 U.S.C.
362(a)), of all Secured Obligations.

SECTION 6.

        Acknowledgement of Security Interest in Favor of Secured Party; Covenant
Against Creation of other Interests.

        (a)    Acknowledgement of Security Interest.    Securities Intermediary
acknowledges the security interest granted by Pledgor in favor of Secured Party
in the Collateral.

        (b)    Acknowledgement of Securities Intermediary's Role.    Securities
Intermediary hereby further acknowledges that it holds the Collateral Account,
and all Security Entitlements therein, as securities intermediary (as defined in
Section 8-102(a) of the Code) and custodian for, for the benefit of, and subject
to the control of, Secured Party. Securities Intermediary shall, by book entry
or otherwise, indicate that the Collateral Account, and all Security
Entitlements registered to or held therein, are subject to the control of
Secured Party as provided in Section 4(f).

        (c)    Securities Intermediary Has No Notice of Adverse
Claims.    Securities Intermediary represents and warrants that (i) it has no
notice of any adverse claim against any of the Collateral other than the claim
of Secured Party under this Agreement; and (ii) it is not, in its capacity as
securities intermediary, party to any agreement other than this Agreement that
governs its rights or duties, or limits or conflicts with the rights of Secured
Party, including the exclusive right of Secured Party to control as provided in
Section 4(f), with respect to the Collateral Account.

        (d)    Securities Intermediary Shall Not Acknowledge Other
Claims.    Securities Intermediary agrees that, except as expressly provided in
Section 6(c) above or elsewhere in this Agreement or with the written consent of
Secured Party, it shall not agree to or acknowledge (i) any right by any Person
other than Secured Party to originate Entitlement Orders or control with respect
to the Collateral Account; or (ii) any limitation on the right of Secured Party
to originate Entitlement Orders with respect to or direct the transfer of any
Investments or cash credited to the Collateral Account.

SECTION 7.

Securities Intermediary Maintenance of the Collateral Account.

        (a)    Transactions Shall Comply With Rules. The parties acknowledge
that all transactions in Financial Assets under this Agreement shall be in
accordance with the rules and customs of the exchange, market or clearing
organization, if any, in which the transactions are executed or settled and in
conformity with applicable law and regulations of governmental authorities and
future amendments or supplements thereto.

        (b)    Fees and Charges of Securities Intermediary.    Pledgor shall pay
to Securities Intermediary, in accordance with Securities Intermediary's usual
schedule of charges or any written agreement between

--------------------------------------------------------------------------------


Securities Intermediary and Pledgor, any fees or charges reasonably imposed by
Securities Intermediary with respect to, the establishment, maintenance and
transactions in or affecting the Collateral Account.

        (c)    Securities Intermediary Shall Not Permit Leverage of
Investments.    Securities Intermediary shall not execute any transaction to
acquire a Financial Asset under Section 4(b) unless (A) there are sufficient
funds in the Collateral Account to settle such transactions or (B) it is
reasonably anticipated that such funds will be generated through the liquidation
of Financial Assets in the Collateral Account. Notwithstanding the foregoing
sentence, in the event that Securities Intermediary executes a transaction
without adequate funds to settle the transaction, then unless the Securities
Intermediary acted willfully or in a grossly negligent manner, Pledgor shall be
liable to Securities Intermediary for any deficiency and shall promptly
reimburse Securities Intermediary for any loss or expense incurred thereby,
including losses sustained by reason of Securities Intermediary's inability to
borrow any securities or other property sold for the Collateral Account. Pledgor
agrees to pay interest charges which may be imposed by Securities Intermediary
in accordance with its usual custom, with respect to late payments for Financial
Assets purchased for the Collateral Account and prepayments to the Collateral
Account (i.e., the crediting of the proceeds of sale before the settlement date
or receipt by Securities Intermediary of the items sold in good deliverable
form). Pledgor agrees to pay promptly any amount which may become due in order
to satisfy demands for additional margin or marks to market with respect to any
security purchased or sold on instruction from Pledgor.

        (d)    Risk of Investments and Transactions.    It is not the intention
of the parties that Securities Intermediary should bear any investment risk
associated with Permitted Investments or Overnight Investments acquired for the
credit of the Collateral Account in accordance with Section 4. Any losses or
gains realized on such Investments shall be charged or credited to the
Collateral Account, as appropriate. On committing to a transaction for the
credit of the Collateral Account pursuant to an instruction permitted in
accordance with Section 4, Securities Intermediary may, (i) pending settlement,
block (A) the Investments to be sold or (B) credit balances sufficient to settle
any acquisition and, (ii) at the time of settlement, deliver such Investments or
funds in accordance with the rules, custom or practice of the particular market.

        (e)    Use of Intermediaries and Nominees.    Securities Intermediary is
authorized, subject to Secured Party's written instructions, to register any
Financial Assets acquired by Securities Intermediary pursuant to this Agreement
in the name of Securities Intermediary or in the name of its nominee, or to
cause such securities to be registered in the name of a Federal reserve bank, a
recognized securities intermediary or clearing corporation, or a nominee of any
of them. Securities Intermediary may at any time and from time to time appoint,
and may at any time remove, any bank, trust company, clearing corporation, or
Broker-Dealer as its agent to carry out such of the provisions of this
Agreement. The appointment or use of any intermediary, or the appointment of any
such agent, shall not relieve Securities Intermediary of any responsibility or
liability under this Agreement.

        (f)    Corporate Actions.    Except as otherwise set forth herein, the
parties agree that neither Secured Party nor Securities Intermediary shall have
any responsibility for ascertaining or acting upon any calls, conversions,
exchange offers, tenders, interest rate changes or similar matters relating to
any Financial Assets credited to or held for the credit of the Deposit Account
(except based on written instructions originated by Pledgor or Secured Party),
or for informing Pledgor or Secured Party with respect thereto, whether or not
Securities Intermediary or Secured Party has, or is deemed to have, knowledge of
any of the aforesaid. Securities Intermediary is authorized to withdraw
securities sold or otherwise disposed of, and to credit the Collateral Account
with the proceeds thereof or make such other disposition thereof as may be
directed in accordance with this Agreement. Securities Intermediary is further
authorized to collect all income and other payments which may become due on
Financial Assets credited to the Collateral Account, to surrender for payment
maturing obligations and those called for redemption and to exchange
certificates in temporary form for like certificates in definitive form, or, if
the par value of any shares is changed, to effect the exchange for new
certificates. It is understood and agreed by Pledgor and Secured Party that,
although Securities Intermediary will use reasonable efforts to effect the
transactions set forth in the preceding sentence, Securities Intermediary

--------------------------------------------------------------------------------


shall incur no liability for its failure to effect the same unless its failure
is the result of wilful misconduct.

        (g)    Disclosure of Account Relationships.    Pledgor and Secured Party
acknowledge that Securities Intermediary may be required to disclose to
securities issuers the name, address and securities positions with respect to
Financial Assets credited to the Collateral Account, and hereby consent to such
disclosures.

        (h)    Forwarding of Documents.    Securities Intermediary shall forward
to Pledgor and Secured Party, or notify Pledgor and Secured Party by telephone
of, all communications received by Securities Intermediary as owner of any
Financial Assets credited to the Collateral Account and which are intended to be
transmitted to the beneficial owner thereof.

        (i)    Direction of Secured Party Controls in Disputes.    Pledgor,
Securities Intermediary and Secured Party hereby agree that in the event any
dispute arises with respect to the payment, ownership or right to possession of
the Collateral Account or any other Collateral credited to or held therein,
Securities Intermediary shall take such actions and shall refrain from taking
such actions with respect thereto as may be directed by Secured Party.

        (j)    No Setoff, etc.    Securities Intermediary shall not exercise on
its own behalf any claim, right of set-off, banker's lien, clearing lien,
counterclaim or similar right against any of the Collateral; provided that
Securities Intermediary may deduct, from any credit balances, any usual and
ordinary transaction and administration fees payable in connection with the
administration and operation of the Collateral Account. Except for claims for
deductions permitted in the preceding sentence, Securities Intermediary agrees
that any security interest it may have in the Collateral Account or any security
entitlement carried therein shall be subordinate and junior to the interest of
Secured Party.

        (k)    Only Agreement.    This Agreement shall govern the actions,
rights and obligations of Securities Intermediary, and shall determine the
governing law, with respect to the Collateral Account and the Collateral
notwithstanding any term or condition in any agreement other than this Agreement
as it may be amended, supplemented or otherwise modified in writing.

        (l)    Care of Financial Assets.    Securities Intermediary shall
maintain possession or control of all Financial Assets credited to the
Collateral Account by segregating such Financial Assets from its proprietary
assets and keeping them free of any lien, charge or claim of any third party
granted or created by Securities Intermediary. Securities Intermediary shall
take such other steps to ensure that Financial Assets credited to the Collateral
Account are identified as being held for customers of Securities Intermediary as
may required under applicable law, including 17 CFR Part 450, or in accordance
with custom and practice in the industry.

SECTION 8.

Transactions in Collateral Account.

        (a)    Power of Secured Party to Sell or Transfer.    Pledgor agrees
that Secured Party may sell or cause the sale or redemption of any Investment
and instruct Securities Intermediary to transfer the proceeds of such sale or
any other credit or balance in the Collateral Account to any third party or
account, in either case (i) if such sale or redemption is necessary to permit
Secured Party or the Disbursement Agent to perform its duties under this
Agreement, the Disbursement Agreement or the Intercreditor Agreement, or (ii) as
provided in Section 14.

        (b)    Drawings Permitted from Certain Accounts By Pledgor.    Except
during any Suspension Period, Pledgor may by Check (as defined in
Section 3-104(2)(b) of the Code) or other means draw funds from the Company's
FF&E Payment Account for the purposes set forth in the Disbursement Agreement.
During any Suspension Period, the Company's FF&E Payment Account shall be
blocked, and Pledgor shall have no right to draw any amounts therefrom or cause
any Financial Assets to be transferred out of the Collateral Account.

--------------------------------------------------------------------------------


SECTION 9.

        Representations and Warranties By Securities Intermediary.    Securities
Intermediary hereby represents and warrants to Pledgor and Secured Party as
follows:

        (a)    Corporate Power.    Securities Intermediary has all necessary
corporate power and authority to enter into and perform this Agreement.

        (b)    Execution Authorized.    The execution, delivery and performance
of this Agreement by Securities Intermediary have been duly authorized by all
necessary corporate action on the part of Securities Intermediary.

        (c)    Securities Intermediary.    Securities Intermediary is a
"securities intermediary" (as that term is defined in Section 8-102(a)(14) of
the Code) and is acting in such capacity with respect to the Collateral Account.
Securities Intermediary is not a "clearing corporation" (as that term is defined
in Section 8-102(a)(5) of the Code).

SECTION 10.

        Representations and Warranties.    Pledgor represents and warrants as
follows:

        (a)    Ownership of Collateral; Security Interest; Perfection and
Priority.    Except as specifically set forth in Section 2.3.10 of the
Disbursement Agreement, Pledgor is (or at the time of transfer thereof to
Securities Intermediary will be) the legal and beneficial owner of the
Collateral from time to time transferred by Pledgor to Securities Intermediary,
as agent for Secured Party, free and clear of any Lien except for the security
interest created by this Agreement. The pledge and assignment of the Collateral
pursuant to this Agreement creates a valid security interest in the Collateral
securing the Payment of the Secured Obligations. Assuming compliance by
Securities Intermediary with this Agreement, Secured Party will have a perfected
security interest in the Collateral senior in priority to any other security
interest created by Pledgor.

        (b)    Governmental Authorizations.    Subject to any Nevada Gaming
Commission Approval, no authorization, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for either (i) the grant by Pledgor of the security interest granted
hereby, (ii) the execution, delivery or performance of this Agreement by
Pledgor, or (iii) the perfection of or, subject to any Nevada Gaming Commission
approvals, the exercise by Secured Party or Securities Intermediary of its
rights and remedies hereunder (except as may have been taken by or at the
direction of Pledgor).

        (c)    Other Information.    All information heretofore, herein or
hereafter supplied to Secured Party or Securities Intermediary by or on behalf
of Pledgor with respect to the Collateral, the establishment of the Collateral
Account or otherwise is accurate and complete in all material respects.

--------------------------------------------------------------------------------


SECTION 11.

Further Assurances.

        (a)    Pledgor.    Pledgor agrees that from time to time, at the expense
of Pledgor, Pledgor shall promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or reasonably
desirable, or that Secured Party may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable Secured Party or Securities Intermediary to exercise and enforce its
rights and remedies hereunder with respect to any Collateral. Without limiting
the generality of the foregoing, Pledgor shall: (a) execute and file such
financing or continuation statements, or amendments thereto, and such other
instruments or notices, as Secured Party may reasonably request, in order to
perfect and preserve the security interests granted or purported to be granted
hereby, and (b) at Secured Party's request, appear in and defend any action or
proceeding that may affect Pledgor's title to or Secured Party's security
interest in all or any part of the Collateral.

        (b)    Securities Intermediary.    Securities Intermediary shall take
such further actions as Secured Party shall reasonably request as being
necessary or desirable to maintain or achieve perfection or priority of Secured
Party's security interest with respect to the Collateral and to permit Secured
Party to exercise its rights with respect to the Collateral.

SECTION 12.

        Transfers and other Liens.    Pledgor agrees that, except as permitted
in Section 4(b), and for the security interest created by this Agreement, it
shall not (a) sell, assign (by operation of law or otherwise), redeem or
otherwise dispose of any of the Collateral or (b) create or suffer to exist any
Lien upon or with respect to any of the Collateral.

SECTION 13.

Secured Party Appointed Attorney-in-Fact; Secured Party Performance.

        (a)    Secured Party Appointed Attorney-in-Fact.    Pledgor hereby
irrevocably appoints Secured Party as Pledgor's attorney-in-fact, with full
authority in the place and stead of Pledgor and in the name of Pledgor, Secured
Party or otherwise, from time to time in Secured Party's discretion to take any
action and to execute any instrument that Secured Party may deem necessary or
advisable to accomplish the purposes of this Agreement, including (a) to file
one or more financing or continuation statements, or amendments thereto,
relative to all or any part of the Collateral without the signature of Pledgor
and (b) to receive, endorse and collect any instruments or other Investments
made payable to Pledgor representing any dividend, principal or interest payment
or other distribution in respect of the Collateral or any part thereof and to
give full discharge for the same.

        (b)    Performance by Secured Party.    If Pledgor fails to perform any
agreement contained herein, Secured Party may itself perform, or cause
performance of, such agreement, and the expenses of Secured Party incurred in
connection therewith shall be payable by Pledgor under Section 16.

SECTION 14.

Remedies.

        (a)    Transfer or Sequestration of Collateral after Potential Event of
Default or Event of Default.    If any Potential Event of Default or Event of
Default shall have occurred and be continuing, Secured Party may instruct
Securities Intermediary to (i) sell or redeem any Investments, (ii) transfer any
or all of the Collateral constituting cash to the Deposit Account or transfer
any or all of the Collateral to any account designated by Secured Party,
including account or accounts established in Secured Party's name (whether at
Secured Party or Securities Intermediary or otherwise), (iii) register title to
any Collateral in any name specified by Secured Party, including the name of
Secured Party or any of its nominees or

--------------------------------------------------------------------------------

agents, without reference to any interest of Pledgor, or (iv) otherwise deal
with the Collateral as directed by Secured Party.

        (b)    Rights of Secured Party after Event of Default.    If any Event
of Default shall have occurred and be continuing, subject to any Nevada Gaming
Laws and the receipt of any required Nevada Gaming Commission Approval, Secured
Party may exercise in respect of the Collateral, in addition to all other rights
and remedies provided for herein or otherwise available to it at law or in
equity, all the rights and remedies of a secured party on default under the
Uniform Commercial Code as in effect in any relevant jurisdiction (the "UCC")
(whether or not the UCC applies to the affected Collateral), and Secured Party
may also in its sole discretion sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any exchange or broker's board or
at any of Secured Party's offices or elsewhere, for cash, on credit or for
future delivery, at such time or times and at such price or prices and upon such
other terms as Secured Party may deem commercially reasonable, irrespective, of
the impact of any such sales on the market price of the Collateral. Each
purchaser at any such sale shall hold the property sold absolutely free from any
claim or right on the part of Pledgor, and Pledgor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay or appraisal which
it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. Secured Party shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
Secured Party may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

        (c)    Agreement as to Manner of Sale.    Pledgor hereby agrees that the
Collateral is of a type customarily sold on recognized markets and, accordingly,
that no notice to any Person is required before any sale of any of the
Collateral pursuant to the terms of this Agreement; provided that, without
prejudice to the foregoing, Pledgor agrees that, to the extent notice of any
such sale shall be required by law, at least ten days' notice to Pledgor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification.

        (d)    Deficiency.    If the proceeds of any sale or other disposition
of the Collateral are insufficient to pay all the Secured Obligations, Pledgor
shall be liable for the deficiency and the fees of any attorneys employed by
Secured Party to collect such deficiency.

        (e)    Set-off.    Anything contained herein to the contrary
notwithstanding, all sums in the Collateral Account shall be subject to Secured
Party's or any FF&E Lender's rights of set-off.

SECTION 15.

        Application of Proceeds.    If any Event of Default shall have occurred
and be continuing, all cash included as Collateral and all proceeds received by
Secured Party in respect of any sale or redemption of, collection from, or other
realization upon all or any part of the Collateral may, in the discretion of
Secured Party, be held by or for Secured Party as Collateral for, or then, or at
any other time thereafter, applied in full or in part by Secured Party against,
the Secured Obligations in any order or priority as may be determined by the
Secured Party.

SECTION 16.

Limitations on Duties; Exculpation; Indemnity, Expenses.

        (a)    Securities Intermediary.    

        (i)    Limitation on Duties.    Securities Intermediary's duties
hereunder are only those specifically provided herein, and Securities
Intermediary shall incur no liability whatsoever for any actions or omissions
hereunder except for any such liability arising out of or in connection with
Securities Intermediary's gross negligence or wilful misconduct. Securities
Intermediary has no obligation to inquire into, or to ensure, the sufficiency of
this Agreement or the arrangements described hereunder to satisfy any objectives
of Secured Party or Pledgor. Securities Intermediary shall have no duty to
supervise or to provide investment counseling or advice to Pledgor or

--------------------------------------------------------------------------------

Secured Party with respect to the purchase, sale, retention or other disposition
of any Financial Assets held hereunder. Except as specifically otherwise
provided in this Agreement, Securities Intermediary shall not be responsible for
enforcing compliance by the other parties to this Agreement with their
respective duties and obligations to each other under this or any other
Agreement. Securities Intermediary shall have no liability in the event it is
unable to perform its duties hereunder due to acts of war or other force majeur
events outside its control, including court orders instructing the Securities
Intermediary to take, or not to take, certain actions.

        (ii)    Consultation with Counsel.    Securities Intermediary may
consult with, and obtain advice from, legal counsel as to the construction of
any of the provisions of this Agreement, and shall incur no liability in acting
in good faith in accordance with the reasonable advice and opinion of such
counsel.

        (iii)    Indemnification.    Pledgor agrees to indemnify Securities
Intermediary in accordance with Section 11.15.2 of the Disbursement Agreement
and hereby agrees that Securities Intermediary shall be an indemnified party
under such Section 11.15.2 of the Disbursement Agreement, which is hereby
incorporated herein by reference.

        (iv)    Reasonable Reliance.    Securities Intermediary shall be fully
protected and shall suffer no liability in acting in accordance with any written
instructions reasonably believed by it to have been given (i) by Secured Party
with respect to any aspect of the operation of the Collateral Account (including
any such instructions relating to any investment or transfer of any amounts held
therein) or (ii) by Pledgor, to the extent provided in Section 4(b), with
respect to the Collateral Account.

        (b)    Secured Party.    

        (i)    Exculpation.    The powers conferred on Secured Party hereunder
are solely to protect its interest in the Collateral and shall not impose any
duty upon it to exercise any such powers. Except for the exercise of reasonable
care in the custody of any Collateral in its possession and the accounting for
moneys actually received by it hereunder, Secured Party shall have no duty as to
any Collateral, it being understood that Secured Party shall have no
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not Secured Party has or is deemed to have knowledge of
such matters, (b) taking any necessary steps (other than steps taken in
accordance with the standard of care set forth above to maintain possession of
the Collateral) to preserve rights against any parties with respect to any
Collateral, (c) taking any necessary steps to collect or realize upon the
Secured Obligations or any guarantee therefor, or any part thereof, or any of
the Collateral, (d) initiating any action to protect the Collateral against the
possibility of a decline in market value, (e) any loss resulting from
Investments made, held or sold pursuant to Section 4, except for a loss
resulting from Secured Party's gross negligence (or negligence in the handling
of funds) or willful misconduct in complying with Section 4, or (f) determining
(i) the correctness of any statement or calculation made by Pledgor in any
written or telex (tested or otherwise) instructions or (ii) whether any transfer
to the Collateral Account is proper. Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which Secured Party accords its own property of like kind. In addition to the
foregoing and without limiting the generality thereof, Secured Party shall not
be responsible for any actions or omissions of Securities Intermediary.

        (ii)    Indemnification.    Pledgor agrees that its indemnity of Secured
Party and each FF&E Lender set forth in the Disbursement Agreement and the FF&E
Facility Agreement shall apply, subject to the terms thereof, to any and all
claims, losses and liabilities in any way relating to, growing out of or
resulting from this Agreement and the transactions contemplated hereby
(including enforcement of this Agreement).

        (iii)    Reasonable Reliance.    Secured Party shall be fully protected
and shall suffer no liability in acting in accordance with any written
instructions reasonably believed by it to have been given

--------------------------------------------------------------------------------




by Pledgor, to the extent provided in Section 4(b), with respect to any
investments of any amounts held for the credit of the Collateral Account.

        (iv)    Expenses.    Pledgor shall pay to Secured Party upon demand the
amount of any and all costs and expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, that Secured Party may
reasonably incur in connection with (i) the administration of this Agreement,
(ii) the custody, preservation, use or operation of, or the sale of, collection
from, or other realization upon, any of the Collateral, (iii) the exercise or
enforcement of any of the rights of Secured Party hereunder, or (iv) the failure
by Pledgor to perform or observe any of the provisions hereof.

SECTION 17.

Resignation and Removal of Securities Intermediary.

        (a)    Removal.    Securities Intermediary may be removed at any time by
written notice given by Secured Party to Securities Intermediary and Pledgor,
but such removal shall not become effective until a successor Securities
Intermediary shall have been appointed by Secured Party and shall have accepted
such appointment in writing.

        (b)    Resignation.    Securities Intermediary may resign at any time by
giving not less than thirty days' written notice to Secured Party and Pledgor,
but such removal shall not become effective until a successor Securities
Intermediary shall have been appointed by Secured Party and shall have accepted
such appointment in writing. If an instrument of acceptance by a successor
Securities Intermediary shall not have been delivered to the resigning
Securities Intermediary within thirty days after the giving of any such notice
of resignation, the resigning Securities Intermediary may, at the expense of
Pledgor, petition any court of competent jurisdiction for the appointment of a
successor Securities Intermediary.

        (c)    Successor Securities Intermediary.    Any successor Securities
Intermediary shall be a corporation qualified to do business in, and located in,
New York, which (A) is subject to supervision or examination by the applicable
Governmental Authority, (B) has a combined capital and surplus of at least Five
Hundred Million Dollars (US$500,000,000), (C) has a long-term credit rating of
not less than "A-"or "A3", respectively, by any Rating Agency; and provided,
that any such bank with a long-term credit rating of "A-"or "A3 "shall not cease
to be eligible to act as Securities Intermediary upon a downward change in
either such rating of no more than one category or grade of such minimum rating,
as the case may be.

        (d)    Process of Succession.    Upon the appointment of a successor
Securities Intermediary and its acceptance of such appointment, the resigning or
removed Securities Intermediary shall transfer all items of Collateral held by
it to such successor (which items of Collateral shall be transferred to an
appropriate new Collateral Account established and maintained by such
successor). Following such appointment all references herein to Securities
Intermediary shall be deemed a reference to such successor; provided that the
provisions of Section 16(a) hereof shall continue to inure to the benefit of the
resigning or removed Securities Intermediary with respect to any actions taken
or omitted to be taken by it under this Agreement while it was Securities
Intermediary hereunder.

SECTION 18.

        Continuing Security Interest; Termination of Obligations of Securities
Intermediary.    This Agreement shall create a continuing security interest in
the Collateral and shall (a) remain in full force and effect until the
indefeasible payment in full of the Secured Obligations and (b) be binding upon
Pledgor, its successors and assigns, and (c) inure, together with the rights and
remedies of Secured Party hereunder, to the benefit of Secured Party and the
FF&E Lenders and their respective successors, transferees and assigns. Upon the
indefeasible payment in full of all Secured Obligations and the cancellation or
termination of the commitments under the Loan Agreement, the security interest
granted hereby shall terminate and all rights to the Collateral shall revert to
Pledgor. Upon any such termination Secured Party shall, at Pledgor's expense,
execute and deliver to Pledgor such documents,

--------------------------------------------------------------------------------

instruments of transfer, certificates, termination statements and the like as
Pledgor shall reasonably request to evidence such termination and Pledgor shall
be entitled to the return, upon its request and at its expense, against receipt
and without recourse to Secured Party, of such of the Collateral as shall not
have been sold or otherwise applied pursuant to the terms hereof. Securities
Intermediary shall not be released from its obligations hereunder, and shall
continue to maintain any Collateral in accordance with this Agreement, until
notified in writing by Secured Party that this Agreement has terminated and so
long as Secured Party has not withdrawn such notification.

SECTION 19.

Secured Party as Collateral Agent.

        (a)    Agency.    Secured Party has been appointed to act as Secured
Party hereunder by the FF&E Lenders pursuant to the Loan Agreement. Secured
Party shall be obligated, and shall have the right hereunder, to make demands,
to give notices, to exercise or refrain from exercising any rights, and to take
or refrain from taking any action (including, without limitation, the release or
substitution of Collateral), solely in accordance with this Agreement, the
Disbursement Agreement and the Loan Agreement.

        (b)    Identity of Agent.    Secured Party shall at all times be the
same Person that is the Collateral Agent under the Loan Agreement. Written
notice of resignations by the Collateral Agent pursuant to Section 11.9 of the
Loan Agreement shall also constitute notice of resignation as Secured Party
under this Agreement and substitution of a successor collateral agent pursuant
to Section 11.9 of the Loan Agreement shall also constitute substitution of a
successor Secured Party under this Agreement. Upon the acceptance of any
appointment as Collateral Agent under Section 11.9 of the Loan Agreement by a
successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Secured Party under this Agreement, and the retiring
or removed Secured Party under this Agreement shall promptly (i) transfer to
such successor Secured Party all items of Collateral held by Secured Party
(which as appropriate shall be credited to, and held for the credit of, the new
Collateral Account established and maintained by such successor Secured Party),
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Secured Party
under this Agreement, and (ii) execute and deliver to such successor Secured
Party such amendments to financing statements, and take such other actions, as
may be necessary or appropriate in connection with the assignment to such
successor Secured Party of the security interests created hereunder, whereupon
such retiring or removed Secured Party shall be discharged from its duties and
obligations under this Agreement. After any retiring or removed Collateral
Agent's resignation or removal hereunder as Secured Party, the provisions of
this Agreement shall inure to its benefit as to any actions taken or omitted to
be taken by it under this Agreement while it was Secured Party hereunder.

SECTION 20.

        Amendments, Etc.    No amendment or waiver of any provision of this
Agreement, or consent to any departure by any party herefrom, shall in any event
be effective unless the same shall be in writing and signed by the other
parties, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.

SECTION 21.

        Notices.    Any communications between the parties hereto or notices
provided herein to be given may be given to the address of the party as set
forth under such party's name on the signature pages hereof. All notices or
other communications required or permitted to be given hereunder shall be in
writing and shall be considered as properly given (a) if delivered in person,
(b) if sent by a reputable overnight delivery service, (c) in the event
overnight delivery services are not readily available, if mailed by first class
mail, postage prepaid, registered or certified with return receipt requested or
(d) if sent by prepaid telex, or by telecopy with correct answer back received.
Notice so given shall be effective upon

--------------------------------------------------------------------------------

receipt by the addressee, except that communication or notice so transmitted by
telecopy or other direct written electronic means shall be deemed to have been
validly and effectively given on the day (if a Business Day and, if not, on the
next following Business Day) on which it is validly transmitted if transmitted
before 4 p.m., recipient's time, and if transmitted after that time, on the next
following Business Day; provided, however, that if any notice is tendered to an
addressee and the delivery thereof is refused by such addressee, such notice
shall be effective upon such tender. Any party shall have the right to change
its address for notice hereunder to any other location by giving of no less than
twenty (20) days' notice to the other parties in the manner set forth
hereinabove.

SECTION 22.

        Failure or Indulgence Not Waiver, Remedies Cumulative.    No failure or
delay on the part of Secured Party in the exercise of any power, right or
privilege hereunder shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude any other or
further exercise thereof or of any other power, right or privilege. All rights
and remedies existing under this Agreement are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

SECTION 23.

        Severability.    In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

SECTION 24.

        Headings.    Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

SECTION 25.

        Governing Law.    THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. Securities Intermediary's
jurisdiction (within the meaning of Section 9-304 of the Code) shall be the
State of New York and to the extent that notwithstanding the intention of the
parties, the Collateral Account is a deposit account, the bank's jurisdiction
(within the meaning of Section 8-110 of the Code) shall be the State of New
York.

SECTION 26.

        Consent to Jurisdiction and Service of Process.    ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST PLEDGOR ARISING OUT OF OR RELATING TO THIS AGREEMENT
MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE
STATE OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT PLEDGOR
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY
ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT. Pledgor hereby
agrees that service of all process in any such proceeding in any such court may
be made by registered or certified mail, return receipt requested, to Pledgor at
its address provided in Section 21, such service being hereby acknowledged by
Pledgor to be sufficient for personal jurisdiction in any action against Pledgor
in any such court and to be otherwise effective and binding service in every
respect. Nothing herein shall affect the right to serve process in any other
manner

--------------------------------------------------------------------------------

permitted by law or shall limit the right of Secured Party to bring proceedings
against Pledgor in the courts of any other jurisdiction.

SECTION 27.

        Waiver of Jury Trial.    PLEDGOR, SECURITIES INTERMEDIARY AND SECURED
PARTY HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT. The scope of
this waiver is intended to be all-encompassing of any and all disputes that may
be filed in any court and that relate to the subject matter of this transaction,
including contract claims, tort claims, breach of duty claims, and all other
common law and statutory claims. Pledgor and Secured Party each acknowledge that
this waiver is a material inducement for Pledgor and Secured Party to enter into
a business relationship, that Pledgor and Secured Party have already relied on
this waiver in entering into this Agreement and that each will continue to rely
on this waiver in their related future dealings. Pledgor and Secured Party
further warrant and represent that each has reviewed this waiver with its legal
counsel, and that each knowingly and voluntarily waives its jury trial rights
following consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

SECTION 28.

        Counterparts.    This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

SECTION 29.

        Secured Party's Representative.    The Secured Party hereby authorizes
the entity from time to time acting as the Disbursement Agent under the
Disbursement Agreement to, from time to time, act on its behalf hereunder. Until
the Secured Party notifies Securities Intermediary and Pledgor to the contrary,
any such Disbursement Agent shall be a "representative" (as defined in
Section 1-201(35) of the Code) of the Secured Party and, as such, any
Entitlement Orders or other instructions or actions issued or taken by such
Disbursement Agent hereunder shall be as effective as if issued or taken
directly by the Secured Party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first set forth above.

    PLEDGOR:                  
 
 
 
 
WYNN LAS VEGAS, LLC,
a Nevada limited liability company
 
 
 
 
 
 
 
By:
 
Wynn Resorts Holdings, LLC,
a Nevada limited liability company,
its sole member
 
 
 
 
 
 
 
By:
 
Valvino Lamore, LLC,
a Nevada limited liability company,
its sole member
 
 
 
 
 
 
 
 
By:
 
Wynn Resorts, Limited,
a Nevada corporation,
its managing member
 
 
 
 
 
 
 
 
 
 
By:
 
 
                         

--------------------------------------------------------------------------------

                    Name:                              

--------------------------------------------------------------------------------

                    Title:                              

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
Notice Address
Wynn Las Vegas, LLC
3145 Las Vegas Boulevard South
 
 
 
 
 
 
 
 
 
 
 
 
 
Las Vegas, Nevada 89109
Attn: Ron Kramer
Telephone No.: (702) 733-4123
Facsimile No.: (702) 791-0167

--------------------------------------------------------------------------------


 
 
 
 
WYNN LAS VEGAS CAPITAL CORP.,
a Nevada limited liability company
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
             

--------------------------------------------------------------------------------

          Name:                              

--------------------------------------------------------------------------------

          Title:                              

--------------------------------------------------------------------------------

 
 
 
 
 
Notice Address:
 
Wynn Las Vegas Capital Corp.
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Ron Kramer
Telephone No.: (702) 733-4123
Facsimile No.: (702) 791-0167
 
 
 
 
WYNN DESIGN & DEVELOPMENT, LLC,
a Nevada limited liability company
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
             

--------------------------------------------------------------------------------

          Name:                              

--------------------------------------------------------------------------------

          Title:                              

--------------------------------------------------------------------------------

 
 
 
 
 
Notice Address:
 
Wynn Design & Development
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Kenneth Wynn
Attn: Todd Nisbet
Telephone No.: (702) 733-4497
Facsimile No.: (702) 733-4715
 
 
SECURED PARTY:
 
 
 
 
 
 
 
 
 
 
 
WELLS FARGO BANK NEVADA, NATIONAL ASSOCIATION,
not in its individual capacity, but solely as Collateral Agent under
the Loan Agreement
 
 
 
 
By:
 
 
 
 
 
 
 
 
             

--------------------------------------------------------------------------------

          Name:                              

--------------------------------------------------------------------------------

          Title:                              

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
 
 
 
Notice Address:
 
 
SECURITIES INTERMEDIARY:
 
 
 
 
 
 
 
 
 
 
 
Bank of America. N.A.
as Securities Intermediary
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
             

--------------------------------------------------------------------------------

          Name:                              

--------------------------------------------------------------------------------

          Title:                              

--------------------------------------------------------------------------------

 
 
 
 
 
Notice Address:
 
 
 
 
                     

--------------------------------------------------------------------------------

                        

--------------------------------------------------------------------------------

                        

--------------------------------------------------------------------------------

                        

--------------------------------------------------------------------------------

                        

--------------------------------------------------------------------------------

                        

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ATTACHMENT 1

[FORM OF PROHIBITION NOTICE]

[Letterhead of Secured Party]

[date of notice]

TO:   [Securities Intermediary]             

--------------------------------------------------------------------------------

            

--------------------------------------------------------------------------------

            

--------------------------------------------------------------------------------

            

--------------------------------------------------------------------------------

   
CC:
 
Wynn Las Vegas, LLC
c/o Wynn Resorts Holdings, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Ron Kramer
Facsimile No.: (702) 791-0167
 
 
 
 
Wynn Las Vegas Capital Corp.
c/o Wynn Resorts Holdings, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Ron Kramer
Facsimile No.: (702) 791-0167
 
 
 
 
Wynn Design & Development
c/o Wynn Resorts Holdings, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Kenneth Wynn
Attn: Todd Nisbet
Facsimile No.: (702) 733-4715
 
 


Re:
 
Prohibition Notice under that Certain Local FF&E
Collateral Account Agreement/[                        ]
Account Number [            ]                        

Ladies and Gentlemen:

Pursuant to the Local FF&E Collateral Account Agreement dated as of October    ,
2002 ("Local FF&E Collateral Account Agreement") among Wells Fargo Bank Nevada,
National Association, not in its individual capacity, but solely as Collateral
Agent under the Loan Agreement, as Secured Party, certain Pledgors and
Securities Intermediary, we hereby give you this Prohibition Notice and notify
you of the commencement of a Suspension Period. Until further notice from the
undersigned substantially in the form of Attachment 2 to the Local FF&E
Collateral Account Agreement, Securities Intermediary shall not accept or follow
instructions from Pledgor pursuant to Section 4(b) of the Local FF&E Collateral
Account Agreement.

Capitalized terms used and not otherwise defined in this notice are used with
their respective meanings in the Local FF&E Collateral Account Agreement.

    Yours truly,     [Secured Party]
 
 
By:
       

--------------------------------------------------------------------------------

    Its:        

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ATTACHMENT 2

[FORM OF RESCISSION OF PROHIBITION NOTICE]

[Letterhead of Secured Party]

[date of notice]

TO:   [Securities Intermediary]             

--------------------------------------------------------------------------------

            

--------------------------------------------------------------------------------

            

--------------------------------------------------------------------------------

            

--------------------------------------------------------------------------------

   
CC:
 
Wynn Las Vegas, LLC
c/o Wynn Resorts Holdings, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Ron Kramer
Facsimile No.: (702) 791-0167
 
 
 
 
Wynn Las Vegas Capital Corp.
c/o Wynn Resorts Holdings, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Ron Kramer
Facsimile No.: (702) 791-0167
 
 
 
 
Wynn Design & Development
c/o Wynn Resorts Holdings, LLC
3145 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Kenneth Wynn
Attn: Todd Nisbet
Facsimile No.: (702) 733-4715
 
 


Re:
 
Rescission of Prohibition Notice under that Certain Local FF&E Collateral
Account Agreement/[            ] Account Number
[            ]                        

Ladies and Gentlemen:

Pursuant to the Local FF&E Collateral Account Agreement dated as of October    ,
2002 ("Local FF&E Collateral Account Agreement") among Wells Fargo Bank Nevada,
National Association, not in its individual capacity, but solely as Collateral
Agent under the Loan Agreement, as Secured Party, certain Pledgors and
Securities Intermediary, we hereby notify you of the rescission by Secured Party
of the Prohibition Notice dated [date of Prohibition Notice] and the end of the
related Suspension Period. You are hereby instructed that, until receipt of a
new Prohibition Notice, you shall accept and follow written instructions from
Pledgor pursuant to Section 4(b) of the Local FF&E Collateral Account Agreement.

Capitalized terms used and not otherwise defined in this notice are used with
their respective meanings in the Local FF&E Collateral Account Agreement.

    Yours truly,     [Secured Party]
 
 
By:
       

--------------------------------------------------------------------------------

    Its:        

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A
To Local FF&E Collateral Account Agreement

DEFINITIONS

[Attached]
end

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.29



TABLE OF CONTENTS
EXHIBITS

Exhibit 10.29



Exhibit J to Disbursement Agreement

